Exhibit 10.1

 

EXECUTION VERSION

 

 

 

 

CREDIT AGREEMENT

 

dated as of

 

July 30, 2013

 

among

 

HEMISPHERE MEDIA HOLDINGS, LLC and

INTERMEDIA ESPAÑOL, INC.

 

as Borrowers,

 

HMTV, LLC,

 

as Holdings,

 

THE LENDERS PARTY HERETO

 

and

 

DEUTSCHE BANK AG NEW YORK BRANCH,

 

as Administrative Agent

 

--------------------------------------------------------------------------------

 

DEUTSCHE BANK SECURITIES INC. and

GE CAPITAL MARKETS, INC.,

 

as Joint Lead Arrangers,

 

DEUTSCHE BANK SECURITIES INC.,

 

as Lead Bookrunner

 

and

 

GENERAL ELECTRIC CAPITAL CORPORATION,

 

as Syndication Agent

 

 

 

 

--------------------------------------------------------------------------------


 

Table of Contents

 

 

 

 

Page

 

 

 

ARTICLE I Definitions

1

 

 

 

Section 1.01

Defined Terms

1

Section 1.02

Terms Generally

52

Section 1.03

Accounting Terms

52

Section 1.04

Pro Forma Calculations

53

Section 1.05

Classification of Loans and Borrowings

53

Section 1.06

Currency Equivalents Generally

54

Section 1.07

Rounding

54

Section 1.08

References to Laws

54

Section 1.09

Times of Day

54

Section 1.10

Covenant Compliance Generally

54

Section 1.11

Available Amount Transactions

54

Section 1.12

Interest Rate Calculations

54

 

 

 

ARTICLE II Term Loan Facilities

55

 

 

 

Section 2.01

Commitments

55

Section 2.02

Term Loans

55

Section 2.03

Borrowing Procedure

56

Section 2.04

Evidence of Debt; Repayment of Loans

57

Section 2.05

Fees

58

Section 2.06

Interest on Loans

58

Section 2.07

Default Interest

59

Section 2.08

Alternate Rate of Interest

59

Section 2.09

Termination of Initial Term Loan Commitments

59

Section 2.10

Conversion and Continuation of Borrowings

59

Section 2.11

Repayment of Term Borrowings

61

Section 2.12

Voluntary Prepayment

63

Section 2.13

Mandatory Prepayments

64

Section 2.14

Reserve Requirements; Change in Circumstances

66

Section 2.15

Change in Legality

67

Section 2.16

Breakage

68

Section 2.17

Pro Rata Treatment

69

Section 2.18

Sharing of Setoffs

69

Section 2.19

Payments

70

Section 2.20

Taxes

70

Section 2.21

Assignment of Commitments under Certain Circumstances; Duty to Mitigate

73

Section 2.22

Incremental Term Loans

74

Section 2.23

New Term Loan Facility

76

Section 2.24

New Incremental Notes

79

 

i

--------------------------------------------------------------------------------


 

Table of Contents

(continued)

 

 

 

Page

 

 

 

Section 2.25

Extensions of Term Loans

80

Section 2.26

Refinancing Amendments

83

Section 2.27

Lead Borrower

84

 

 

 

ARTICLE III Representations and Warranties

84

 

 

 

Section 3.01

Organization; Powers

84

Section 3.02

Authorization

84

Section 3.03

Enforceability

85

Section 3.04

Governmental Approvals

85

Section 3.05

Financial Statements

85

Section 3.06

No Material Adverse Effect

85

Section 3.07

Title to Properties; Possession Under Leases

85

Section 3.08

Subsidiaries

86

Section 3.09

Litigation; Compliance with Laws

86

Section 3.10

Designation of Indebtedness

86

Section 3.11

Federal Reserve Regulations

86

Section 3.12

Investment Company Act

87

Section 3.13

Use of Proceeds

87

Section 3.14

Tax Returns

87

Section 3.15

No Material Misstatements

87

Section 3.16

Employee Benefit Plans

87

Section 3.17

Environmental Matters

88

Section 3.18

[Reserved

88

Section 3.19

Security Documents

88

Section 3.20

Location of Real Property and Leased Premises

89

Section 3.21

Labor Matters

90

Section 3.22

Solvency

90

Section 3.23

[Reserved]

90

Section 3.24

Sanctioned Persons; Sanctions Laws and Regulations

90

Section 3.25

Foreign Corrupt Practices Act

90

Section 3.26

Intellectual Property

91

Section 3.27

Special Representations Relating to FCC Licenses, Etc

91

 

 

 

ARTICLE IV Conditions of Lending

92

 

 

 

Section 4.01

All Credit Events

92

Section 4.02

First Credit Event

92

 

 

 

ARTICLE V Affirmative Covenants

95

 

ii

--------------------------------------------------------------------------------


 

Table of Contents

(continued)

 

 

 

Page

 

 

 

Section 5.01

Existence; Compliance with Laws; Businesses and Properties

95

Section 5.02

Insurance

96

Section 5.03

Obligations and Taxes

97

Section 5.04

Financial Statements, Reports, etc

97

Section 5.05

Litigation and Other Notices

100

Section 5.06

Information Regarding Collateral

101

Section 5.07

Maintaining Records; Access to Properties and Inspections; Maintenance of
Ratings

101

Section 5.08

Use of Proceeds

101

Section 5.09

Employee Benefits

101

Section 5.10

Covenant to Guarantee Obligations and Give Security

102

Section 5.11

Compliance with Environmental Laws

104

Section 5.12

[Reserved]

104

Section 5.13

Further Assurances

104

Section 5.14

Maintenance of Company Separateness of Unrestricted Subsidiaries

105

Section 5.15

Designation of Subsidiaries

106

Section 5.16

Post-Closing Items

106

 

 

 

ARTICLE VI Negative Covenants

107

 

 

 

Section 6.01

Indebtedness

107

Section 6.02

Liens

110

Section 6.03

Sale and Lease-back Transactions

113

Section 6.04

Investments, Loans and Advances

113

Section 6.05

Mergers, Consolidations and Dispositions

115

Section 6.06

Restricted Payments; Restrictive Agreements

118

Section 6.07

Transactions with Affiliates

121

Section 6.08

Change in Nature of Business

121

Section 6.09

Other Indebtedness and Agreements

121

Section 6.10

[Reserved]

122

Section 6.11

Certain Equity Securities

122

Section 6.12

Holdings

122

 

 

 

ARTICLE VII Events of Default

123

 

 

 

Section 7.01

Events of Default

123

Section 7.02

Application of Proceeds

126

 

 

 

ARTICLE VIII The Administrative Agent and the Collateral Agent; etc.

127

 

 

 

ARTICLE IX Miscellaneous

133

 

iii

--------------------------------------------------------------------------------


 

Table of Contents

(continued)

 

 

 

Page

Section 9.01

Notices; Electronic Communications

133

Section 9.02

Survival of Agreement

136

Section 9.03

Binding Effect

136

Section 9.04

Successors and Assigns

136

Section 9.05

Expenses; Indemnity

144

Section 9.06

Right of Setoff

146

Section 9.07

Applicable Law

146

Section 9.08

Waivers; Amendment

146

Section 9.09

Interest Rate Limitation

148

Section 9.10

Entire Agreement

148

Section 9.11

Waiver of Jury Trial

149

Section 9.12

Severability

149

Section 9.13

Counterparts

149

Section 9.14

Headings

149

Section 9.15

Jurisdiction; Consent to Service of Process

149

Section 9.16

Confidentiality

150

Section 9.17

Lender Action

150

Section 9.18

USA PATRIOT Act Notice

151

Section 9.19

Judgment Currency

151

Section 9.20

Waiver of Sovereign Immunity

151

Section 9.21

Accounting Matters

152

Section 9.22

Electronic Execution of Assignments and Certain Other Documents

152

Section 9.23

Use of Name, Logo. etc

152

Section 9.24

Joint and Several Liability of the Borrowers

152

 

iv

--------------------------------------------------------------------------------


 

Table of Contents

(continued)

 

SCHEDULES

 

Schedule 1.01(b)

-

Subsidiary Guarantors

Schedule 2.01

-

Lenders and Commitments

Schedule 3.08

-

Subsidiaries

Schedule 3.09

-

Litigation

Schedule 3.16

-

ERISA Events

Schedule 3.17

-

Environmental Matters

Schedule 3.19(a)

-

UCC Filing Offices

Schedule 3.20(a)

-

Owned Real Property

Schedule 3.20(b)

-

Leased Real Property

Schedule 3.21

-

Labor Matters

Schedule 3.27

-

FCC Licenses

Schedule 4.02(a)

-

Local Counsel

Schedule 5.16

-

Post-Closing Items

Schedule 6.01

-

Existing Indebtedness

Schedule 6.02

-

Existing Liens

Schedule 6.04

-

Existing Investments

Schedule 6.06

 

Existing Restrictive Agreements

Schedule 6.07

-

Existing Transactions with Affiliates

 

 

 

EXHIBITS

 

 

Exhibit A

-

Form of Administrative Questionnaire

Exhibit B

-

Form of Assignment and Acceptance

Exhibit C

-

Form of Borrowing Request

Exhibit D

-

Security Agreement

Exhibit E

-

Form of Guaranty

Exhibit F

-

Form of Affiliate Subordination Agreement

Exhibit G-1

-

Form of Opinion of Paul, Weiss, Rifkind, Wharton & Garrison LLP

Exhibit G-2

-

Form of Puerto Rico Counsel Opinion

Exhibit G-3

-

Form of FCC Counsel Opinion

Exhibit H

-

Form of Officer’s Certificate

Exhibit I

-

Form of Solvency Certificate

Exhibit J

-

Form of United States Tax Compliance Certificate

 

v

--------------------------------------------------------------------------------


 

CREDIT AGREEMENT dated as of July 30, 2013, among HEMISPHERE MEDIA HOLDINGS,
LLC, a Delaware limited liability company (the “Lead Borrower”), INTERMEDIA
ESPAÑOL, INC., a Delaware corporation (“WAPA PR” and, together with the Lead
Borrower, the “Borrowers”), HMTV, LLC, a Delaware limited liability company
(“Holdings”), the Lenders (such term and each other capitalized term used but
not defined in this introductory statement having the meaning given to it in
Article I), DEUTSCHE BANK AG NEW YORK BRANCH, as administrative agent and
collateral agent for the Lenders (in such capacity, including any successor
thereto, the “Administrative Agent” and the “Collateral Agent” respectively),
DEUTSCHE BANK SECURITIES INC. (“DBSI”) and GE CAPITAL MARKETS, INC. as joint
lead arrangers (“Joint Lead Arrangers”), DBSI as lead bookrunner (“Lead
Bookrunner”) and GENERAL ELECTRIC CAPITAL CORPORATION as syndication agent (in
such capacity, the “Syndication Agent”).

 

PRELIMINARY STATEMENTS

 

The Borrowers have requested that, upon the satisfaction in full of the
conditions precedent set forth in Article IV below, the Lenders make available
Initial Term Loans on the Closing Date denominated in Dollars to the Borrowers
(as allocated among them in the Borrowing Request) in an aggregate principal
amount of $175,000,000 pursuant to this Agreement.

 

The proceeds of the Initial Term Loans will be used to (i) repay the Existing
Indebtedness, (ii) pay all fees and expenses incurred in connection with the
Transaction and (iii) provide for working capital needs and general corporate
purposes (including Permitted Acquisitions) of the Borrowers and their
Subsidiaries.

 

The Lenders are willing to provide the Initial Term Loans on the terms and
subject to the conditions set forth herein.  In consideration of the mutual
covenants and agreements herein contained, the parties hereto covenant and agree
as follows:

 

ARTICLE I

 

Definitions

 

Section 1.01          Defined Terms.  As used in this Agreement, the following
terms shall have the meanings specified below:

 

“ABR”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are bearing interest at a rate
determined by reference to the Alternate Base Rate.

 

“Acquired Entity” shall have the meaning assigned to such term in
Section 6.04(f).

 

“Acquisition Representations” shall mean (a) the representations made by the
seller with respect to the Acquired Entity in connection with any Permitted
Acquisition as are material to the interests of the Lenders, but only to the
extent that Borrowers or any of their Subsidiaries has the right (determined
without regard to any notice requirement thereof) to

 

--------------------------------------------------------------------------------


 

terminate their obligations in connection with such Permitted Acquisition or
decline to consummate such Permitted Acquisition (in each case pursuant to the
terms thereof) as a result of a breach of one or more of such representations in
the acquisition agreement in connection with such Permitted Acquisition and
(b) the representations and warranties made solely by the Borrowers and the
Restricted Subsidiaries (x) in Section 3.22 (solely with respect to the
Borrowers and their Restricted Subsidiaries on a consolidated basis) and
(y) Sections 3.01(a) and (d), 3.02(a) and (b)(i)(A) (limited to the constitutive
documents of Holdings and the Borrowers), 3.03, 3.11, 3.12, 3.19 (limited to
creation, validity and perfection), 3.24 and 3.25 (solely with respect to the
Borrowers and Holdings as applicable), in each case, after giving effect to such
Permitted Acquisition.

 

“Adjusted LIBO Rate” shall mean, with respect to any Eurodollar Borrowing for
any Interest Period, an interest rate per annum equal to the product of (i) the
LIBO Rate in effect for such Interest Period and (ii) Statutory Reserves.

 

“Administrative Agent” shall have the meaning assigned to such term in the
introductory statement hereto.

 

“Administrative Questionnaire” shall mean an Administrative Questionnaire in the
form of Exhibit A, or such other form as may be supplied from time to time by
the Administrative Agent.

 

“Affiliate” shall mean, when used with respect to a specified Person, another
Person that directly, or indirectly through one or more intermediaries, Controls
or is Controlled by or is under common Control with the Person specified.

 

“Affiliate Subordination Agreement” shall mean an Affiliate Subordination
Agreement in the form of Exhibit F pursuant to which intercompany obligations
and advances owed by any Loan Party are subordinated to the Obligations.

 

“Affiliated Lender” shall mean the Permitted Investors and their respective
Affiliates (other than Holdings, the Borrowers and any of their respective
Subsidiaries).

 

“Agents” shall mean the Collateral Agent, the Administrative Agent and the
Syndication Agent.

 

“Agreement” shall mean this Credit Agreement dated as of July 30, 2013.

 

“Agreement Currency” shall have the meaning assigned to such term in
Section 9.19.

 

“Alternate Base Rate” shall mean, for any day, a rate per annum equal to the
greatest of (a) the Prime Rate in effect on such day, (b) the Federal Funds
Effective Rate in effect on such day plus 1/2 of 1%, (c) the Adjusted LIBO Rate
applicable for an Interest Period of one month beginning on such day (or if such
day is not a Business Day, the immediately preceding Business Day) plus 1% and
(d) in respect of Initial Term Loans only, 2.25%; provided that, for the
avoidance of doubt, the Adjusted LIBO Rate for any day shall be based on the
rate

 

2

--------------------------------------------------------------------------------


 

determined on such day at approximately 11:00 a.m. (London time) by reference to
the British Bankers’ Association Interest Settlement Rates (or any other person
which takes over the administration of that rate) for deposits in Dollars (as
set forth by any service selected by the Administrative Agent that has been
nominated by the British Bankers’ Association (or any other person which takes
over the administration of that rate) as an authorized vendor for the purpose of
displaying such rates).  If the Administrative Agent shall have determined
(which determination shall be conclusive absent manifest error) that it is
unable to ascertain the Federal Funds Effective Rate for any reason, including
the inability or failure of the Administrative Agent to obtain sufficient
quotations in accordance with the terms of the definition thereof, the Alternate
Base Rate shall be determined without regard to clause (b) of the preceding
sentence until the circumstances giving rise to such inability no longer exist. 
Any change in the Alternate Base Rate due to a change in the Prime Rate, the
Federal Funds Effective Rate or the Adjusted LIBO Rate shall be effective as of
the opening of business on the effective date of such change in the Prime Rate,
the Federal Funds Effective Rate or the Adjusted LIBO Rate, as the case may be.

 

“Applicable Excess Cash Flow Percentage” shall mean 50%; provided that, so long
as no Default or Event of Default exists on the respective Excess Cash Flow
Payment Date, (i) if the First Lien Net Leverage Ratio as of the last day of the
respective Excess Cash Flow Payment Period is less than or equal to 3.50:1.00
but greater than 2.75:1.00, then the Applicable Excess Cash Flow Percentage
instead shall be 25% and (ii) if the First Lien Net Leverage Ratio as of the
last day of the respective Excess Cash Flow Payment Period is less than or equal
to 2.75:1.00, then the Applicable Excess Cash Flow Percentage instead shall be
0%.

 

“Applicable Law” shall mean all applicable provisions of constitutions, laws,
statutes, ordinances, rules, treaties, regulations, permits, licenses,
approvals, interpretations and orders of courts or Governmental Authorities and
all orders and decrees of all courts and arbitrators.

 

“Applicable Margin” shall mean, for any day (a) with respect to any Eurodollar
Loan, 5.00% per annum and (b) with respect to any ABR Loan, 4.00% per annum.

 

“Asset Sale” shall mean the sale, transfer or other disposition (by way of
merger or otherwise) by the Lead Borrower or any of its Restricted Subsidiaries
to any Person other than the Lead Borrower or any Subsidiary Guarantor of
(a) any Equity Interests of any of the Restricted Subsidiaries (other than
directors’ qualifying shares) or (b) any other assets of the Lead Borrower or
any of its Restricted Subsidiaries.

 

“Assignment and Acceptance” shall mean an assignment and acceptance entered into
by a Lender and an Eligible Assignee, and accepted by the Administrative Agent,
in the form of Exhibit B or such other form as shall be approved by the
Administrative Agent.

 

“Available Amount Basket” shall mean, at any date (the “Reference Date”), the
sum of:

 

(a)           $5,000,000;

 

(b)           Cumulative Retained Excess Cash Flow Amount; plus

 

3

--------------------------------------------------------------------------------


 

(c)           the amount of any capital contributions or Net Cash Proceeds from
Permitted Equity Issuances (or issuances of debt securities that have been
converted into or exchanged for Qualified Capital Stock) received or made by the
Lead Borrower (or any direct or indirect parent thereof and contributed by such
parent to the Lead Borrower) during the period from and including the Business
Day immediately following the Closing Date through and including the Reference
Date; plus

 

(d)           to the extent not (A) included in clause (b) above or (B) already
reflected as a return of capital with respect to such Investment for purposes of
determining the amount of such Investment, the aggregate amount of all cash
dividends and other cash distributions received by the Lead Borrower or any of
its Restricted Subsidiaries from any Minority Investments or Unrestricted
Subsidiaries during the period from and including the Business Day immediately
following the Closing Date through and including the Reference Date; plus

 

(e)           to the extent not (A) included in clause (b) above or (B) already
reflected as a return of capital with respect to such Investment for purposes of
determining the amount of such Investment, the aggregate amount of all cash
repayments of principal received by the Lead Borrower or any of its Restricted
Subsidiaries from any Minority Investments or Unrestricted Subsidiaries during
the period from and including the Business Day immediately following the Closing
Date through and including the Reference Date in respect of loans or advances
made by the Lead Borrower or any of its Restricted Subsidiaries to such Minority
Investments or Unrestricted Subsidiaries; plus

 

(f)            to the extent not (A) included in clause (b) above, (B) already
reflected as a return of capital with respect to such Investment for purposes of
determining the amount of such Investment or (C) required to be applied to
prepay Term Loans in accordance with Section 2.13(a), the aggregate amount of
all Net Cash Proceeds received by the Lead Borrower or any of its Restricted
Subsidiaries in connection with the sale, transfer or other disposition of its
ownership interest in any Minority Investment or Unrestricted Subsidiary during
the period from and including the Business Day immediately following the Closing
Date through and including the Reference Date; plus

 

(g)           any Declined Amounts; minus

 

(h)           the aggregate amount of Restricted Payments thereof made after the
Closing Date and on or prior to such date pursuant to Section 6.06(a)(vii);
minus

 

(i)            the aggregate amount of payments thereof made after the Closing
Date and on or prior to such date pursuant to Section 6.09(b)(i)(1); minus

 

(j)            any Cumulative Retained Excess Cash Flow Amount used to make
Investments pursuant to Section 6.04(n)(y) after the Closing Date and on or
prior to such date.

 

“Board” shall mean the Board of Governors of the Federal Reserve System of the
United States of America.

 

4

--------------------------------------------------------------------------------


 

“Borrower Materials” shall have the meaning assigned to such term in
Section 9.01.

 

“Borrowers” shall have the meaning assigned to such term in the introductory
statement hereto.

 

“Borrowing” shall mean Loans of the same Class and Type made, converted or
continued on the same date and, in the case of Eurodollar Loans, as to which a
single Interest Period is in effect.

 

“Borrowing Request” shall mean a request by the Lead Borrower (on behalf of
itself or WAPA PR) in accordance with the terms of Section 2.03 and
substantially in the form of Exhibit C, or such other form as shall be approved
by the Administrative Agent.

 

“Breakage Event” shall have the meaning assigned to such term in Section 2.16.

 

“Business Day” shall mean (i) any day other than a Saturday, Sunday or day on
which banks in New York City are authorized or required by law to close and
(ii) if such day relates to any interest rate settings as to a Eurodollar Loan
denominated in Dollars, any fundings, disbursements, settlements and payments in
Dollars in respect of any such Eurodollar Loan, or any other dealings in Dollars
to be carried out pursuant to this Agreement in respect of any such Eurodollar
Loan, shall mean any such day described in clause (i) above that is also a
London Banking Day.

 

“Capital Expenditures” shall mean, for any period, the additions to property,
plant and equipment and other capital expenditures of the Lead Borrower and its
Restricted Subsidiaries that are (or should be) set forth in a consolidated
statement of cash flows of the Lead Borrower for such period prepared in
accordance with GAAP but excluding in each case any such expenditure made to
restore, replace or rebuild property to the condition of such property
immediately prior to any damage, loss, destruction or condemnation of such
property, to the extent such expenditure is made with insurance proceeds,
condemnation awards or damage recovery proceeds relating to any such damage,
loss, destruction or condemnation.

 

“Capital Lease Obligations” of any Person shall mean the obligations of such
Person to pay rent or other amounts under any lease of (or other arrangement
conveying the right to use) real or personal property, or a combination thereof,
which obligations are required to be classified and accounted for as capital
leases on a balance sheet of such Person under GAAP, and the amount of such
obligations shall be the capitalized amount thereof determined in accordance
with GAAP.

 

“Cash Equivalents” shall mean:

 

(a)           direct obligations of, or obligations the principal of and
interest on which are unconditionally guaranteed by, the United States of
America (or by any agency thereof to the extent such obligations are backed by
the full faith and credit of the United States of America), in each case
maturing within one year from the date of issuance thereof;

 

5

--------------------------------------------------------------------------------


 

(b)           investments in commercial paper maturing within 270 days from the
date of issuance thereof and having, at such date of acquisition, the highest
credit rating obtainable from S&P or from Moody’s;

 

(c)           investments in certificates of deposit, banker’s acceptances and
time deposits maturing within one year from the date of acquisition thereof
issued or guaranteed by or placed with, and money market deposit accounts issued
or offered by, the Administrative Agent or any domestic office of any commercial
bank organized under the laws of the United States of America or any State
thereof that has a combined capital and surplus and undivided profits of not
less than $500,000,000 and that issues (or the parent of which issues)
commercial paper rated at least “Prime 1” (or the then equivalent grade) by
Moody’s or “A 1” (or the then equivalent grade) by S&P;

 

(d)           fully collateralized repurchase agreements with a term of not more
than 30 days for securities described in clause (a) above and entered into with
a financial institution satisfying the criteria of clause (c) above;

 

(e)           investments in “money market funds” within the meaning of
Rule 2a-7 of the Investment Company Act of 1940, as amended, substantially all
of whose assets are invested in investments of the type described in clauses
(a) through (d) above; and

 

(f)            other short-term investments utilized by Foreign Subsidiaries in
accordance with normal investment practices for cash management in investments
of a type analogous to the foregoing.

 

“Cash Management Bank” shall mean any Person that is a Lender or an Affiliate of
a Lender at the time it initially provides any Cash Management Services, whether
or not such Person subsequently ceases to be a Lender or an Affiliate of a
Lender.

 

“Cash Management Obligations” shall mean obligations owed by the Lead Borrower
or any of its Restricted Subsidiaries to any Cash Management Bank in respect of
or in connection with any Cash Management Services and designated by the Cash
Management Bank and the Lead Borrower in writing to the Administrative Agent as
“Cash Management Obligations”.

 

“Cash Management Services” shall mean any agreement or arrangement to provide
cash management services, including treasury, depository, overdraft, credit card
processing, credit or debit card, purchase card, electronic funds transfer and
other cash management arrangements.

 

“Casualty Event” shall mean any event that gives rise to the receipt by the Lead
Borrower or any of its Restricted Subsidiaries of any insurance proceeds or
condemnation awards in respect of any equipment, fixed assets or real property
(including any improvements thereon) to replace or repair such equipment, fixed
assets or real property.

 

“CFC” shall mean a “controlled foreign corporation” within the meaning of
section 957(a) of the Code.

 

6

--------------------------------------------------------------------------------


 

“CFC Holding Company” shall mean with respect to the Term Loans any Subsidiary
of the Lead Borrower that owns one or more CFCs, either directly or indirectly
through other entities that are disregarded entities or partnerships for U.S.
federal income tax purposes, and substantially all the assets of such entities
(excluding equity interests in each other) consist of equity interests of such
CFCs.

 

“Change in Control” shall be deemed to have occurred if (a) any “person” or
“group” (within the meaning of Rule 13d-5 of the Securities Exchange Act of 1934
as in effect on the Closing Date), other than the Permitted Investors, shall 
own, directly or indirectly, beneficially or of record, shares representing the
greater of (i) more than 35% of the aggregate ordinary voting power represented
by the issued and outstanding capital stock of the Parent and (ii) more than the
percentage of the aggregate ordinary voting power represented by the issued and
outstanding capital stock of the Parent directly or indirectly owned by the
Permitted Investors, (b) a majority of the seats (other than vacant seats) on
the board of directors of the Parent shall at any time be occupied by persons
who were neither (i) nominated by the board of directors of the Parent (or any
committee thereof with the authority to nominate directors) or the Permitted
Investors nor (ii) appointed by directors so nominated, (c) any change in
control (or similar event, however denominated) with respect to the Parent,
Holdings or the Lead Borrower shall occur under and as defined in any indenture
or agreement in respect of Material Indebtedness (including any Permitted First
Priority Refinancing Debt, any Permitted Second Priority Refinancing Debt, any
Permitted Unsecured Refinancing Debt, any New Incremental Notes and any
Permitted Ratio Debt), (d) Parent shall cease to directly own, beneficially and
of record, 100% of the issued and outstanding Equity Interests of Holdings,
(e) Holdings shall cease to directly own, beneficially and of record, 100% of
the issued and outstanding Equity Interests of the Lead Borrower or (f) the Lead
Borrower shall cease to directly or indirectly own, beneficially and of record,
100% of the issued and outstanding Equity Interests of WAPA PR.

 

“Change in Law” shall mean (a) the adoption of any law, rule or regulation after
the Closing Date, (b) any change in any law, rule or regulation or in the
interpretation or application thereof by any Governmental Authority after the
Closing Date or (c) compliance by any Lender (or, for purposes of Section 2.14,
by any lending office of such Lender or by such Lender’s holding company, if
any) with any request, guideline or directive (whether or not having the force
of law) of any Governmental Authority made or issued after the Closing Date. For
purposes of this definition and Section 2.14, (i) the Dodd-Frank Wall Street
Reform and Consumer Protection Act and all requests, rules, guidelines or
directives thereunder or issued in connection therewith or in implementation
thereof, and (ii) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case, pursuant to Basel III, shall in
each case described in clauses (i) and (ii) above, be deemed to be a “Change in
Law,” regardless of the date enacted, adopted or issued, provided that increased
costs as a result of any Change in Law pursuant to clause (i) or (ii) above,
shall only be reimbursable by the Loan Parties to the extent the applicable
Lender is requiring reimbursement therefor from similarly situated borrowers
under comparable syndicated credit facilities.

 

“Charges” shall have the meaning assigned to such term in Section 9.09.

 

7

--------------------------------------------------------------------------------


 

“Class” shall mean (a) when used with respect to Lenders, refers to whether such
Lenders are Term Loan Lenders or Extending Term Loan Lenders, (b) when used with
respect to Commitments, refers to whether such Commitments are Initial Term Loan
Commitments or Other Term Loan Commitments and (c) when used with respect to
Loans, refers to whether such Loans are Term Loans, Other Term Loans or Extended
Term Loans, in each case, under this Agreement, of which such Loan or Commitment
shall be a part.

 

“Closing Date” shall mean the date of the making of the Initial Term Loans under
this Agreement.

 

“Code” shall mean the Internal Revenue Code of 1986, as amended from time to
time.

 

“Collateral” shall mean all the “Collateral” as defined in any Security Document
and shall also include the Mortgaged Properties.

 

“Collateral and Guarantee Requirement” shall mean, at any time, the requirement
that:

 

(a)           the Collateral Agent shall have received each Collateral Document
required to be delivered on the Closing Date pursuant to Section 4.02 or
pursuant to Section 5.10 or Section 5.13 or Section 5.16 at such time, duly
executed by each Loan Party thereto;

 

(b)           all Obligations shall have been unconditionally guaranteed by
Holdings, each Restricted Subsidiary of a Borrower that is a wholly owned
Material Domestic Subsidiary and not an Excluded Subsidiary including those that
are listed on Schedule 1.01(b) hereto (each, a “Guarantor”), and any Subsidiary
of a Borrower that Guarantees any Indebtedness incurred by such Borrower
pursuant to any Credit Agreement Refinancing Indebtedness (or any Permitted
Refinancing thereof) shall be a Guarantor hereunder;

 

(c)           the Obligations and the Guaranty shall have been secured by a
first-priority security interest (subject to nonconsensual Liens permitted by
Section 6.02) in (i) all the Equity Interests of the Lead Borrower, (ii) all
Equity Interests of each direct, wholly owned Domestic Subsidiary (other than a
Domestic Subsidiary described in the following clause (iii)(A)) that is directly
owned by a Borrower or any Subsidiary Guarantor and (iii) 65% of the issued and
outstanding Equity Interests of (A) each wholly owned Domestic Subsidiary that
is directly owned by a Borrower or by any Subsidiary Guarantor and that is a
disregarded entity for United States federal income tax purposes and
substantially all of the assets of such Domestic Subsidiary consist of Equity
Interests in one or more Foreign Subsidiaries and (B) each wholly owned Foreign
Subsidiary that is directly owned by a Borrower or by any Subsidiary Guarantor;

 

(d)           except to the extent otherwise provided hereunder, including
subject to Liens permitted by Section 6.02, or under any Security Document, the
Obligations and the Guaranty shall have been secured by a perfected
first-priority security interest (to the extent such security interest may be
perfected by delivering certificated securities, filing financing statements
under the Uniform Commercial Code or making any necessary filings with the
United States Patent and Trademark Office or United States Copyright Office or
the execution and delivery of

 

8

--------------------------------------------------------------------------------


 

control agreements) in substantially all tangible and intangible personal
property of each Borrower and each Guarantor including accounts (other than
Excluded Accounts), inventory, equipment, investment property, contract rights,
applications and registrations of intellectual property filed in the United
States, other general intangibles, and proceeds of the foregoing), in each case,
with the priority required by the Security Documents, in each case subject to
exceptions and limitations otherwise set forth in this Agreement and the
Security Documents; and

 

(e)           the Collateral Agent shall have received (i) counterparts of a
Mortgage with respect to each Material Owned Real Property (other than any
Excluded Property), if any, required to be delivered pursuant to Section 5.10
and 5.13(b) (the “Mortgaged Properties”) duly executed and delivered by the
record owner of such property; provided, that, with respect to the PR Mortgage,
which the Loan Parties represent has been duly filed and recorded in the
corresponding Section of the Puerto Rico Registry of Property, (except for the
Deed of Amendment, which has been filed and is pending recordation in the
corresponding Section of the

Puerto Rico Registry of Property) the Collateral Agent shall have received the
PR Mortgage Note, without any endorsement to any party, counterparts of the PR
Mortgage Note Pledge and Security Agreement, and the corresponding financing
statement, (ii) a policy or policies of title insurance issued by a nationally
recognized title insurance company insuring the Lien of each such Mortgage as a
valid Lien on the property described therein, free of any other Liens except as
expressly permitted by Section 6.02, together with such endorsements,
coinsurance and reinsurance as the Collateral Agent may reasonably request, and
(iii) such surveys, abstracts, appraisals (if required under FIRREA), flood
certifications under Regulation H of the Board (together with evidence of
federal flood insurance for any such property located in a flood hazard area)
and such customary legal opinions and other documents as the Collateral Agent
may reasonably request with respect to any such Mortgaged Property.

 

The foregoing definition shall not require the creation, perfection or
maintenance of pledges of or security interests in, or the obtaining of title
insurance, surveys, abstracts or appraisals with respect to, Excluded Property
and any other particular assets if and for so long as, in the reasonable
judgment of the Collateral Agent and the Borrower, the cost of creating,
perfecting or maintaining such pledges or security interests in such assets or
obtaining title insurance, surveys abstracts or appraisals in respect of such
assets shall be excessive in view of the fair market value (as determined by the
Borrowers in its reasonable judgment) of such assets or the practical benefit to
the Lenders afforded thereby.

 

The Collateral Agent may grant extensions of time for the perfection of security
interests in or the obtaining of title insurance and surveys with respect to
particular assets (including extensions beyond the Closing Date for the
perfection of security interests in the assets of the Loan Parties on such date)
where it reasonably determines, in consultation with the Borrower, that
perfection cannot be accomplished without undue effort or expense by the time or
times at which it would otherwise be required by this Agreement or the Security
Documents.

 

“Collateral Agent” shall mean Deutsche Bank AG New York Branch or any successor
thereto in such capacity.

 

9

--------------------------------------------------------------------------------

 


 

“Collateral Coverage Requirement” shall mean, as of any date, the requirement
that (x) the Consolidated Total Assets of (or attributable to) the Loan Parties
constitutes at least 75.0% of the Consolidated Total Assets of the Lead Borrower
and its Restricted Subsidiaries as of such date and (y) the Consolidated EBITDA
of the Loan Parties constitutes at least 75.0% of the Consolidated EBITDA of the
Lead Borrower and its Restricted Subsidiaries for the Test Period most recently
ended prior to such date for which the financial statements and certificates
required by Section 5.04(a) or 5.04(b), as the case may be, have been delivered.

 

“Commitment” shall mean the Initial Term Loan Commitment, any Other Term Loan
Commitment, any Incremental Term Loan Commitment and any New Term Loan
Commitment.

 

“Commodity Exchange Act” shall mean the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.

 

“Communications” shall have the meaning assigned to such term in Section 9.01.

 

“Communications Act” shall mean the Communications Act of 1934, as amended.

 

“Company” shall mean any corporation, limited liability company, partnership or
other business entity (or the adjectival form thereof), where appropriate.

 

“Company Competitor” shall mean any person that competes in any material respect
with the business of the Borrowers and their Subsidiaries from time to time, in
each case as specifically identified by the Lead Borrower to the Administrative
Agent from time to time in writing.

 

“Confidential Information Memorandum” shall mean the Confidential Information
Memorandum of the Lead Borrower dated July, 2013.

 

“Consolidated Cash Taxes” shall mean, as of any date for the applicable period
ending on such date with respect to the Lead Borrower and it Restricted
Subsidiaries on a consolidated basis, the aggregate of all taxes based on
income, profits or capital of the Lead Borrower and its Restricted Subsidiaries
(including (i) federal, state, franchise, excise and similar taxes and foreign
withholding taxes, (ii) penalties and interest related to such taxes or arising
from any tax examinations and (iii) taxes in respect of repatriated funds), paid
in cash during such period to the extent they exceed the amount of taxes
deducted in determining Consolidated Net Income for such period.

 

“Consolidated Current Assets” shall mean, with respect to the Lead Borrower and
its Restricted Subsidiaries on a consolidated basis at any date of
determination, all assets (other than cash and Cash Equivalents) that would, in
accordance with GAAP, be classified on a consolidated balance sheet of the Lead
Borrower and its Restricted Subsidiaries as current assets at such date of
determination, other than amounts related to current or deferred Taxes based on
income or profits.

 

10

--------------------------------------------------------------------------------


 

“Consolidated Current Liabilities” shall mean, with respect to the Lead Borrower
and its Restricted Subsidiaries on a consolidated basis, all liabilities in
accordance with GAAP that would be classified as current liabilities on the
consolidated balance sheet of such Person, but excluding (a) the current portion
of Indebtedness to the extent reflected as a liability on the consolidated
balance sheet of such Person, (b) the current portion of interest, (c) accruals
for current or deferred taxes based on income or profits, (d) accruals of any
costs or expenses related to restructuring reserves, (e) deferred revenue,
(f) escrow account balances and (g) any letter of credit obligations or swing
line loans or revolving loans under any revolving credit facility.

 

“Consolidated EBITDA” shall mean, for any period, Consolidated Net Income for
such period (without giving effect to (x) any extraordinary gains (or losses)
and any related provisions for taxes on such extraordinary gains (or losses),
and (y) any gains or losses from sales of assets other than inventory sold in
the ordinary course of business), adjusted by:

 

(A) adding thereto (in each case to the extent deducted in determining
Consolidated Net Income for such period (other than with respect to clauses
(viii) and (xii) below)), without duplication, the amount of:

 

(i)            total interest expense (inclusive of amortization of deferred
financing fees and other original issue discount and banking fees, charges and
commissions (e.g., letter of credit fees and commitment fees, non-cash interest
payments, the interest component of Capital Lease Obligations, net payments, if
any, pursuant to interest rate protection agreements with respect to
Indebtedness, the interest component of any pension or other post-employment
benefit expense, in each case to the extent included as interest expense under
GAAP)) of the Lead Borrower and its Restricted Subsidiaries determined on a
consolidated basis for such period;

 

(ii)           provision for taxes based on income, profits or capital and
foreign withholding taxes and franchise, state single business unitary and
similar taxes for the Lead Borrower and its Restricted Subsidiaries determined
on a consolidated basis for such period;

 

(iii)          all depreciation and amortization expense of the Lead Borrower
and its Restricted Subsidiaries determined on a consolidated basis for such
period, including but not limited to amortization or impairment of intangibles
(including, but not limited to goodwill), non-cash write offs of debt discounts
and debt issuances, non-cash costs and commissions, non-cash discounts and other
non-cash fees and charges with respect to Indebtedness and Hedging Agreements;

 

(iv)          other unusual or non-recurring cash charges, or expenses of the
Lead Borrower and its Restricted Subsidiaries during such period;

 

(v)           the amount of all other non-cash charges, losses or expenses
(including non-cash employee and officer equity compensation expense (including
stock options), or asset write-offs, write-ups or write-downs) of the Lead
Borrower and its Restricted Subsidiaries determined on a consolidated basis for
such period (but excluding any additions to bad debt reserves or bad debt
expense and any non-cash charge to the extent it represents amortization of a
prepaid cash item that was paid in a prior period unless such prepaid cash item
was deducted in such prior period);

 

11

--------------------------------------------------------------------------------


 

(vi)          cash restructuring charges or reserves, including any
restructuring costs and integration costs incurred in connection with, Permitted
Acquisitions or Specified Dispositions or other Specified Transactions occurring
after the last day of the period covered by the Historical Financial Statements,
costs related to the closure and/or consolidation of facilities, retention
charges, contract termination costs, recruiting, relocation, severance and
signing bonuses and expenses, transaction fees and expenses in each case to the
extent established or incurred after March 31, 2013; provided that the aggregate
amount of any such charges or reserves under this clause (vi), when aggregated
with any add-backs or adjustments pursuant to clause (vii) below, shall not
exceed in any period 20.0% of Consolidated EBITDA for such period (calculated
before giving effect to any such add-backs and adjustments);

 

(vii)         the amount of cost savings, operating expense reductions, other
operating improvements and synergies projected by the Lead Borrower in good
faith to be realized in connection with any Specified Transaction or the
implementation of an operational initiative (including the termination,
abandonment or discontinuance of operations and product lines) after the Closing
Date (calculated on a Pro Forma Basis as though such cost savings, operating
expense reductions, other operating improvements and synergies had been realized
on the first day of such period and as if such cost savings, operating expense
reductions, other operating improvements and synergies were realized during the
entirety of such period), net of the amount of actual benefits realized during
such period from such actions; provided that (A) a duly completed certificate
signed by a Responsible Officer of the Lead Borrower shall be delivered to the
Administrative Agent together with the Officer’s Certificate required to be
delivered pursuant to Section 5.04(c), certifying that (x) such cost savings,
operating expense reductions, other operating improvements and synergies are
reasonably identifiable, reasonably anticipated to be realizable and factually
supportable in the good faith judgment of the Lead Borrower, and (y) such
actions are to be taken within 12 months after the consummation of the Specified
Transaction or the implementation of an operational initiative, which is
expected to result in such cost savings, expense reductions, other operating
improvements or synergies, (B) projected amounts (and not yet realized) may no
longer be added in calculating Consolidated EBITDA pursuant to this clause
(vii) to the extent occurring more than four (4) Fiscal Quarters after the
specified action taken in order to realize such projected cost savings,
operating expense reduction, other operating improvements and synergies and
(C) no cost savings, operating expense reductions and synergies shall be added
pursuant to this clause (vii) to the extent duplicative of any expenses or
charges otherwise added to Consolidated EBITDA, whether through a pro forma
adjustment or otherwise, for such period; provided that the aggregate amount of
all add-backs made pursuant to this clause (vii) shall not exceed in any period
20.0% of Consolidated EBITDA, when aggregated with any add-backs or adjustments
pursuant to section (vi) above, for such period (for this purpose, determined
without regard to this clause (vii));

 

(viii)        other accruals, up-front fees, transaction costs, commissions,
expenses, premiums or charges related to any equity offering, permitted
investment, acquisition, disposition, recapitalization or incurrence, repayment,
amendment or modification of Indebtedness permitted by this Agreement (whether
or not successful, and including costs and expenses of the Administrative Agent
and Lenders that are reimbursed);

 

12

--------------------------------------------------------------------------------


 

(ix)          Transaction Expenses;

 

(x)           expenses to the extent covered by contractual indemnification,
insurance or refunding provisions in favor of the Lead Borrower or any of its
Subsidiaries and actually paid by such third parties;

 

(xi)          to the extent covered by business interruption insurance and
actually reimbursed or otherwise paid, expenses or losses relating to business
interruption; and

 

(xii)         to the extent that any Holdings Specified Expenses would have been
added back to Consolidated EBITDA pursuant to clauses (i) through (xi) above had
such change, tax or expense been incurred directly by the Lead Borrower, such
Holdings Specified Expenses; and

 

(B) subtracting therefrom (to the extent not otherwise deducted in determining
Consolidated Net Income for such period and without duplication the amount of
(i) all cash payments or cash charges made (or incurred) by the Lead Borrower or
any of its Restricted Subsidiaries for such period on account of any non-cash
charges added back to Consolidated EBITDA in a previous period, (ii) income and
gain items corresponding to those referred to in clauses (A)(iv) and
(A)(v) above (other than (i) accrual of revenue and amortization of deferred
revenue in the ordinary course or (ii) reversals of prior accruals or reserves,
to the extent such accruals or reserves had the effect of reducing Consolidated
EBITDA in a prior period), (iii) gains related to pensions and other
post-employment benefits, (iv) federal, state, local and foreign income tax
credits and (v) the amount of any Holdings Specified Expenses,

 

provided that to the extent included in Consolidated Net Income, there shall be
excluded in determining Consolidated EBITDA for any period any adjustments
resulting from the application of Statement of Financial Accounting Standards
No. 133 and International Accounting Standard No. 39 and their respective
related pronouncements and interpretations.

 

Notwithstanding anything to the contrary contained above, for purposes of
determining Consolidated EBITDA for any Test Period which ends prior to the
first anniversary of the Closing Date, Consolidated EBITDA for all portions of
such period occurring prior to the Closing Date shall be calculated in
accordance with the definition of “Test Period” contained herein.

 

“Consolidated Net Income” shall mean, for any period, the net income (or loss)
of the Lead Borrower and its Restricted Subsidiaries determined on a
consolidated basis (after deduction for minority interests) for such period
(taken as a single accounting period) in accordance with GAAP, provided that the
following items shall be excluded in computing Consolidated Net Income (without
duplication):

 

(i)            the net income (or loss) for such period of any Person that is
not a Restricted Subsidiary of the Lead Borrower or that is accounted for by the
equity method of accounting; provided that Consolidated Net Income shall be
increased by the amount of dividends or distributions that are actually paid in
cash or Cash Equivalents by such Person to the Lead Borrower or one of its
Restricted Subsidiaries during such period;

 

13

--------------------------------------------------------------------------------


 

(ii)           except for determinations expressly required to be made on a Pro
Forma Basis, the net income (or loss) of any Person accrued prior to the date it
becomes a Restricted Subsidiary of the Lead Borrower or all or substantially all
of the property or assets of such Person are acquired by a Restricted Subsidiary
of the Lead Borrower;

 

(iii)          the net income of any Restricted Subsidiary of the Lead Borrower
that is not also a Guarantor to the extent that the declaration or payment of
cash dividends or similar cash distributions by such Restricted Subsidiary of
such net income is not at the time permitted by the operation of the terms of
its charter or any agreement, instrument, judgment, decree, order, statute,
rule or governmental regulation or law applicable to such Restricted Subsidiary;

 

(iv)          any net income or loss attributable to the early extinguishment or
cancellation of Indebtedness; and

 

(v)           purchase accounting effects of adjustments to deferred revenue
required or permitted by GAAP.

 

“Consolidated Total Assets” shall mean, as of any date, the amount which, in
accordance with GAAP, would be set forth under the caption “Total Assets” (or
any like caption) on a consolidated balance sheet of the Lead Borrower and its
Restricted Subsidiaries, as of the end of the most recently ended Fiscal Quarter
for which internal financial statements are available.

 

“Control” shall mean the possession, directly or indirectly, of the power to
direct or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise, and the
terms “Controlling” and “Controlled” shall have meanings correlative thereto.

 

“Corrective Term Loan Extension Amendment” shall have the meaning assigned to
such term in Section 2.25(e).

 

“Credit Agreement Refinancing Indebtedness” shall mean (a) Permitted First
Priority Refinancing Debt, (b) Permitted Second Priority Refinancing Debt,
(c) Permitted Unsecured Refinancing Debt or (d) other Indebtedness incurred
pursuant to a Refinancing Amendment (including, without limitation, Other Term
Loans), in each case, issued, incurred or otherwise obtained (including by means
of the extension or renewal of existing Indebtedness) in exchange for, or to
extend, renew, replace or refinance, in whole or part, existing Initial Term
Loans, Incremental Term Loans, New Term Loans or Other Term Loans, or any then
existing Credit Agreement Refinancing Indebtedness (“Refinanced Debt”); provided
that (i) such Indebtedness does not mature prior to the maturity date of, or
have a shorter Weighted Average Life to Maturity than the Refinanced Debt (other
than to the extent of nominal amortization for periods where amortization has
been eliminated or reduced as a result of prepayments of such Refinanced Debt),
(ii) such Indebtedness shall not have a greater principal amount than the
principal amount of the Refinanced Debt plus accrued interest, fees and premiums
(if any) thereon and reasonable fees and expenses associated with the
refinancing, extension, renewal or replacement, unless otherwise permitted
hereby and (iii) such Refinanced Debt shall be repaid, defeased or satisfied and
discharged, and all accrued interest, fees and premiums (if any) in

 

14

--------------------------------------------------------------------------------


 

connection therewith shall be paid, on the date such Credit Agreement
Refinancing Indebtedness is issued, incurred or obtained.

 

“Credit Event” shall have the meaning assigned to such term in Section 4.01.

 

“Cumulative Retained Excess Cash Flow Amount” shall mean, at any date, an
amount, not less than zero, determined on a cumulative basis equal to the amount
of Excess Cash Flow for all fiscal years of the Lead Borrower starting with the
fiscal year ending December 31, 2014 that was not (and, in the case of any
fiscal year of the Lead Borrower where the respective required date of
prepayment has not yet occurred pursuant to Section 2.13(b), will not on such
date of required prepayment be) required to be applied as a mandatory prepayment
in accordance with Section 2.13(b) (which Section 2.13(b) shall, for purposes of
this definition, be construed without giving effect to any deduction pursuant to
clause (B) of such Section 2.13(b)).

 

“Debtor Relief Laws” shall mean the Bankruptcy Code of the United States and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief laws of the United States or other applicable
jurisdictions from time to time in effect and affecting the rights of creditors
generally.

 

“Declined Amounts” has the meaning specified in Section 2.13(g).

 

“Declining Lender” has the meaning specified in Section 2.13(g).

 

“Default” shall mean any event or condition which upon notice, lapse of time or
both would constitute an Event of Default.

 

“Deposit Account” shall mean all “deposit accounts” as such term is defined in
the Uniform Commercial Code as in effect on the date hereof in the State of New
York (other than Excluded Accounts).

 

“Deposit Account Control Agreement” shall mean a “control agreement” in form and
substance reasonably acceptable to the Administrative Agent and the Lead
Borrower and containing terms providing “control” (for purposes of the UCC) over
the Deposit Account governed by such Deposit Account Control Agreement.

 

“Deed of Amendment” shall mean that certain Deed of Amendment of Mortgage Number
6, executed before Notary Public Gladys O. Fontanez Reyes on June 28, 2011 by
and between Televicentro of Puerto Rico, LLC, as the mortgagor, and The Bank of
Nova Scotia, as then holder of the PR Mortgage Note.

 

“Deed of Mortgage” shall mean that certain Deed of Mortgage Number 6, executed
before Notary Public Luis Morales-Steinmann on March 30, 2007 by Televicentro of
Puerto Rico, LLC, as the mortgagor.

 

“Designated Non-cash Consideration” shall mean the fair market value (as
determined in good faith by the applicable Borrower) of non-cash consideration
received by the

 

15

--------------------------------------------------------------------------------


 

Borrowers or any of their respective Restricted Subsidiaries in connection with
an Asset Sale that is so designated as Designated Non-cash Consideration
pursuant to an officer’s certificate executed by a Responsible Officer of the
Lead Borrower and delivered to the Administrative Agent, setting forth the basis
of such valuation, less the amount of Cash Equivalents received in connection
with a subsequent sale of such Designated Non-cash Consideration.

 

“Disposition” or “Dispose” shall mean the sale, transfer, license, lease or
other disposition of any property by any Person, including any sale, assignment,
transfer or other disposal, with or without recourse, of any notes or accounts
receivable or any rights and claims associated therewith.

 

“Disqualified Institution” shall mean (a) each bank, financial institution or
other institutional lender and Company Competitor or Affiliate of a Company
Competitor identified on a list made available to the Lenders on the Platform or
another similar electronic system on or prior to the commencement of syndication
of the Initial Term Loans (as such list may be supplemented from time to time by
the Lead Borrower pursuant to clause (b) below) and (b) any other person
designated in writing to the Administrative Agent after the Closing Date to the
extent such person is or becomes a Company Competitor or is or becomes an
Affiliate of a Company Competitor, which designation shall become effective two
days after delivery of each such written supplement to the Administrative Agent,
but which shall not apply retroactively to disqualify any persons that have
previously acquired an assignment or participation interest in the Loans;
provided that a Company Competitor or an Affiliate of a Company Competitor shall
not include any bona fide debt fund or investment vehicle that is engaged in
making, purchasing, holding or otherwise investing in commercial loans and
similar extensions of credit in the ordinary course of business which is
managed, sponsored or advised by any person controlling, controlled by or under
common control with such Company Competitor or Affiliate thereof, as applicable,
and for which no personnel involved with the investment of such Company
Competitor or Affiliate thereof, as applicable, (i) makes (or has the right to
make or participate with others in making) any investment decisions or (ii) has
access to any information (other than information publicly available) relating
to the Loan Parties or any entity that forms a part of the Loan Parties’
business (including their subsidiaries).

 

“Disqualified Stock” shall mean any Equity Interest that, by its terms (or by
the terms of any security into which it is convertible or for which it is
exchangeable), or upon the happening of any event, (a) matures (excluding any
maturity as the result of an optional redemption by the issuer thereof) or is
mandatorily redeemable, pursuant to a sinking fund obligation or otherwise, or
is redeemable at the option of the holder thereof (other than upon an asset sale
or change in control, if such right is subject to the prior payment in full of
the Obligations), in whole or in part, or requires the payment of any cash
dividend or any other scheduled payment constituting a return of capital, in
each case at any time on or prior to the first anniversary of the Maturity Date,
or (b) is convertible into or exchangeable (unless at the sole option of the
issuer thereof) for (i) debt securities or (ii) any Equity Interest referred to
in clause (a) above, in each case at any time prior to the first anniversary of
the Latest Maturity Date.

 

“Dollars” or “$” shall mean lawful money of the United States of America.

 

16

--------------------------------------------------------------------------------


 

“Domestic Subsidiaries” shall mean all Subsidiaries incorporated or organized
under the laws of the United States of America, any State thereof or the
District of Columbia.

 

“Effective Yield” shall mean, as to any Initial Term Loans, Incremental Term
Loans, New Term Loans or Replacement Term Loans of any tranche, the effective
yield on such loans as reasonably determined by the Administrative Agent
(consistent with generally accepted financial practices), taking into account
the applicable interest rate margins (but not any fluctuations in LIBO Rate),
any interest rate floors, and all fees, including recurring, up-front or similar
fees or original issue discount (amortized over the shorter of (x) the weighted
average life of such loans and (y) the four years following the date of
incurrence thereof) payable generally to Lenders making such loans, but
excluding (i) any arrangement, structuring or other fees payable in connection
therewith that are not generally shared with the Lenders thereunder and (ii) any
customary consent fees paid generally to consenting Lenders.

 

“Eligible Assignee” shall mean (i) any Lender, any Affiliate of any Lender and
any Related Fund (any two or more Related Funds being treated as a single
Eligible Assignee for all purposes hereof) and (ii) any commercial bank,
insurance company, investment or mutual fund or other entity (other than a
natural person) that extends credit or buys loans and that is approved by the
Administrative Agent but excluding, (x) any Affiliated Lender, except to the
extent expressly provided in Section 9.04(f), (y) Holdings, the Borrowers and
their respective Subsidiaries, except to the extent expressly provided in
Section 9.04(f) and (z) any Disqualified Institution.

 

“Environmental Laws” shall mean all former, current and future federal, state,
local and foreign laws (including common law), treaties, regulations, rules,
ordinances, codes, decrees, judgments, directives, orders (including consent
orders), and agreements in each case, relating to protection of the environment,
natural resources, human or public health and safety or the presence, Release
of, or exposure to, Hazardous Materials, or the generation, manufacture,
processing, distribution, use, treatment, storage, transport, recycling or
handling of, or the arrangement for such activities with respect to, Hazardous
Materials.

 

“Environmental Liability” shall mean all liabilities, obligations, damages,
losses, claims, actions, suits, judgments, orders, fines, penalties, fees,
expenses and costs (including administrative oversight costs, natural resource
damages and remediation costs), whether contingent or otherwise, arising out of
or relating to (a) compliance or non-compliance with any Environmental Law,
(b) the generation, use, handling, transportation, storage, treatment or
disposal of any Hazardous Materials, (c) exposure to any Hazardous Materials,
(d) the Release of any Hazardous Materials or (e) any contract, agreement or
other consensual arrangement pursuant to which liability is assumed or imposed
with respect to any of the foregoing.

 

“Equity Interests” shall mean shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity interests in any Person, and any option, warrant or other
right entitling the holder thereof to purchase or otherwise acquire any such
equity interest.

 

“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as the
same may be amended from time to time.

 

17

--------------------------------------------------------------------------------


 

“ERISA Affiliate” shall mean any trade or business (whether or not incorporated)
that, together with the Borrower, is treated as a single employer under
Section 414(b) or (c) of the Code, or solely for purposes of Section 302 of
ERISA and Section 412 of the Code, is treated as a single employer under
Section 414(m) or (o) of the Code.

 

“ERISA Event” shall mean (a) any “reportable event”, as defined in Section 4043
of ERISA or the regulations issued thereunder, with respect to a Plan, (b) the
failure to satisfy the minimum funding standard (as defined in Section 412 or
430 of the Code or Section 303 or 304 of ERISA) with respect to any Plan,
whether or not waived, (c) a determination that any Plan is in “at-risk status”
or any Multiemployer Plan is in “endangered status” or “critical status” (as
each is defined in Section 303 and 305 of ERISA, respectively), (d) the
incurrence by the Lead Borrower or any of its ERISA Affiliates of any material
liability under Title IV of ERISA with respect to the termination of any Plan or
the withdrawal or partial withdrawal of the Lead Borrower or any of its ERISA
Affiliates from any Plan or Multiemployer Plan, (e) the receipt by the Lead
Borrower or any of its ERISA Affiliates from the PBGC or a plan administrator of
any notice relating to the intention to terminate any Plan or Plans or to
appoint a trustee to administer any Plan, (f) the receipt by the Lead Borrower
or any of its ERISA Affiliates of any notice, or the receipt by any
Multiemployer Plan from the Lead Borrower or any of its ERISA Affiliates of any
notice, concerning the imposition of Withdrawal Liability or a determination
that a Multiemployer Plan is, or is expected to be, insolvent or in
reorganization, within the meaning of Title IV of ERISA or (g) the occurrence of
a non-exempt “prohibited transaction” with respect to which the Lead Borrower or
any of its Restricted Subsidiaries is a “disqualified person” (each within the
meaning of Section 4975 of the Code) that results in material liability to the
Borrower.

 

“Eurodollar”, when used in reference to any Loan or Borrowing, shall refer to
whether such Loan, or the Loans comprising such Borrowing, is bearing interest
at a rate determined by reference to the Adjusted LIBO Rate.

 

“Events of Default” shall have the meaning assigned to such term in
Section 7.01.

 

“Excess Cash Flow” shall mean, with respect to any Excess Cash Flow Payment
Period, an amount, not less than zero, equal to:

 

(a)           the sum, without duplication, of (i) Consolidated Net Income of
the Lead Borrower and its Restricted Subsidiaries for such Excess Cash Flow
Payment Period, plus (ii) the amount of all non-cash charges (including
depreciation, amortization and deferred tax expense) deducted in arriving at
such Consolidated Net Income, plus (iii) the aggregate net amount of non-cash
loss on Dispositions by the Lead Borrower and its Restricted Subsidiaries during
such Excess Cash Flow Payment Period (other than sales of inventory in the
ordinary course of business), to the extent deducted in arriving at such
Consolidated Net Income, plus (iv) the aggregate amount of any non-cash loss for
such period attributable to the early extinguishment of Indebtedness, Hedging
Agreements or other derivative instruments, to the extent deducted in arriving
at such Consolidated Net Income, plus (v) to the extent not otherwise included
in determining Consolidated Net Income, the aggregate amount of cash receipts
for such period attributable to Hedging Agreements or other derivative
instruments, minus

 

18

--------------------------------------------------------------------------------

 


 

(b)           the sum, without duplication (in each case, for the Lead Borrower
and its Restricted Subsidiaries on a consolidated basis), of:

 

(i)            Capital Expenditures, except to the extent made using proceeds,
payments or any other amounts available from events or circumstances that were
not included in determining Consolidated Net Income during such period
(including any proceeds from Indebtedness), that are (A) actually made in cash
during such Excess Cash Flow Payment Period or (B) committed although not
actually made in cash during such Excess Cash Flow Payment Period, so long as
such Capital Expenditures are actually made in cash within six months after the
end of such Excess Cash Flow Payment Period; provided that (x) if any Capital
Expenditures are deducted from Excess Cash Flow pursuant to (B) above, such
amount shall be added to the Excess Cash Flow for the immediately succeeding
Excess Cash Flow Payment Period if the expenditure is not actually made in cash
within such six-month period and (y) no deduction shall be taken in the
immediately succeeding Excess Cash Flow Payment Period when such amounts
deducted pursuant to clause (B) are actually spent;

 

(ii)           to the extent not otherwise deducted from Consolidated Net
Income, Consolidated Cash Taxes;

 

(iii)          the aggregate amount of all principal payments of Indebtedness of
the Lead Borrower and its Restricted Subsidiaries (including (A) the principal
component of payments in respect of Capital Lease Obligations, (B) the amount of
any repayment of Loans pursuant to Section 2.11, (C) the amount of any mandatory
prepayment of Loans pursuant to Section 2.13(a) to the extent required due to an
Asset Sale that resulted in an increase to such Consolidated Net Income and not
in excess of the amount of such increase and (D) the amount of any voluntary
prepayments of Loans made by Holdings, any Borrower or any of their respective
Subsidiaries pursuant to Section 9.04(f) (in an amount equal to the discounted
amount actually paid in respect of the principal amount of such Loans) (provided
that (I) such prepayments or repurchases are otherwise permitted hereunder and
(II) such prepayments or repurchases are not made, directly or indirectly, using
(1) proceeds, payments or any other amounts available from events or
circumstances that were not included in determining Consolidated Net Income
during such period (including any proceeds from Indebtedness) or (2) the
Cumulative Retained Excess Cash Flow Amount) but excluding (X) all other
prepayments of Loans (other than those specified in preceding clauses
(iii)(C) and (D))and (Y) payments in respect of any Permitted Ratio Debt, any
New Incremental Notes and Indebtedness constituting Permitted Second Priority
Refinancing Debt, Permitted Unsecured Refinancing Debt or any Subordinated
Indebtedness, except in each case to the extent permitted to be paid pursuant to
Section 6.09 or occurring in connection with a refinancing of such Indebtedness
permitted in accordance with the terms of this Agreement) made during such
period, in each case except to the extent financed with the proceeds of Funded
Debt of the Lead Borrower or any of its Restricted Subsidiaries;

 

(iv)          to the extent not deducted in arriving at Consolidated Net
Income,  Restricted Payments made in cash during such period by the Lead
Borrower to the extent that such Restricted Payments are made under Sections
6.06(a)(ii) and 6.06(a)(iii), solely to the extent made, directly or indirectly,
with the net cash proceeds from events or circumstances that were included in
the calculation of Consolidated Net Income;

 

19

--------------------------------------------------------------------------------


 

(v)           (A) the aggregate amount of any premium, make-whole or penalty
payments actually paid in cash by any Borrower during such period that are
required to be made in connection with any prepayment or satisfaction and
discharge of Indebtedness of the Lead Borrower or any of its Restricted
Subsidiaries (except to the extent financed with the proceeds of Funded Debt
other than the Loans) to the extent that the amount so prepaid, satisfied or
discharged is not deducted from Consolidated Net Income for purposes of
calculating Excess Cash Flow and (B) to the extent included in determining
Consolidated Net Income, the aggregate amount of any income for such period
attributable to the early extinguishment of Indebtedness, Hedging Agreements or
other derivative instruments (other than commodity Hedging Agreements);

 

(vi)          cash payments made by the Lead Borrower or any of its Restricted
Subsidiaries during such period (to the extent not deducted in arriving at such
Consolidated Net Income) in satisfaction of non-current liabilities (excluding
payments of Indebtedness for borrowed money) not made directly or indirectly
using (1) proceeds, payments or any other amounts available from events or
circumstances that were not included in determining Consolidated Net Income
during such period (including any proceeds from Indebtedness) or (2) the
Cumulative Retained Excess Cash Flow Amount;

 

(vii)         to the extent not deducted in arriving at Consolidated Net Income,
fees, expenses and purchase price adjustments paid in cash during such period by
the Lead Borrower or any of its Restricted Subsidiaries in connection with the
Transaction or, in each case to the extent permitted hereunder, any Investment
permitted under Section 6.04, issuance of Equity Interests or issuance of
Indebtedness (whether or not consummated) and any Restricted Payment made in
cash by the Lead Borrower or any of its Restricted Subsidiaries pursuant to
Sections 6.06(a)(ii) and 6.06(a)(iii) to pay any of the foregoing;

 

(viii)        to the extent not deducted in arriving at Consolidated Net Income,
the aggregate amount of expenditures actually made in cash from operations by
the Lead Borrower or any of its Restricted Subsidiaries during such period
(including expenditures for payment of financing fees) to the extent such
expenditures are (1) not expensed during such period and (2) made with cash from
operations;

 

(ix)          cash from operations used by the Lead Borrower or any of its
Restricted Subsidiaries or committed to be used by the Lead Borrower or any of
its Restricted Subsidiaries to consummate a Permitted Acquisition or Investment
permitted under Sections 6.04(e), (f), (l) or (n) (if such Permitted Acquisition
or Investment has been consummated or committed to during such period prior to
the date on which a prepayment of Loans would be required pursuant to
Section 2.13(b) with respect to such Excess Cash Flow Payment Period); provided,
however, that if any amount is deducted from Excess Cash Flow pursuant to this
clause (ix) with respect to any Excess Cash Flow Payment Period as a result of a
Permitted Acquisition or Investment that has been committed to be consummated
but not yet actually consummated during such period then (x) such amount shall
not be deducted from Excess Cash Flow pursuant to this clause (ix) as a result
of such Permitted Acquisition or Investment, as the case may be, being actually
consummated in the immediately succeeding Excess Cash Flow Payment Period and
(y) such amount shall be added to Excess Cash Flow for the immediately
succeeding Excess Cash Flow

 

20

--------------------------------------------------------------------------------


 

Payment Period if the Permitted Acquisition or Investment is not actually
consummated during such succeeding period;

 

(x)           the amount of cash payments made in respect of pensions and other
postemployment benefits in such period to the extent not deducted in arriving at
such Consolidated Net Income;

 

(xi)          the amount of cash expenditures in respect of Hedging Agreements
during such fiscal year to the extent they exceed the amount of expenditures
expensed in determining Consolidated Net Income for such period;

 

(xii)         the aggregate principal amount of all mandatory prepayments of
Term Loans made during such Excess Cash Flow Payment Period pursuant to
Section 2.13(a), or reinvestments of Net Cash Proceeds in lieu thereof, to the
extent that the applicable Net Cash Proceeds resulted in an increase of
Consolidated Net Income (and are not in excess of such increase) for such Excess
Cash Flow Payment Period; and

 

(xiii)        the aggregate net amount of any non-cash gains to the extent
included in arriving at Consolidated Net Income; minus

 

(c)           any increase in Net Working Capital during such Excess Cash Flow
Payment Period (measured as the excess, if any, of Net Working Capital at the
end of such Excess Cash Flow Payment Period minus Net Working Capital at the
beginning of such Excess Cash Flow Payment Period) or increases in long term
accounts receivable and decreases in the long-term portion of deferred revenue
for such period (other than any such increases or decreases, as applicable,
arising from acquisitions or Dispositions of property by the Lead Borrower, and
its Restricted Subsidiaries during such period), except as a result of the
reclassification of items from short term to long term or vice versa; plus

 

(d)           any decrease in Net Working Capital during such Excess Cash Flow
Payment Period (measured as the excess, if any, of Net Working Capital at the
beginning of such Excess Cash Flow Payment Period minus Net Working Capital at
the end of such Excess Cash Flow Payment Period) or decreases in long-term
accounts receivable and increases in the long-term portion of deferred revenue
for such period (other than any such decreases or increases, as applicable,
arising from acquisitions or Dispositions of property by the Lead Borrower or
any of its Restricted Subsidiaries completed during such period), except as a
result of the reclassification of items from short term to long term or vice
versa.

 

“Excess Cash Flow Payment Date” shall mean the date occurring on the earlier to
occur of (x) the delivery of the financial statements for such fiscal year
pursuant to Section 5.04 and (y) 90 days after the end of each fiscal year of
the Lead Borrower (commencing with the fiscal year of the Lead Borrower ending
December 31, 2014).

 

“Excess Cash Flow Payment Period” shall mean, with respect to the repayment
required on each Excess Cash Flow Payment Date, the immediately preceding fiscal
year of the Borrower.

 

21

--------------------------------------------------------------------------------


 

“Excluded Accounts” shall mean, (A) payroll and other employee wage and benefit
accounts, (B) tax accounts, including, without limitation, sales tax accounts,
(C) escrow accounts, (D) fiduciary or trust accounts and (E) Immaterial Accounts
and, in the case of clauses (A) through (E), the funds or other property held in
or maintained in any such account.

 

“Excluded Property” shall mean, with respect to any Loan Party, (a) (i) any
leasehold interest (including any ground lease interest) in real property,
(ii) any fee-owned real property with a fair market value not in excess of
$3,500,000 and (iii) any fixtures affixed to any real property to the extent
(A) such real property has a fair market value below $3,500,000 or (B) a
security interest in such fixtures may not be perfected by a UCC financing
statement (or equivalent) in the jurisdiction of organization of the applicable
Loan Party or the jurisdiction of location of such assets, as applicable, but
for greater certainty excluding any fixtures in connection with a mortgage on
real property that is not Excluded Property by operation of clause
(a)(ii) above, (b) any lease, license, franchise, charter, authorization,
contract or agreement to which any Loan Party is a party, and any of its rights
or interest thereunder, if and to the extent that a security interest (i) is
prohibited by or in violation of any law, rule or regulation applicable to any
Loan Party, except to the extent such prohibition is rendered ineffective under
the UCC (or equivalent applicable foreign law), or requires any governmental or
third party consent or approval (provided, that such Loan Party has used
commercially reasonable efforts (which for the avoidance of doubt shall not
include any payment of non-de minimis amounts) to obtain such consent or
approval) or (ii) is prohibited by or in violation of a term, provision or
condition of any such lease, license, franchise, charter, authorization,
contract or agreement; provided, however, that the Collateral shall include (and
such security interest shall attach) at such time as the contractual or legal
prohibition shall no longer be applicable (provided, that to the extent such
prohibition requires any third party consent, such Loan Party has used
commercially reasonable efforts (which for the avoidance of doubt shall not
include any payment of non-de minimis amounts) to obtain such consent), shall
attach to any portion of such lease, license, franchise, charter, authorization,
contract or agreement not subject to the prohibitions specified in (i) or
(ii) above (in each case, after giving effect to the applicable anti-assignment
provisions of the UCC (or equivalent applicable foreign law); provided, further,
that the exclusions referred to in this clause (b) shall not include any
proceeds of any such lease, license, franchise, charter, authorization, contract
or agreement, (c) motor vehicles and other assets subject to certificates of
title, including, without limitation, aircraft, airframes, aircraft engines or
helicopters, or any equipment or other assets constituting a part thereof, in
each case to the extent subject to Federal Aviation Act registration
requirements (or equivalent applicable foreign law), and rolling stock,
(d) letters of credit and letter of credit rights that do not constitute
supporting obligations in respect of other Collateral, except to the extent such
letter of credit rights may be perfected by the filing of a UCC financing
statement (or equivalent), (e) commercial tort claims with a value not in excess
of $2,500,000 in the aggregate, (f) assets, if and to the extent that a security
interest in such asset (i) is prohibited by or in violation of any law, rule or
regulation applicable to any Loan Party, (ii) requires a consent (provided that
any Loan Party has used its commercially reasonable efforts to obtain such
consent) of any governmental authority or any third party that has not been
obtained, except, in the case of clauses (f)(i) and (f)(ii), to the extent such
prohibition or consent is rendered ineffective under the UCC (or equivalent
applicable foreign law), or (iii) to the extent a security interest in such
assets would result in a material adverse tax consequences (including as a
result of the operation

 

22

--------------------------------------------------------------------------------


 

of Section 956 of the Code or any similar law or regulation in any applicable
jurisdiction) as reasonably determined by the Lead Borrower, (g) (i) any
“intent-to-use” application for registration of a trademark filed pursuant to
Section 1(b) of the Lanham Act, 15 U.S.C. § 1051 (or comparable applicable
foreign law), prior to the filing of a “Statement of Use” pursuant to
Section 1(d) of the Lanham Act (or comparable applicable foreign law), to the
extent that, and during the period, if any, in which, the grant of a security
interest therein would impair the validity or enforceability of any registration
that issues from such intent-to-use application under applicable federal law 
and (ii) any Intellectual Property located or titled outside the U.S. with
respect to which any actions in any non-U.S. jurisdiction or under the laws of
any non-U.S. jurisdiction is required to create or perfect any security interest
in such Intellectual Property, including any Intellectual Property registered in
any non-U.S. jurisdiction, and (h) (x) in respect of the Collateral, Equity
Interests in excess of 65% of the voting capital stock of any Foreign Subsidiary
or CFC Holding Company owned by any Loan Party, (y) Equity Interests in joint
ventures or any non-Wholly Owned Subsidiaries to the extent not permitted by the
terms of such person’s organizational or joint venture documents existing on the
Closing Date or existing at the time of acquisition thereof after the Closing
Date, and (z) Equity Interests of Foreign Subsidiaries that are held by a
Foreign Subsidiary; (i) perfection by “control” (other than in respect of
certificated Collateral pledged pursuant to the Security Agreements or any
accounts (other than Excluded Accounts)) with respect to any Collateral (j) FCC
(or foreign equivalent) licenses to the extent the pledge thereof is prohibited
by the Communications Act or any other Applicable Law (for the avoidance of
doubt, this clause (j) does not extend to the proceeds of such FCC (or foreign
equivalent) licenses; and (k) Excluded Accounts.  Other assets shall be deemed
to be “Excluded Property” if the Administrative Agent and the Lead Borrower
agree in writing that the cost of obtaining or perfecting a security interest in
such assets is excessive in relation to the value of such assets as Collateral.
Notwithstanding anything herein to the contrary the foregoing provisions of this
paragraph shall not exclude any rights and remedies incident or appertaining to
any FCC (or foreign equivalent) licenses or any rights to receive any and all
proceeds derived from, or in connection with, any disposition of all or any
portion of such licenses or any television or cable film channel owned by a
Borrower or any of its Restricted Subsidiaries.

 

“Excluded Subsidiary” shall mean (a) any Subsidiary that is not a wholly owned
Subsidiary of a Borrower or a Guarantor, (b) any Domestic Subsidiary that is a
disregarded entity for United States federal income tax purposes substantially
all of the assets of which consist of Equity Interests in one or more Foreign
Subsidiaries, (c) any Domestic Subsidiary that is a direct or indirect
Subsidiary of a Foreign Subsidiary, (d) any Subsidiary that is prohibited or
restricted by Applicable Law, or by an contractual obligation existing on the of
date of acquisition of such Subsidiary (if not entered into in contemplation
thereof) from providing a Guaranty or if such Guaranty would require
governmental (including regulatory) consent, approval, license or authorization
(provided that the Loan Parties have used commercially reasonable efforts (which
for the avoidance of doubt shall not include payment of non-de minimis amounts)
to obtain such consent), (e) any Subsidiary that is a not-for-profit
organization, (f) any other Subsidiary with respect to which, in the reasonable
judgment of the Administrative Agent (confirmed in writing by notice to the Lead
Borrower), the cost or other consequences (including any adverse tax
consequences) of providing the Guaranty shall be excessive in view of the
benefits to be obtained by the Lenders therefrom and (h) each Immaterial
Subsidiary.

 

23

--------------------------------------------------------------------------------


 

“Excluded Swap Obligation” shall mean, with respect to any Guarantor, any Swap
Obligation if, and to the extent that, all or a portion of the Guarantee of such
Guarantor of, or the grant by such Guarantor of a security interest to secure,
such Swap Obligation (or any Guarantee thereof) is or becomes illegal under the
Commodity Exchange Act or any rule, regulation or order of the Commodity Futures
Trading Commission (or the application or official interpretation of any
thereof) by virtue of such Guarantor’s failure for any reason to constitute an
“eligible contract participant” as defined in the Commodity Exchange Act and the
regulations thereunder at the time the Guaranty of such Guarantor or the grant
of such security interest becomes effective with respect to such Swap
Obligation. If a Swap Obligation arises under a master agreement governing more
than one swap, such exclusion shall apply only to the portion of such Swap
Obligation that is attributable to swaps for which such Guarantee or security
interest is or becomes illegal

 

“Excluded Taxes” shall mean, with respect to the Administrative Agent, any
Lender or any other recipient of any payment to be made by or on account of any
obligation of the Borrowers hereunder, (a) income, capital or franchise Taxes
imposed on (or measured by) its net income by the jurisdiction under the laws of
which such recipient is organized or in which its principal office is located
or, in the case of any Lender, in which its applicable lending office is
located, (b) any branch profits taxes or any similar tax imposed by a
jurisdiction described in clause (a) above, (c) any withholding tax that (i) is
imposed on amounts payable to such recipient at the time such recipient becomes
a party to this Agreement (other than, for purposes of this clause (c)(i), an
assignee pursuant to a request by the Lead Borrower under Section 2.21(a)),
(ii) is imposed on amounts payable to such recipient at the time such recipient
designates a new lending office or (iii) is attributable to such recipient’s
failure to comply with Section 2.20(f) or (g), except, in cases described in
clauses (i) and (ii), to the extent that such recipient (or its assignor, if
any) was entitled, at the time of such assignment or designation of a new
lending office, to receive additional amounts from the applicable Loan Party
with respect to such withholding tax pursuant to Section 2.20(a), and (d) any
U.S. federal withholding Taxes imposed under FATCA.

 

“Existing Indebtedness” shall mean the Indebtedness outstanding under (i) the
Loan Agreement, dated as of March 31, 2011, by and among InterMedia
Español, Inc. and Televicentro of Puerto Rico, LLC, as Borrowers, the financial
institutions party thereto, as Lenders, The Bank of Nova Scotia and RBC Capital
Markets, as Joint Lead Arrangers, Banco Popular de Puerto Rico, as Syndication
Agent, and The Bank of Nova Scotia , as Administrative Agent (for the purposes
of this definition, with all capitalized terms as defined therein) and, (ii) the
Amended and Restated Credit Agreement, dated as of June 17, 2011, by and among
Cine Latino, Inc., as the Borrower, the other persons party thereto that are
designated as Credit Parties, General Electric Capital Corporation, as Agent,
the other financial institutions party thereto, as Lenders, GE Capital
Markets, Inc., as Sole Lead Arranger and Bookrunner and Royal Bank of Canada, as
Syndication Agent (for the purposes of this definition, with all capitalized
terms as defined therein).

 

“Extended Term Loans” shall have the meaning assigned to such term in
Section 2.25(a).

 

24

--------------------------------------------------------------------------------


 

“Extending Term Loan Lender” shall have the meaning assigned to such term in
Section 2.25(a).

 

“Extension” shall have the meaning assigned to such term in Section 2.25(a).

 

“Extension Offer” shall have the meaning assigned to such term in
Section 2.25(a).

 

“FATCA” shall mean Sections 1471 through 1474 of the Code, as of the date of
this Agreement (or any amended or successor version that is substantively
comparable and not materially more onerous to comply with), any current or
future regulations or official interpretations thereof and any agreements
entered into pursuant to Section 1471(b)(1) of the Code.

 

“FCC” shall mean the Federal Communications Commission (or any successor agency,
commission, bureau, department or other political subdivision of the United
States of America).

 

“FCC Licenses” shall mean broadcasting and other licenses, authorizations,
waivers and permits which are issued from time to time by the FCC to the Lead
Borrower or any of its Restricted Subsidiaries in connection with the operation
of the Stations.

 

“Federal Funds Effective Rate” shall mean, for any day, the weighted average of
the rates on overnight Federal funds transactions with members of the Federal
Reserve System arranged by Federal funds brokers, as published on the next
succeeding Business Day by the Federal Reserve Bank of New York, or, if such
rate is not so published for any day that is a Business Day, the average of the
quotations for the day for such transactions received by the Administrative
Agent from three Federal funds brokers of recognized standing selected by it.

 

“Fee Letter” shall mean the Fee Letter dated July 9, 2013, among the Borrowers,
DBSI and the Administrative Agent.

 

“Fees” shall mean the fees referred to in Section 2.05(a) and the Prepayment
Fee.

 

“Financial Officer” of any Person shall mean the chief financial officer,
principal accounting officer, treasurer or controller of such Person.

 

“First Lien Net Leverage Ratio” shall mean, on any date, the ratio of (a) an
amount equal to the excess of (i) Total Debt that is secured on a first lien
basis by a Lien on any asset of the Lead Borrower or any of its Restricted
Subsidiaries on such date over (ii) the aggregate amount of unrestricted cash
and Cash Equivalents (up to a maximum aggregate amount of $10,000,000) that are
included in the consolidated balance sheet of the Lead Borrower and its
Restricted Subsidiaries as of such date to (b) Consolidated EBITDA for the
period of four consecutive Fiscal Quarters most recently ended on or prior to
such date.

 

“Fiscal Quarter” shall mean each calendar quarter.

 

25

--------------------------------------------------------------------------------


 

“Fiscal Year” shall mean the fiscal year of the Lead Borrower and its Restricted
Subsidiaries ending on December 31.

 

“Foreign Benefit Event” shall mean, with respect to any Foreign Pension Plan,
(a) the existence of unfunded liabilities in excess of the amount permitted
under any applicable law, or in excess of the amount that would be permitted
absent a waiver from a Governmental Authority, (b) the failure to make the
required contributions or payments, under any applicable law, on or before the
due date for such contributions or payments, (c) the receipt of a notice by a
Governmental Authority relating to the intention to terminate any such Foreign
Pension Plan or to appoint a trustee or similar official to administer any such
Foreign Pension Plan, or alleging the insolvency of any such Foreign Pension
Plan, (d) the incurrence of any material liability by Holdings, the Borrowers or
any of their respective Restricted Subsidiaries under applicable law on account
of either (i) the complete or partial termination of such Foreign Pension Plan
or (ii) the complete or partial withdrawal of any participating employer
therein, or (e) the occurrence of any transaction that is prohibited under any
applicable law and that could reasonably be expected to result in the incurrence
of any material liability by Holdings, the Lead Borrower or any of its
Restricted Subsidiaries (including by a Governmental Authority’s imposition on
Holdings, the Lead Borrower or any of their respective Restricted Subsidiaries
of any fine, excise tax or penalty resulting from any non-compliance with any
applicable law.

 

“Foreign Casualty Event” shall have the meaning assigned to such term in
Section 2.13(e).

 

“Foreign Disposition” shall have the meaning assigned to such term in
Section 2.13(e).

 

“Foreign Lender” shall mean any Lender that has a Commitment to or holds an
Obligation of the Lead Borrower that is not a United States person within the
meaning of Section 7701(a)(30) of the Code.

 

“Foreign Pension Plan” shall mean any defined benefit pension plan that is not
subject to United States law and under applicable law is required to be funded
through a trust or other funding vehicle other than a trust or funding vehicle
maintained exclusively by a Governmental Authority.

 

“Foreign Subsidiary” shall mean any Subsidiary that is not a Domestic
Subsidiary.

 

“Funded Debt” of any Person shall mean Indebtedness for borrowed money of such
Person that (x) by its terms matures more than one year after the date of its
creation or (y) matures within one year from any date of determination but (in
the case of this clause (y)) is renewable or extendible, at the option of such
Person, to a date more than one year after such date or arises under a revolving
credit or similar agreement that obligates the lender or lenders to extend
credit during a period of more than one year after such date, including
Indebtedness in respect of the Loans.

 

26

--------------------------------------------------------------------------------


 

“GAAP” shall mean generally accepted accounting principles in the United States
set forth in the opinions and pronouncements of the Accounting Principles Board
and the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board or such other
principles as may be approved by a significant segment of the accounting
profession in the United States, that are applicable to the circumstances as of
the date of determination, consistently applied.

 

“Government Official” shall have the meaning assigned to such term in
Section 3.25.

 

“Governmental Authority” shall mean any federal, state, provincial territorial,
local or foreign court or governmental agency, authority, instrumentality or
regulatory body (including any supra-national bodies such as the European Union
or the European Central Bank).

 

“Granting Lender” shall have the meaning assigned to such term in
Section 9.04(g).

 

“Guarantee” of or by any Person shall mean any obligation, contingent or
otherwise, of such Person guaranteeing or having the economic effect of
guaranteeing any Indebtedness or other monetary obligation of any other Person
(the “primary obligor”) in any manner, whether directly or indirectly, and
including any obligation of such Person, direct or indirect, (a) to purchase or
pay (or advance or supply funds for the purchase or payment of) such
Indebtedness or other monetary obligation or to purchase (or to advance or
supply funds for the purchase of) any security for the payment of such
Indebtedness or other monetary obligation, (b) to purchase or lease property,
securities or services for the purpose of assuring the owner of such
Indebtedness or other monetary obligation of the payment of such Indebtedness or
other monetary obligation or (c) to maintain working capital, equity capital or
any other financial statement condition or liquidity of the primary obligor so
as to enable the primary obligor to pay such Indebtedness or other monetary
obligation; provided, however, that the term “Guarantee” shall not include
endorsements for collection or deposit in the ordinary course of business.

 

“Guarantor” shall mean any of Holdings, each Borrower and the Subsidiary
Guarantors; provided that the term “Guarantor” shall mean and include each
Borrower solely as it relates to any obligations that are incurred by any other
Loan Party as opposed to obligations directly incurred by it.

 

“Guaranty” shall mean the guaranty made by Holdings, each Borrower, and the
Subsidiary Guarantors, substantially in the form of Exhibit E.

 

“Hazardous Materials” shall mean (a) any petroleum products or byproducts and
all other hydrocarbons, coal ash, radon gas, asbestos, urea formaldehyde foam
insulation, polychlorinated biphenyls, chlorofluorocarbons and all other
ozone-depleting substances and (b) any chemical, material, substance or waste
that is prohibited, limited or regulated by or pursuant to any Environmental
Law.

 

“Hedge Termination Value” shall mean, in respect of any one or more Secured
Hedging Agreements, after taking into account the effect of any legally
enforceable netting

 

27

--------------------------------------------------------------------------------


 

agreement relating to such Hedging Agreements, for any date on or after the date
such Hedging Agreements have been closed out and termination value(s) determined
in accordance therewith, such termination value(s).

 

“Hedging Agreement” shall mean any interest rate protection agreement, foreign
currency exchange agreement, commodity price protection agreement or other
interest or currency exchange rate or commodity price hedging arrangement,
excluding spot foreign exchange transactions.

 

“Hedging Bank” shall mean any Person that is an Agent, a Lender, a Lead
Bookrunner or an Affiliate of any of the foregoing on the Closing Date or at the
time it enters into a Secured Hedging Agreement, in its capacity as a party
thereto, whether or not such Person subsequently ceases to be an Agent, a
Lender, a Lead Bookrunner or an Affiliate of any of the foregoing.

 

“Historical Financial Statements” shall mean:

 

(a)           audited consolidated statements of financial position, operations,
shareholders’ equity and comprehensive income and cash flows of Cine
Latino, Inc.as of and for the fiscal years ended December 31, 2012, December 31,
2011 and December 31, 2010 in each case with an accompanying opinion of
McGladrey LLP, independent public accountants; and

 

(b)           audited consolidated statements of financial position, operations,
shareholders’ equity and comprehensive income and cash flows of InterMedia
Español Holdings, LLC as of and for the fiscal years ended December 31, 2012,
December 31, 2011 and December 31, 2010 in each case with an accompanying
opinion of McGladrey LLP, independent public accountants.

 

“Holdings” shall have the meaning assigned to such term in the introductory
statement hereto.

 

“Holdings Specified Expenses” shall mean any charge, tax or expense incurred or
accrued by Holdings (or any parent company thereof) during any period to the
extent that the Lead Borrower has made a Restricted Payment to Holdings (or any
parent company thereof) in respect thereof pursuant to Sections 6.06(a)(ii) and
6.06(a)(iii), in each case, to the extent such change, tax or expense would have
reduced Consolidated Net Income had it been made by the Lead Borrower.

 

“Immaterial Account” shall mean any Deposit Account with an average monthly
balance of less than $500,000, provided, that the average monthly balance of all
Immaterial Accounts shall not exceed $3,000,000 at any time.

 

“Immaterial Subsidiary” shall mean, as of any date of determination, any
Restricted Subsidiary of the Lead Borrower whose consolidated total assets (as
set forth in the most recent consolidated balance sheet of the Lead Borrower and
its Restricted Subsidiaries delivered to the Lenders pursuant to this Agreement
and computed in accordance with GAAP)

 

28

--------------------------------------------------------------------------------


 

do not constitute more than 2.5% of the amount set forth under the caption
“Total Assets” (or any like caption) on a consolidated balance sheet of the Lead
Borrower and its Restricted Subsidiaries as of the end of the most recently
ended Fiscal Quarter for which internal financial statements are available;
provided that the consolidated total assets (as so determined) of all Immaterial
Subsidiaries shall not exceed 5.0% of the amount set forth under the caption
“Total Assets” (or any like caption) on a consolidated balance sheet of the Lead
Borrower and its Restricted Subsidiaries as of the end of the most recently
ended Fiscal Quarter for which internal financial statements are available.  For
the avoidance of doubt, Azteca Acquisition Corporation shall be an Immaterial
Subsidiary on the Closing Date.

 

“Incremental Commitment Requirements” shall mean, with respect to the provision
of any Incremental Facility, the satisfaction of each of the following
conditions on any such date:  (i) no Default or Event of Default then exists or
would result therefrom; provided that in connection with the provision of any
Incremental Facility the proceeds of which are to be applied to finance a
Permitted Acquisition the only Default or Event of Default required not to exist
or result therefrom shall be Sections 7.01(b), (c), (g) or (h); (ii) all of the
representations and warranties contained herein and in the other Loan Documents
are true and correct in all material respects at such time (it being understood
that (x) any representation and warranty that is qualified by materiality or
Material Adverse Effect shall be required to be true and correct in all respects
and (y) any representation and warranty which by its terms is made as of a
specified date shall be required to be true and correct in all material respects
(or all respects, as the case may be) as of such earlier date); provided that in
connection with the provision of any Incremental Facility the proceeds of which
are to be applied to finance a Permitted Acquisition only the Acquisition
Representations need be true and correct in all material respects (as qualified
in clause (x) and (y) above); (iii) the delivery by the Lead Borrower to the
Administrative Agent on or prior to such date of an officer’s certificate
executed by a Responsible Officer of the Lead Borrower and (x) certifying as to
compliance with preceding clauses (i) and (ii) and, (y) designating as to
whether the respective Incremental Facility is to be incurred under clause
(a) and/or clause (b), as applicable, of the definition of “Maximum Incremental
Amount” and (z) certifying that the full amount of such Incremental Facility
(assuming the full utilization of commitments thereunder) may be incurred
without violating any Material Indebtedness of Holdings, the Lead Borrower and
its Restricted Subsidiaries; (iv) to the extent reasonably requested by the
Administrative Agent, the delivery by the Lead Borrower to the Administrative
Agent of an opinion or opinions, in form and substance reasonably satisfactory
to the Administrative Agent, from counsel to the Loan Parties dated such date,
covering such of the matters set forth in the opinions of counsel delivered to
the Administrative Agent on the Closing Date pursuant to Section 4.02(a); and
(v) the delivery by the Lead Borrower to the Administrative Agent of such
officers’ certificates (including solvency certificates), board of director
resolutions, reaffirmation agreements, supplements or amendments to the Security
Documents (to the extent applicable) and evidence of good standing as the
Administrative Agent shall reasonably request.

 

“Incremental Facility” shall mean (i) each Incremental Term Loan, (ii) each New
Term Loan and (iii) any New Incremental Notes.

 

29

--------------------------------------------------------------------------------


 

“Incremental Term Lender” shall have the meaning assigned to such term in
Section 2.22(b).

 

“Incremental Term Loan” shall have the meaning assigned to such term in
Section 2.22(a).

 

“Incremental Term Loan Assumption Agreement” shall mean an Incremental Term Loan
Assumption Agreement among, and in form and substance reasonably satisfactory
to, the Lead Borrower, the Administrative Agent and one or more Incremental Term
Lenders.

 

“Incremental Term Loan Borrowing Date” shall mean with respect to each Class of
Incremental Term Loans, each date upon which Incremental Term Loans of such
Class are incurred pursuant to Section 2.01(b) and as otherwise permitted
pursuant to Section 2.22

 

“Incremental Term Loan Commitment” shall mean, for any Lender, any commitment by
such Lender to make Term Loans under any Incremental Term Loan Facility pursuant
to Section 2.01(b) as agreed to by such Lender in the respective Incremental
Term Loan Assumption Agreement delivered pursuant to Section 2.22.

 

“Indebtedness” of any Person shall mean, without duplication, (a) all
obligations of such Person for borrowed money, (b) all obligations of such
Person evidenced by bonds, debentures, notes or similar instruments, (c) all
obligations of such Person upon which interest charges are customarily paid,
(d) all obligations of such Person under conditional sale or other title
retention agreements relating to property or assets purchased by such Person,
(e) all obligations of such Person issued or assumed as the deferred purchase
price of property or services (excluding (i) trade accounts payable and accrued
obligations incurred in the ordinary course of business, (ii) any earn-out
obligation until such obligation becomes a liability on the balance sheet of
such Person in accordance with GAAP and, if not paid, after becoming due and
payable, (iii) purchase price holdbacks in respect of a portion of the purchase
price of an asset to satisfy warranty or other unperformed obligation of the
applicable seller and (iv) any Indebtedness defeased by such Person or by any
subsidiary of such Person), (f) all Indebtedness of others secured by (or for
which the holder of such Indebtedness has an existing right, contingent or
otherwise, to be secured by) any Lien on property owned or acquired by such
Person, whether or not the obligations secured thereby have been assumed,
(g) all Guarantees by such Person of Indebtedness of others, (h) all Capital
Lease Obligations of such Person, (i) all Synthetic Lease Obligations of such
Person, (j) net obligations of such Person under any Hedging Agreements, valued
at the Hedge Termination Value thereof, (k) all obligations of such Person in
respect of Disqualified Stock of such Person or any other Person, (l) all
obligations of such Person as an account party in respect of letters of credit
and (m) all obligations of such Person in respect of bankers’ acceptances.  The
Indebtedness of any Person shall include the Indebtedness of any partnership in
which such Person is a general partner, other than to the extent that the
instrument or agreement evidencing such Indebtedness expressly limits the
liability of such Person in respect thereof.  The amount of Indebtedness of any
Person for purposes of clause (f) shall be deemed to be equal to the lesser of
(A) the aggregate unpaid amount of such Indebtedness and (B) the fair market
value of the property encumbered thereby as determined by such Person in good
faith.

 

30

--------------------------------------------------------------------------------


 

“Indemnified Taxes” shall mean Taxes other than Excluded Taxes and Other Taxes.

 

“Indemnitee” shall have the meaning assigned to such term in Section 9.05(b).

 

“Information” shall have the meaning assigned to such term in Section 9.16.

 

“Initial Maturity Date” shall mean July 30, 2020.

 

“Initial Term Loan Commitment” shall mean (a) as to any Lender, the obligation
of such Lender to make a portion of the Initial Term Loan available for the
account of the Lead Borrower hereunder on the Closing Date in an aggregate
principal amount not to exceed the amount set forth opposite such Lender’s name
on Schedule 2.01, as such amount may be increased, reduced or otherwise modified
at any time or from time to time pursuant to the terms hereof and (b) as to all
Lenders, the aggregate commitment of all Lenders to make such Initial Term
Loans.  The aggregate Initial Term Loan Commitment with respect to the Initial
Term Loan of all Lenders on the Closing Date shall be $175,000,000.

 

“Initial Term Loan Facility” shall mean the term loan facility established
pursuant to Section 2.01(a).

 

“Initial Term Loans” shall mean the term loan made, or to be made, to the
Borrowers by the Lenders pursuant to Section 2.01(a).

 

“Intellectual Property” shall have the meaning assigned to such term in the
Security Agreement.

 

“Intellectual Property Security Agreement” shall mean, collectively, each
intellectual property security agreement (dated the date hereof) executed by the
Loan Parties, substantially in the form of the exhibits to the Security
Agreement, together with each other intellectual property security agreement or
intellectual property security agreement supplement executed and delivered by a
Loan Party pursuant to Section 5.13.

 

“Intercreditor Agreements” shall mean, collectively, any Pari Passu
Intercreditor Agreement (if entered into) and any Junior Lien Intercreditor
Agreement (if entered into).

 

“Interest Payment Date” shall mean (a) with respect to any ABR Loan, the last
Business Day of each March, June, September and December, and (b) with respect
to any Eurodollar Loan, the last day of the Interest Period applicable to the
Borrowing of which such Term Loan is a part and, in the case of a Eurodollar
Borrowing with an Interest Period of more than three months’ duration, each day
that would have been an Interest Payment Date had successive Interest Periods of
three months’ duration been applicable to such Borrowing.

 

“Interest Period” shall mean, with respect to any Eurodollar Borrowing, the
period commencing on the date of such Borrowing and ending on the numerically
corresponding day (or, if there is no numerically corresponding day, on the last
day) in the calendar month that is 1, 2, 3, 6, or if available to all Lenders,
12 months or less than 1 month thereafter, as the Lead

 

31

--------------------------------------------------------------------------------


 

Borrower may elect; provided, however, that (a) if any Interest Period would end
on a day other than a Business Day, such Interest Period shall be extended to
the next succeeding Business Day unless such next succeeding Business Day would
fall in the next calendar month, in which case such Interest Period shall end on
the next preceding Business Day, (b) any Interest Period that begins on the last
Business Day of a calendar month (or on a day for which there is no numerically
corresponding day in the calendar month at the end of such Interest Period)
shall end on the last Business Day of the calendar month at the end of such
Interest Period and (c) no Interest Period for any Loan shall extend beyond the
maturity date of such Loan.  Interest shall accrue from and including the first
day of an Interest Period to but excluding the last day of such Interest
Period.  For purposes hereof, the date of a Borrowing initially shall be the
date on which such Borrowing is made and thereafter shall be the effective date
of the most recent conversion or continuation of such Borrowing.

 

“Investment” shall mean, as to any Person, any direct or indirect acquisition or
investment by such Person, by means of (a) the purchase or other acquisition of
Equity Interests or debt or other securities of another Person, (b) a loan,
advance or capital contribution to, or assumption of debt of, or purchase or
other acquisition of any other debt or equity participation or interest in,
another Person, including any partnership or joint venture interest in such
other Person and any arrangement pursuant to which the investor incurs debt of
the type referred to in clause (h) of the definition of Indebtedness in respect
of such Person or (c) the purchase or other acquisition (in one transaction or a
series of transactions) of all or substantially all of the property and assets
or business of another Person or assets constituting a business unit, line of
business or division of such Person.  For purposes of covenant compliance, the
amount of any Investment shall be the amount actually invested (measured at the
time made), without adjustment for subsequent increases or decreases in the
value of such Investment but, other than in the case of Section 6.04(q), giving
effect to any returns or distributions of capital or repayment of principal
actually received in cash by such Person with respect thereto (but only to the
extent that the aggregate amount of all such returns, distributions and
repayments with respect to such Investment does not exceed the principal amount
of such Investment and less any such amounts which increase the Available Amount
Basket) and “Invested” shall have a corresponding meaning.

 

“IRS” shall mean the U.S. Internal Revenue Service or any successor agency
thereto.

 

“Joint Lead Arrangers” shall have the meaning assigned to such term in the
introductory statement hereto.

 

“Judgment Currency” shall have the meaning assigned to such term in
Section 9.19.

 

“Junior Financing” shall mean, collectively any Permitted Unsecured Refinancing
Debt, any Permitted Second Priority Refinancing Debt, any Permitted Ratio Debt,
any New Incremental Notes (other than first lien New Incremental Notes), any
other Indebtedness that is unsecured, any Subordinated Indebtedness or any
Indebtedness incurred pursuant to one or more

 

32

--------------------------------------------------------------------------------


 

successive Permitted Refinancings of any of the foregoing; provided that Junior
Financing shall not include any intercompany loans.

 

“Junior Lien Intercreditor Agreement” shall mean a “junior lien” intercreditor
agreement among the Administrative Agent and one or more representatives for the
holders of Permitted Second Priority Refinancing Debt, in form and substance
reasonably satisfactory to the Administrative Agent.

 

“Latest Maturity Date” shall mean, at any date of determination, the latest
maturity or expiration date applicable to any Loan or Commitment hereunder at
such time, including the latest maturity or expiration date of any New Term
Loan, any Other Term Loan or any Extended Term Loan, in each case as extended in
accordance with this Agreement from time to time.

 

“Lead Bookrunner” shall have the meaning assigned to such term in the
introductory statement hereto.

 

“Lead Borrower” shall have the meaning assigned to such term in the introductory
statement hereto.

 

“Lender Parties” shall have the meaning assigned to such term in
Section 7.02(c).

 

“Lenders” shall mean (a) the Persons listed on Schedule 2.01 (other than any
such Person that has ceased to be a party hereto pursuant to an Assignment and
Acceptance) and (b) any Person that has become a party hereto pursuant to an
Assignment and Acceptance, an Incremental Term Loan Assumption Agreement, a New
Term Loan Commitment Agreement or a Refinancing Amendment.

 

“LIBO Rate” shall mean, with respect to any Eurodollar Borrowing for any
Interest Period, the higher of (a) the rate per annum determined by the
Administrative Agent at approximately 11:00 a.m. (London time) on the date that
is two Business Days prior to the commencement of such Interest Period by
reference to the British Bankers’ Association Interest Settlement Rates (or any
other person which takes over the administration of that rate) for deposits in
Dollars (as set forth by any service selected by the Administrative Agent that
has been nominated by the British Bankers’ Association (or any other person
which takes over the administration of that rate)as an authorized information
vendor for the purpose of displaying such rates) for a period equal to such
Interest Period; provided that, to the extent that an interest rate is not
ascertainable pursuant to the foregoing provisions of this definition, the “LIBO
Rate” shall be the interest rate per annum determined by the Administrative
Agent to be the average of the rates per annum at which deposits in Dollars are
offered for such relevant Interest Period to major banks in the London interbank
market in London, England by the Administrative Agent at approximately
11:00 a.m. (London time) on the date that is two Business Days prior to the
beginning of such Interest Period and (b) solely in respect of Initial Term
Loans, 1.25%.

 

“Lien” shall mean, with respect to any asset, (a) any Mortgage, hypothec, deed
of trust, lien, pledge, encumbrance, charge or security interest in or on such
asset, (b) the interest of a vendor or a lessor under any conditional sale
agreement, capital lease or title retention

 

33

--------------------------------------------------------------------------------


 

agreement (or any financing lease having substantially the same economic effect
as any of the foregoing) relating to such asset and (c) in the case of
securities, any purchase option, call or similar right of a third party with
respect to such securities.

 

“Loan Documents” shall mean this Agreement, the Fee Letter, the Guaranty, the
Security Documents, each Incremental Term Loan Assumption Agreement, each New
Term Loan Commitment Agreement, each Refinancing Amendment, the promissory
notes, if any, executed and delivered pursuant to Section 2.04(e) and any other
document executed in connection with the foregoing, including any guaranty or
guaranty supplement required to be delivered pursuant to Section 5.13.

 

“Loan Parties” shall mean Holdings, the Borrowers and the Subsidiary Guarantors.

 

“Loans” shall mean the collective reference to the Term Loans.

 

“London Banking Day” shall mean any day on which dealings in Dollar deposits are
conducted by and between banks in the London interbank market.

 

“Margin Stock” shall have the meaning assigned to such term in Regulation U.

 

“Material Adverse Effect” shall mean (a) a material adverse change in, or a
material adverse effect on, the operations, business, assets, properties,
liabilities (actual or contingent) or financial condition of Holdings, the Lead
Borrower and its Restricted Subsidiaries taken as a whole; (b) a material
adverse effect on the ability of any Loan Party to perform its material
obligations under any of the Loan Documents to which it is a party; or (c) a
material adverse effect upon the legality, validity, binding effect or the
enforceability against any Loan Party of any of the Loan Documents to which it
is a party.

 

“Material Domestic Subsidiary” shall mean, as of the Closing Date and thereafter
at any date of determination, each of the Borrower’s Domestic Subsidiaries,
other than an Immaterial Subsidiary.

 

“Material Indebtedness” shall mean Indebtedness (other than the Loans), or
obligations in respect of one or more Hedging Agreements, of any one or more of
Holdings, the Borrowers or any of their respective Restricted Subsidiaries in an
aggregate principal amount exceeding $5,000,000. For purposes of determining
Material Indebtedness, the “principal amount” of the obligations of Holdings,
the Borrowers or any of their respective Restricted Subsidiaries in respect of
any Hedging Agreement at any time shall be the Hedge Termination Value of such
Hedging Agreement at such time.

 

“Material Lease” shall have the meaning assigned to such term in
Section 3.20(b).

 

“Material Owned Real Property” shall have the meaning assigned to such term in
Section 3.20(a).

 

34

--------------------------------------------------------------------------------


 

“Maturity Date” shall mean, with respect to the Initial Term Loans, the Initial
Maturity Date; provided that the reference to Maturity Date with respect to
(w) Other Term Loans shall be the final maturity date as specified in the
applicable Refinancing Amendment, (x) Extended Term Loans shall be the final
maturity date as specified in the applicable Extension Offer, (y) Incremental
Term Loans shall be the final maturity date as specified in the applicable
Incremental Term Loan Assumption Agreement and (z) any New Term Loans shall be
the final maturity date as specified in the applicable New Term Loan Commitment
Agreement; provided further that if any such day is not a Business Day, the
applicable Maturity Date shall be the Business Day immediately succeeding such
day.

 

“Maximum First Lien Net Leverage Requirement” shall mean, with respect to any
request pursuant to Article II for an Incremental Facility, the requirement
that, the First Lien Net Leverage Ratio shall be less than or equal to
4.00:1.00, determined on a Pro Forma Basis after giving effect to such increase,
New Term Loans or New Incremental Notes and assuming that in each case such
Incremental Facility is fully drawn, as of the last day of the Test Period most
recently ended for which financial statements have been delivered pursuant to
Section 5.04(a) or 5.04(b); provided that when calculating the First Lien Net
Leverage Ratio for purposes of this definition, (x) all Indebtedness incurred
pursuant to Sections 2.22, 2.23 and 2.24 and any refinancing thereof (pursuant
to Section 2.26, any Credit Agreement Refinancing Indebtedness, any Permitted
Refinancing of any other refinancings and successive refinancings thereof) (in
each case, whether or not such Indebtedness is unsecured) shall be deemed to
constitute Total Debt that is secured by a first ranking Lien on the assets of
the Lead Borrower or any of its Restricted Subsidiaries, and (y) the cash
proceeds of any such Incremental Facility shall not be included in the amount of
unrestricted cash and Cash Equivalents to be netted in calculating such ratio.

 

“Maximum Incremental Amount” shall mean, at any date of determination, the sum
of (a)(i) $20,000,000 minus (ii) the sum of (A) the aggregate principal amount
of Incremental Term Loans made pursuant to Section 2.22, prior to such date in
reliance on clause (a)(i) plus (B) the aggregate principal amount of New Term
Loans made pursuant to Section 2.23 prior to such date in reliance on clause
(a)(i) plus (C) the aggregate principal amount of New Incremental Notes issued
or incurred pursuant to Section 2.24 prior to such date in reliance on clause
(a)(i), provided that the maximum amount deducted pursuant to this clause
(a)(ii) shall not exceed $20,000,000, plus (b) an additional amount if, after
giving effect to the incurrence of such additional amount, the Maximum First
Lien Net Leverage Requirement and the Maximum Total Net Leverage Requirement
have been satisfied.

 

“Maximum Rate” shall have the meaning assigned to such term in Section 9.09.

 

“Maximum Total Net Leverage Requirement” shall mean, with respect to any request
pursuant to Article II for an Incremental Facility, the requirement that, the
Total Net Leverage Ratio shall be less than or equal to 6.00:1.00, determined on
a Pro Forma Basis after giving effect to such increase, New Term Loans or New
Incremental Notes and assuming that in each case such Incremental Facility is
fully drawn as of the last day of the Test Period most recently ended for which
financial statements have been delivered pursuant to Section 5.04(a) or 5.04(b);
provided that when calculating the Total Net Leverage Ratio for purposes of this

 

35

--------------------------------------------------------------------------------


 

definition, the cash proceeds of any such Incremental Facility shall not be
included in the amount of unrestricted cash and Cash Equivalents to be netted in
calculating such ratio.

 

“Minimum Extension Condition” shall have the meaning assigned thereto in
Section 2.25(b).

 

“Minority Investment” shall mean any Person other than a Subsidiary in which the
Lead Borrower or any of its Restricted Subsidiaries owns any Equity Interests.

 

“Moody’s” shall mean Moody’s Investors Service, Inc., or any successor thereto.

 

“Mortgaged Properties” shall have the meaning specified in paragraph (e) of the
definition of “Collateral and Guarantee Requirement.”

 

“Mortgages” shall mean the mortgages, deeds of trust, hypothecs, debentures,
assignments of leases and rents, modifications and other security documents
delivered pursuant to Sections 5.13 or 5.16.

 

“Multiemployer Plan” shall mean a multiemployer plan as defined in
Section 4001(a)(3) of ERISA to which the Lead Borrower or any ERISA Affiliate
currently makes or is obligated to make contributions or to which the Lead
Borrower or any ERISA Affiliate has made or was obligated, within the preceding
five years, to make contributions.

 

“Net Cash Proceeds” shall mean (a) with respect to any Asset Sale, the cash
proceeds thereof (including (x) cash proceeds subsequently received (as and when
received) in respect of non-cash consideration initially received, (y) in the
case of a casualty, insurance proceeds and (z) in the case of a condemnation or
similar event, condemnation awards and similar payments), net of (i) selling
expenses (including reasonable broker’s fees or commissions, legal fees,
transfer and similar taxes and the Lead Borrower’s good faith estimate of income
taxes paid or payable in connection with such sale), (ii) amounts provided as a
reserve, in accordance with GAAP, against any liabilities under any
indemnification obligations or purchase price adjustment associated with such
Asset Sale (provided that, to the extent and at the time any such amounts are
released from such reserve, such amounts shall constitute Net Cash Proceeds) and
(iii) the principal amount, premium or penalty, if any, interest and other
amounts on any Indebtedness for borrowed money which is secured by the asset
sold in such Asset Sale and which is required to be repaid with such proceeds
(other than (x) any such Indebtedness assumed by the purchaser of such asset,
(y) Indebtedness under the Loan Documents and (z) any Indebtedness secured by
the Collateral on a pari passu or junior basis); provided, however, that, if
(A) the Lead Borrower shall deliver a certificate of a Financial Officer to the
Administrative Agent at the time of receipt thereof setting forth the Lead
Borrower’s intent to reinvest such proceeds in productive assets of a kind then
used or usable in the business of the Lead Borrower or its Restricted
Subsidiaries within the time period specified in this definition and (B) no
Default or Event of Default shall have occurred and shall be continuing at the
time of such certificate or at the proposed time of the application of such
proceeds, such proceeds shall not constitute Net Cash Proceeds except to the
extent not so used (1) within 365 days following the receipt of such proceeds,
at which time such proceeds shall be deemed to be Net Cash Proceeds or (2) if
the Lead Borrower or the relevant Restricted Subsidiary enters into a legally
binding

 

36

--------------------------------------------------------------------------------


 

commitment to reinvest such Net Cash Proceeds within 365 days following the
receipt thereof, such 365 days period will be extended with respect to the
amount of Net Cash Proceeds so committed until such Net Cash Proceeds are
required to be applied in accordance with such agreement (but such extension
will in no event be for a period longer than 180 days); (b) with respect to any
issuance or incurrence of Indebtedness, the cash proceeds thereof, net of all
taxes and customary fees, commissions, costs and other expenses incurred in
connection therewith; and (c) with respect to any Permitted Equity Issuance by
any direct or indirect parent of the Lead Borrower, the amount of cash from such
Permitted Equity Issuance contributed to the capital of the Lead Borrower.

 

“Net Working Capital” shall mean, with respect to the Lead Borrower and its
Restricted Subsidiaries on a consolidated basis, Consolidated Current Assets
minus Consolidated Current Liabilities.

 

“New Incremental Notes” shall have the meaning assigned thereto in
Section 2.24(a).

 

“New Term Loan” shall have the meaning assigned thereto in Section 2.23(a).

 

“New Term Loan Borrowing Date” shall mean, with respect to each Class of New
Term Loans, each date on which New Term Loans of such Class are incurred
pursuant to Section 2.01(c) and as otherwise permitted pursuant to Section 2.23.

 

“New Term Loan Commitment” shall mean, for each Lender, any commitment to make
New Term Loans provided by such Lender pursuant to Section 2.23, in such amount
as agreed to by such Lender in the respective New Term Loan Commitment
Agreement.

 

“New Term Loan Commitment Agreement” shall mean a New Term Loan Commitment
Agreement among the Borrowers, the Administrative Agent and one or more New Term
Loan Lenders on the same terms as this Agreement provided that (a) the Effective
Yield in respect of such New Term Loans may exceed the then current Effective
Yield in respect of the Initial Term Loans, (b) the Maturity Date of such New
Term Loans may be later than (but not earlier) than the Latest Maturity Date,
(c) such New Term Loans may not have a shorter Weighted Average Life to the then
outstanding Initial Term Loans, (d) such New Term Loan Lenders may agree less
favorable treatment with respect to mandatory prepayment provisions than those
under the Initial Term Loans and (e) any other departures from the terms of this
Agreement shall be reasonably satisfactory to the Administrative Agent.

 

“New Term Loan Facility” shall mean any term loan facility established pursuant
to Section 2.23.

 

“New Term Loan Lender” shall have the meaning assigned thereto in
Section 2.23(b).

 

“Obligations” shall mean all obligations of any of the Loan Parties from time to
time arising under or in respect of the due and punctual payment of (i) the
principal of and premium, if any, and interest (including any post-petition
interest (as defined in the Security

 

37

--------------------------------------------------------------------------------


 

Agreement) on the Loans and any other loans outstanding under this Agreement,
when and as due, whether at maturity, by acceleration, upon one or more dates
set for prepayment or otherwise, (ii) all other monetary obligations, including
fees, costs, expenses and indemnities, whether primary, secondary, direct,
contingent, fixed or otherwise (including monetary obligations incurred during
the pendency of any proceeding under any Debtor Relief Laws naming such Loan
Party as the debtor in such proceeding, regardless of whether allowed or
allowable in such proceeding), of the Loan Parties under the Loan Documents,
(iii) obligations of any Loan Party arising under any Secured Hedging Agreement
(excluding any Excluded Swap Obligations) and (iv) Cash Management Obligations.

 

“OFAC” shall have the meaning assigned to such term in Section 3.24.

 

“Officer’s Certificate” shall mean a certificate of the chief financial officer
or the treasurer of the Lead Borrower substantially in the form attached as
Exhibit H or such other form as shall be approved by the Administrative Agent.

 

“Other Applicable Indebtedness” shall have the meaning assigned to such term in
Section 2.13(a).

 

“Other Taxes” shall mean any and all present or future stamp or documentary
taxes or any other excise or property taxes, charges or similar levies arising
from any payment made under any Loan Document or from the execution, delivery or
enforcement of, or otherwise with respect to, any Loan Document.

 

“Other Term Loan Borrowing Date” shall mean, with respect to each Class of Other
Term Loans, each date on which Other Term Loans of such Class are incurred
pursuant to Section 2.01(d) and as otherwise permitted pursuant to Section 2.26.

 

“Other Term Loan Commitments” shall mean one or more Classes of Term Loan
Commitments hereunder that result from a Refinancing Amendment.

 

“Other Term Loans” shall mean one or more Classes of Term Loans that result from
a Refinancing Amendment.

 

“Parent” shall mean Hemisphere Media Group, Inc.

 

“Pari Passu Intercreditor Agreement” shall mean a “pari passu” intercreditor
agreement among the Administrative Agent and one or more representatives for the
holders of Permitted First Priority Refinancing Debt, in form and substance
reasonably satisfactory to the Administrative Agent.

 

“Participant Registrar” shall have the meaning assigned to such term in
Section 9.04(c).

 

“Payment Office” shall mean the office of the Administrative Agent located at 60
Wall Street, New York, New York 10005 or such other office as the Administrative
Agent may hereafter designate in writing as such to the other parties hereto.

 

38

--------------------------------------------------------------------------------


 

“PBGC” shall mean the Pension Benefit Guaranty Corporation referred to and
defined in ERISA.

 

“Perfection Certificate” shall mean the perfection certificate substantially in
the form of Exhibit II to the Security Agreement.

 

“Permitted Acquisition” shall have the meaning assigned to such term in
Section 6.04(f).

 

“Permitted Encumbrance” shall mean, with respect to any Mortgaged Property
located in the United States, such exceptions to title as are set forth in any
Mortgage Policy delivered with respect thereto, all of which exceptions must be
acceptable to the Administrative Agent in its reasonable discretion or, with
respect to any Mortgaged Property located in any jurisdiction other than then
United States, the equivalent exceptions (if any) that apply under any
applicable Law.

 

“Permitted Equity Issuance” shall mean any sale or issuance of any Qualified
Capital Stock of the Lead Borrower or any direct or indirect parent of the Lead
Borrower, in each case to the extent permitted hereunder.

 

“Permitted First Priority Refinancing Debt” shall mean any secured Indebtedness
incurred by the Lead Borrower in the form of one or more series of senior
secured notes or loans; provided that (a) such Indebtedness is secured by the
Collateral on a pari passu basis (but without regard to the control of remedies)
with the Obligations and is not secured by any property or assets of the Lead
Borrower or any of its Restricted Subsidiaries other than the Collateral,
(b) such Indebtedness constitutes Credit Agreement Refinancing Indebtedness,
(c) such Indebtedness is not at any time guaranteed by any Subsidiaries other
than Subsidiaries that are Guarantors, (d) the holders of such Indebtedness (or
their representative) and the Administrative Agent shall be party to a Pari
Passu Intercreditor Agreement, and (e) such Indebtedness has covenants and
default and remedy provisions that in the good faith determination of the Lead
Borrower are no more restrictive taken as a whole, than those set forth in this
Agreement.

 

“Permitted Investors” shall mean:

 

(a)           InterMedia Partners VII, L.P., a Delaware limited partnership;

 

(b)           any Affiliate or Related Party of any Person specified in clause
(a), other than another portfolio company thereof (which means a company
actively engaged in providing goods and services to unaffiliated customers) or a
company controlled by a “portfolio company”; and

 

(c)           any Person both the Equity Interests of such Person and the
aggregate ordinary voting power represented by the issued and outstanding Equity
Interests of such Person of which (or in the case of a trust, the beneficial
interests in which) are owned 50% or more by Persons specified in clauses
(a) and (b).

 

39

--------------------------------------------------------------------------------


 

“Permitted Junior Debt Conditions” shall mean that such applicable debt (a) is
not scheduled to mature prior to the date that is 180 days after the then Latest
Maturity Date, (b) does not mature or have scheduled amortization payments of
principal or payments of principal and is not subject to mandatory redemption,
repurchase, prepayment or sinking fund obligations (except customary asset sale
or change of control provisions that provide for the prior repayment in full of
Loan and all other Obligations), in each case prior to the Latest Maturity Date
at the time such Indebtedness is incurred, (c) such Indebtedness is not at any
time guaranteed by any Restricted Subsidiaries other than Restricted
Subsidiaries that are Guarantors and (d) has covenants and default and remedy
provisions that are no more restrictive taken as a whole, than those set forth
in this Agreement; provided that a certificate of a Responsible Officer of the
Lead Borrower delivered to the Administrative Agent in good faith at least five
(5) Business Days prior to the incurrence of such Indebtedness, together with a
reasonably detailed description of the material terms and conditions of such
Indebtedness or drafts of the documentation relating thereto, stating that the
Lead Borrower has determined in good faith that such terms and conditions
satisfy the requirement set out in the foregoing clause (d), shall be conclusive
evidence that such terms and conditions satisfy such requirement unless the
Administrative Agent provides notice to the Lead Borrower of an objection during
such five (5) Business Day period (including a reasonable description of the
basis upon which it objects).

 

“Permitted Ratio Debt” shall mean Indebtedness of the Lead Borrower or any of
its Restricted Subsidiaries; provided that (a) such Indebtedness is either
(x) senior unsecured Indebtedness ranking pari passu in right of payment to the
Obligations or (y) subordinated in right of payment to the Obligations, (b) such
Indebtedness does not mature prior to the date that is 91 days after the Latest
Maturity Date at the time such Indebtedness is incurred, (c) such Indebtedness
has no scheduled amortization or scheduled payments of principal and is not
subject to mandatory redemption, repurchase, prepayment or sinking fund
obligation (other than customary offers to repurchase upon a change of control,
asset sale or casualty event and customary acceleration rights after an event of
default) prior to the date that is 91 days after the Latest Maturity Date at the
time such Indebtedness is incurred, (d) no Default or Event of Default shall
then exist or result therefrom, (e) immediately after giving effect thereto and
to the use of the proceeds thereof, the Lead Borrower shall be in Pro Forma
Compliance with a Total Net Leverage Ratio of 6.00:1.00 as of the most recently
ended Test Period for which financial statements have been delivered pursuant to
Sections 5.04(a) and 5.04(b), (f) the covenants, events of default, guarantees
and other terms of such Indebtedness are customary for similar Indebtedness in
light of then-prevailing market conditions and in any event, when taken as a
whole (other than interest rate and redemption premiums), are not more
restrictive to the Lead Borrower and its Restricted Subsidiaries than those set
forth in this Agreement (provided that a certificate of a Responsible Officer of
the Lead Borrower delivered to the Administrative Agent in good faith at least
five (5) Business Days prior to the incurrence of such Indebtedness, together
with a reasonably detailed description of the material terms and conditions of
such Indebtedness or drafts of the documentation relating thereto, stating that
the Lead Borrower has determined in good faith that such terms and conditions
satisfy the requirement set out in the foregoing clause (f), shall be conclusive
evidence that such terms and conditions satisfy such requirement unless the
Administrative Agent provides notice to the Lead Borrower of an objection during
such five (5) Business Day period (including a reasonable description of the
basis upon which it objects)), (g) in respect of which no Restricted Subsidiary
of the Lead

 

40

--------------------------------------------------------------------------------


 

Borrower that is not a Guarantor under the Loan Documents is an obligor, (h) if
such Indebtedness is subordinated, (x) the subordination provisions shall be
reasonably satisfactory to the Administrative Agent and (y) the Term Loan
Facilities shall have been, and while the Term Loan Facilities remain
outstanding no other Indebtedness is or is permitted to be, designated as
“designated senior debt” or its equivalent in respect of such Indebtedness and
(i) at least (5) Business Days prior to the incurrence of such Permitted Ratio
Debt, the Lead Borrower shall have delivered to the Administrative Agent an
officer’s certificate executed by a Responsible Officer of the Lead Borrower
certifying to such officer’s knowledge, compliance with the requirements of this
definition, including reasonably detailed calculations required to demonstrate
compliance with the Total Net Leverage Ratio required by clause (e) above.

 

“Permitted Refinancing” shall mean, with respect to any Person, any
modification, refinancing, refunding, renewal, replacement, exchange or
extension of any Indebtedness of such Person; provided that (a) the principal
amount (or accreted value, if applicable) thereof does not exceed the principal
amount (or accreted value, if applicable) of the Indebtedness so modified,
refinanced, refunded, renewed, replaced, exchanged or extended except by an
amount equal to accrued and unpaid interest and a reasonable premium thereon
plus other reasonable amounts paid, and fees and expenses reasonably incurred
(including original issue discount and upfront fees), in connection with such
modification, refinancing, refunding, renewal, replacement, exchange or
extension and by an amount equal to any existing commitments unutilized
thereunder; (b) such modification, refinancing, refunding, renewal, replacement,
exchange or extension has a final maturity date equal to or later than the final
maturity date of, and has a Weighted Average Life to Maturity equal to or
greater than the Weighted Average Life to Maturity of, the Indebtedness being
modified, refinanced, refunded, renewed, replaced, exchanged or extended; (c) if
the Indebtedness being modified, refinanced, refunded, renewed, replaced,
exchanged or extended is subordinated in right of payment to the Obligations,
such modification, refinancing, refunding, renewal, replacement, exchange or
extension is subordinated in right of payment to the Obligations on terms, taken
as a whole, as favorable in all material respects to the Lenders (including, if
applicable, as to Collateral) as those contained in the documentation governing
the Indebtedness being modified, refinanced, refunded, renewed, replaced,
exchanged or extended; (d) if the Indebtedness being modified, refinanced,
refunded, renewed, replaced, exchanged or extended is (i) unsecured, such
modification, refinancing, refunding, renewal, replacement, exchange or
extension is unsecured or (ii) secured by Liens, such modification, refinancing,
refunding, replacement, renewal or extension is either (x) unsecured or is not
secured by any Liens that do not also secure the Obligations or (y) if secured
by Liens that also secure the Obligations, to the extent that such Liens are
subordinated to, or (but only if, and to the extent, the Indebtedness being
modified, refinanced, refunded, renewed or extended was secured equally and
ratably with the Obligations) secured equally and ratably with, Liens securing
the Obligations and/or such security interests were subject to (or required at
the time such Indebtedness was originally incurred to be subject to) any
intercreditor arrangements (including, if applicable, an Intercreditor
Agreement) for the benefit of the Lenders, such modification, refinancing,
refunding, replacement, renewal or extension is secured and subject to
intercreditor arrangements on terms, taken as a whole,  as favorable in all
material respects to the Lenders (including as to Collateral) as those contained
in the documentation (including any intercreditor or similar agreements)
governing the Indebtedness being modified, refinanced, replaced, refunded,
replaced, renewed or extended or

 

41

--------------------------------------------------------------------------------


 

otherwise on terms reasonably satisfactory to the Administrative Agent; (e) the
terms and conditions (including, if applicable, as to collateral) of any such
modified, refinanced, refunded, renewed, replaced, exchanged or extended
Indebtedness are, (A) either (i) customary for similar debt securities in light
of then-prevailing market conditions (it being understood that such Indebtedness
shall not include any financial maintenance covenants) or (ii) not materially
less favorable to the Loan Parties or the Lenders, taken as a whole, than the
terms and conditions of the Indebtedness being modified, refinanced, refunded,
renewed, replaced, exchanged or extended, and (B) when taken as a whole (other
than interest rate and redemption premiums), not more restrictive to the Lead
Borrower and its Restricted Subsidiaries than those set forth in this Agreement
(provided that a certificate of a Responsible Officer of the Lead Borrower
delivered to the Administrative Agent in good faith at least five Business Days
prior to the incurrence of such Indebtedness, together with a reasonably
detailed description of the material terms and conditions of such Indebtedness
or drafts of the documentation relating thereto, stating that the Lead Borrower
has determined in good faith that such terms and conditions satisfy the
requirement set out in this clause (e), shall be conclusive evidence that such
terms and conditions satisfy such requirement unless the Administrative Agent
provides notice to the Lead Borrower of its objection during such five Business
Day period (including a reasonable description of the basis upon which it
objects); (f) such modification, refinancing, refunding, renewal, replacement,
exchange or extension does not add guarantors or other obligors from that which
applied to the Indebtedness being modified, refinanced, refunded, renewed,
replaced or extended (unless such guarantors or obligors are also added to
support the Obligations); and (g) at the time thereof, no Event of Default shall
have occurred and be continuing.

 

“Permitted Second Priority Refinancing Debt” shall mean secured Indebtedness
incurred by the Lead Borrower in the form of one or more series of second lien
secured notes or second lien secured loans; provided that (a) such Indebtedness
is secured by the Collateral on a second priority basis to the Liens securing
the Obligations and the obligations in respect of any Permitted First Priority
Refinancing Debt and is not secured by any property or assets of the Lead
Borrower or any of its Restricted Subsidiaries other than the Collateral,
(b) such Indebtedness constitutes Credit Agreement Refinancing Indebtedness
(provided, that such Indebtedness may be secured by a Lien on the Collateral
that is junior to the Liens securing the Obligations and the obligations in
respect of any Permitted First Priority Refinancing Debt, notwithstanding any
provision to the contrary contained in the definition of “Credit Agreement
Refinancing Indebtedness”), (c) the holders of such Indebtedness (or their
representative) and the Administrative Agent shall be party to a Junior Lien
Intercreditor Agreement,  and (d) such Indebtedness meets the Permitted Junior
Debt Conditions.

 

“Permitted Unsecured Refinancing Debt” shall mean unsecured Indebtedness 
incurred by the Lead Borrower in the form of one or more series of senior
unsecured notes or loans; provided that (i) such Indebtedness constitutes Credit
Agreement Refinancing Indebtedness and (ii) meets the Permitted Junior Debt
Conditions.

 

“Person” shall mean any natural person, corporation, business trust, joint
venture, association, company, limited liability company, partnership,
Governmental Authority or other entity.

 

42

--------------------------------------------------------------------------------


 

“Plan” shall mean any employee pension benefit plan (other than a Multiemployer
Plan) subject to the provisions of Title IV of ERISA or Section 412 of the Code
or Section 302 of ERISA, and in respect of which the Borrower or any ERISA
Affiliate is (or, if such plan were terminated, would under Section 4069 of
ERISA be deemed to be) an “employer” as defined in Section 3(5) of ERISA.

 

“Platform” shall have the meaning assigned to such term in Section 5.04.

 

“PR Mortgage” shall mean that certain Deed of Mortgage Number 6, executed before
Notary Public Luis Morales-Steinmann on March 30, 2007 by Televicentro of Puerto
Rico, LLC, as the mortgagor, as amended by that certain Deed of Amendment of
Mortgage Number 6, executed before Notary Public Gladys O. Fontanez Reyes on
June 28, 2011 by and between Televicentro of Puerto Rico, LLC, as the mortgagor,
and The Bank of Nova Scotia, as then holder of the PR Mortgage Note.  The PR
Mortgage shall constitute a Mortgage pursuant to the terms of this Agreement.

 

“PR Mortgage Note” shall mean that certain $10,000,000 mortgage note issued by
Televicentro of Puerto Rico, LLC on March 30, 2007 and secured by the PR
Mortgage.

 

“PR Mortgage Note Pledge and Security Agreement” shall mean a mortgage note
pledge and security agreement executed on the date hereof and through which
Televicentro of Puerto Rico, LLC pledges the PR Mortgage Note to the Collateral
Agent as collateral guaranteeing the Loans.

 

“Prepayment Amount” shall have the meaning assigned to such term in
Section 2.13(f).

 

“Prepayment Date” shall have the meaning assigned to such term in
Section 2.13(f).

 

“Prepayment Fee” shall have the meaning assigned to such term in
Section 2.05(b).

 

“Prime Rate” shall mean the rate of interest per annum determined from time to
time by the Administrative Agent as its prime rate in effect at its principal
office in New York City and notified to the Borrower.  The prime rate is a rate
set by the Administrative Agent based upon various factors including the
Administrative Agent’s costs and desired return, general economic conditions and
other factors, and is used as a reference point for pricing some loans, which
may be priced at, above, or below such rate.

 

“Pro Forma Basis” shall mean, with respect to compliance with any test, covenant
or calculation of any ratio hereunder, the determination or calculations of such
test, covenant or ratio (including in connection with Specified Transaction) in
accordance with Section 1.04.

 

“Pro Forma Compliance” shall mean, with respect to any test, covenant or
calculation of any ratio hereunder, compliance on a Pro Forma Basis in
accordance with Section 1.04.

 

43

--------------------------------------------------------------------------------


 

“Public Lender” shall have the meaning assigned to such term in Section 9.01.

 

“Qualified Capital Stock” of any Person shall mean any Equity Interest of such
Person that is not Disqualified Stock.

 

“Qualified ECP Guarantor” shall mean, in respect of any Swap Obligation, each
Loan Party that has total assets exceeding $10,000,000 at the time the relevant
Guaranty or grant of the relevant security interest becomes effective with
respect to such Swap Obligation or such other person as constitutes an “eligible
contract participant” under the Commodity Exchange Act or any regulations
promulgated thereunder and can cause another person to qualify as an “eligible
contract participant” at such time by entering into a keepwell under
Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.

 

“Qualified Holding Company Indebtedness” shall mean unsecured Indebtedness of
Holdings (A) that is not subject to any Guarantee by any Subsidiary of Holdings,
(B) that will not mature prior to the date that is 91 days after the Latest
Maturity Date of any Term Loan Facility in effect on the date of issuance or
incurrence thereof, (C) that has no scheduled amortization or scheduled payments
of principal and is not subject to mandatory redemption, repurchase, prepayment
or sinking fund obligation (it being understood that such Indebtedness may have
mandatory prepayment, repurchase or redemption provisions satisfying the
requirements of clause (E) below), (D) that does not require any payments in
cash of interest or other amounts in respect of the principal thereof prior to
the earlier to occur of (1) the date that is four (4) years from the date of the
issuance or incurrence thereof and (2) the date that is 91 days after the Latest
Maturity Date of any Term Loan Facility in effect on the date of such issuance
or incurrence, and (E) that has mandatory prepayment, repurchase or redemption,
covenant, default and remedy provisions customary for senior discount notes of
an issuer that is the parent of a borrower under senior secured credit
facilities, and in any event, with respect to covenant, default and remedy
provisions, no more restrictive (taken as a whole) than those set forth in this
Agreement (other than provisions customary for senior discount notes of a
holding company); provided that the Lead Borrower shall have delivered a
certificate of a Responsible Officer to the Administrative Agent at least five
Business Days prior to the incurrence of such Indebtedness, together with a
reasonably detailed description of the material terms and conditions of such
Indebtedness or drafts of the documentation relating thereto, stating that the
Lead Borrower has reasonably determined in good faith that such terms and
conditions satisfy the foregoing requirement (and such certificate shall be
conclusive evidence that such terms and conditions satisfy the foregoing
requirement unless the Administrative Agent notifies the Lead Borrower within
such five Business Day period that it disagrees with such determination
(including a reasonably detailed description of the basis upon which it
disagrees)); provided, further, that any such Indebtedness shall constitute
Qualified Holding Company Indebtedness only if immediately after giving effect
to the issuance or incurrence thereof and the use of proceeds thereof, no Event
of Default shall have occurred and be continuing.

 

“Refinanced Debt” shall have the meaning assigned to such term in the definition
of the Credit Agreement Refinancing Indebtedness in this Section 1.01.

 

44

--------------------------------------------------------------------------------


 

“Refinanced Term Loans” shall have the meaning assigned to such term in
Section 9.08(e).

 

“Refinancing Amendment” shall mean an amendment to this Agreement in form and
substance reasonably satisfactory to the Administrative Agent and the Lead
Borrower executed by each of (a) the Borrowers and Holdings, (b) the
Administrative Agent, and (c) each additional Lender and existing Lender that
agrees to provide any portion of the Credit Agreement Refinancing Indebtedness
being incurred pursuant thereto, in accordance with Section 2.25.

 

“Register” shall have the meaning assigned to such term in Section 9.04(b).

 

“Regulation T” shall mean Regulation T of the Board as from time to time in
effect and all official rulings and interpretations thereunder or thereof.

 

“Regulation U” shall mean Regulation U of the Board as from time to time in
effect and all official rulings and interpretations thereunder or thereof.

 

“Regulation X” shall mean Regulation X of the Board as from time to time in
effect and all official rulings and interpretations thereunder or thereof.

 

“Related Fund” shall mean, with respect to any Lender that is a fund or
commingled investment vehicle that invests in bank loans, any other fund that
invests in bank loans and is managed or advised by the same investment advisor
as such Lender or by an Affiliate of such investment advisor.

 

“Related Parties” shall mean, with respect to any specified Person, such
Person’s Affiliates and the respective directors, trustees, officers, employees,
agents and advisors of such Person and such Person’s Affiliates.

 

“Release” shall mean any release, spill, emission, leaking, dumping, injection,
pouring, deposit, disposal, discharge, dispersal, leaching or migration into or
through the environment or within or upon any building, structure, facility or
fixture.

 

“Replacement Term Loans” shall have the meaning assigned to such term in
Section 9.08(e).

 

“Repricing Transaction” shall mean the prepayment, refinancing, substitution or
replacement of all or a portion of the Initial Term Loans with the incurrence by
the Borrowers or any of their respective Restricted Subsidiaries of any new or
replacement tranche of term loans with an effective interest cost or weighted
average yield (with the comparative determinations to be made by the
Administrative Agent consistent with generally accepted financial practices,
after giving effect to, among other factors, margin, interest rate floors,
upfront or similar fees or original issue discount shared with all providers of
such financing, but excluding the effect of any arrangement, structuring,
syndication or other fees payable in connection therewith that are not shared
with all providers of such financing, and without taking into account any
fluctuations in the LIBO Rate) that is less than the effective interest cost or
weighted average yield (as determined by the Administrative Agent on the same
basis) of such Term Loans, including

 

45

--------------------------------------------------------------------------------


 

without limitation, as may be effected through any amendment to this Agreement
relating to the interest rate for, or weighted average yield of, such Term
Loans; provided that it shall not constitute a Repricing Transaction if the
applicable replacement indebtedness is incurred or the applicable amendment is
effected in connection with a Change in Control.

 

“Required Lenders” shall mean, at any time, Lenders having Loans and unused
Commitments representing more than 50% of the sum of all Loans outstanding and
unused Commitments at such time; provided, however, that any Loans or
Commitments held by Holdings or the Affiliated Lenders in their capacity as
Lenders shall be disregarded in the determination of the Required Lenders at any
time.

 

“Responsible Officer” of any Person shall mean any executive officer, authorized
person or Financial Officer of such Person and any other officer or similar
official thereof responsible for the administration of the obligations of such
Person in respect of this Agreement.

 

“Restricted Indebtedness” shall mean Indebtedness of Holdings, the Borrowers or
any of their respective Restricted Subsidiaries, the payment, prepayment,
repurchase or defeasance of which is restricted under Section 6.09(b).

 

“Restricted Payment” shall mean any dividend or other distribution (whether in
cash, securities or other property) with respect to any Equity Interests in
Holdings, the Borrowers or any of their respective Restricted Subsidiaries, or
any payment (whether in cash, securities or other property), including any
sinking fund or similar deposit, on account of the purchase, redemption,
retirement, acquisition, cancellation or termination of any Equity Interests in
Holdings, the Borrowers or any Restricted Subsidiary of the Lead Borrower.

 

“Restricted Subsidiary” shall mean, with respect to any Person, any subsidiary
of that Person other than an Unrestricted Subsidiary.

 

“Returns” shall have the meaning assigned to such term in Section 3.14.

 

“S&P” shall mean Standard & Poor’s Ratings Services, a division of The
McGraw-Hill Companies, Inc., or any successor thereto.

 

“Sanctions Laws and Regulations” shall mean (i) any sanctions or requirements
imposed by, or based upon the obligations or authorities set forth in, the
PATRIOT Act, the Executive Order No. 13224 of September 23, 2001, entitled
Blocking Property and Prohibiting Transactions With Persons Who Commit, Threaten
to Commit, or Support Terrorism (66 Fed. Reg. 49079 (2001)), the U.S.
International Emergency Economic Powers Act (50 U.S.C. §§ 1701 et seq.), the
U.S. Trading with the Enemy Act (50 U.S.C. App. §§ 1 et seq.), the U.S. Syria
Accountability and Lebanese Sovereignty Act, the U.S. Comprehensive Iran
Sanctions, Accountability, and Divestment Act of 2010 or the Iran Sanctions Act,
Section 1245 of the National Defense Authorization Act of 2012, all as amended,
or any of the foreign assets control regulations (including but not limited to
31 C.F.R., Subtitle B, Chapter V, as amended)  or any other law or executive
order relating thereto administered by the U.S. Department of the Treasury
Office of Foreign Assets Control, and any similar law, regulation, or executive
order enacted in the United States after the date of this Agreement and (ii) any
sanctions or

 

46

--------------------------------------------------------------------------------


 

requirements imposed under similar laws or regulations enacted by the European
Union or the United Kingdom that apply to the Borrowers or the Restricted
Subsidiaries.

 

“Scheduled Extended Term Loan Repayment” shall have the meaning assigned to such
term in Section 2.11(a)(iii).

 

“Scheduled New Term Loan Repayment” shall have the meaning assigned to such term
in Section 2.11(a)(ii).

 

“Scheduled Other Term Loan Repayment” shall have the meaning assigned to such
term in Section 2.11(a)(iv).

 

“SEC” shall mean the Securities and Exchange Commission, and any successor
agency thereto.

 

“Secured Hedging Agreement” shall mean any Hedging Agreement permitted under
Section 6.01(j) that is entered into by and between any Loan Party and any
Hedging Bank, except for any such Hedging Agreement designated by the Lead
Borrower in writing to the Administrative Agent as an “unsecured hedging
agreement” as of the Closing Date or, if later, as of the time of entering into
such Hedging Agreement; provided that for purposes of Section 7.02, any
obligations outstanding under Secured Hedging Agreements shall be valued in
accordance with the definition of Hedge Termination Value and further provided
that that for the purposes of the Loan Documents in no circumstances shall any
Excluded Swap Obligations constitute Obligations with respect to any Secured
Hedge Agreement.

 

“Secured Parties” shall mean, collectively, the Administrative Agent, the
Collateral Agent, the Lenders, each Hedging Bank, each Cash Management Bank and
each co-agent or sub-agent appointed by the Administrative Agent from time to
time pursuant to Section 8.01.

 

“Securities Laws” shall mean the Securities Act of 1933, the Securities Exchange
Act of 1934, the Sarbanes-Oxley Act of 2002 and, in each case, the rules and
regulations of the SEC promulgated thereunder, and the applicable accounting and
auditing principles, rules, standards and practices promulgated, approved or
incorporated by the SEC or the Public Company Accounting Oversight Board, as
each of the foregoing may be amended and in effect on any applicable date under
this Agreement.

 

“Security Agreement” shall mean, collectively, the Security Agreement executed
by the Loan Parties, substantially in the form of Exhibit D, together with each
security agreement supplement executed and delivered pursuant to Section 5.10.

 

“Security Documents” shall mean the Mortgages, the Security Agreement, the
Affiliate Subordination Agreement, the PR Mortgage, the PR Mortgage Note, the PR
Mortgage Note Pledge and Security Agreement and corresponding financing
statements, any Pari Passu Intercreditor Agreement (if entered into), any Junior
Lien Intercreditor Agreement (if entered into) and each of the security
agreements, mortgages and other instruments and documents executed and delivered
pursuant to any of the foregoing or pursuant to Section 5.13.

 

47

--------------------------------------------------------------------------------


 

“Solvency Certificate” shall mean a certificate of the chief financial officer
of Holdings substantially in the form attached as Exhibit I or such other form
as shall be reasonably satisfactory to the Administrative Agent.

 

“Specified Acquired Collateral” shall have the meaning assigned to such term in
Section 6.04(f).

 

“Specified Disposition” shall mean any Disposition which generates net cash
proceeds of at least $1,000,000.

 

“Specified Transactions” shall mean any incurrence or repayment of Indebtedness
(other than for working capital purposes) or Term Loan or Investment that
results from a Person becoming a Restricted Subsidiary or an Unrestricted
Subsidiary (including pursuant to Section 5.15), any Permitted Acquisition, any
Specified Disposition, any Investment in excess of $2,000,000 or any Restricted
Payment in excess of $2,000,000.

 

“SPV” shall have the meaning assigned to such term in Section 9.04(g).

 

“Stations” shall mean all radio and television broadcast stations owned by the
Lead Borrower or any of its Restricted Subsidiaries.

 

“Statutory Reserves” shall mean a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentages (including any
marginal, special, emergency or supplemental reserves) expressed as a decimal
established by the Board and any other banking authority, domestic or foreign,
to which the Administrative Agent or any Lender (including any branch, Affiliate
or other fronting office making or holding a Loan) is subject for Eurocurrency
Liabilities (as defined in Regulation D of the Board).  Eurodollar Loans shall
be deemed to constitute Eurocurrency Liabilities (as defined in Regulation D of
the Board) and to be subject to such reserve requirements without benefit of or
credit for proration, exemptions or offsets that may be available from time to
time to any Lender under such Regulation D.  Statutory Reserves shall be
adjusted automatically on and as of the effective date of any change in any
reserve percentage.

 

“Subordinated Indebtedness” shall mean any Indebtedness of the Borrowers or any
of their respective Restricted Subsidiaries that is expressly subordinated in
right of payment to the Obligations.

 

“subsidiary” shall mean, with respect to any Person (herein referred to as the
“parent”), any corporation, partnership, limited liability company, association
or other business entity of which securities or other ownership interests
representing more than 50% of the equity or more than 50% of the ordinary voting
power, at the time any determination is being made, directly or indirectly,
owned, Controlled or held by such Person.

 

“Subsidiary” shall mean any subsidiary of the Borrower.

 

48

--------------------------------------------------------------------------------


 

“Subsidiary Guarantor” shall mean each Restricted Subsidiary listed on Schedule
1.01(b), and each other Restricted Subsidiary that is or becomes a party to the
Guaranty; provided that no CFC Holding Company and no Subsidiary that is a CFC
shall be a Subsidiary Guarantor.

 

“Swap Obligation” shall mean, with respect to any Guarantor, any obligation to
pay or perform under any agreement, contract or transaction that constitutes a
“swap” within the meaning of section 1a(47) of the Commodity Exchange Act.

 

“Syndication Agent” shall have the meaning assigned to such term in the
introductory statement hereto.

 

“Synthetic Lease” shall mean, as to any Person, any lease (including leases that
may be terminated by the lessee at any time) of any property (whether real,
personal or mixed) (a) that is accounted for as an operating lease under GAAP
and (b) in respect of which the lessee retains or obtains ownership of the
property so leased for U.S. federal income tax purposes, other than any such
lease under which such Person is the lessor.

 

“Synthetic Lease Obligations” shall mean, as to any Person, an amount equal to
the capitalized amount of the remaining lease payments under any Synthetic Lease
that would appear on a balance sheet of such person in accordance with GAAP if
such obligations were accounted for as Capital Lease Obligations.

 

“Synthetic Purchase Agreement” shall mean any swap, derivative or other
agreement or combination of agreements pursuant to which Holdings, the Borrowers
or any of their respective Restricted Subsidiaries is or may become obligated to
make (a) any payment in connection with a purchase by any third party from a
Person other than Holdings, the Borrowers or any of their respective Restricted
Subsidiaries of any Equity Interest or Restricted Indebtedness or (b) any
payment (other than on account of a permitted purchase by it of any Equity
Interest or Restricted Indebtedness) the amount of which is determined by
reference to the price or value at any time of any Equity Interest or Restricted
Indebtedness; provided that no phantom stock or other equity-based plan
providing for payments only to current or former directors, officers,
consultants, advisors or employees of Holdings, the Borrowers, the Restricted
Subsidiaries or their respective Affiliates (or to their heirs or estates) shall
be deemed to be a Synthetic Purchase Agreement.

 

“Taxes” shall mean any and all present or future taxes, levies, imposts, duties,
deductions, charges or withholdings imposed by any Governmental Authority,
including any interest, additions to tax or penalties applicable thereto.

 

“Televicentro of Puerto Rico, LLC” shall mean a Delaware limited liability
company authorized to conduct business in the Commonwealth of Puerto Rico, which
is subsidiary of InterMedia Español, Inc., and which will, concurrently with
this Agreement, execute the PR Mortgage Note Pledge and Security Agreement and
provide to the Collateral Agent, as collateral and guaranty of the Loans a
pledge of the PR Mortgage Note.

 

“Term Borrowing” shall mean a Borrowing comprised of Term Loans.

 

49

--------------------------------------------------------------------------------


 

“Term Loan Facility” shall mean the Initial Term Loan Facility, any New Term
Loan Facility, any term loan facility comprised of Incremental Term Loans, any
term loan facility comprised of Other Term Loans and any term loan facility
comprised of Extended Term Loans (in each case, including any increase thereto
pursuant to Section 2.22).

 

“Term Loan Lender” shall have the meaning assigned to such term in
Section 2.02(a).

 

“Term Loan Percentage” shall mean, (x) as to any Lender, after the applicable
Term Loans are made, the ratio of (a) the outstanding principal balance of such
Term Loan or Term Loans of such Lender to (b) the aggregate outstanding
principal balance of all such Term Loans of all Lenders and (y) as to a Class of
Term Loans, at any time, a fraction (expressed as a percentage), the numerator
of which is equal to the aggregate outstanding principal amount of all Term
Loans of such Class at such time and the denominator of which is equal to the
aggregate outstanding principal amount of all Term Loans of all Classes at such
time.

 

“Term Loan Repayment Dates” shall have the meaning assigned to such term in
Section 2.11(a).

 

“Term Loans” shall mean the Initial Term Loans, any Incremental Term Loans, any
New Term Loans, any Other Term Loans, and any Extended Term Loans.

 

“Term Note” shall have the meaning assigned to such term in Section 2.04(e).

 

“Test Period” shall mean each period of four (4) consecutive Fiscal Quarters of
the Lead Borrower then last ended, in each case taken as one accounting period;
provided that in the case of any Test Period which includes any Fiscal Quarter
ended on or prior to March 31, 2013, the rules set forth in the immediately
succeeding sentence shall apply; provided further, that in the case of
determinations of the First Lien Net Leverage Ratio and the Total Net Leverage
Ratio pursuant to this Agreement, such further adjustments (if any) as described
in Section 1.04 contained herein shall be made to the extent applicable.  If the
respective Test Period (i) includes the Fiscal Quarter of the Lead Borrower
ended June 30, 2012, Consolidated EBITDA for such Fiscal Quarter shall be deemed
to be $9,900,000, (ii) includes the Fiscal Quarter of the Lead Borrower ended
September 30, 2012, Consolidated EBITDA for such Fiscal Quarter shall be deemed
to be $8,700,000, (iii) includes the Fiscal Quarter of the Lead Borrower ended
December 31, 2012, Consolidated EBITDA for such Fiscal Quarter shall be deemed
to be $13,800,000 and (iv) includes the Fiscal Quarter of the Lead Borrower
ended March 31, 2013, Consolidated EBITDA for such Fiscal Quarter shall be
deemed to be $8,500,000; provided that further adjustments may be made on Pro
Forma Basis to the amounts specified above to the extent provided herein.

 

“Total Debt” shall mean, at any time, the total Indebtedness of the Lead
Borrower and its Restricted Subsidiaries at such time (excluding
(1) Indebtedness of the type described in clause (i), clause (j), clause (k),
clause (l) and clause (m) of the definition of such term, except, in the case of
such clause (j), to the extent any Hedging Agreement has been terminated and the
obligations thereunder have not been settled, in the case of such clause (k), to
the extent the specified payment obligations in respect of such Equity Interests
are then due and

 

50

--------------------------------------------------------------------------------


 

payable and, in the case of such clauses (l) and clause (m), to the extent of
any unreimbursed drawings thereunder and (2) Guarantees if the guaranteed
Indebtedness is already included).

 

“Total Net Leverage Ratio” shall mean, on any date, the ratio of (a) an amount
equal to the excess of (i) Total Debt on such date over (ii) the aggregate
amount of unrestricted cash and Cash Equivalents (up to a maximum aggregate
amount of $10,000,000) that are included in the consolidated balance sheet of
the Lead Borrower and its Restricted Subsidiaries as of such date to
(b) Consolidated EBITDA for the period of four consecutive Fiscal Quarters most
recently ended on or prior to such date.

 

“Transaction Expenses” shall mean fees and expenses payable or otherwise borne
by the Lead Borrower and its Restricted Subsidiaries in connection with the
Transactions and incurred before, or on or about, the Closing Date, including
the costs of legal and financial advisors to the Lead Borrower and the agents or
trustees under this Agreement and prepayment fees and penalties in connection
with the prepayment of the Existing Indebtedness on or about the Closing Date.

 

“Transactions” shall mean, collectively, (a) the execution, delivery and
performance by the Loan Parties of the Loan Documents to which they are a party
and the making of the Term Loans, (b) the repayment of the Existing Indebtedness
and the termination of any Liens in respect of the Existing Indebtedness and
(c) the payment of the Transaction Expenses.

 

“Type”, when used in respect of any Loan or Borrowing, shall refer to the Rate
by reference to which interest on such Loan or on the Loans comprising such
Borrowing is determined.  For purposes hereof, the term “Rate” shall mean the
Adjusted LIBO Rate and the Alternate Base Rate, as applicable.

 

“UCC” shall mean the Uniform Commercial Code as in effect in the relevant
jurisdiction, as amended or modified from time to time.

 

“United States Tax Compliance Certificate” shall have the meaning assigned to
such term in Section 2.20(f)(II)(iii).

 

“Unrestricted Subsidiary” shall mean any Subsidiary of the Lead Borrower (other
than WAPA PR) that is acquired or created after the Closing Date designated by
the Lead Borrower as an Unrestricted Subsidiary hereunder by written notice to
the Administrative Agent in accordance with Section 5.15.

 

“USA PATRIOT Act” shall mean The Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001
(Title III of Pub. L. No. 107-56 (signed into law October 26, 2001)).

 

“Warrants” shall mean the issued and outstanding warrants as of the Closing Date
to purchase Class A common stock of the Parent.

 

51

--------------------------------------------------------------------------------


 

“Weighted Average Life to Maturity” shall mean, when applied to any
Indebtedness, at any date, the quotient obtained by dividing (a) the sum of the
products of the number of years from the date of determination to the date of
each successive scheduled principal payment of such Indebtedness multiplied by
the amount of such payment; by (b) the sum of all such payments.

 

“Wholly Owned Subsidiary” of any Person shall mean a subsidiary of such Person
of which securities (except for directors’ qualifying shares) or other ownership
interests representing 100% of the Equity Interests are, at the time any
determination is being made, owned, Controlled or held by such Person or one or
more wholly owned Subsidiaries of such Person or by such Person and one or more
wholly owned Subsidiaries of such Person.

 

“Withdrawal Liability” shall mean liability to a Multiemployer Plan as a result
of a complete or partial withdrawal by the Borrower or an ERISA Affiliate from
such Multiemployer Plan, as such terms are defined in Part I of Subtitle E of
Title IV of ERISA.

 

Section 1.02          Terms Generally.  The definitions in Section 1.01 shall
apply equally to both the singular and plural forms of the terms defined. 
Whenever the context may require, any pronoun shall include the corresponding
masculine, feminine and neuter forms.  The words “include”, “includes” and
“including” shall be deemed to be followed by the phrase “without limitation”. 
The word “will” shall be construed to have the same meaning and effect as the
word “shall”; and the words “asset” and “property” shall be construed as having
the same meaning and effect and to refer to any and all tangible and intangible
assets and properties, including cash, securities, accounts and contract
rights.  All references herein to Articles, Sections, Exhibits and Schedules
shall be deemed references to Articles and Sections of, and Exhibits and
Schedules to, this Agreement unless the context shall otherwise require.  Except
as otherwise expressly provided herein, any reference in this Agreement to any
Loan Document or any other document evidencing Indebtedness permitted hereunder
shall mean such document as amended, restated, supplemented or otherwise
modified from time to time, in each case, in accordance with the terms of this
Agreement and the other Loan Documents.

 

Section 1.03          Accounting Terms.  All accounting terms not specifically
or completely defined herein shall be construed in conformity with GAAP, applied
on a consistent basis, as in effect from time to time and in a manner consistent
with that used in preparing the audited financial statements required by
Section 5.04(a), except as otherwise specifically prescribed herein (including,
without limitation, as prescribed by Section 9.22).  Notwithstanding any other
provision contained herein, (x) any lease that is treated as an operating lease
for purposes of GAAP as of the date hereof shall not be treated as Indebtedness
or as a Capital Lease Obligation and shall continue to be treated as an
operating lease (and any future lease, if it were in effect on the date hereof,
that would be treated as an operating lease for purposes of GAAP as of the date
hereof shall be treated as an operating lease), in each case for purposes of
this Agreement, notwithstanding any actual or proposed change in or application
of GAAP after the date hereof, and (y) for purposes of determining compliance
with any covenant (including the computation of any financial ratio) contained
herein, Indebtedness of the Lead Borrower and its Subsidiaries shall be deemed
to be carried at 100% of the outstanding principal amount thereof,

 

52

--------------------------------------------------------------------------------


 

and the effects of FASB ASC 825 and FASB ASC 470-20 on financial liabilities
shall be disregarded.

 

Section 1.04          Pro Forma Calculations.  (a)  Notwithstanding anything to
the contrary herein, the First Lien Net Leverage Ratio and the Total Net
Leverage Ratio shall be calculated in the manner prescribed by this
Section 1.04; provided that, notwithstanding anything to the contrary in clause
(b), (c) or (d) of this Section 1.04, when calculating the First Lien Net
Leverage Ratio for purposes of the Applicable Excess Cash Flow Percentage the
events described in this Section 1.04 that occurred subsequent to the end of the
applicable Test Period shall not be given pro forma effect.

 

(b)           For purposes of calculating the First Lien Net Leverage Ratio and
the Total Net Leverage Ratio, Specified Transactions (and the incurrence or
repayment of any Indebtedness in connection therewith) that have been made
(i) during the applicable Test Period and (ii) subsequent to such Test Period
and prior to or simultaneously with the event for which the calculation of any
such ratio is made shall be calculated on a Pro Forma Basis assuming that all
such Specified Transactions (and any increase or decrease in Consolidated EBITDA
and the component financial definitions used therein attributable to any
Specified Transaction) had occurred on the first day of the applicable Test
Period.  If since the beginning of any applicable Test Period any Person that
subsequently became a Subsidiary or was merged, amalgamated or consolidated with
or into the Lead Borrower or any of its Restricted Subsidiaries since the
beginning of such Test Period shall have made any Specified Transaction that
would have required adjustment pursuant to this Section 1.04, then the First
Lien Net Leverage Ratio and the Total Net Leverage Ratio shall be calculated to
give pro forma effect thereto in accordance with this Section 1.04.

 

(c)           Whenever pro forma effect is to be given to a Specified
Transaction, the pro forma calculations shall be made in good faith by a
Responsible Officer of the Lead Borrower in accordance with the terms of this
Agreement.

 

(d)           In the event that the Lead Borrower or any Restricted Subsidiary
of the Lead Borrower incurs (including by assumption or guarantees) or repays
(including by redemption, repayment, retirement or extinguishment) any
Indebtedness included in the calculations of the First Lien Net Leverage Ratio
and the Total Net Leverage Ratio, as the case may be (in each case, other than
Indebtedness incurred or repaid under any revolving credit facility in the
ordinary course of business for working capital purposes), (i) during the
applicable Test Period and (ii) subsequent to the end of the applicable Test
Period and prior to or simultaneously with the event for which the calculation
of any such ratio is made, then the First Lien Net Leverage Ratio and the Total
Net Leverage Ratio shall be calculated giving pro forma effect to such
incurrence or repayment of Indebtedness, to the extent required, as if the same
had occurred on the last day of the applicable Test Period.

 

Section 1.05          Classification of Loans and Borrowings.  For purposes of
this Agreement, Loans may be classified and referred to by Class (e.g., a “New
Term Loan”) or by Type (e.g., a “Eurodollar Loan”) or by Class and Type (e.g., a
“Eurodollar New Term Loan”).  Borrowings also may be classified and referred to
by Type (e.g., a “Eurodollar Borrowing”).

 

53

--------------------------------------------------------------------------------


 

Section 1.06          Currency Equivalents Generally.  Unless otherwise set
forth herein, any amount specified in this agreement in Dollars shall include
the Equivalent in Dollars of such amount in any foreign currency and if any
amount described in this Agreement is comprised of amounts in Dollars and
amounts in one or more foreign currencies, the Equivalent in Dollars of such
foreign currency amounts shall be used to determine the total.  For purposes of
this Section 1.06, “Equivalent” in Dollars of any foreign currency on any date
means the equivalent in Dollars of such foreign currency by using the applicable
spot rate set forth on the Bloomberg Cross Currency Rates Page for such
currency.

 

Section 1.07          Rounding.  Any financial ratios required to be maintained
by the Lead Borrower pursuant to this Agreement shall be calculated by dividing
the appropriate component by the other component, carrying the result to one
place more than the number of places by which such ratio or percentage is
expressed herein and rounding the result up or down to the nearest number (with
a rounding-up if there is no nearest number).

 

Section 1.08          References to Laws. Unless otherwise expressly provided
herein, references to any Applicable Law shall include all statutory and
regulatory provisions consolidating, amending, replacing, supplementing or
interpreting such Applicable Law.

 

Section 1.09          Times of Day.  Unless otherwise specified, all references
herein to times of day shall be references to Eastern time (daylight or
standard, as applicable).

 

Section 1.10          Covenant Compliance Generally.  For purposes of
determining compliance under Article VI, any amount in a currency other than
Dollars will be converted to Dollars in a manner consistent with that used in
calculating Consolidated Net Income in the annual financial statements of Parent
and its Subsidiaries or Holdings and its Subsidiaries, as applicable, delivered
pursuant to Section 5.04(a) or (b), as applicable.  Notwithstanding the
foregoing, for purposes of determining compliance with any limitations or
thresholds set forth in Dollars in Article VI, with respect to any amount in a
currency other than Dollars, no breach of any basket contained in such
Article shall be deemed to have occurred solely as a result of changes in rates
of exchange occurring after the time such amount is incurred; provided that for
the avoidance of doubt, the foregoing provisions of this Section 1.10 shall
otherwise apply to such Article, including with respect to determining whether
any amount may be incurred at any time under such Article.  If any of the
baskets set forth in Article VI of this Agreement are exceeded solely as a
result of fluctuations to Consolidated Total Assets for the most recently
completed Fiscal Quarter after the last time such baskets were calculated for
any purpose under Article VI, such baskets will not be deemed to have been
exceeded solely as a result of such fluctuations.

 

Section 1.11          Available Amount Transactions.  If more than one action
occurs on any given date the permissibility of the taking of which is determined
hereunder by reference to the amount of the Available Amount Basket immediately
prior to the taking of such action, the permissibility of the taking of each
such action shall be determined independently and in no event may any two or
more such actions be treated as occurring simultaneously.

 

Section 1.12          Interest Rate Calculations.  All computations of interest
and other fees hereunder shall be made on the basis of a 360-day year (except
for interest calculated by

 

54

--------------------------------------------------------------------------------


 

reference to the Prime Rate, which shall be based on a year of 365 or 366 days,
as applicable) and for the actual number of days elapsed (including the first
day but excluding the last day) occurring in the period for which such interest
or fees are payable.

 

ARTICLE II

 

Term Loan Facilities

 

Section 2.01          Commitments.  (a)  Subject to the terms and conditions and
relying upon the representations and warranties set forth herein, each Lender
with an Initial Term Loan Commitment agrees, severally and not jointly, to make
an Initial Term Loan to the Borrowers on the Closing Date in a principal amount
not to exceed its Initial Term Loan Commitment.  Amounts borrowed under this
Section 2.01(a) and subsequently repaid or prepaid may not be reborrowed.

 

(b)           Subject to the terms and conditions of this Agreement, each Lender
having an Incremental Term Loan Commitment under a class pursuant to
Section 2.22 severally and not jointly, agrees subject to the terms and
conditions and relying upon the representations and warranties set forth herein
and in the applicable Incremental Term Loan Assumption Agreement, to make
Incremental Term Loans to the Borrowers, in an aggregate principal amount not to
exceed its Incremental Term Loan Commitment.  Amounts paid or prepaid in respect
of Incremental Term Loans may not be reborrowed.

 

(c)           Subject to the terms and conditions of this Agreement, each New
Term Loan Lender with a New Term Loan Commitment for a given Class of New Term
Loans pursuant to Section 2.23 severally and not jointly agrees, subject to the
terms and conditions and relying upon the representations and warranties set
forth herein and in the applicable New Term Loan Commitment Agreement, to make
New Term Loans to the Borrowers, which New Term Loans shall not exceed for any
such New Term Loan Lender at the time of any incurrence thereof, the New Term
Loan Commitment of such New Term Loan Lender for such Class on the respective
New Term Loan Borrowing Date.  Amounts paid or prepaid in respect of New Term
Loans may not be reborrowed.

 

(d)           Subject to the terms and conditions of this Agreement, each Term
Loan Lender with an Other Term Loan Commitment for a given Class of Other Term
Loans severally agrees to make Other Term Loans to the Borrowers, which Other
Term Loans shall not exceed for any such Term Loan Lender at the time of any
incurrence thereof, the Other Term Loan Commitment of such Term Loan Lender for
such Class on the respective Other Term Loan Borrowing Date. Amounts paid or
prepaid in respect of Other Term Loans may not be reborrowed.

 

Section 2.02          Term Loans.  (a)  Each Term Loan shall be made as part of
a Borrowing consisting of such Term Loans made by the applicable Lenders (each,
a “Term Loan Lender”) ratably in accordance with their applicable Commitments,
respectively; provided, however, that the failure of any Lender to make a Term
Loan shall not in itself relieve any other Lender of its obligation to lend
hereunder (it being understood, however, that no Lender shall be responsible for
the failure of any other Lender to make a Term Loan required to be made by such

 

55

--------------------------------------------------------------------------------


 

other Lender).  The Term Loans comprising any Borrowing shall be in an aggregate
principal amount that is (i) an integral multiple of $1,000,000 and not less
than $5,000,000, or (ii) equal to the remaining available balance of the
applicable Commitments.

 

(b)           Subject to Sections 2.08 and 2.15 each Borrowing shall be
comprised entirely of ABR Loans or Eurodollar Loans as the Lead Borrower may
request pursuant to Section 2.03.  Each Lender may at its option make any
Eurodollar Loan by causing any domestic or foreign branch or Affiliate of such
Lender to make such Term Loan; provided that any exercise of such option shall
not affect the obligation of the applicable Borrower to repay such Term Loan in
accordance with the terms of this Agreement.  Borrowings of more than one Type
may be outstanding at the same time; provided, however, that the Lead Borrower
shall not be entitled to request any Borrowing that, if made, would result in
more than 8 Eurodollar Borrowings outstanding hereunder at any time.  For
purposes of the foregoing, Borrowings having different Interest Periods,
regardless of whether they commence on the same date, shall be considered
separate Borrowings.

 

(c)           Each Lender shall make each Term Loan to be made by it hereunder
on the proposed date thereof by wire transfer of immediately available funds to
such account in New York City as the Administrative Agent may designate not
later than 1:00 p.m., New York City time, and the Administrative Agent shall
promptly credit the amounts so received to an account designated by the Lead
Borrower in the applicable Borrowing Request or, if a Borrowing shall not occur
on such date because any condition precedent herein specified shall not have
been met, return the amounts so received to the respective Lenders.

 

(d)           Unless the Administrative Agent shall have received notice from a
Lender prior to the date of any Borrowing that such Lender will not make
available to the Administrative Agent such Lender’s portion of such Borrowing,
the Administrative Agent may assume that such Lender has made such portion
available to the Administrative Agent on the date of such Borrowing in
accordance with paragraph (c) above and the Administrative Agent may, in
reliance upon such assumption, make available to the applicable Borrower on such
date a corresponding amount.  If the Administrative Agent shall have so made
funds available then, to the extent that such Lender shall not have made such
portion available to the Administrative Agent, such Lender and the applicable
Borrower severally agree to repay to the Administrative Agent forthwith on
demand such corresponding amount together with interest thereon, for each day
from the date such amount is made available to the applicable Borrower to but
excluding the date such amount is repaid to the Administrative Agent at (i) in
the case of the applicable Borrower, a rate per annum equal to the interest rate
applicable at the time to the Term Loans comprising such Borrowing and (ii) in
the case of such Lender, a rate determined by the Administrative Agent to
represent its cost of overnight or short term funds (which determination shall
be conclusive absent manifest error).  If such Lender shall repay to the
Administrative Agent such corresponding amount, such amount shall constitute
such Lender’s Term Loan as part of such Borrowing for purposes of this
Agreement.

 

Section 2.03          Borrowing Procedure.  In order to request a Borrowing, the
Lead Borrower shall notify the Administrative Agent of such request by telephone
(a) in the case of a Eurodollar Borrowing, not later than 12:00 (noon), New York
City time, three Business Days

 

56

--------------------------------------------------------------------------------


 

(or, in the case of a Borrowing on the Closing Date, on the Business Day of such
Borrowing) before a proposed Borrowing, and (b) in the case of an ABR Borrowing,
not later than 12:00 noon, New York City time, one Business Day before a
proposed Borrowing.  Each such telephonic Borrowing Request shall be
irrevocable, and shall be confirmed promptly by hand delivery or fax to the
Administrative Agent of a written Borrowing Request and shall specify the
following information:  (i) whether such Borrowing is to be a Eurodollar
Borrowing or an ABR Borrowing; provided that, with respect to any Borrowing on
the Closing Date, the Lead Borrower shall not be permitted to request a
Eurodollar Borrowing with an Interest Period in excess of one month (unless
otherwise agreed to by the Administrative Agent in its sole discretion);
(ii) the date of such Borrowing (which shall be a Business Day); (iii) the
number and location of the account to which funds are to be disbursed; (iv) the
amount of such Borrowing; and (v) if such Borrowing is to be a Eurodollar
Borrowing, the Interest Period with respect thereto; provided, however, that,
notwithstanding any contrary specification in any Borrowing Request, each
requested Borrowing shall comply with the requirements set forth in
Section 2.02.  If no election as to the Type of Borrowing is specified in any
such notice, then the requested Borrowing shall be an ABR Borrowing.  If no
Interest Period with respect to any Eurodollar Borrowing is specified in any
such notice, then the Lead Borrower shall be deemed to have selected an Interest
Period of one month’s duration.  The Administrative Agent shall promptly advise
the applicable Lenders of any notice given pursuant to this Section 2.03 (and
the contents thereof), and of each Lender’s portion of the requested Borrowing.

 

Section 2.04          Evidence of Debt; Repayment of Loans.  (a) The Borrowers
hereby unconditionally promise to pay, on a joint and several basis to the
Administrative Agent for the account of each Lender the principal amount of each
Term Loan of such Lender made available to them as provided in Section 2.11.

 

(b)           Each Lender shall maintain in accordance with its usual practice
an account or accounts evidencing the indebtedness of the Lead Borrower to such
Lender resulting from each Loan made by such Lender from time to time to such
Borrower, including the amounts of principal and interest payable and paid to
such Lender from time to time under this Agreement.

 

(c)           The Administrative Agent shall maintain accounts in which it will
record (i) the amount of each Loan made hereunder, the Class and Type thereof
and, if applicable, the Interest Period applicable thereto, (ii) the amount of
any principal or interest due and payable or to become due and payable from the
applicable Borrower to each Lender hereunder and (iii) the amount of any sum
received by the Administrative Agent hereunder from the Borrowers or any
Guarantor and each Lender’s share thereof.

 

(d)           The entries made in the accounts maintained pursuant to paragraphs
(b) and (c) above shall be prima facie evidence of the existence and amounts of
the obligations therein recorded; provided, however, that the failure of any
Lender or the Administrative Agent to maintain such accounts or any error
therein shall not in any manner affect the obligations of the Lead Borrower to
repay the Term Loans made available to them in accordance with their terms.

 

57

--------------------------------------------------------------------------------


 

(e)           Any Lender may request that Term Loans made by it hereunder be
evidenced by a promissory note (each such note, a “Term Note”).  In such event,
the applicable Borrower shall execute and deliver to such Lender a promissory
note payable to such Lender and its registered assigns and in a form and
substance reasonably acceptable to the Administrative Agent and the Lead
Borrower.  Notwithstanding any other provision of this Agreement, in the event
any Lender shall request and receive such a promissory note, the interests
represented by such note shall at all times (including after any assignment of
all or part of such interests pursuant to Section 9.04) be represented by one or
more promissory notes payable to the payee named therein or its registered
assigns.

 

Section 2.05          Fees.  (a)  The Lead Borrower shall pay, or shall cause
WAPA PR to pay (i) to the Administrative Agent, for its own account, the
administrative fees set forth in the Fee Letter at the times and in the amounts
specified therein, (ii) to the Collateral Agent, for its own account, such fees
as have been separately agreed in writing in the amounts and at the times so
specified and (iii) to the Administrative Agent for the account of the relevant
Lenders such fees as shall have been separately agreed between the Borrowers and
the Joint Lead Arrangers in respect of this Agreement in the amounts and at the
times so agreed.

 

(b)           In the event that the Term Loans are prepaid in whole or in part
pursuant to Section 2.12(a) or Section 2.13(c), or in the event of an assignment
of Term Loans pursuant to Section 2.21(a)(iv), in each case, in connection with
a Repricing Transaction on or prior to the one year anniversary of the Closing
Date, the applicable Borrower shall pay to the relevant Lenders a prepayment fee
(the “Prepayment Fee”) equal to 1.00% of the principal amount so prepaid or
assigned.

 

(c)           All such Fees shall be paid on the dates due, in immediately
available funds, to the Administrative Agent or the Collateral Agent, as the
case may be.  Once paid, none of the Fees shall be refundable under any
circumstances.

 

Section 2.06          Interest on Loans.

 

(a)           Subject to the provisions of Section 2.07, the Initial Term Loans
of any Class comprising any ABR Borrowing shall bear interest at a rate per
annum equal to the Alternate Base Rate plus the relevant Applicable Margin.

 

(b)           Subject to the provisions of Section 2.07, the Initial Term Loans
comprising any Eurodollar Borrowing shall bear interest at a rate per annum
equal to the Adjusted LIBO Rate for the Interest Period in effect for such
Borrowing plus the Applicable Margin.

 

(c)           Interest on each Term Loan shall be payable on the Interest
Payment Dates applicable to such Term Loan except as otherwise provided in this
Agreement.  The applicable Adjusted LIBO Rate for each Interest Period or day
within an Interest Period, as the case may be, and the Alternate Base Rate shall
be determined by the Administrative Agent, and such determination shall be
conclusive absent manifest error.

 

58

--------------------------------------------------------------------------------


 

Section 2.07          Default Interest.  If any Borrower shall default in the
payment of any principal of or interest on any Term Loan or any other amount due
hereunder or under any other Loan Document, by acceleration or otherwise, then,
until such defaulted amount shall have been paid in full, overdue principal and,
to the extent permitted by law, overdue interest in respect of each Loan under
this Agreement shall automatically (without the need of any vote by the Required
Lenders) bear interest (after as well as before judgment) at a rate per annum
equal to the rate otherwise applicable to such Loan pursuant to Section 2.06
plus 2.00% per annum and all other overdue amounts payable hereunder and under
any other Loan Document shall bear interest at a rate per annum equal to the
rate which is 2.00% in excess of the rate applicable to Loans that are
maintained as ABR Loans from time to time. All accrued and unpaid interest under
this Section 2.07 shall be due and payable on demand of the Administrative
Agent.  Interest shall continue to accrue on the Obligations after the filing by
or against any Borrower of any petition seeking any relief or remedy under any
applicable Debtor Relief Laws.

 

Section 2.08          Alternate Rate of Interest.  In the event, and on each
occasion, that on the day two Business Days prior to the commencement of any
Interest Period for a Eurodollar Borrowing the Administrative Agent shall have
determined that Dollar deposits, in the principal amounts of the Loans
comprising such Borrowing are not generally available in the London interbank
market, or that the rates at which such Dollar deposits, as applicable, are
being offered will not adequately and fairly reflect the cost to the majority of
Lenders of making or maintaining the applicable Eurodollar Loans during such
Interest Period, or that reasonable means do not exist for ascertaining the
Adjusted LIBO Rate, the Administrative Agent shall, as soon as practicable
thereafter, give written or fax notice of such determination to the Lead
Borrower and the Lenders.  In the event of any such determination, until the
Administrative Agent shall have advised the Lead Borrower and the Lenders that
the circumstances giving rise to such notice no longer exist, any request by the
Lead Borrower (on behalf of itself or WAPA PR) for a Eurodollar Borrowing
pursuant to Section 2.03 or 2.10 shall be deemed to be a request for an ABR
Borrowing.  Each determination by the Administrative Agent under this
Section 2.08 shall be conclusive absent manifest error.

 

Section 2.09          Termination of Initial Term Loan Commitments.  The Initial
Term Loan Commitments shall automatically terminate upon the making of the
Initial Term Loans on the Closing Date.

 

Section 2.10          Conversion and Continuation of Borrowings.  Each Borrower
shall have the right at any time upon prior irrevocable notice to the
Administrative Agent (a) not later than 12:00 (noon), New York City time, one
Business Day prior to conversion, to convert any Eurodollar Borrowing into an
ABR Borrowing, (b) not later than 12:00 (noon), New York City time, three
Business Days prior to conversion or continuation, to convert any ABR Borrowing
into a Eurodollar Borrowing or to continue any Eurodollar Borrowing as a
Eurodollar Borrowing for an additional Interest Period, and (c) not later than
12:00 (noon), New York City time, three Business Days prior to conversion, to
convert the Interest Period with respect to any Eurodollar Borrowing to another
permissible Interest Period, subject in each case to the following:

 

59

--------------------------------------------------------------------------------


 

(a)           each conversion or continuation shall be made pro rata among the
applicable Lenders in accordance with the respective principal amounts of the
Loans comprising the converted or continued Borrowing;

 

(b)           if less than all the outstanding principal amount of any Borrowing
shall be converted or continued, then each resulting Borrowing shall satisfy the
limitations specified in Sections 2.02(a) and 2.02(b) regarding the principal
amount and maximum number of Borrowings of the relevant Type;

 

(c)           each conversion shall be effected by each Lender and the
Administrative Agent by recording for the account of such Lender the new Term
Loan of such Lender resulting from such conversion and reducing the Term Loan
(or portion thereof) of such Lender being converted by an equivalent principal
amount; accrued interest on any Eurodollar Loan (or portion thereof) being
converted shall be paid by the applicable Borrower at the time of conversion;

 

(d)           the converted or continued Borrowing shall be made in the same
currency as the Borrowing being converted or continued;

 

(e)           if any Eurodollar Borrowing is converted at a time other than the
end of the Interest Period applicable thereto, the applicable Borrower shall
pay, upon demand, any amounts due to the applicable Lenders pursuant to
Section 2.16;

 

(f)            any portion of a Borrowing maturing or required to be repaid in
less than one month may not be converted into or continued as a Eurodollar
Borrowing;

 

(g)           any portion of a Eurodollar Borrowing that cannot be converted
into or continued as a Eurodollar Borrowing by reason of the immediately
preceding clause shall be automatically converted at the end of the Interest
Period in effect for such Borrowing into an ABR Borrowing;

 

(h)           no Interest Period may be selected for any Eurodollar Borrowing
that would end later than a Term Loan Repayment Date, the date of a Scheduled
New Term Loan Repayment, the date of a Scheduled Extended Term Loan Repayment or
the date of a Scheduled Other Term Loan Repayment, as the case may be, occurring
on or after the first day of such Interest Period if, after giving effect to
such selection, the aggregate outstanding amount of (A) the Eurodollar
Borrowings comprised of Initial Term Loans, Other Term Loans or New Term Loans,
as applicable, with Interest Periods ending on or prior to such Term Loan
Repayment Date,  date of a Scheduled New Term Loan Repayment, date of a
Scheduled Extended Term Loan Repayment or date of a Scheduled Other Term Loan
Repayment, as the case may be, and (B) the ABR Borrowings comprised of Initial
Term Loans, Other Term Loans or New Term Loans, as applicable, would not be at
least equal to the principal amount of ABR Borrowings to be paid on such Term
Loan Repayment Date, date of a Scheduled New Term Loan Repayment, date of a
Scheduled Extended Term Loan Repayment or date of a Scheduled Other Term Loan
Repayment as the case may be; and

 

60

--------------------------------------------------------------------------------


 

(i)            upon notice to the Lead Borrower from the Administrative Agent
given at the request of the Required Lenders, after the occurrence and during
the continuance of a Default or Event of Default, no outstanding Term Loan may
be converted into, or continued as, a Eurodollar Loan.

 

Each notice pursuant to this Section 2.10 shall be irrevocable and shall refer
to this Agreement and specify (i) the identity and amount of the Borrowing that
the applicable Borrower requests be converted or continued, (ii) whether such
Borrowing is to be converted to or continued as a Eurodollar Borrowing or an ABR
Borrowing, (iii) if such notice requests a conversion, the date of such
conversion (which shall be a Business Day), (iv) the currency of the continued
or converted Borrowing (which shall be the same currency as the Borrowing being
continued or converted) and (v) if such Borrowing is to be converted to or
continued as a Eurodollar Borrowing, the Interest Period with respect thereto. 
If no Interest Period is specified in any such notice with respect to any
conversion to or continuation as a Eurodollar Borrowing, the Borrowers shall be
deemed to have selected an Interest Period of one month’s duration.  The
Administrative Agent shall advise the Lenders of any notice given pursuant to
this Section 2.10 and of each Lender’s portion of any converted or continued
Borrowing.  If the Borrower shall not have given notice in accordance with this
Section 2.10 to continue any Borrowing into a subsequent Interest Period (and
shall not otherwise have given notice in accordance with this Section 2.10 to
convert such Borrowing), such Borrowing shall, at the end of the Interest Period
applicable thereto (unless repaid pursuant to the terms hereof), automatically
be continued as an ABR Borrowing.

 

Section 2.11          Repayment of Term Borrowings.  (a) (i) The Lead Borrower
shall pay to the Administrative Agent, for the account of the applicable
Lenders, on the dates set forth below, or if any such date is not a Business
Day, on the next preceding Business Day (each such date being called a “Term
Loan Repayment Date”), a principal amount of the Initial Term Loans incurred by
it (as adjusted from time to time pursuant to Sections 2.11(b), 2.12,
2.13(e) and 2.22(d)) equal to the amount set forth below for such date, together
in each case with accrued and unpaid interest on the principal amount to be paid
to but excluding the date of such payment:

 

Term Loan Repayment Date

 

Amount

 

 

 

 

 

September 30, 2013

 

$

437,500

 

 

 

 

 

 

December 31, 2013

 

$

437,500

 

 

 

 

 

 

March 31, 2014

 

$

437,500

 

 

 

 

 

 

June 30, 2014

 

$

437,500

 

 

 

 

 

 

September 30, 2014

 

$

437,500

 

 

 

 

 

 

December 31, 2014

 

$

437,500

 

 

 

 

 

 

March 31, 2015

 

$

437,500

 

 

61

--------------------------------------------------------------------------------


 

 

 

 

 

 

June 30, 2015

 

$

437,500

 

 

 

 

 

 

September 30, 2015

 

$

437,500

 

 

 

 

 

 

December 31, 2015

 

$

437,500

 

 

 

 

 

 

March 31, 2016

 

$

437,500

 

 

 

 

 

 

June 30, 2016

 

$

437,500

 

 

 

 

 

 

September 30, 2016

 

$

437,500

 

 

 

 

 

 

December 31, 2016

 

$

437,500

 

 

 

 

 

 

March 31, 2017

 

$

437,500

 

 

 

 

 

 

June 30, 2017

 

$

437,500

 

 

 

 

 

 

September 30, 2017

 

$

437,500

 

 

 

 

 

 

December 31, 2017

 

$

437,500

 

 

 

 

 

 

March 31, 2018

 

$

437,500

 

 

 

 

 

 

June 30, 2018

 

$

437,500

 

 

 

 

 

 

September 30, 2018

 

$

437,500

 

 

 

 

 

 

December 31, 2018

 

$

437,500

 

 

 

 

 

 

March 31, 2019

 

$

437,500

 

 

 

 

 

 

June 30, 2019

 

$

437,500

 

 

 

 

 

 

September 30, 2019

 

$

437,500

 

 

 

 

 

 

December 31, 2019

 

$

437,500

 

 

 

 

 

 

March 31, 2020

 

$

437,500

 

 

 

 

 

 

June 30, 2020

 

$

437,500

 

 

 

 

 

 

Initial Maturity Date

 

$

162,750,000

 

 

(ii)           The applicable Borrower shall make scheduled quarterly
installments with respect to the aggregate outstanding principal amount of each
New Term Loan (if any) as determined pursuant to, and in accordance with,
Section 2.23 (each such repayment, as the same may be adjusted from time to time
pursuant to Sections 2.11(b), 2.12, 2.13(e) or 2.22, a “Scheduled New Term Loan
Repayment”).

 

62

--------------------------------------------------------------------------------


 

(iii)          The applicable Borrower shall make scheduled quarterly
installments with respect to the aggregate outstanding principal amount of each
Extended Term Loan (if any) as determined pursuant to, and in accordance with,
Section 2.25 (each such repayment, as the same may be adjusted from time to time
pursuant to Sections 2.11(b), 2.12, 2.13(e) or 2.22, a “Scheduled Extended Term
Loan Repayment”).

 

(iv)          The applicable Borrower shall make scheduled quarterly
installments with respect to the aggregate outstanding principal amount of each
Other Term Loan (if any) as determined pursuant to, and in accordance with,
Section 2.26 (each such repayment, as the same may be adjusted from time to time
pursuant to Sections 2.11(b), 2.12, 2.13(e) or 2.22, a “Scheduled Other Term
Loan Repayment”).

 

(b)           To the extent not previously paid, the Initial Term
Loans, Incremental Term Loans, New Term Loans, Extended Term Loans and Other
Term Loans shall be due and payable together with accrued and unpaid interest on
the principal amount to be paid to but excluding the date of payment on the
applicable Maturity Date.

 

(c)           All repayments pursuant to this Section 2.11 shall be subject to
Section 2.16, but shall otherwise be without premium or penalty.

 

Section 2.12          Voluntary Prepayment.  (a) Each Borrower shall have the
right at any time and from time to time to prepay any Borrowing, in whole or in
part, upon at least three Business Days’ prior written or fax notice (or
telephone notice promptly confirmed by written or fax notice) in the case of
Eurodollar Loans, or written or fax notice (or telephone notice promptly
confirmed by written or fax notice) at least one Business Day prior to the date
of prepayment in the case of ABR Loans, to the Administrative Agent before 12:00
(noon), New York City time; provided, however, that each partial prepayment
shall be in an amount that is an integral multiple of $1,000,000 and not less
than $1,000,000.

 

(b)           Voluntary prepayments of Loans shall be applied (x) among each
Class of Term Loans on a pro rata basis, with each Class of Term Loans to be
allocated its Term Loan Percentage of the amount of such prepayment and (y) to
the outstanding principal amounts due on a Term Loan Repayment Date of each such
Class of Term Loans as directed by the Borrower (or in the absence of direction,
in direct order of maturity).

 

(c)           Each notice of prepayment shall specify the prepayment date and
the principal amount of each Borrowing (or portion thereof) to be prepaid, shall
be irrevocable and shall commit the applicable Borrower to prepay such Borrowing
by the amount stated therein on the date stated therein; provided, however, that
if such prepayment is for all of the then outstanding Loans, then the applicable
Borrower may revoke such notice and/or extend the prepayment date by not more
than five Business Days; provided further, however, that the provisions of
Section 2.16 shall apply with respect to any such revocation or extension.  All
prepayments under this Section 2.12 shall be subject to Section 2.05(b) and
Section 2.16 but otherwise without premium or penalty.  All prepayments under
this Section 2.12 shall be accompanied by accrued and unpaid interest on the
principal amount to be prepaid to but excluding the date of payment.

 

63

--------------------------------------------------------------------------------


 

Section 2.13          Mandatory Prepayments.  (a)  Subject to Section 2.13(g),
not later than the tenth Business Day following the receipt of Net Cash Proceeds
by Holdings or any of its Restricted Subsidiaries in respect of (A) one or more
Asset Sales in an aggregate amount in excess of $2,500,000 per annum (other than
any Disposition of any property or assets permitted by Section 6.05 (except
Section 6.05(b)(xi) and (b)(xvii))) or (B) one or more Casualty Events in an
aggregate amount in excess of $2,500,000 per annum, the Lead Borrower shall
apply the Net Cash Proceeds received with respect thereto to prepay outstanding
Term Loans in accordance with Section 2.13(d); provided that if at the time any
such prepayment would be required with any Net Cash Proceeds pursuant to this
clause (a), the Lead Borrower is required to offer to repurchase the Permitted
First Priority Refinancing Debt or any New Incremental Notes that are secured on
a pari passu basis with the Obligations (or any Permitted Refinancing thereof
that is secured on a pari passu basis with the Obligations) pursuant to the
terms of the documentation governing such Indebtedness with such Net Cash
Proceeds in respect of any such Asset Sale or any such Casualty Event (such
Indebtedness (or Permitted Refinancing thereof) required to be offered to be so
repurchased, “Other Applicable Indebtedness”), then the Lead Borrower may apply
such Net Cash Proceeds on a pro rata basis (determined on the basis of the
aggregate outstanding principal amount of the Term Loans and Other Applicable
Indebtedness at such time); provided, further that the portion of such Net Cash
Proceeds allocated to the Other Applicable Indebtedness shall not exceed the
amount of such Net Cash Proceeds required to be allocated to the Other
Applicable Indebtedness pursuant to the terms thereof, and the remaining amount,
if any, of such Net Cash Proceeds shall be allocated to the Term Loans in
accordance with the terms hereof) to the prepayment of the Term Loans and to the
repurchase or prepayment of Other Applicable Indebtedness, and the amount of
prepayment of the Term Loans that would have otherwise been required pursuant to
this clause (a) shall be reduced accordingly; provided, further, that to the
extent the holders of Other Applicable Indebtedness decline to have such
indebtedness repurchased or prepaid, the declined amount shall promptly (and in
any event within ten (10) Business Days after the date of such rejection) be
applied to prepay the Term Loans pursuant to this clause (a).  Notwithstanding
the foregoing, the amount of Net Cash Proceeds from any Asset Sale or Casualty
Event required to be (x) reinvested in assets (other than working capital
assets) used or useful in the business of the Lead Borrower and its Restricted
Subsidiaries or (y) applied to repay outstanding Loans, in each case as provided
in this Section 2.13(a), shall be reduced on a dollar-for-dollar basis by the
amount of any investment (not funded with Net Cash Proceeds from any other Asset
Sale or Casualty Event that previously reduced a Loan Party’s or its Restricted
Subsidiary’s obligation to repay Loans pursuant to this Section 2.13(a)) made by
the Lead Borrower or any of its Restricted Subsidiaries in assets (other than
working capital assets) used or useful in the business of the Lead Borrower and
its Restricted Subsidiaries (including pursuant to a Permitted Acquisition
(including a Permitted Acquisition of the equity interests in another Person))
within 90 days prior to the receipt of such Net Cash Proceeds.

 

(b)           On each Excess Cash Flow Payment Date, the Lead Borrower shall
make mandatory principal prepayments of the Loans in the manner set forth in
clause (d) below in an amount equal to the remainder (if positive) of (A) the
Applicable Excess Cash Flow Percentage of Excess Cash Flow, if any, for such
Excess Cash Flow Payment Period minus (B) the aggregate amount of voluntary
prepayments of any Term Loan during such Excess Cash Flow Payment Period, in
each case, solely to the extent that such prepayments were made in

 

64

--------------------------------------------------------------------------------


 

accordance with Section 2.12 and were not funded with the incurrence of any
Funded Debt (other than revolving Funded Debt).

 

(c)           In the event that any Loan Party or any Restricted Subsidiary of a
Loan Party shall receive Net Cash Proceeds from the issuance or incurrence of
Indebtedness for money borrowed of any Loan Party or any Restricted Subsidiary
of a Loan Party (other than any cash proceeds from the issuance of Indebtedness
for money borrowed permitted pursuant to Section 6.01 (other than any Credit
Agreement Refinancing Indebtedness)), the Lead Borrower shall, substantially
simultaneously with (and in any event not later than the tenth Business Day next
following) the receipt of such Net Cash Proceeds by such Loan Party or such
subsidiary, apply an amount equal to 100% of such Net Cash Proceeds to prepay
outstanding Loans in accordance with Section 2.13(d).

 

(d)           Mandatory prepayments of outstanding Loans under this Agreement
shall be allocated (other than Net Cash Proceeds of any Credit Agreement
Refinancing Indebtedness incurred pursuant to Section 2.25, which may, at the
election of the Lead Borrower, be applied on a pro rata basis to any Class of
outstanding Term Loans in respect of which such Indebtedness constitutes Credit
Agreement Refinancing Indebtedness as directed by the Lead Borrower) by the Lead
Borrower among each Class of outstanding Term Loans on a pro rata basis, with
each Class to be allocated its Term Loan Percentage of the amount of the
respective repayment and applied against the remaining scheduled installments of
principal due in respect of the Term Loans to the outstanding principal amounts
due under Sections 2.11(a)(i), (ii), (iii) and (iv) respectively as directed by
the Lead Borrower (or in the absence of direction, in direct order of
maturity),  except to the extent the terms of any Incremental Term Loans, Other
Term Loans, New Term Loans or Extended Term Loans provide for a less favorable
treatment of any Incremental Term Loans, Other Term Loans, New Term Loans or
Extended Term Loans with respect to any such mandatory prepayments.

 

(e)           Notwithstanding any other provisions of this Section 2.13, to the
extent that any or all of the Net Cash Proceeds of any Disposition by a Foreign
Subsidiary (a “Foreign Disposition”) or the Net Cash Proceeds of any Casualty
Event from a Foreign Subsidiary (a “Foreign Casualty Event”), in each case
giving rise to a prepayment event pursuant to Section 2.13(a), or Excess Cash
Flow giving rise to a prepayment event pursuant to Section 2.13(b) are or is
prohibited or delayed by applicable local law from being repatriated to the
United States, the portion of such Net Cash Proceeds or Excess Cash Flow so
affected will not be required to be applied to repay Term Loans at the times
provided in this Section 2.13 but may be retained by the applicable Foreign
Subsidiary so long, but only so long, as the applicable local law will not
permit repatriation to the United States (the Lead Borrower hereby agreeing to
cause the applicable Foreign Subsidiary to promptly take all actions reasonably
required by the applicable local law to permit such repatriation), and once such
repatriation of any of such affected Net Cash Proceeds or Excess Cash Flow is
permitted under the applicable local law, such repatriation will be immediately
effected and such repatriated Net Cash Proceeds or Excess Cash Flow will be
promptly (and in any event not later than two (2) Business Days after such
repatriation) applied (net of additional taxes payable or reserved against as a
result thereof) to the repayment of the Loans pursuant to this Section 2.13 to
the extent provided herein and (B) to the extent that the Lead Borrower has
determined in good faith that repatriation of any of or all the Net Cash

 

65

--------------------------------------------------------------------------------


 

Proceeds of any Foreign Disposition, any Foreign Casualty Event or Excess Cash
Flow would have a material adverse tax cost consequence (taking into account any
foreign tax credit or benefit actually realized in connection with such
repatriation) with respect to such Net Cash Proceeds or Excess Cash Flow, the
Net Cash Proceeds or Excess Cash Flow so affected may be retained by the
applicable Foreign Subsidiary, provided that, in the case of this clause (B), on
or before the date on which any Net Cash Proceeds so retained would otherwise
have been required to be applied to reinvestments or prepayments pursuant to
this Section 2.13 (or such Excess Cash Flow would have been so required if it
were Net Cash Proceeds), (x) the applicable Borrower applies an amount equal to
such Net Cash Proceeds or Excess Cash Flow to such reinvestments or prepayments
as if such Net Cash Proceeds or Excess Cash Flow had been received by the
applicable Borrower rather than such Foreign Subsidiary, less the amount of
additional taxes that would have been payable or reserved against if such Net
Cash Proceeds or Excess Cash Flow had been repatriated (or, if less, the Net
Cash Proceeds or Excess Cash Flow that would be calculated if received by such
Foreign Subsidiary) or (y) such Net Cash Proceeds or Excess Cash Flow are
applied to the repayment of Indebtedness of a Foreign Subsidiary.

 

(f)            The applicable Borrower shall deliver to the Administrative
Agent, at the time of each prepayment required under this Section 2.13, (i) a
certificate signed by a Financial Officer of the Lead Borrower setting forth in
reasonable detail the calculation of the amount of such prepayment (the
“Prepayment Amount”) and (ii) at least seven Business Days’ prior written notice
of such prepayment.  Each notice of prepayment shall specify the prepayment date
(the “Prepayment Date”), the Type and Class of each Term Loan being prepaid and
the principal amount of each Term Loan (or portion thereof) to be prepaid.  All
prepayments of Borrowings under this Section 2.13 shall be subject to
Section 2.16 and Section 2.05(b), if applicable, but shall otherwise be without
premium or penalty, and shall be accompanied by accrued and unpaid interest on
the principal amount to be prepaid to but excluding the date of payment.

 

(g)           Notwithstanding any other provisions of this Section 2.13, any
Lender may (but solely to the extent the Lead Borrower elects for this clause
(g) to be applicable to a given Prepayment Amount payable pursuant to
Section 2.13(a)) decline to accept all (but not less than all) of its share of
any such prepayment (any such Lender, a “Declining Lender”) by providing written
notice to the Administrative Agent no later than five Business Days after the
date of such Lender’s receipt of notice from the Administrative Agent regarding
such prepayment.  If any Lender does not give a notice to the Administrative
Agent on or prior to such tenth Business Day informing the Administrative Agent
that it declines to accept the applicable prepayment, then such Lender will be
deemed to have accepted such prepayment.  On any Prepayment Date, an amount
equal to the Prepayment Amount minus the portion thereof allocable to Declining
Lenders, in each case for such Prepayment Date, shall be paid to the
Administrative Agent by the Borrowers and applied by the Administrative Agent
ratably to prepay Term Loans owing to Lenders (other than Declining Lenders) in
the manner described in Section 2.13(a) for such prepayment.  Any amounts that
would otherwise have been applied to prepay Term Loans owing to Declining
Lenders shall be retained by the Borrowers (such amounts, “Declined Amounts”).

 

Section 2.14          Reserve Requirements; Change in Circumstances. 
(a) Notwithstanding any other provision of this Agreement, if any Change in Law
shall impose,

 

66

--------------------------------------------------------------------------------


 

modify or deem applicable any reserve, special deposit or similar requirement
against assets of, deposits with or for the account of or credit extended by any
Lender (except any such reserve requirement which is reflected in the Adjusted
LIBO Rate) or shall impose on such Lender or the London interbank market any
other condition affecting this Agreement or Eurodollar Loans made by such
Lender, and the result of any of the foregoing shall be to increase the cost to
such Lender of making or maintaining any Eurodollar Loan or increase the cost to
any Lender or to reduce the amount of any sum received or receivable by such
Lender hereunder (whether of principal, interest or otherwise) by an amount
deemed by such Lender to be material, then the applicable Borrower will pay to
such Lender upon demand such additional amount or amounts as will compensate
such Lender for such additional costs incurred or reduction suffered.

 

(b)           If any Lender shall have determined that any Change in Law
regarding capital adequacy has or would have the effect of reducing the rate of
return on such Lender’s capital or on the capital of such Lender’s holding
company, if any, as a consequence of this Agreement or the Term Loans made
pursuant hereto to a level below that which such Lender or such Lender’s holding
company could have achieved but for such Change in Law (taking into
consideration such Lender’s policies and the policies of such Lender’s holding
company with respect to capital adequacy) by an amount deemed by such Lender to
be material, then from time to time the applicable Borrower shall pay to such
Lender such additional amount or amounts as will compensate such Lender or such
Lender’s holding company for any such reduction suffered.

 

(c)           A certificate of a Lender setting forth the amount or amounts
necessary to compensate such Lender or its holding company, as applicable, as
specified in paragraph (a) or (b) above shall be delivered to the Lead Borrower
and shall be conclusive absent manifest error.  The applicable Borrower shall
pay such Lender the amount shown as due on any such certificate delivered by it
within 10 days after its receipt of the same.

 

(d)           Failure or delay on the part of any Lender to demand compensation
for any increased costs or reduction in amounts received or receivable or
reduction in return on capital shall not constitute a waiver of such Lender’s
right to demand such compensation; provided that the Borrowers shall not be
under any obligation to compensate any Lender under paragraph (a) or (b) above
with respect to increased costs or reductions with respect to any period prior
to the date that is 120 days prior to such request if such Lender knew or could
reasonably have been expected to know of the circumstances giving rise to such
increased costs or reductions and of the fact that such circumstances would
result in a claim for increased compensation by reason of such increased costs
or reductions; provided further that the foregoing limitation shall not apply to
any increased costs or reductions arising out of the retroactive application of
any Change in Law within such 120-day period.  The protection of this
Section 2.14 shall be available to each Lender regardless of any possible
contention of the invalidity or inapplicability of the Change in Law that shall
have occurred or been imposed.

 

Section 2.15          Change in Legality.  (a)  Notwithstanding any other
provision of this Agreement, if any Change in Law shall make it unlawful for any
Lender to make or maintain any Type of Eurodollar Loan or to give effect to its
obligations as contemplated hereby with respect to any Type of Eurodollar Loan,
then, by written notice to the Lead Borrower and to the Administrative Agent:

 

67

--------------------------------------------------------------------------------


 

(i)            such Lender may declare that Eurodollar Loans will not thereafter
(for the duration of such unlawfulness) be made by such Lender hereunder (or be
continued for additional Interest Periods) and ABR Loans will not thereafter
(for such duration) be converted into such Type of Eurodollar Loans, whereupon
any request for such Type of a Eurodollar Borrowing (or to convert an ABR
Borrowing to such Type of a Eurodollar Borrowing or to continue such Type of a
Eurodollar Borrowing for an additional Interest Period) shall, as to such Lender
only, be deemed a request for an ABR Loan (or a request to continue an ABR Loan
as such for an additional Interest Period or to convert such Type of a
Eurodollar Loan into an ABR Loan, as the case may be), unless such declaration
shall be subsequently withdrawn; and

 

(ii)           such Lender may require that all outstanding Eurodollar Loans of
such Type made by it be converted to ABR Loans, in which event all such
Eurodollar Loans shall be automatically converted to ABR Loans as of the
effective date of such notice as provided in paragraph (b) below.

 

In the event any Lender shall exercise its rights under (i) or (ii) above, all
payments and prepayments of principal that would otherwise have been applied to
repay the Eurodollar Loans of such Type that would have been made by such Lender
or the converted Eurodollar Loans of such Type of such Lender shall instead be
applied to repay the ABR Loans made by such Lender in lieu of, or resulting from
the conversion of, such Eurodollar Loans of such Type.

 

(b)           For purposes of this Section 2.15, a notice to the Lead Borrower
by any Lender shall be effective as to each Eurodollar Loan of such Type made by
such Lender, if lawful, on the last day of the Interest Period then applicable
to such Eurodollar Loan; in all other cases such notice shall be effective on
the date of receipt by the applicable Borrower.

 

Section 2.16          Breakage.  Each Borrower shall indemnify each Lender
against any loss (other than any lost profit or margin) or expense that such
Lender may sustain or incur as a consequence of (a) any event, other than a
default by such Lender in the performance of its obligations hereunder, which
results in (i) such Lender receiving or being deemed to receive any amount on
account of the principal of any Eurodollar Loan prior to the end of the Interest
Period in effect therefor, (ii) the conversion of any Eurodollar Loan to an ABR
Loan, or the conversion of the Interest Period with respect to any Eurodollar
Loan, in each case other than on the last day of the Interest Period in effect
therefor, or (iii) any Eurodollar Loan to be made by such Lender (including any
Eurodollar Loan to be made pursuant to a conversion or continuation under
Section 2.10) not being made after notice of a Borrowing Request to make such
Term Loan or conversion notice to convert such Term Loan shall have been given
by the Lead Borrower hereunder (any of the events referred to in this clause
(a) being called a “Breakage Event”) or (b) any default in the making of any
payment or prepayment required to be made hereunder.  In the case of any
Breakage Event, such loss shall include an amount equal to the excess, as
reasonably determined by such Lender, of (i) its cost of obtaining funds for the
Eurodollar Loan that is the subject of such Breakage Event for the period from
the date of such Breakage Event to the last day of the Interest Period in effect
(or that would have been in effect) for such Term Loan over (ii) the amount of
interest likely to be realized by such Lender in redeploying the funds released
or not utilized by reason of such Breakage Event for such period.  A certificate
of any Lender

 

68

--------------------------------------------------------------------------------


 

setting forth any amount or amounts which such Lender is entitled to receive
pursuant to this Section 2.16 shall be delivered to the Lead Borrower and shall
be conclusive absent manifest error.

 

Section 2.17          Pro Rata Treatment.  Subject to Section 2.15, each
Borrowing, each payment or prepayment of principal of any Borrowing made by or
on behalf of a Borrower, each payment of interest on the Loans made by or on
behalf of a Borrower, each reduction of the Commitments and each conversion of
any Borrowing to or continuation of any Borrowing as a Borrowing of any Type
shall be allocated pro rata among the applicable Lenders or such Class in
accordance with their respective applicable Commitments (or, if such Commitments
shall have expired or been terminated, in accordance with the respective
principal amounts of their outstanding Loans).  Each Lender agrees that in
computing such Lender’s portion of any Borrowing to be made hereunder, the
Administrative Agent may, in its discretion, round each Lender’s percentage of
such Borrowing to the next higher or lower whole Dollar amount.

 

Section 2.18          Sharing of Setoffs.  Each Lender agrees that if it shall,
through the exercise of a right of banker’s lien, setoff or counterclaim against
the Lead Borrower or any other Loan Party, or pursuant to a secured claim under
Section 506 of Title 11 of the United States Code or other security or interest
arising from, or in lieu of, such secured claim, received by such Lender under
any applicable Debtor Relief Laws or otherwise, or by any other means, obtain
payment (voluntary or involuntary) in respect of any Loans as a result of which
the unpaid principal portion of its Loans of a Class to a Borrower shall be
proportionately less than the unpaid principal portion of the Loans of that
Class to such Borrower of any other Lender, it shall be deemed simultaneously to
have purchased from such other Lender at face value, and shall promptly pay to
such other Lender the purchase price for, a participation in such Loans of such
other Lender, so that the aggregate unpaid principal amount of such Loans and
participations in such Loans held by each applicable Lender shall be in the same
proportion to the aggregate unpaid principal amount of all such Loans then
outstanding as the principal amount of such Loans and participations in such
Loans held by the Lender prior to such exercise of banker’s lien, setoff or
counterclaim or other event was to the principal amount of all such Loans
outstanding prior to such exercise of banker’s lien, setoff or counterclaim or
other event; provided, however, that (i) if any such purchase or purchases or
adjustments shall be made pursuant to this Section 2.18 and the payment giving
rise thereto shall thereafter be recovered, such purchase or purchases or
adjustments shall be rescinded to the extent of such recovery and the purchase
price or prices or adjustment restored without interest, and (ii) the provisions
of this Section 2.18 shall not be construed to apply to any payment made by a
Borrower to a Lender in its capacity as such pursuant to and in accordance with
the express terms of this Agreement or any payment obtained by a Lender as
consideration for the assignment of or sale of a participation in any of its
Loans to any assignee or participant.  Each Borrower and Holdings expressly
consents to the foregoing arrangements and agrees that any Lender holding a
participation in a Loan deemed to have been so purchased may exercise any and
all rights of banker’s lien, setoff or counterclaim with respect to any and all
moneys owing by any Borrower and Holdings to such Lender by reason thereof as
fully as if such Lender had made a Loan directly to the applicable Borrower in
the amount of such participation.

 

69

--------------------------------------------------------------------------------


 

Section 2.19                             Payments.  (a)  Each Borrower shall
make each payment (including principal of or interest on any Borrowing or any
Fees or other amounts) hereunder and under any other Loan Document not later
than 2:00 p.m., New York City time, on the date when due in immediately
available funds payable in Dollars without setoff, defense or counterclaim. 
Each such payment shall be made to the Administrative Agent at the Payment
Office.  The Administrative Agent shall promptly distribute to each Lender any
payments received by the Administrative Agent on behalf of such Lender.

 

(b)                                 Except as otherwise expressly provided
herein, whenever any payment (including principal of or interest on any
Borrowing or any Fees or other amounts) hereunder or under any other Loan
Document shall become due, or otherwise would occur, on a day that is not a
Business Day, such payment may be made on the next succeeding Business Day, and
such extension of time shall in such case be included in the computation of
interest.

 

Section 2.20                             Taxes.  (a)  Any and all payments by or
on account of any obligation of each Borrower or any other Loan Party hereunder
or under any other Loan Document shall be made free and clear of and without
deduction for any Taxes unless required by applicable law; provided that, if a
Borrower or any other Loan Party shall be required by applicable law to deduct
any Taxes from such payments, then (i) if such Taxes are Indemnified Taxes or
Other Taxes, the sum payable shall be increased as necessary so that after
making all required deductions (including deductions applicable to additional
sums payable under this Section 2.20) the Administrative Agent and each Lender
(as the case may be) receives an amount equal to the sum it would have received
had no such deductions been made, (ii) such Borrower or such Loan Party shall
make such deductions and (iii) such Borrower or such Loan Party shall pay the
full amount deducted to the relevant Governmental Authority in accordance with
applicable law.

 

(b)                                 In addition, each Borrower (as applicable)
shall pay any Other Taxes to the relevant Governmental Authority in accordance
with applicable law.

 

(c)                                  Each Borrower shall indemnify the
Administrative Agent and each Lender, within 10 days after written demand
therefor, for the full amount of any Indemnified Taxes or Other Taxes paid by
the Administrative Agent or such Lender, as the case may be, on or with respect
to any payment by or on account of any obligation of such Borrower or in the
case of the Lead Borrower, any other Loan Party, hereunder or under any other
Loan Document (including Indemnified Taxes or Other Taxes imposed or asserted on
or attributable to amounts payable under this Section 2.20) and any reasonable
expenses arising therefrom or with respect thereto, whether or not such
Indemnified Taxes or Other Taxes were correctly or legally imposed or asserted
by the relevant Governmental Authority.  A certificate as to the amount of such
payment or liability delivered to the Lead Borrower by a Lender, or by the
Administrative Agent on behalf of itself or a Lender, shall be conclusive absent
manifest error.

 

(d)                                 Each Lender shall severally indemnify the
Administrative Agent, within 10 days after demand therefor, for (i) any
Indemnified Taxes attributable to such Lender (but only to the extent that any
Loan Party has not already indemnified the Administrative Agent for such
Indemnified Taxes and without limiting the obligation of the Loan Parties to do
so), (ii) any

 

70

--------------------------------------------------------------------------------


 

Taxes attributable to such Lender’s failure to comply with the provisions of
Section 9.04(c) relating to the maintenance of a Participant Register and
(iii) any Excluded Taxes attributable to such Lender, in each case, that are
payable or paid by the Administrative Agent in connection with any Loan
Document, and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority.  A certificate as to the amount of such payment
or liability delivered to any Lender by the Administrative Agent shall be
conclusive absent manifest error.  Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under any Loan Document or otherwise payable by the
Administrative Agent to the Lender from any other source against any amount due
to the Administrative Agent under this paragraph (d).

 

(e)                                  As soon as practicable after any payment of
Indemnified Taxes or Other Taxes by any Borrower or any other Loan Party to a
Governmental Authority, the Lead Borrower shall deliver to the Administrative
Agent the original or a certified copy of a receipt issued by such Governmental
Authority evidencing such payment, a copy of the return reporting such payment
or other evidence of such payment reasonably satisfactory to the Administrative
Agent.

 

(f)                                   (I) Except with respect to such documents
set forth in Section 2.20(g) below, any Lender that is entitled to an exemption
from or reduction of any withholding tax under the law of the jurisdiction in
which any Borrower is located, or any treaty to which such jurisdiction is a
party, with respect to payments under this Agreement shall deliver to the Lead
Borrower (with a copy to the Administrative Agent), at the time or times
prescribed by applicable law, such properly completed and executed documentation
prescribed by applicable law or reasonably requested by the Lead Borrower as
will permit such payments to be made without withholding or at a reduced rate. 
Such Lender shall promptly notify the Lead Borrower at any time it determines
that it is no longer in a position to provide any previously delivered
documentation to the Lead Borrower.  Notwithstanding anything to the contrary in
the preceding sentence, the completion, execution and submission of such
documentation (other than such documentation set forth in
Section 2.20(f)(II) and 2.20(g) below) shall not be required if in the Lender’s
reasonable judgment such completion, execution or submission would subject such
Lender to any material unreimbursed cost or expense or would materially
prejudice the legal or commercial position of such Lender.

 

(II)                              Without limiting the generality of the
foregoing, any Foreign Lender shall deliver to the Lead Borrower, Administrative
Agent (in such number of copies as shall be requested by the recipient) on or
prior to the date on which such Foreign Lender becomes a Lender under this
Agreement (and from time to time thereafter (i) if such Foreign Lender shall
determine that any applicable form or certification has expired or will then
expire or has or will then become obsolete or incorrect or that an event has
occurred that requires or will then require a change in the most recent form or
certification previously delivered by it to the Lead Borrower and the
Administrative Agent and (ii) upon the request of the Lead Borrower or
Administrative Agent, but only if such Foreign Lender is legally entitled to do
so), whichever of the following is applicable:

 

71

--------------------------------------------------------------------------------


 

(i)                                     duly completed copies of IRS Form W-8BEN
claiming eligibility for benefits of an income tax treaty to which the United
States of America is a party;

 

(ii)                                  duly completed copies of IRS Form W-8ECI;

 

(iii)                               in the case of a Foreign Lender claiming the
benefits of the exemption for portfolio interest under Section 871(h) or
881(c) of the Code:  (x) a certificate substantially in the form of Exhibit J
(any such certificate, a “United States Tax Compliance Certificate”) to the
effect that such Foreign Lender is not:  (A) a “bank” within the meaning of
Section 881(c)(3)(A) of the Code, (B) a “10 percent shareholder” of the Borrower
within the meaning of Section 881(c)(3)(B) of the Code, or (C) a “controlled
foreign corporation” described in Section 881(c)(3)(C) of the Code and (y) duly
completed copies of IRS Form W-8BEN;

 

(iv)                              to the extent a Foreign Lender is not the
beneficial owner (for example, where the Foreign Lender is a partnership or
participating Lender granting a typical participation), duly completed copies of
IRS Form W-8IMY accompanied by duly completed IRS Form W-8ECI, IRS Form W-8-BEN,
a United States Tax Compliance Certificate, IRS Form W-9 and/or other required
documentation from each beneficial owner, as applicable; or

 

(v)                                 any other form prescribed by applicable law
as a basis for claiming exemption from or a reduction of United States federal
withholding Tax duly completed together with such supplementary documentation as
may be prescribed by applicable law to permit the Borrower to determine the
withholding or deduction required to be made.

 

(g)                                  If a payment made to a Lender under any
Loan Document would be subject to U.S. federal withholding Tax imposed by FATCA
if such Lender were to fail to comply with the applicable reporting requirements
of FATCA (including those contained in Section 1471(b) or 1472(b) of the Code,
as applicable), such Lender shall deliver to the Lead Borrower and the
Administrative Agent at the time or times prescribed by law and at such time or
times reasonably requested by the Lead Borrower or the Administrative Agent such
documentation prescribed by applicable law (including as prescribed by
Section 1471(b)(3)(C)(i) of the Code) and such additional documentation
reasonably requested by the Lead Borrower or the Administrative Agent as may be
necessary for each Borrower and the Administrative Agent to comply with their
obligations under FATCA and to determine that such Lender has complied with such
Lender’s obligations under FATCA or to determine the amount to deduct and
withhold from such payment.  Solely for purposes of this clause (g), “FATCA”
shall include any amendments made to FATCA after the date of this Agreement.

 

(h)                                 If a Lender or the Administrative Agent
determines, in its sole discretion, that it has received a refund in respect of
any Indemnified Taxes or Other Taxes as to which it has been indemnified by any
Borrower or with respect to which any Borrower or other Loan Party has paid
additional amounts pursuant to this Section 2.20, it shall pay over the amount
of such refund to such Borrower or other Loan Party, as applicable (but only to
the extent of indemnity payments made under this Section 2.20 with respect to
the Indemnified Taxes or Other Taxes, as the case may be, giving rise to such
refund), net of all out-of-pocket expenses of

 

72

--------------------------------------------------------------------------------


 

such Lender or the Administrative Agent and without interest (other than
interest paid by the relevant taxation authority with respect to such refund);
provided that such Borrower or other Loan Party, upon the request of such Lender
or the Administrative Agent, agrees to repay the amount paid over to such
Borrower or other Loan Party (plus penalties, interest or other charges) to such
Lender or the Administrative Agent in the event such Lender or the
Administrative Agent is required to repay such refund to such taxation
authority.  Notwithstanding anything to the contrary in this paragraph (h), in
no event will the Lender or Administrative Agent be required to pay any amount 
pursuant to this paragraph (h) the payment of which would place the Lender or
Administrative Agent in a less favorable net after-Tax position than such Lender
or Administrative Agent would have been in if the Tax subject to indemnification
and giving rise to such refund had not been deducted, withheld or otherwise
imposed and the indemnification payments or additional amounts with respect to
such Tax had never been paid. This subsection shall not be construed to require
such Lender or the Administrative Agent to make available its tax returns (or
any other information relating to its Taxes that it deems confidential) to the
Borrowers or any other Person.

 

Section 2.21                             Assignment of Commitments under Certain
Circumstances; Duty to Mitigate.  (a)  In the event (i) any Lender delivers a
certificate requesting compensation pursuant to Section 2.14, (ii) any Lender
delivers a notice described in Section 2.15, (iii) any Borrower is required to
pay any additional amount to any Lender or any Governmental Authority on account
of any Lender pursuant to Section 2.20 or (iv) any Lender refuses to consent to
any amendment, waiver or other modification of any Loan Document requested by
the Lead Borrower that requires the consent of a greater percentage of the
Lenders than the Required Lenders and such amendment, waiver or other
modification is consented to by the Required Lenders, then, in each case, the
Lead Borrower may, at its sole expense and effort (including with respect to the
processing and recordation fee referred to in Section 9.04(b)), upon notice to
such Lender and the Administrative Agent, require such Lender to transfer and
assign, without recourse (in accordance with and subject to the restrictions
contained in Section 9.04), all of its interests, rights and obligations under
this Agreement (or, in the case of clause (iv) above, all of its interests,
rights and obligation with respect to the Class of Term Loans or Commitments
that is the subject of the related consent, amendment, waiver or other
modification) to an Eligible Assignee that shall assume such assigned
obligations and, with respect to clause (iv) above, shall consent to such
requested amendment, waiver or other modification of any Loan Documents (which
assignee may be another Lender, if a Lender accepts such assignment); provided
that (x) such assignment shall not conflict with any law, rule or regulation or
order of any court or other Governmental Authority having jurisdiction, (y) the
Lead Borrower shall have received the prior written consent of the
Administrative Agent, which consent shall not unreasonably be withheld or
delayed, and (z) the Lead Borrower or such assignee shall have paid to the
affected Lender in immediately available funds an amount equal to the sum of the
principal of and interest accrued to the date of such payment on the outstanding
Loans of such Lender, plus all amounts accrued for the account of such Lender
hereunder with respect thereto (including any amounts under Sections 2.05(b),
2.14, 2.16 and 2.20); provided further that, if prior to any such transfer and
assignment the circumstances or event that resulted in such Lender’s claim for
compensation under Section 2.14, notice under Section 2.15 or the amounts paid
pursuant to Section 2.20, as the case may be, cease to cause such Lender to
suffer increased costs or reductions in amounts received or receivable or
reduction in return on capital, or cease to have the consequences

 

73

--------------------------------------------------------------------------------


 

specified in Section 2.15, or cease to result in amounts being payable under
Section 2.20, as the case may be (including as a result of any action taken by
such Lender pursuant to paragraph (b) below), or if such Lender shall waive its
right to claim further compensation under Section 2.14 in respect of such
circumstances or event or shall withdraw its notice under Section 2.15 or shall
waive its right to further payments under Section 2.20 in respect of such
circumstances or event or shall consent to the proposed amendment, waiver,
consent or other modification, as the case may be, then such Lender shall not
thereafter be required to make any such transfer and assignment hereunder.  Each
Lender hereby grants to the Administrative Agent an irrevocable power of
attorney (which power is coupled with an interest) to execute and deliver, on
behalf of such Lender, as assignor, any Assignment and Acceptance necessary to
effectuate any assignment of such Lender’s interests hereunder in the
circumstances contemplated by this Section 2.21(a).

 

(b)                                 If (i) any Lender shall request compensation
under Section 2.14 or Section 2.20 or (ii) any Lender delivers a notice
described in Section 2.15, then such Lender shall use reasonable efforts (which
shall not require such Lender to incur an unreimbursed loss or unreimbursed cost
or expense or otherwise take any action inconsistent with its internal policies
or legal or regulatory restrictions or suffer any disadvantage or burden deemed
by it to be significant) (x) to file any certificate or document reasonably
requested in writing by the Lead Borrower or (y) to assign its rights and
delegate and transfer its obligations hereunder to another of its offices,
branches or affiliates, if such filing or assignment would reduce its claims for
compensation under Section 2.14 or Section 2.20 or enable it to withdraw its
notice pursuant to Section 2.15, as the case may be, in the future.  Each
Borrower hereby agrees to pay or cause to be paid all reasonable costs and
expenses incurred by any Lender in connection with any such filing or
assignment, delegation and transfer.

 

Section 2.22                             Incremental Term Loans.  (a)  The Lead
Borrower may, by written notice to the Administrative Agent from time to time,
request that one or more Lenders (each of which shall be entitled to agree or
decline to participate in its sole discretion) and/or one or more other Persons
which are Eligible Assignees and which will become Lenders, provide, after the
Closing Date, an increase in any existing Class of Term Loans (except as
otherwise provided in this Section 2.22, which shall be on the same terms as,
and become a part of, the applicable Class of Term Loans hereunder) and, subject
to the terms and conditions contained in this Agreement and in the respective
Incremental Term Loan Assumption Agreement, make Term Loans (“Incremental Term
Loans”) of the applicable class pursuant thereto.  Such notice shall set forth
(i) the amount of the Incremental Term Loan Commitments being requested (which
shall be in minimum increments of $1,000,000 and a minimum amount of $5,000,000
(or such lesser amount as may be acceptable to the Administrative Agent) and
(ii) the date on which such Incremental Term Loan Commitments are requested to
become effective (which shall not be less than 10 Business Days nor more than 60
days after the date of such notice); provided that:

 

(b)                                 no Lender shall be obligated to provide an
Incremental Term Loan Commitment as a result of any such request by the Lead
Borrower, and until such time, if any, as such Lender has agreed in its sole
discretion to provide an Incremental Term Loan Commitment and executed and
delivered to the Administrative Agent an Incremental Term Loan Assumption

 

74

--------------------------------------------------------------------------------


 

Agreement as provided in clause (b) of this Section 2.22, such Lender shall not
be obligated to fund any Incremental Term Loans,

 

(c)                                  any Lender (including any Eligible Assignee
who will become a Lender) may so provide an Incremental Term Loan Commitment
without the consent of any other Lender,

 

(d)                                 any Affiliated Lender may provide an
Incremental Term Loan Commitment; provided, that such Incremental Term Loan
Commitment shall be subject to the applicable restrictions in Section 9.04(f);

 

(e)                                  the aggregate principal amount of all
Incremental Term Loans pursuant to this Section 2.22 at any time shall not
exceed the Maximum Incremental Amount at such time;

 

(f)                                   the up-front fees and, if applicable, any
unutilized commitment fees and/or other fees, payable to each Incremental Term
Loan Lender in respect of each Incremental Term Loan Commitment shall be
separately agreed to by the Lead Borrower and each such Incremental Term Loan
Lender,

 

(g)                                  the new Incremental Term Loans shall have
the same Applicable Margin as the Class of Term Loans to which such Incremental
Term Loans are being added,

 

(h)                                 the new Incremental Term Loans shall have
the same repayment dates as then remain with respect to the Class of Term Loans
to which such new Incremental Term Loans are being added (with the amount of
each repayment of Incremental Term Loans to be made by the Lead Borrower on the
repayment dates to be the same (on a proportionate basis) as is theretofore
applicable to the Class of Term Loans to which such Incremental Term Loans are
being added, thereby increasing the amount of each then remaining repayment of
the respective Class of Term Loans proportionately),

 

(i)                                     the new Incremental Term Loans shall
have the same Maturity Date as the Class of Term Loans to which such Incremental
Term Loans are being added,

 

(j)                                    the proceeds of all Incremental Term
Loans to be made pursuant to any Incremental Term Loan Commitments shall be used
only for the purposes permitted by Section 3.13,

 

(k)                                 all Incremental Term Loans shall be
Obligations under this Agreement and the other applicable Loan Documents and
shall be secured by the Security Documents, and guaranteed under the Guaranty,
and rank pari passu in right of payment and pari passu in right of security in
respect of the Collateral with the Term Loans, and

 

(l)                                     except as otherwise provided above, such
Incremental Term Loans shall have the same terms as the Class of Term Loans to
which such Incremental Term Loans are being added.

 

75

--------------------------------------------------------------------------------


 

(m)                             At the time of the provision of the Incremental
Term Loan Commitments pursuant to this Section 2.22, the Lead Borrower, the
Administrative Agent and each such Lender or other Eligible Assignee which
agrees to provide an Incremental Term Loan Commitment (each, an “Incremental
Term Lender”) shall execute and deliver to the Administrative Agent an
Incremental Term Loan Assumption Agreement and such other documentation as the
Administrative Agent shall reasonably specify to evidence the Incremental Term
Loan Commitment of each Incremental Term Lender.  Notwithstanding the foregoing,
no Incremental Term Loan Commitment shall become effective under this
Section 2.22 unless on the date of such effectiveness, all Incremental
Commitment Requirements are satisfied.

 

(n)                                 The Administrative Agent shall promptly
notify each Lender as to the effectiveness of each Incremental Term Loan
Assumption Agreement.  Each of the parties hereto hereby agrees that, upon the
effectiveness of any Incremental Term Loan Assumption Agreement, this Agreement
shall be deemed amended to the extent (but only to the extent) necessary to
reflect the existence and terms of the Incremental Term Loan Commitment and the
Incremental Term Loans evidenced thereby, and the Administrative Agent and the
Lead Borrower may revise this Agreement to evidence such amendments.

 

(o)                                 Each of the parties hereto hereby agrees
that the Administrative Agent may, in consultation with the Lead Borrower, take
any and all action as may be reasonably necessary to ensure that all Incremental
Term Loans, when originally made, are included in each Borrowing of outstanding
Term Loans on a pro rata basis.  This may be accomplished by requiring each
outstanding Eurodollar Borrowing to be converted into an ABR Borrowing on the
date of each Incremental Term Loan, or by allocating a portion of each
Incremental Term Loan to each outstanding Eurodollar Borrowing on a pro rata
basis.  Any conversion of Eurodollar Loans to ABR Loans required by the
preceding sentence shall be subject to Section 2.16.  If any Incremental Term
Loan is to be allocated to an existing Interest Period for a Eurodollar
Borrowing, then the interest rate thereon for such Interest Period and the other
economic consequences thereof shall be as set forth in the applicable
Incremental Term Loan Assumption Agreement.  In addition the scheduled
amortization payments under Sections 2.11(a)(i), (ii), (iii) and (iv), as
applicable, required to be made after the making of such Incremental Term Loans
shall be ratably increased by the aggregate principal amount of such Incremental
Term Loans and shall be further increased for all Lenders on a pro rata basis to
the extent necessary to avoid any reduction in the amortization payments to
which the Lenders were entitled before such recalculation.

 

Section 2.23                             New Term Loan Facility.  (a)  The Lead
Borrower shall have the right to request (by written notice to the
Administrative Agent), at any time after the Closing Date, that one or more
Lenders (and/or one or more other Persons which are Eligible Assignees and which
will become Lenders) provide New Term Loan Commitments to the Lead Borrower and,
subject to the terms and conditions contained in this Agreement and in the
respective New Term Loan Commitment Agreement, make Term Loans (“New Term
Loans”) pursuant thereto; it being understood and agreed, however, that:

 

(b)                                 no Lender shall be obligated to provide a
New Term Loan Commitment as a result of any such request by the Lead Borrower,
and until such time, if any, as such Lender has

 

76

--------------------------------------------------------------------------------


 

agreed in its sole discretion to provide a New Term Loan Commitment and executed
and delivered to the Administrative Agent and the Lead Borrower a New Term Loan
Commitment Agreement as provided in clause (b) of this Section 2.23, such Lender
shall not be obligated to fund any New Term Loans;

 

(c)                                  any Lender (including any Eligible
Assignees who will become a Lender) may so provide a New Term Loan Commitment
without the consent of any other Lender;

 

(d)                                 any Affiliated Lender may provide a New Term
Loan Commitment; provided that such New Term Loan Commitment shall be subject to
the applicable restrictions in Section 9.04(f);

 

(e)                                  each Class of New Term Loan Commitments,
and all New Term Loans to be made pursuant thereto, shall be denominated in
Dollars;

 

(f)                                   the amount of each Class of New Term Loan
Commitments shall be in a minimum aggregate amount for all Lenders which provide
a New Term Loan Commitment under such Class of New Term Loans (including
Eligible Assignees who will become Lenders) of at least $25,000,000 (or such
lower amount as may be reasonably acceptable to the Administrative Agent) and in
integral multiples of $1,000,000 in excess thereof (or such other integral
multiple as may be reasonably acceptable to the Administrative Agent);

 

(g)                                  the aggregate amount of all New Term Loan
Commitments provided pursuant to this Section 2.23 and the aggregate principal
amount of all New Term Loans to be made pursuant thereto shall not exceed the
Maximum Incremental Amount at such time;

 

(h)                                 the up-front fees and, if applicable, any
unutilized commitment fees and/or other fees, payable to each New Term Loan
Lender in respect of each New Term Loan Commitment shall be separately agreed to
by the Lead Borrower and each such New Term Loan Lender;

 

(i)                                     each Class of New Term Loans shall
(A) have a Maturity Date of no earlier than the day after the Latest Maturity
Date of any Class of Term Loans then existing, (B) have a Weighted Average Life
to Maturity of no less than the Weighted Average Life to Maturity as then in
effect for any Class of Term Loans then existing and (C) be subject to the
Applicable Margins as are set forth in the New Term Loan Commitment Agreement
governing such Class of New Term Loans; provided that, if the Effective Yield
for any such Class of New Term Loans, determined as of the initial funding date
for such Class of New Term Loans, exceeds the Effective Yield relating to any
Class of Term Loans existing immediately prior to the effectiveness of the
respective New Term Loan Commitment Agreement by more than 0.50%, then the
Effective Yield relating to any such Class of Term Loans thereto incurred shall
be adjusted to be equal to the Effective Yield (determined as provided above)
relating to such Class of New Term Loans minus 0.50%;

 

(j)                                    the proceeds of all New Term Loans shall
be used only for the purposes permitted by Section 3.13;

 

77

--------------------------------------------------------------------------------


 

(k)                                 each New Term Loan Commitment Agreement
shall specifically designate the Class or Classes of the New Term Loan
Commitments being provided thereunder (which Class shall be a new Class (i.e.,
not the same as the Initial Term Loans or any other then existing Class of Term
Loans));

 

(l)                                     all New Term Loans (and all interest,
fees and other amounts payable thereon) shall be Obligations under this
Agreement and the other applicable Loan Documents and shall be secured by the
Security Documents, and guaranteed under the Guaranty, on a pari passu basis
with all other Obligations secured by the Security Documents and guaranteed
under the Guaranty;

 

(m)                             each Lender (including any Eligible Assignee who
will become a Lender) agreeing to provide a New Term Loan Commitment pursuant to
a New Term Loan Commitment Agreement shall, subject to the satisfaction of the
relevant conditions set forth in this Agreement, make New Term Loans as
specified in such New Term Loan Commitment Agreement and such New Term Loans
shall thereafter be deemed to be New Term Loans under such Class for all
purposes of this Agreement and the other applicable Loan Documents;

 

(n)                                 except as otherwise set forth in this
Section 2.23(n) or otherwise as shall be reasonably satisfactory to the
Administrative Agent and the Borrower, such New Term Loan Facility shall have
the same terms as the Initial Term Loan Facility; and

 

(o)                                 each New Term Loan Facility shall share
ratably in any prepayments of Term Loans (unless such New Term Loan Facility
agrees to participate on a less than pro rata basis in any voluntary or
mandatory prepayments or repayments).

 

(p)                                 At the time of the provision of New Term
Loan Commitments pursuant to this Section 2.23, the Lead Borrower, the
Administrative Agent and each such Lender or other Eligible Assignee which
agrees to provide a New Term Loan Commitment (each, a “New Term Loan Lender”)
shall execute and deliver to the Administrative Agent a New Term Loan Commitment
Agreement, with the effectiveness of the New Term Loan Commitment provided
therein (and the making of the respective New Term Loans thereunder) to occur on
the date set forth in such New Term Loan Commitment Agreement, which date in any
event shall be no earlier than the date on which (w) all fees required to be
paid in connection therewith at the time of such effectiveness shall have been
paid (including, without limitation, any agreed upon up-front or arrangement
fees owing to the Administrative Agent (or any affiliate thereof)), (x) all
Incremental Commitment Requirements are satisfied, (y) all other conditions set
forth in this Section 2.23 shall have been satisfied (or waived in writing by
the Required Lenders prior to the incurrence of such New Term Loan Commitments),
and (z) all other conditions precedent that may be set forth in such New Term
Loan Commitment Agreement shall have been satisfied (or waived in writing by the
Lenders providing such New Term Loan Commitments).  The Administrative Agent
shall promptly notify each Lender as to the effectiveness of each New Term Loan
Commitment Agreement, and at such time, to the extent requested by any New Term
Loan Lender, new Term Notes will be issued, at the Lead Borrower’s expense, to
such New Term Loan Lender in conformity with the requirements of this Agreement.

 

78

--------------------------------------------------------------------------------


 

(q)                                 Notwithstanding anything to the contrary
contained above in this Section 2.23, the New Term Loan Commitments provided by
a New Term Loan Lender or New Term Loan Lenders, as the case may be, pursuant to
each New Term Loan Commitment Agreement shall constitute a new Class, which
shall be separate and distinct from the existing Classes pursuant to this
Agreement (with a designation which may be made in letters (i.e., A, B,
C, etc.), numbers (1, 2, 3, etc.) or a combination thereof (i.e., A-1, A-2, A-3,
B-1, B-2, B-3, C-1, C-2, C-3, etc.).

 

The New Term Loan Commitment Agreement may, with the consent of the Lead
Borrower and the Administrative Agent, but without the consent of any other Loan
Party or the Lenders, effect such amendments to this Agreement and the other
Loan Documents as may be necessary or appropriate, in the reasonable opinion of
the Administrative Agent and the Lead Borrower, to effect the provisions of this
Section 2.23.

 

Section 2.24                             New Incremental Notes.  (a)  The Lead
Borrower shall have the right, at any time after the Closing Date, upon written
notice to the Administrative Agent, specifying in reasonable detail the proposed
terms thereof, to issue one or more series of senior secured notes (secured by
the Collateral on an equal and ratable basis with the Obligations (or secured by
the Collateral on a second lien basis)) or unsecured notes (such notes,
collectively, “New Incremental Notes”); it being understood and agreed, however,
that:

 

(b)                                 the aggregate amount of all New Incremental
Notes permitted to be issued pursuant to this Section 2.24 shall not exceed the
Maximum Incremental Amount at such time;

 

(c)                                  all Incremental Commitment Requirements
must be satisfied on the date of issuance of any New Incremental Notes;

 

(d)                                 such New Incremental Notes shall (A) have a
Maturity Date of no earlier than 91 days after the Latest Maturity Date
applicable to any Class of Term Loans then outstanding, (B) have a Weighted
Average Life to Maturity of no less than the Weighted Average Life to Maturity
as then in effect for any Class of Loans then existing, and (C) not be subject
to any amortization prior to the final maturity thereof, or be subject to any
mandatory redemption or prepayment provisions or rights (except (1) customary
assets sale or change of control provisions or (2) to the extent that
prepayments are made, to the extent required under the Loan Documents, first pro
rata to any then existing Class of Term Loan and any senior secured first lien
New Incremental Notes);

 

(e)                                  such New Incremental Notes shall rank pari
passu in right of payment (subject to the applicable provisions of the
intercreditor agreement referred to in clause (f) in the case of secured New
Incremental Notes), have the same guarantees as the Term Loan Facilities and, if
secured, be secured solely by the Collateral;

 

(f)                                   any such secured New Incremental Notes
shall be issued subject to intercreditor arrangements that are reasonably
satisfactory to the Administrative Agent and;

 

(g)                                  the terms and conditions of such New
Incremental Notes are customary for similar debt securities in light of
then-prevailing market conditions at the time of issuance

 

79

--------------------------------------------------------------------------------


 

and in any event are not, taken as a whole, more restrictive to the Lead
Borrower and its Restricted Subsidiaries than those set forth in this Agreement
(other than with respect to interest rate and redemption provisions), except for
covenants and other provisions applicable only to periods after the Latest
Maturity Date of any then existing Term Loan Facility that remains outstanding
after giving effect to such refinancing (provided that a certificate of a
financial officer of the Lead Borrower delivered to the Administrative Agent in
good faith at least five (5) Business Days prior to the incurrence of such New
Incremental Notes, together with a reasonably detailed description of the
material terms and conditions of such New Incremental Notes or drafts of the
documentation relating thereto, stating that the Lead Borrower has determined in
good faith that such terms and conditions satisfy the requirement set forth in
this Section 2.24, shall be conclusive evidence that such terms and conditions
satisfy such requirement unless the Administrative Agent provides notice to the
Lead Borrower of its objection during such five (5) Business Day period
(including a reasonable description of the basis upon which it objects)).

 

(h)                                 The Lenders hereby authorize the
Administrative Agent to enter into amendments to this Agreement and the other
Loan Documents with the Lead Borrower as may be necessary in order to secure any
New Incremental Notes with the Collateral (other than the Canadian Collateral)
and/or to make such technical amendments as may be necessary or appropriate in
the reasonable opinion of the Administrative Agent and the Lead Borrower in
connection with the issuance of such New Incremental Notes, in each case on
terms consistent with this Section 2.24.

 

Section 2.25                             Extensions of Term Loans.  (a) 
Notwithstanding anything to the contrary in this Agreement, pursuant to one or
more offers (each, an “Extension Offer”) made from time to time by the
applicable Borrower to all Lenders of Initial Term Loans, Incremental Term
Loans, New Term Loans or Other Term Loans, in each case with a like Maturity
Date and on a pro rata basis (based on the aggregate outstanding principal
amount of the respective Initial Term Loans, Incremental Term Loans, New Term
Loans or Other Term Loans, as the case may be, with a like Maturity Date) and on
the same terms to each such Lender, such Borrower is hereby permitted to
consummate from time to time transactions with individual Lenders that accept
the terms contained in such Extension Offers to extend the maturity date of each
such Lender’s Initial Term Loans, Incremental Term Loans, New Term Loans or
Other Term Loans with a like Maturity Date and otherwise modify the terms of
such Initial Term Loans, Incremental Term Loans, New Term Loans or Other Term
Loans pursuant to the terms of the relevant Extension Offer (including, without
limitation, by increasing the interest rate or fees payable in respect of such
Initial Term Loans, Incremental Term Loans, New Term Loans or Other Term Loans
and/or modifying the amortization schedule in respect of such Lender’s Initial
Term Loans, Incremental Term Loans, New Term Loans or Other Term Loans with a
like Maturity Date) (each, an “Extension,” and each group of Initial Term
Loans, Incremental Term Loans, New Term Loans or Other Term Loans as so
extended, as well as the original Initial Term Loans, Incremental Term Loans,
New Term Loans or Other Term Loans (in each case not so extended), being a
“tranche”; any Extended Term Loans shall constitute a separate tranche of
Initial Term Loans, Incremental Term Loans, New Term Loans or Other Term Loans
from the tranche of Initial Term Loans, Incremental Term Loans, New Term Loans
or Other Term Loans with a like Maturity Date from which they were converted),
so long as the following terms are

 

80

--------------------------------------------------------------------------------


 

satisfied:  (i) no Default or Event of Default shall have occurred and be
continuing at the time the offering document in respect of an Extension Offer is
delivered to the Lenders; (ii) except as to interest rates, fees, amortization,
final maturity date, premium, required prepayment dates and participation in
prepayments (which shall, subject to immediately succeeding clauses (iii),
(iv) and (v), be determined by the applicable Borrower and the Extending Term
Loan Lenders and set forth in the relevant Extension Offer), the Initial Term
Loans, Incremental Term Loans, New Term Loans or Other Term Loans of any Term
Loan Lender that agrees to an Extension with respect to such Initial Term
Loans, Incremental Term Loans, New Term Loans or Other Term Loans with a like
Maturity Date (an “Extending Term Loan Lender”) extended pursuant to any
Extension (“Extended Term Loans”); (iii) the final maturity date of any Extended
Term Loans shall be no earlier than the then Latest Maturity Date hereunder;
(iv) the Weighted Average Life to Maturity of any Extended Term Loans shall be
no shorter than the remaining Weighted Average Life to Maturity of the Initial
Term Loans, Incremental Term Loans, New Term Loans or Other Term Loans extended
thereby; (v) any Extended Term Loans may participate on a pro rata basis or a
less than pro rata basis (but not greater than a pro rata basis) in any
voluntary or mandatory repayments or prepayments hereunder, in each case as
specified in the respective Extension Offer; (vi) if the aggregate principal
amount of Initial Term Loans, Incremental Term Loans, New Term Loans or Other
Term Loans (calculated on the face amount thereof), as the case may be, in
respect of which Lenders shall have accepted the relevant Extension Offer shall
exceed the maximum aggregate principal amount of Initial Term Loans, Incremental
Term Loans, New Term Loans or Other Term Loans, as the case may be, offered to
be extended by the applicable Borrower pursuant to such Extension Offer, then
the Initial Term Loans, Incremental Term Loans, New Term Loans or Other Term
Loans, as the case may be, of such Lenders shall be extended ratably up to such
maximum amount based on the respective principal amounts (but not to exceed
actual holdings of record) with respect to which such Lenders have accepted such
Extension Offer; (vii) all documentation in respect of such Extension shall be
consistent with the foregoing; (viii) any applicable Minimum Extension Condition
shall be satisfied unless waived by the applicable Borrower and (ix) any
Extended Term Loans shall be denominated in the same currency as the Initial
Term Loans, Incremental Term Loans, New Term Loans or Other Term Loans extended
thereby.

 

(b)                                 With respect to all Extensions consummated
by a Borrower pursuant to this Section 2.25, (i) such Extensions shall not
constitute voluntary or mandatory payments or prepayments for purposes of
Sections 2.12 and 2.13 and (ii) no Extension Offer is required to be in any
minimum amount or any minimum increment, provided that such Borrower may at its
election specify as a condition (a “Minimum Extension Condition”) to
consummating any such Extension that a minimum amount (to be determined and
specified in the relevant Extension Offer in such Borrower’s sole discretion and
may be waived by such Borrower) of Initial Term Loans, Incremental Term Loans,
New Term Loans or Other Term Loans (as applicable) of any or all applicable
tranches be tendered. The Administrative Agent and the Lenders hereby consent to
the Extensions and the other transactions contemplated by this Section 2.25
(including, for the avoidance of doubt, payment of any interest, fees or premium
in respect of any Extended Term Loans on the same terms as may be set forth in
the relevant Extension Offer) and hereby waive the requirements of any provision
of this Agreement (including, without limitation, Sections 2.18 and 7.02) or any
other Loan Document that may otherwise prohibit any such Extension or any other
transaction contemplated by this Section 2.25.

 

81

--------------------------------------------------------------------------------


 

(c)                                  No consent of any Lender or the
Administrative Agent shall be required to effectuate any Extensions, other than
the consent of each Lender agreeing to such Extension with respect to one or
more of its Initial Term Loans, Incremental Term Loans, New Term Loans or Other
Term Loans, as the case may be (or a portion thereof).  All Extended Term Loans
incurred by the Lead Borrower and all obligations in respect thereof shall be
Obligations under this Agreement and the other Loan Documents that are secured
by the Collateral on a pari passu basis with all other applicable Obligations
under this Agreement and the other Loan Documents.  Without limiting the
foregoing, in connection with any Extension, the Loan Parties shall (at their
expense) amend (and the Administrative Agent is hereby directed to amend) any
Mortgage that has a maturity date prior to the then Latest Maturity Date so that
such maturity date is extended to the then Latest Maturity Date (or such later
date as may be advised by local counsel to the Administrative Agent).

 

(d)                                 In connection with any Extension, the Lead
Borrower shall provide the Administrative Agent at least five (5) Business Days’
(or such shorter period as may be agreed by the Administrative Agent) prior
written notice thereof, and shall agree to such procedures (including, without
limitation, rendering timing, rounding and other adjustments and to ensure
reasonable administrative management of the credit facilities hereunder after
such Extension), if any, as may be established by, or acceptable to, the
Administrative Agent, in each case acting reasonably to accomplish the purposes
of this Section 2.25.

 

(e)                                  In the event that the Administrative Agent
determines in its sole discretion that the allocation of Extended Term Loans of
a given tranche of Extended Term Loans to a given Lender was incorrectly
determined as a result of manifest administrative error in the receipt and
processing of an election by such Lender to extend all or a portion of its
Initial Term Loans, Incremental Term Loans, New Term Loans or Other Term Loans,
as the case may be, timely submitted by such Lender in accordance with the
procedures set forth in the applicable documentation governing such Extension,
then the Administrative Agent, the applicable Borrower and such affected Lender
may (and hereby are authorized to), in their sole discretion and without the
consent of any other Lender, enter into an amendment to this Agreement and the
other Loan Documents (each, a “Corrective Term Loan Extension Amendment”) within
15 days following the effective date of such Extension, which Corrective Term
Loan Extension Amendment shall (i) provide for the conversion and extension of
Initial Term Loans, Incremental Term Loans, New Term Loans or Other Term Loans,
as the case may be, under the applicable tranche of Initial Term
Loans, Incremental Term Loans, New Term Loans or Other Term Loans in such amount
as is required to cause such Lender to hold Extended Term Loans of the
applicable tranche of Initial Term Loans, Incremental Term Loans, New Term Loans
or Other Term Loans into which such other Initial Term Loans, Incremental Term
Loans, New Term Loans or Other Term Loans were initially converted, in the
amount such Lender would have held had such administrative error not occurred
and had such Lender received the minimum allocation of the applicable Extended
Term Loans to which it was entitled under the terms of such Extension in the
absence of such error, (ii) be subject to the satisfaction of such conditions as
the Administrative Agent, the applicable Borrower and such Lender may agree, and
(iii) effect such other amendments to this Agreement and the other Loan
Documents as may be necessary or appropriate, in the reasonable opinion of the
Administrative Agent and the Lead Borrower, to effect the provisions of this
Section 2.25.

 

82

--------------------------------------------------------------------------------


 

Section 2.26                             Refinancing Amendments.  (a)  At any
time after the Closing Date, the Lead Borrower may obtain, from any Lender or
any additional Eligible Assignee, Credit Agreement Refinancing Indebtedness in
respect of all or any portion of the Initial Term Loans, Incremental Term Loans
or New Term Loans then outstanding under this Agreement (which for purposes of
this clause (a) will be deemed to include any then outstanding Other Term Loans
or Other Term Loan Commitments), in the form of Other Term Loans or Other Term
Loan Commitments; provided that such Credit Agreement Refinancing Indebtedness
(i) incurred by the Lead Borrower will rank pari passu in right of payment and
of security with the other Term Loans hereunder, (ii) will have such pricing,
fees, premiums, interest or optional prepayment or redemption terms as may be
agreed by the applicable Borrower and the Lenders thereof, (iii) any Credit
Agreement Refinancing Indebtedness in the form of Other Term Loans or Other Term
Loan Commitments shall share ratably in any prepayments of Initial Term
Loans, Incremental Term Loans or New Term Loans, as the case may be (unless the
Other Term Loans agree to participate on a less than pro rata basis in any
voluntary or mandatory prepayments or repayments) and (iv) will have terms and
conditions that are substantially identical to, or (taken as a whole) less
favorable to the investors providing such Credit Agreement Refinancing
Indebtedness than, the Refinanced Debt; provided further that the terms and
conditions applicable to such Credit Agreement Refinancing Indebtedness may
provide for any additional or different financial or other covenants or other
provisions that are agreed between the applicable Borrower and the Lenders
thereof and applicable only during periods after the Latest Maturity Date that
is in effect on the date such Credit Agreement Refinancing Indebtedness is
issued, incurred or obtained.  Each Class of Credit Agreement Refinancing
Indebtedness incurred under this Section 2.26 shall be in an aggregate principal
amount that is (x) not less than $10,000,000 in the case of Other Term Loans and
(y) an integral multiple of $1,000,000 in excess thereof. The effectiveness of
any Refinancing Amendment shall be subject to the satisfaction on the date
thereof of each of the conditions set forth in Section 4.01 and, to the extent
reasonably requested by the Administrative Agent, receipt by the Administrative
Agent of (i) legal opinions, board resolutions and officers’ certificates
consistent with those delivered on the Closing Date other than changes to such
legal opinion resulting from a change in law, change in fact or change to
counsel’s form of opinion reasonably satisfactory to the Administrative Agent
and (ii) reaffirmation agreements and/or such amendments to the Security
Documents as may be reasonably requested by the Administrative Agent (including
amendments to the Mortgages) in order to ensure that the Credit Agreement
Refinancing Indebtedness is provided with the benefit of the applicable Loan
Documents.

 

(b)                                 The Administrative Agent shall promptly
notify each Lender as to the effectiveness of each Refinancing Amendment.  Each
of the parties hereto hereby agrees that, upon the effectiveness of any
Refinancing Amendment, this Agreement shall be deemed amended to the extent (but
only to the extent) necessary to reflect the existence and terms of the Credit
Agreement Refinancing Indebtedness incurred pursuant thereto (including any
amendments necessary to treat the Loans and Commitments subject thereto as Other
Term Loans and/or Other Term Loan Commitments).  Any Refinancing Amendment may,
without the consent of any other Lenders, effect such amendments to this
Agreement and the other Loan Documents as may be necessary or appropriate, in
the reasonable opinion of the Administrative Agent and the Lead Borrower, to
effect the provisions of this Section 2.26.

 

83

--------------------------------------------------------------------------------


 

Section 2.27                             Lead Borrower.  Each Borrower hereby
designates the Lead Borrower as its representative and agent for all purposes
under the Loan Documents, including designation of interest rates, delivery or
receipt of communications, preparation and delivery of financial reports,
receipt and payment of Obligations, requests for waivers, amendments or other
accommodations, actions under the Loan Documents (including in respect of
compliance with covenants), and all other dealings with the Administrative Agent
or any Lender.  The Lead Borrower hereby accepts such appointment.  The
Administrative Agent and the Lenders shall be entitled to rely upon, and shall
be fully protected in relying upon, any notice or communication delivered by the
Lead Borrower on behalf of any Borrower.  The Administrative Agent and the
Lenders may give any notice or communication with a Borrower hereunder to the
Lead Borrower on behalf of such Borrower.  Each of the Administrative Agent and
the Lenders shall have the right, in its discretion, to deal exclusively with
the Lead Borrower for any or all purposes under the Loan Documents.  Each
Borrower agrees that any notice, election, communication, representation,
agreement or undertaking made on its behalf by the Lead Borrower shall be
binding upon and enforceable against it.

 

ARTICLE III

 

Representations and Warranties

 

Each of Holdings and each Borrower represents and warrants to the Administrative
Agent and each of the Lenders with respect to itself and its Restricted
Subsidiaries, that on and as of the Closing Date and as of the date of each
Borrowing hereunder (other than a continuation or conversion of a Borrowing),
except if such representation or warranty refers to a specific date or period,
then as of such date or for such period:

 

Section 3.01                             Organization; Powers.  Each of
Holdings, each Borrower and with respect to each Borrower, each of their
respective Restricted Subsidiaries (a) is duly organized, validly existing and
in good standing under the laws of the jurisdiction of its organization, (b) has
all requisite power and authority to own its property and assets and to carry on
its business as now conducted and as proposed to be conducted, (c) is qualified
to do business in, and is in good standing in, every jurisdiction where such
qualification is required, except where the failure so to qualify could not
reasonably be expected to result in a Material Adverse Effect, and (d) has the
power and authority to execute, deliver and perform its obligations under each
of the Loan Documents and each other agreement or instrument contemplated
thereby to which it is or will be a party and, in the case of each Borrower, to
borrow hereunder.

 

Section 3.02                             Authorization.  The Transactions
(a) have been duly authorized by all requisite corporate and, if required,
stockholder action and (b) will not (i) violate (A) any provision of law,
statute, rule or regulation, or of the certificate or articles of incorporation
or other constitutive documents or by-laws of Holdings, the Borrowers or with
respect to each Borrower, any of their respective Restricted Subsidiaries,
(B) any order of any Governmental Authority or (C) any provision of any
indenture, material agreement or other material instrument to which Holdings,
the Borrowers or with respect to each Borrower, any of their Restricted
Subsidiaries is a party or by which any of them or any of their property is or
may be bound, (ii) be in conflict with, result in a breach of or constitute
(alone or with notice or lapse of time or

 

84

--------------------------------------------------------------------------------


 

both) a default under, or give rise to any right to accelerate or to require the
prepayment, repurchase or redemption of any obligation under any such indenture,
material agreement or other material instrument or (iii) result in the creation
or imposition of any Lien upon or with respect to any material property or
assets now owned or hereafter acquired by Holdings, the Borrowers or with
respect to each Borrower, any of their respective Restricted Subsidiaries (other
than any Lien created under the Security Documents).

 

Section 3.03                             Enforceability.  This Agreement has
been duly executed and delivered by Holdings and each Borrower and constitutes,
and each other Loan Document when executed and delivered by each Loan Party
thereto will constitute, a legal, valid and binding obligation of such Loan
Party enforceable against such Loan Party in accordance with its terms, except
as may be limited by bankruptcy, insolvency, reorganization, moratorium or
similar laws relating to or limiting creditor’s rights generally or by equitable
principles relating to enforceability.

 

Section 3.04                             Governmental Approvals.  No action,
consent or approval of, registration or filing with or any other action by any
Governmental Authority is or will be required in connection with the
Transactions, except for (a) the filing of UCC financing statements (or
equivalent filings) and filings with the United States Patent and Trademark
Office and the United States Copyright Office, (b) recordation of the Mortgages,
(c) such as have been made or obtained and are in full force and effect and
(d) the filing of certain of the Loan Documents with the FCC pursuant to the
requirements of the FCC’s rules and regulations.

 

Section 3.05                             Financial Statements.  The Lead
Borrower has heretofore furnished to the Lenders the Historical Financial
Statements.  The Historical Financial Statements present fairly the financial
condition and results of operations and cash flows of the applicable Loan
Parties as of such dates and for such periods.  Such balance sheets and the
notes thereto disclose all material liabilities, direct or contingent, of such
Loan Parties as of the dates thereof.  Such financial statements were prepared
in accordance with GAAP applied on a consistent basis, subject, in the case of
unaudited financial statements, to year-end audit adjustments and the absence of
footnotes.

 

Section 3.06                             No Material Adverse Effect.  No event,
change or condition has occurred that has had, or could reasonably be expected
to have, a Material Adverse Effect since April 4, 2013.

 

Section 3.07                             Title to Properties; Possession Under
Leases.  (a)  Each of the Borrowers and their respective Restricted Subsidiaries
has good and marketable title to, or valid leasehold interests in, all its
material properties and assets (including all Mortgaged Property), except for
minor defects in title that do not interfere with its ability to conduct its
business in substantially the same manner as currently conducted or to utilize
such properties and assets for their intended purposes.  All such material
properties and assets are free and clear of Liens, other than Liens permitted by
Section 6.02.

 

(b)                                 Each of the Borrowers and their respective
Restricted Subsidiaries has complied in all material respects with all material
obligations under all Material Leases to which it is a party and all such leases
are in full force and effect.  Each of the Borrowers and their

 

85

--------------------------------------------------------------------------------


 

respective Restricted Subsidiaries enjoy peaceful and undisturbed possession
under all such Material Leases.

 

(c)                                  As of the Closing Date, neither Borrower
has received any notice of, nor has any knowledge of, any pending or
contemplated material condemnation proceeding affecting the Mortgaged Properties
or any sale or disposition thereof in lieu of condemnation.

 

(d)                                 As of the Closing Date, none of the
Borrowers or any of their respective Restricted Subsidiaries is obligated under
any right of first refusal, option or other contractual right to sell, assign or
otherwise dispose of any Mortgaged Property or any interest therein.

 

Section 3.08                             Subsidiaries.  Schedule 3.08 sets forth
as of the Closing Date a list of all Subsidiaries (with an annotation to
identify the Immaterial Subsidiaries) and the percentage ownership interest of
Holdings or the Borrowers therein.  The shares of capital stock or other
ownership interests so indicated on Schedule 3.08 are fully paid and
non-assessable and are owned by Holdings or the Borrowers, directly or
indirectly, free and clear of all Liens (other than Liens created under the
Security Documents and after the Closing Date, Liens permitted under
Section 6.02).

 

Section 3.09                             Litigation; Compliance with Laws.  (a) 
Except as set forth on Schedule 3.09, there are no actions, suits or proceedings
at law or in equity or by or before any Governmental Authority now pending or,
to the knowledge of any Borrower, threatened against or affecting the Borrowers
or any of their respective Restricted Subsidiaries or any business, property or
rights of any such Person (i) that involve any Loan Document or (ii) involve the
Transactions or (iii) as to which there is a reasonable possibility of an
adverse determination and that, if adversely determined, could, in the case of
either clause (ii) or (iii), reasonably be expected, individually or in the
aggregate, to result in a Material Adverse Effect.

 

(b)                                 None of the Borrowers or any of their
respective Restricted Subsidiaries or any of their respective material
properties or assets is in violation of, nor will the continued operation of
their material properties and assets as currently conducted violate, any law,
rule or regulation (including any zoning, building, Environmental Law,
ordinance, code or approval or any building permits) or any restrictions of
record or agreements affecting the Mortgaged Property, or is in default with
respect to any judgment, writ, injunction, decree or order of any Governmental
Authority, where such violation or default could reasonably be expected to
result in a Material Adverse Effect.

 

(c)                                  Certificates of occupancy and permits are
in effect for each Mortgaged Property as currently constructed.

 

Section 3.10                             Designation of Indebtedness.  The
Obligations constitute senior indebtedness that is entitled to the benefits of
the subordination provisions of any subordinated debt documents, if any, of all
Indebtedness of the Borrowers and their Subsidiaries.

 

Section 3.11                             Federal Reserve Regulations.  (a)  None
of Holdings, any Borrower or with respect to the Borrowers, any of their
respective Restricted Subsidiaries is

 

86

--------------------------------------------------------------------------------


 

engaged principally, or as one of its important activities, in the business of
extending credit for the purpose of buying or carrying Margin Stock.

 

(b)                                 No part of the proceeds of any Term Loan
will be used, whether directly or indirectly, and whether immediately,
incidentally or ultimately, for any purpose that entails a violation of, or that
is inconsistent with, the provisions of the Regulations of the Board, including
Regulation T, U or X.

 

Section 3.12                             Investment Company Act.  None of
Holdings, any Borrower or with respect to the Borrowers, any of their respective
Restricted Subsidiaries is or is required to be registered as an “investment
company” as defined in, or subject to regulation under, the Investment Company
Act of 1940.

 

Section 3.13                             Use of Proceeds.  The Borrowers will
(a) use the proceeds of the Initial Term Loans to consummate the Transactions
and for working capital needs and general corporate purposes (including
Permitted Acquisitions) of the Borrowers and their Subsidiaries, (b) use the
proceeds of Incremental Term Loans only for the purposes specified in the
applicable Incremental Term Loan Assumption Agreement and (c) use the proceeds
of New Term Loans only for the purposes specified in the applicable New Term
Loan Commitment Agreement.

 

Section 3.14                             Tax Returns.  Each of Holdings, the
Borrowers and with respect to the Borrowers, their respective Restricted
Subsidiaries has filed or caused to be filed all material federal, state, local
and foreign Tax returns, statements, forms and reports (“Returns”) required to
have been filed by it and has paid or caused to be paid all Taxes due and
payable by it on such Returns, except Taxes that are being contested in good
faith by appropriate proceedings and for which Holdings, the applicable Borrower
or such Restricted Subsidiary, as applicable, shall have set aside on its books
adequate reserves in accordance with GAAP.

 

Section 3.15                             No Material Misstatements.  None of
(a) the Confidential Information Memorandum or (b) any other written
information, report, financial statement, exhibit or schedule furnished by or on
behalf of Holdings or the Borrowers to the Administrative Agent or any Lender in
connection with the negotiation of any Loan Document or included therein or
delivered pursuant thereto, taken as a whole, contained, contains or will
contain any material misstatement of fact or omitted, omits or will omit to
state any material fact necessary to make the statements therein, in the light
of the circumstances under which they were, are or will be made, not materially
misleading; provided that to the extent any such information, report, financial
statement, exhibit or schedule was based upon or constitutes a forecast or
projection, each of Holdings and the Borrowers represents only that it acted in
good faith and utilized reasonable assumptions (based upon accounting principles
consistent with the historical audited financial statements of the Borrower) and
due care in the preparation of such information, report, financial statement,
exhibit or schedule.

 

Section 3.16                             Employee Benefit Plans.  (a)  Each Plan
is in compliance with the applicable provisions of ERISA and the Code except for
non-compliances which, in the aggregate, would not have a Material Adverse
Effect.  Except as set forth in Schedule 3.16, no ERISA Event has occurred
within the past five years or is reasonably expected to occur that, when taken
together with all other such ERISA Events, could reasonably be expected to have
a

 

87

--------------------------------------------------------------------------------


 

Material Adverse Effect.  As of the Closing Date, the present value of all
benefit liabilities of all underfunded Plans (based on the assumptions used for
purposes of Statement of Financial Accounting Standards No. 87) did not, as of
the last annual valuation dates applicable thereto, exceed the fair market value
of the assets of all such underfunded Plans by an amount that has or would be
expected to have a Material Adverse Effect.

 

(b)                                 Each Foreign Pension Plan is in compliance
with all requirements of law applicable thereto and the respective requirements
of the governing documents for such plan except for non-compliances which, in
the aggregate, would not have a Material Adverse Effect.  With respect to each
Foreign Pension Plan, none of Holdings, its Affiliates or any of their
respective directors, officers, employees or agents has engaged in a transaction
which would subject Holdings, the Borrowers or with respect to the Borrowers,
their respective Restricted Subsidiaries, directly or indirectly, to a tax or
civil penalty which could reasonably be expected, individually or in the
aggregate, to result in a Material Adverse Effect.  As of the Closing Date, the
present value of the aggregate accumulated benefit liabilities of all such
Foreign Pension Plans (based on those assumptions used to fund each such Foreign
Pension Plan) did not, as of the last annual valuation date applicable thereto,
exceed the fair market value of the assets of all such underfunded Plans by an
amount that has or would be expected to have a Material Adverse Effect.

 

Section 3.17                             Environmental Matters.  (a)  Except as
set forth in Schedule 3.17 and except with respect to any other matters that,
individually or in the aggregate, could not reasonably be expected to result in
a Material Adverse Effect, none of the Borrowers or with respect to the
Borrowers, any of their respective Subsidiaries (i) has failed to comply with
any Environmental Law or to obtain, maintain or comply with any permit, license
or other approval required under any Environmental Law, (ii) has become subject
to any Environmental Liability, (iii) has received notice of any claim with
respect to any Environmental Liability or (iv) knows of any basis for any
Environmental Liability.

 

(b)                                 Since the Closing Date, there has been no
change in the status of the matters disclosed on Schedule 3.17 that,
individually or in the aggregate, has resulted in, or materially increased the
likelihood of, a Material Adverse Effect.

 

Section 3.18                             [Reserved].

 

Section 3.19                             Security Documents.  (a) The Security
Agreement, upon execution and delivery thereof by the parties thereto, will
create in favor of the Collateral Agent, for the ratable benefit of the Secured
Parties, a legal, valid and enforceable security interest in the Collateral and
the proceeds thereof and (i) when the Pledged Collateral (as defined in the
Security Agreement) is delivered to the Collateral Agent, the Lien created under
the Security Agreement shall constitute a fully perfected and first priority
Lien on, and security interest in, all right, title and interest of the Loan
Parties in such Pledged Collateral, in each case prior and superior in right to
any other Person and (ii) when financing statements and other filings in
appropriate form are filed in the offices specified on Schedule 3.19(a), the
Lien created under the Security Agreement with respect to the Collateral that
may be perfected by filing a financing statement and other filings will
constitute a fully perfected Lien on, and security interest in, all

 

88

--------------------------------------------------------------------------------


 

right, title and interest of the Loan Parties in such Collateral (other than
trademarks, patents and copyrights subject to the Intellectual Property Security
Agreements), in each case prior and superior in right to any other Person, other
than with respect to Liens permitted by Section 6.02 that by operation of law or
contract are prior and superior in right to the Liens securing the Obligations.

 

(b)                                 Upon the recordation of the Intellectual
Property Security Agreements (or a short-form security agreement in form and
substance reasonably satisfactory to the Lead Borrower and the Collateral Agent)
with the United States Patent and Trademark Office and the United States
Copyright Office, together with the financing statements in appropriate form
filed in the offices specified on Schedule 3.19(a), the Lien created under the
Security Agreement shall constitute a fully perfected Lien on, and security
interest in, all right, title and interest of the Loan Parties in the IP
Collateral (as defined in the Security Agreement) in which a security interest
may be perfected by filing in the United States Patent and Trademark Office and
the United States Copyright Office, in each case prior and superior in right to
any other Person (it being understood that subsequent recordings in the United
States Patent and Trademark Office and the United States Copyright Office may be
necessary to perfect a Lien on registered trademarks, patents, copyrights and
related applications of the foregoing acquired by the Loan Parties after the
Closing Date).

 

(c)                                  The Mortgages are effective to create in
favor of the Collateral Agent, for the ratable benefit of the Secured Parties, a
legal, valid and enforceable Lien on all of the Loan Parties’ right, title and
interest in and to the Mortgaged Property thereunder and the proceeds thereof,
and when the Mortgages are filed in the corresponding recording office, each of
the Mortgages shall constitute a fully perfected Lien on, and security interest
in, all right, title and interest of the Loan Parties in such Mortgaged Property
and the proceeds thereof, in each case prior and superior in right to any other
Person, other than with respect to the rights of Persons pursuant to Liens
permitted by Section 6.02 that by operation of law or contract are prior and
superior in right to the Liens securing the Obligations and except for any Liens
or encumbrances shown on title insurance policies. Notwithstanding the
foregoing, the Loan Parties represent that the PR Mortgage has been duly filed
and recorded in the corresponding Section of the Puerto Rico Registry of
Property (except for the Deed of Amendment, which has been filed and is pending
recordation in the corresponding Section of the Puerto Rico Registry of
Property).

 

Section 3.20                             Location of Real Property and Leased
Premises.  (a)  Schedule 3.20(a) lists completely and correctly as of the
Closing Date all real property owned by the Loan Parties with a fair market
value greater than $3,500,000 (each, a “Material Owned Real Property”) and the
addresses thereof.  The Loan Parties own in fee all the real property set forth
on Schedule 3.20(a).

 

(b)                                 Schedule 3.20(b) lists completely and
correctly as of the Closing Date all real property leased by the Loan Parties
that is material to the business or operations of the Loan Parties and could not
be readily replaced on terms not materially less favorable to the lessee (each,
a “Material Lease”) and the addresses thereof.  The Loan Parties have valid
leases in all the real property set forth on Schedule 3.20(b).

 

89

--------------------------------------------------------------------------------


 

Section 3.21                             Labor Matters.  The hours worked by and
payments made to employees of Holdings, the Borrowers and with respect to the
Borrowers, their respective Restricted Subsidiaries within the past five years
have not been in violation of the Fair Labor Standards Act or any other
applicable federal, state, local or foreign law dealing with such matters except
as could not reasonably be expected to have a Material Adverse Effect.  Except
as set forth on Schedule 3.21, the consummation of the Transactions will not
give rise to any right of termination or right of renegotiation on the part of
any union under any collective bargaining agreement to which Holdings, the
Borrowers or with respect to the Borrowers, any of their respective Restricted
Subsidiaries is bound.

 

Section 3.22                             Solvency. Immediately after the
consummation of the Transactions to occur on the Closing Date and immediately
following the making of each Term Loan and after giving effect to the
application of the proceeds of each Term Loan, Holdings and its Restricted
Subsidiaries, taken as a whole, are solvent as determined by, and determined in
accordance with, the Solvency Certificate.

 

Section 3.23                             [Reserved].

 

Section 3.24                             Sanctioned Persons; Sanctions Laws and
Regulations.  None of Holdings, any Borrower or with respect to the Borrowers,
any of their respective Restricted Subsidiaries nor, to the knowledge of any
Borrower, any director, officer, agent or employee of Holdings, the Borrowers or
with respect to the Borrowers, any of their respective Restricted Subsidiaries
is currently subject to any U.S. sanctions administered by the Office of Foreign
Assets Control of the U.S. Treasury Department (“OFAC”); and the Borrowers will
not directly or indirectly use the proceeds of the Term Loans or otherwise make
available such proceeds to any Person, for the purpose of financing the
activities of any Person currently subject to any U.S. sanctions administered by
OFAC.  Each of Holdings, the Borrowers, and with respect to the Borrowers, each
of their respective Restricted Subsidiaries is in compliance, in all material
respects, with the Sanctions Laws and Regulations.

 

Section 3.25                             Foreign Corrupt Practices Act.  Each of
Holdings and the Borrowers and their respective Restricted Subsidiaries and
their respective directors, officers, agents, employees of Holdings and the
Borrowers and their respective Restricted Subsidiaries, and any person acting
for or on behalf of Holdings or the Borrowers or their respective Restricted
Subsidiaries has complied with, and will comply with, the U.S. Foreign Corrupt
Practices Act of 1977, as amended from time to time or any other applicable
anti-bribery or anti-corruption law, and it and they have not made, offered,
promised, or authorized, and will not make, offer, promise or authorize, whether
directly or indirectly, any payment of anything of value to:  (a) an executive,
official, employee or agent of a governmental department, agency or
instrumentality, (b) a director, officer, employee or agent of a wholly or
partially government-owned or -controlled company or business, (c) a political
party or official thereof, or candidate for political office or (d) an
executive, official, employee or agent of a public international organization
(e.g., the International Monetary Fund or the World Bank) (“Government
Official”) while knowing or having a reasonable belief that all or some portion
will be used for the purpose of:  (i) influencing any act, decision or failure
to act by a Government Official in his or her official capacity, (ii) inducing a
Government Official to use his or her influence with a

 

90

--------------------------------------------------------------------------------


 

government or instrumentality to affect any act or decision of such government
or entity or (iii) securing an improper advantage; in order to obtain, retain or
direct business.

 

Section 3.26                             Intellectual Property.  Each of
Holdings, the Borrowers and with respect to the Borrowers, each of their
respective Restricted Subsidiaries owns or has the right to use all the patents,
trademarks, domain names, service marks, trade names, copyrights, industrial
designs, licenses, inventions, trade secrets, proprietary information and
know-how of any type or rights with respect to any of the foregoing, and has
obtained all licenses, consents and other rights of whatever nature, sufficient
for the present conduct of its business, without any known conflict with the
rights of others except as could not reasonably be expected, either individually
or in the aggregate, to have a Material Adverse Effect.

 

Section 3.27                             Special Representations Relating to FCC
Licenses, Etc.  (a)  The FCC Licenses include all of the material licenses,
permits and other authorizations issued by the FCC to the Borrowers or their
respective Restricted Subsidiaries that are necessary or required for the
Borrowers and their respective Restricted Subsidiaries to conduct their business
in the manner in which it is currently being conducted.  Schedule 3.27 hereto
lists each material FCC License held by the Borrowers or their respective
Restricted Subsidiaries as of the Closing Date (including all pending
applications for renewals thereof).  With respect to each FCC License listed on
Schedule 3.27 hereto, the description includes the call sign, channel or
frequency, community of license, file number, the date of grant of the most
recent license renewal and the license expiration date.

 

(b)                                 All material FCC Licenses held by the
Borrowers and their respective Restricted Subsidiaries are in full force and
effect in accordance with their terms.  Except as set forth on Schedule 3.27, as
of the Closing Date, (i) neither the Borrowers nor any of their respective
Restricted Subsidiaries has received any notice of apparent liability, notice of
violation, order to show cause or other writing from the FCC that could
reasonably be expected to result in a Material Adverse Effect, (ii) there is no
proceeding pending or, to the knowledge of the Borrowers, threatened by or
before the FCC relating to the Borrowers or their respective Restricted
Subsidiaries that could reasonably be expected to result in a Material Adverse
Effect, (iii) to the knowledge of the Borrowers, no complaint or investigation
is pending or threatened by or before the FCC (other than rulemaking proceedings
of general applicability to the broadcasting industry) that could reasonably be
expected to result in a Material Adverse Effect.  Except as set forth in
Schedule 3.27, as of the Closing Date, the Borrowers and their respective
Restricted Subsidiaries have timely filed all required reports and notices with
the FCC and have paid all amounts due in timely fashion on account of fees and
charges to the FCC, except where the failure to do so could not reasonably be
expected to result in a Material Adverse Effect.

 

91

--------------------------------------------------------------------------------


 

ARTICLE IV

 

Conditions of Lending

 

The obligations of the Lenders to make Term Loans hereunder are subject to the
satisfaction of the following conditions:

 

Section 4.01                             All Credit Events.  On the date of each
Borrowing (each such event being called a “Credit Event”) (other than a
conversion or a continuation of a Borrowing):

 

(a)                                 The Administrative Agent shall have received
a notice of such Borrowing as required by Section 2.03.

 

(b)                                 The representations and warranties set forth
in Article III and in each other Loan Document shall be true and correct in all
material respects on and as of the date of such Credit Event with the same
effect as though made on and as of such date, except to the extent such
representations and warranties expressly relate to an earlier date, and, in the
case of a Borrowing under an Incremental Facility in connection with a Permitted
Acquisition, subject to the proviso in subclause (ii) in the definition of
Incremental Commitment Requirements.

 

(c)                                  At the time of and immediately after such
Credit Event, no Default or Event of Default shall have occurred and be
continuing, and, in the case of a Borrowing under an Incremental Facility in
connection with a Permitted Acquisition, subject to the proviso in subclause
(i) in the definition of Incremental Commitment Requirements.

 

(d)                                 Each Credit Event shall be deemed to
constitute a representation and warranty by the Borrowers and Holdings on the
date of such Credit Event as to the matters specified in paragraphs (b) and
(c) of this Section 4.01.

 

Section 4.02                             First Credit Event.  On the Closing
Date:

 

(a)                                 The Administrative Agent shall have
received, on behalf of itself and the Lenders, a favorable written opinion of
(i) Paul, Weiss, Rifkind, Wharton & Garrison LLP, counsel for Holdings and the
Borrowers, substantially to the effect set forth in Exhibit G-1,  (ii) each
local counsel listed on Schedule 4.02(a), substantially to the effect set forth
in Exhibit G-2 and (iii) FCC counsel, substantially to the effect set forth in
Exhibit G-3, in each case (A) dated the Closing Date and (B) addressed to the
Administrative Agent, the Lenders and the Collateral Agent, and Holdings and the
Borrowers hereby request such counsel to deliver such opinions.

 

(b)                                 The Administrative Agent shall have received
(i) a copy of the certificate or articles of incorporation or equivalent
organizational document, including all amendments thereto, of each Loan Party,
and in the case of each Loan Party, certified as of a recent date by the
Secretary of State of the state of its organization, and a certificate as to the
good standing of each Loan Party as of a recent date, from such Secretary of
State or other applicable similar Governmental Authority; (ii) a certificate of
the

 

92

--------------------------------------------------------------------------------


 

Secretary, Assistant Secretary or Responsible Officer of each Loan Party dated
the Closing Date and certifying (A) that attached thereto is a true and complete
copy of the by-laws, operating agreement or similar governing document of such
Loan Party as in effect on the Closing Date and at all times since a date prior
to the date of the resolutions described in clause (B) below, (B) that attached
thereto is a true and complete copy of resolutions duly adopted by the Board of
Directors of such Loan Party authorizing the execution, delivery and performance
of the Loan Documents to which such Person is a party and, in the case of the
Borrowers, the borrowings hereunder, and that such resolutions have not been
modified, rescinded or amended and are in full force and effect, (C) that the
certificate or articles of incorporation, equivalent organizational document,
by-law, operating agreement or similar governing document of such Loan Party
have not been amended (in the case of the articles of incorporation of each Loan
Party since the date of the last amendment thereto shown on the certificate of
good standing furnished pursuant to clause (i) above), and (D) as to the
incumbency and specimen signature of each officer executing any Loan Document or
any other document delivered in connection herewith on behalf of such Loan
Party; (iii) a certificate of another officer as to the incumbency and specimen
signature of the Secretary or Assistant Secretary executing the certificate
pursuant to clause (ii) above; and (iv) such other documents as the
Administrative Agent may reasonably request.

 

(c)                                  The Administrative Agent, the Collateral
Agent, the Joint Lead Arrangers and the Lenders shall have received all
applicable Fees and other amounts due and payable on or prior to the Closing
Date, including, to the extent invoiced, reimbursement or payment of all out of
pocket expenses required to be reimbursed or paid by the Borrowers hereunder,
under the Fee Letter or under any other Loan Document.

 

(d)                                 (i) The Guaranty shall have been duly
executed by each Loan Party that is to be a party thereto.  Upon the proper
filing and recordation, as applicable, of financing statements and other
Security Documents, the Collateral Agent, on behalf of the Secured Parties will
have a perfected security interest in the Collateral of the type and priority
described in each Security Document.

 

(e)                                  The Collateral Agent shall have received
(i) a supplement to the Security Agreement executed by each Person that is to be
a party thereto and such supplement shall be in full force and effect on the
Closing Date, (ii) a Perfection Certificate with respect to the Loan Parties
dated the Closing Date and duly executed by a Responsible Officer of the Lead
Borrower, (iii) the results of a search of the UCC filings made with respect to
the Loan Parties in the states (or other jurisdictions) of formation of such
Persons, in which the chief executive officer of each such Person is located and
in the other jurisdictions in which such Persons maintain property, in each case
as indicated on such Perfection Certificate, together with copies of the
financing statements disclosed by such search, and accompanied by evidence
satisfactory to the Collateral Agent, that the Liens indicated in any such UCC
would be permitted under Section 6.02 or have been or will be contemporaneously
released or terminated.

 

93

--------------------------------------------------------------------------------


 

(f)                                   The Administrative Agent shall have
received a copy of, or a certificate as to coverage under, the insurance
policies required by Section 5.02 and the applicable provisions of the Security
Documents, each of which shall be endorsed or otherwise amended to include a
customary lender’s loss payable endorsement and to name the Collateral Agent or,
as applicable, the Administrative Agent as additional insured, in form and
substance reasonably satisfactory to the Administrative Agent.

 

(g)                                  All principal, premium, if any, interest,
fees and other amounts due or outstanding under the Existing Indebtedness shall
have been paid in full, the commitments thereunder terminated and all guarantees
and security in support thereof discharged and released, and the Administrative
Agent shall have received reasonably satisfactory evidence thereof.  Immediately
after giving effect to the Transactions and the other transactions contemplated
hereby, Holdings, the Borrowers and the Restricted Subsidiaries shall have
outstanding no Indebtedness or preferred stock other than (a) Indebtedness
outstanding under this Agreement and (b) Indebtedness set forth on Schedule
6.01.

 

(h)                                 The Administrative Agent shall have received
a Solvency Certificate from the chief financial officer of Holdings.

 

(i)                                     The Lenders shall have received at least
3 calendar days prior to the Closing Date (unless otherwise agreed by the Joint
Lead Arrangers), to the extent requested by the Administrative Agent at least 5
Business Days prior to the Closing Date, all documentation and other information
required by regulatory authorities under applicable “know your customer” and
anti-money laundering rules and regulations, including the USA PATRIOT Act.

 

(j)                                    The Administrative Agent shall have
received the Historical Financial Statements.

 

(k)                                 The Administrative Agent shall have received
pro forma consolidated financial statements of the Parent and its Subsidiaries
and related pro forma consolidated statement of income of the Parent and its
Subsidiaries as of and for the twelve-month period ending on the last day of the
most recently completed four-Fiscal Quarter period ended at least 45 days prior
to the Closing Date, prepared after giving effect to the Transaction as if the
Transaction had occurred as of such date (in the case of such balance sheet) or
at the beginning of such period (in the case of such other financial
statements), which need not be prepared in compliance with Regulation S-X, or
include adjustments for purchase accounting.

 

(l)                                     (i) Since April 4, 2013, there shall not
have occurred any Material Adverse Effect of the type set forth in clause (A) of
the definition thereof and (ii) there shall not have occurred any Material
Adverse Effect of the type set forth in clauses (B) and (C) of the definition
thereof.

 

(m)                             The receipt of a public rating of each Term Loan
Facility by each of S&P and Moody’s and (y) a public corporate rating from S&P
and a public corporate family

 

94

--------------------------------------------------------------------------------


 

rating from Moody’s, which ratings shall remain in full force and effect on the
Closing Date.

 

ARTICLE V

 

Affirmative Covenants

 

Each of Holdings (solely as to Sections 5.01, 5.03, 5.05, 5.06, 5.10 and 5.13)
and each Borrower, in respect of itself and its Restricted Subsidiaries only,
covenants and agrees with each Lender that, so long as this Agreement shall
remain in effect and until the Commitments have been terminated and any Loan or
other Obligation (including all Fees and all other expenses or amounts payable
under any Loan Document other than contingent indemnification obligations as to
which no claim has been asserted and obligations and liabilities under Cash
Management Obligations and Secured Hedging Agreements as to which arrangements
satisfactory to the applicable Cash Management Bank or Hedging Bank shall have
been made) hereunder have been paid in full, unless the Required Lenders shall
otherwise consent in writing, each of the Borrowers will, and (except in the
case of Section 5.04), the Borrowers will cause each of their respective
Restricted Subsidiaries to:

 

Section 5.01                             Existence; Compliance with Laws;
Businesses and Properties.  (a)  Do or cause to be done all things necessary to
preserve, renew and keep in full force and effect its legal existence, except as
otherwise expressly permitted under Section 6.05.

 

(b)                                 Do or cause to be done all things necessary
to obtain, preserve, renew, extend and keep in full force and effect the rights,
licenses (including FCC Licenses (except any auxiliary FCC Licenses no longer
used in the operation of the full power broadcast television stations authorized
by such FCC Licenses) or foreign equivalent, as applicable), permits,
franchises, authorizations, patents, copyrights, trademarks and trade names
material to the conduct of its business; comply in all material respects with
all material applicable laws, rules, regulations and decrees and orders of any
Governmental Authority, whether now in effect or hereafter enacted; and at all
times maintain and preserve all property material to the conduct of such
business and keep such property in good repair, working order and condition and
from time to time make, or cause to be made, all needful and proper repairs,
renewals, additions, improvements and replacements thereto necessary in order
that the business carried on in connection therewith may be properly conducted
at all times.

 

(c)                                  Operate all of the Stations in material
compliance with the Communications Act and the FCC’s rules, regulations and
published policies promulgated thereunder and with the terms of the FCC
Licenses, (ii) timely file all required reports and notices with the FCC and pay
all amounts due in timely fashion on account of fees and charges to the FCC and
(iii) timely file and prosecute all applications for renewal with respect to all
of the FCC Licenses, except in the case of each of the foregoing clauses, where
a failure to do so could not reasonably be expected to have a Material Adverse
Effect.

 

(d)                                 Maintain ownership of all FCC Licenses held
by Holdings or any of its Subsidiaries, and used in the business of Holdings and
its Restricted Subsidiaries in Borrowers or

 

95

--------------------------------------------------------------------------------


 

Subsidiary Guarantors the equity interests of which have been pledged to the
Collateral Agent for the benefit of the Secured Parties.

 

Section 5.02                             Insurance.  (a)  Keep its insurable
properties adequately insured at all times by financially sound and reputable
insurers in such amounts as shall be customary for similar businesses and
maintain such other reasonable insurance (including, to the extent consistent
with past practices, self-insurance), of such types, to such extent and against
such risks, as is customary with companies in the same or similar businesses and
maintain such other insurance as may be required by law or any other Loan
Document.

 

(b)                                 To the extent not so endorsed, cause all
such policies covering any Collateral to be endorsed or otherwise amended to
include a customary lender’s loss payable endorsement, in form and substance
reasonably satisfactory to the Administrative Agent and the Collateral Agent,
which endorsement shall provide that, if the insurance carrier shall have
received written notice from the Administrative Agent or the Collateral Agent of
the occurrence of an Event of Default, the insurance carrier shall pay all
proceeds otherwise payable to the Borrowers or the Loan Parties under such
policies directly to the Collateral Agent; cause all such policies to provide
that neither the Borrowers, the Administrative Agent, the Collateral Agent nor
any other party shall be a coinsurer thereunder and to contain a “Replacement
Cost Endorsement”, without any deduction for depreciation, and such other
provisions as the Administrative Agent or the Collateral Agent may reasonably
require from time to time to protect their interests; deliver original or
certified copies of all such policies to the Collateral Agent; cause each such
policy to provide that it shall not be cancelled, modified or not renewed (i) by
reason of non-payment of premium upon not less than 10 days’ prior written
notice thereof by the insurer to the Administrative Agent and the Collateral
Agent (giving the Administrative Agent and the Collateral Agent the right to
cure defaults in the payment of premiums) or (ii) for any other reason upon not
less than 30 days’ prior written notice thereof by the insurer to the
Administrative Agent and the Collateral Agent; deliver to the Administrative
Agent and the Collateral Agent, prior to the cancellation, modification or
non-renewal of any such policy of insurance, a copy of a renewal or replacement
policy (or other evidence of renewal of a policy previously delivered to the
Administrative Agent and the Collateral Agent) together with evidence
satisfactory to the Administrative Agent and the Collateral Agent of payment of
the premium therefor.

 

(c)                                  If at any time the improvements on any
Mortgaged Property are located in an area designated as (i) a “flood hazard
area” in any Flood Insurance Rate Map published by the Federal Emergency
Management Agency (or any successor agency), obtain flood insurance in such
total amount as the Administrative Agent, the Collateral Agent or the Required
Lenders may from time to time require, and otherwise comply with rules and
regulations promulgated under the National Flood Insurance Act of 1968 and Flood
Disaster Protection Act of 1973, as each may be amended from time to time, or
(ii) a “Zone 1” area, obtain earthquake insurance in such total amount as the
Administrative Agent, the Collateral Agent or the Required Lenders may from time
to time reasonably require.

 

(d)                                 With respect to any Mortgaged Property,
carry and maintain comprehensive general liability insurance including the
“broad form CGL endorsement” and

 

96

--------------------------------------------------------------------------------


 

coverage on an occurrence basis against claims made for personal injury
(including bodily injury, death and property damage) and umbrella liability
insurance against any and all claims, in no event for a combined single limit of
less than that which is customary for companies in the same or similar
businesses operating in the same or similar locations, naming the Collateral
Agent as an additional insured, on forms reasonably satisfactory to the
Collateral Agent.

 

(e)                                  Notify the Administrative Agent and the
Collateral Agent promptly whenever any separate insurance concurrent in form or
contributing in the event of loss with that required to be maintained under this
Section 5.02 is taken out by any Loan Party; and promptly deliver to the
Administrative Agent and the Collateral Agent a duplicate original copy of such
policy or policies.

 

Section 5.03                             Obligations and Taxes.  Pay its
material Indebtedness and other material obligations promptly and in accordance
with their terms and pay and discharge promptly when due all taxes, fees,
assessments and governmental charges or levies imposed upon it or upon its
income or profits or in respect of its property, before the same shall become
delinquent or in default, as well as all lawful claims for labor, materials and
supplies or otherwise that, if unpaid, might give rise to a Lien upon such
properties or any part thereof; provided, however, that such payment and
discharge shall not be required with respect to any such Indebtedness,
obligation, tax, assessment, charge, levy or claim so long as the validity or
amount thereof shall be contested in good faith by appropriate proceedings and
the applicable Borrower shall have set aside on its books adequate reserves with
respect thereto in accordance with GAAP and such contest operates to suspend
collection of the contested obligation, tax, assessment or charge and
enforcement of a Lien and, in the case of a Mortgaged Property, there is no risk
of forfeiture of such property during the pendency of such contest.

 

Section 5.04                             Financial Statements, Reports, etc.  In
the case of the Lead Borrower, furnish to the Administrative Agent, which shall
furnish to each Lender:

 

(a)                                 within the later of (i) 90 days after the
end of each fiscal year or (ii) by the date the following statements would have
been required to be filed under the rules and regulations of the SEC, giving
effect to any automatic extension available under Rule 12b-25 of the Securities
Exchange Act of 1934 for the filing of such statements), the Parent’s statements
of financial position, operations, shareholders’ equity and comprehensive income
and cash flows showing the financial condition of the Parent and its
consolidated Subsidiaries as of the close of such fiscal year and the results of
its operations and the operations of such Subsidiaries during such year,
together with comparative figures for the immediately preceding fiscal year, all
audited by McGladrey LLP or other independent public accountants of recognized
national standing and accompanied by an opinion of such accountants (which
opinion shall be without a “going concern” or like qualification or exception
and without any qualification or exception as to the scope of such audit) to the
effect that such consolidated financial statements fairly present the financial
condition and results of operations of the Parent’s and its consolidated
Subsidiaries on a consolidated basis in accordance with GAAP consistently
applied, together with a customary “management discussion and analysis”
provision; provided that if, during the period to which such financial
statements relate, the Parent

 

97

--------------------------------------------------------------------------------


 

carried on any business or owned any assets with an aggregate book value of more
than $2,000,000 other than the equity in Holdings, such financial statements
must be prepared for the Lead Borrower and its consolidated Subsidiaries;

 

(b)                                 within the later of (i) 45 days after the
end of each of the first three Fiscal Quarters of each fiscal year or (ii) by
the date the following statements would have been required to be filed under the
rules and regulations of the SEC, giving effect to any automatic extension
available under Rule 12b-25 of the Securities Exchange Act of 1934 for the
filing of such statements), the Parent’s consolidated statements of financial
position, operations and cash flows showing the financial condition of the
Parent and its consolidated Subsidiaries as of the close of such Fiscal Quarter
and the results of its operations and the operations of such Subsidiaries during
such Fiscal Quarter and the then elapsed portion of the fiscal year, and, other
than with respect to quarterly reports during the remainder of the first fiscal
year after the Closing Date, comparative figures for the same periods in the
immediately preceding fiscal year, all certified by one of its Financial
Officers as fairly presenting the financial condition and results of operations
of the Parent and its consolidated Subsidiaries on a consolidated basis in
accordance with GAAP consistently applied, subject to normal year-end audit
adjustments, together with a customary “management discussion and analysis”
provision; provided that if, during the period to which such financial
statements relate, the Parent carried on any business or owned any assets with
an aggregate book value of more than $2,000,000 other than the equity in
Holdings, such financial statements must be prepared for the Lead Borrower and
its consolidated Subsidiaries;

 

(c)                                  concurrently with any delivery of financial
statements under paragraph (a) or (b) above, a duly completed Officer’s
Certificate signed by the chief executive officer, chief financial officer,
treasurer or controller of the Lead Borrower certifying on behalf of the Lead
Borrower that, to such officer’s knowledge after due inquiry, no Default or
Event of Default has occurred and is continuing or, if any Default or Event of
Default has occurred and is continuing, specifying in reasonable detail the
nature and extent thereof, which certificate shall (i) if delivered with the
financial statements required by Section 5.04(a), set forth in reasonable detail
the amount of (and the calculations required to establish the amount of) Excess
Cash Flow for the respective Fiscal Year as well as the Applicable Excess Cash
Flow Percentage, (ii) identify each Subsidiary of the Lead Borrower as a
Restricted Subsidiary or an Unrestricted Subsidiary as of the date of delivery
of such certificate or a confirmation that there is no change in such
information since the later of the Closing Date and the date of the last such
certificate, (iii) identify each Immaterial Subsidiary as of the date of
delivery of such certificate or confirmation that there is no change in such
information since the dates of the Closing Date and the date of the last such
certificate, (iv) set forth in reasonable detail (and the calculations required
to establish) the Cumulative Retained Excess Cash Flow Amount and the Available
Amount Basket as a result of any utilizations of such Cumulative Retained Excess
Cash Flow Amount since the date of the last such certificate, (v) certify that
there have been no changes to the schedules to the Security Agreement since the
Closing Date or, if later, since the date of the most recent certificate
pursuant to this Section 5.04(c), or if there have been any such changes,
provide an updated and replacement schedule

 

98

--------------------------------------------------------------------------------


 

reflecting such changes, and (vi) details of the adjustments to the financial
statements necessary to eliminate the contribution to such accounts by any
Unrestricted Subsidiary or any assets of the Parent other than the equity in
Holdings;

 

(d)                                 within 90 days after the beginning of each
fiscal year of the Lead Borrower, a detailed consolidated budget for such fiscal
year approved by the board of Holdings (including a projected consolidated
balance sheet and related statements of projected operations and cash flows as
of the end of and for such fiscal year and setting forth the assumptions used
for purposes of preparing such budget);

 

(e)                                  promptly after the same become publicly
available, copies of, or links to copies of, all periodic and other reports,
proxy statements and other materials filed by the Parent, Holdings, the
Borrowers or any of their respective Restricted Subsidiaries with the SEC, or
any Governmental Authority succeeding to any or all of the functions of the SEC,
or with any national securities exchange, or distributed to its shareholders, as
the case may be;

 

(f)                                   promptly after the receipt thereof by
Holdings or the Borrowers or any of their respective subsidiaries, a copy of any
final “management letter” received by any such Person from its certified public
accountants and the management’s response thereto;

 

(g)                                  unless the Parent has had an earnings call
with respect to such quarterly financial statements, within 30 days after the
date of delivery of the quarterly financial statements pursuant to
Section 5.04(b) (or such later date agreed to by the Administrative Agent in its
reasonable discretion), the Lead Borrower will hold a conference call or
teleconference, at a time selected by the Lead Borrower and reasonably
acceptable to the Administrative Agent, with all of the Lenders that choose to
participate, to review the financial results of the previous Fiscal Quarter and
the financial condition of the Lead Borrower and its Subsidiaries and the budget
for the current fiscal year;

 

(h)                                 promptly after the request by any Lender,
all documentation and other information that such Lender reasonably requests in
order to comply with its ongoing obligations under applicable “know your
customer” and anti-money laundering rules and regulations, including the USA
PATRIOT Act; and

 

(i)                                     promptly, from time to time, such other
information regarding the operations, business affairs and financial condition
of Holdings, the Borrowers or any of the Borrowers’ respective Restricted
Subsidiaries, or compliance with the terms of any Loan Document, as the
Administrative Agent or any Lender through the Administrative Agent may
reasonably request.

 

Documents required to be delivered pursuant to this Section 5.04 may be
delivered electronically and, if so delivered, shall be deemed to have been
delivered to the Administrative Agent and the Lenders on the date on which
(i) the Lead Borrower posts such documents, or provides a link thereto, on its
principal publicly accessible website or (ii) such documents are posted on the
Lead Borrower’s behalf on IntraLinks/IntraAgency, Syndtrak or another similar
electronic system (the “Platform”); provided that the Lead Borrower shall notify

 

99

--------------------------------------------------------------------------------


 

the Administrative Agent of the posting of any such documents and provide to the
Administrative Agent by electronic mail electronic versions of such documents.

 

Section 5.05                             Litigation and Other Notices.  Furnish
to the Administrative Agent and each Lender prompt written notice of the
following:

 

(a)                                 any Default or Event of Default, specifying
the nature and extent thereof and the corrective action (if any) taken or
proposed to be taken with respect thereto;

 

(b)                                 to the extent required to be disclosed by
Securities Laws:

 

(i)                                     the filing or commencement of, or any
threat or notice of intention of any Person to file or commence, any action,
suit or proceeding, whether at law or in equity or by or before any Governmental
Authority, against the Borrowers or any Affiliate thereof that could reasonably
be expected to result in a Material Adverse Effect;

 

(ii)                                  (x) the occurrence of any ERISA Event
that, alone or together with any other ERISA Events that have occurred, could
reasonably be expected to result in a Material Adverse Effect and (y) the
occurrence of any Foreign Benefit Event that, alone or together with any other
Foreign Benefit Events that have occurred, could reasonably be expected to
result in a Material Adverse Effect, and in each case, Holdings, the Borrowers
or the applicable Restricted Subsidiary will also furnish to the Administrative
Agent and each Lender a statement of its financial officer setting forth the
details as to such ERISA Event(s) or Foreign Benefit Event(s) (as applicable)
and the action, if any, that such entity proposes to take with respect thereto;

 

(iii)                               any development that has resulted in, or
could reasonably be expected to result in, a Material Adverse Effect; and

 

(iv)                              the occurrence of any material fraud that
involves management employees who have a significant role in the internal
controls over financial reporting of the Loan Parties, in each case, as
described in Securities Laws;

 

(c)                                  any change in the Lead Borrower’s corporate
rating by S&P, in the Lead Borrower’s corporate family rating by Moody’s or in
the ratings of the Term Loan Facility by S&P or Moody’s, or any notice from
either such agency indicating its intent to effect such a change or to place the
Lead Borrower or the Term Loan Facility on a “CreditWatch” or “WatchList” or any
similar list, in each case with negative implications, or its cessation of, or
its intent to cease, rating the Lead Borrower or the Term Loan Facility;

 

(d)                                 any change in the Fiscal Year of the Parent
or any of its Subsidiaries; and

 

(e)                                  any material change in the status or terms
and conditions of use of any material FCC License of the Lead Borrower or any of
its Restricted Subsidiaries.

 

100

--------------------------------------------------------------------------------


 

Section 5.06                             Information Regarding Collateral.
(a) Furnish to the Administrative Agent prompt written notice of any change
(i) in any Loan Party’s corporate name, (ii) in the jurisdiction of organization
or formation of any Loan Party, (iii) in any Loan Party’s identity or corporate
structure or (iv) in any Loan Party’s Federal Taxpayer Identification Number. 
Holdings and the Borrowers agree not to effect or permit any change referred to
in the preceding sentence unless all filings have been made under the UCC or
otherwise that are required in order for the Collateral Agent or the
Administrative Agent, as applicable to continue at all times following such
change to have a valid, legal and perfected security interest in all the
Collateral.  Holdings and the Borrowers also agree promptly to notify the
Administrative Agent if any material portion of the Collateral is damaged or
destroyed.

 

(b)                                 In the case of the Lead Borrower, each year,
at the time of delivery of the annual financial statements with respect to the
preceding fiscal year pursuant to Section 5.04(a), deliver to the Administrative
Agent a certificate of a Financial Officer setting forth the information
required pursuant to Sections I(A), I(B), I(D), and II of the Perfection
Certificate or confirming that there has been no change in such information
since the date of the Perfection Certificate delivered on the Closing Date or
the date of the most recent certificate delivered pursuant to this
Section 5.06(b).

 

Section 5.07                             Maintaining Records; Access to
Properties and Inspections; Maintenance of Ratings.  (a) Keep all financial
records in accordance with GAAP.  Each Loan Party will, and will cause each of
its subsidiaries to, permit any representatives designated by the Administrative
Agent to visit and inspect the financial records and the properties of such
Person at reasonable times and as often as reasonably requested and to make
extracts from and copies of such financial records, and permit any
representatives designated by the Administrative Agent or any Lender to discuss
the affairs, finances and condition of such Person with the officers thereof and
independent accountants therefor; provided that, excluding any such visits and
inspections during the continuation of an Event of Default, only the
Administrative Agent or its designee on behalf of the Lenders may exercise this
right under this Section 5.07 and the Administrative Agent or its designee shall
not exercise such rights more often than twice during any calendar year at the
Lead Borrower’s expense.

 

(b)                                 Use commercially reasonable efforts to
(x) maintain a public rating of Initial Term Loan Facility by each of S&P and
Moody’s and (y) use commercially reasonable efforts to maintain a public
corporate rating from S&P and a public corporate family rating from Moody’s, in
each case in respect of the Lead Borrower (it being understood and agreed that
“commercially reasonable efforts” shall in any event include the payment by the
Lead Borrower of customary rating agency fees and cooperation with information
and data requests by Moody’s and S&P in connection with their ratings process).

 

Section 5.08                             Use of Proceeds.  Use the proceeds of
the Term Loans only for the purposes specified in Section 3.13.

 

Section 5.09                             Employee Benefits.  Except for
non-compliances which, in the aggregate, would not have a Material Adverse
Effect, cause any:  (a) Plans to be in compliance in all material respects with
the applicable provisions of ERISA and the Code and (b) any

 

101

--------------------------------------------------------------------------------


 

Foreign Pension Plans to be in compliance in all material respects with the laws
applicable to any such Foreign Pension Plans.

 

Section 5.10                             Covenant to Guarantee Obligations and
Give Security.  At the Lead Borrower’s expense, subject to the provisions of the
Collateral and Guarantee Requirement and any applicable limitation in any
Security Document, take all action necessary or reasonably requested by the
Administrative Agent or the Collateral Agent to ensure that the Collateral and
Guarantee Requirement continues to be satisfied, including:

 

(a)                                 (x) upon the formation or acquisition of any
new direct or indirect wholly owned Material Domestic Subsidiary (in each case,
other than an Unrestricted Subsidiary or an Excluded Subsidiary) by any Loan
Party, the designation in accordance with Section 5.15, of any existing direct
or indirect wholly owned Material Domestic Subsidiary as a Restricted Subsidiary
or any Subsidiary (other than an Unrestricted Subsidiary or a Excluded
Subsidiary) becoming a wholly owned Material Domestic Subsidiary, (y) upon the
acquisition of any material assets by the Borrower or any Subsidiary Guarantor
or (z) with respect to any Subsidiary at the time it becomes a Loan Party, for
any material assets held by such Subsidiary (in each case, other than assets
constituting Collateral under a Security Document that becomes subject to the
Lien created by such Security Document upon acquisition thereof (without
limitation of the obligations to perfect such Lien)):

 

(i)                                     within forty-five (45) days (or such
greater number of days specified below) after such formation, acquisition or
designation or, in each case, such longer period as the Administrative Agent may
agree in its reasonable discretion:

 

(A)                               cause each such Material Domestic Subsidiary
that is required to become a Subsidiary Guarantor under the Collateral and
Guarantee Requirement to furnish to the Collateral Agent a description of the
Material Owned Real Property owned by such Material Domestic Subsidiary in
detail reasonably satisfactory to the Collateral Agent;

 

(B)                               within forty-five (45) days (or within ninety
(90) days in the case of documents listed in Section 5.13(b)) after such
formation, acquisition or designation, cause each such Material Domestic
Subsidiary that is required to become a Subsidiary Guarantor pursuant to the
Collateral and Guarantee Requirement to duly execute and deliver to the
Collateral Agent Mortgages with respect to any Material Owned Real Property,
Security Agreement Supplements, Intellectual Property Security Agreements,
Deposit Account Control Agreements in respect of each Deposit Account (other
than Excluded Accounts) maintained by such Subsidiary and other security
agreements and documents (including, with respect to Mortgages, the documents
listed in Section 5.13(b)), as reasonably requested by and in form and substance
reasonably satisfactory to the Collateral Agent (consistent with the Mortgages,
Security Agreement, Intellectual Property Security Agreements and other Security
Documents in effect on the Closing Date), in each case granting Liens required
by the Collateral and Guarantee Requirement;

 

102

--------------------------------------------------------------------------------


 

(C)                               cause each such Material Domestic Subsidiary
that is required to become a Subsidiary Guarantor pursuant to the Collateral and
Guarantee Requirement to deliver any and all certificates representing Equity
Interests (to the extent certificated) that are required to be pledged pursuant
to the Collateral and Guarantee Requirement, accompanied by undated stock powers
or other appropriate instruments of transfer executed in blank (or any other
documents customary under local law) and instruments evidencing the intercompany
Indebtedness held by such Material Domestic Subsidiary and required to be
pledged pursuant to the Security Documents, indorsed in blank to the Collateral
Agent;

 

(D)                               within forty-five (45) days (or within ninety
(90) days in the case of documents listed in Section 5.13(b)) after such
formation, acquisition or designation, take and cause the applicable Material
Domestic Subsidiary and each direct or indirect parent of such applicable
Material Domestic Subsidiary that is required to become a Subsidiary Guarantor
pursuant to the Collateral and Guarantee Requirement to take whatever action
(including the recording of Mortgages, the filing of Uniform Commercial Code
financing statements and delivery of stock and membership interest certificates
to the extent certificated) may be necessary in the reasonable opinion of the
Administrative Agent to vest in the Collateral Agent (or in any representative
of the Collateral Agent designated by it) valid first-priority perfected Liens
required by the Collateral and Guarantee Requirement, enforceable against all
third parties in accordance with their terms, except as such enforceability may
be limited by Debtor Relief Laws and by general principles of equity (regardless
of whether enforcement is sought in equity or at law);

 

(ii)                                  within forty-five (45) days (or within
ninety (90) days in the case of documents listed in Section 5.13(b)) after the
request therefor by the Administrative Agent (or such longer period as the
Administrative Agent may agree in its reasonable discretion), deliver to the
Administrative Agent a signed copy of an opinion, addressed to the
Administrative Agent and the Lenders, of counsel for the Loan Parties reasonably
acceptable to the Administrative Agent as to such matters set forth in this
Section 5.10(a) as the Administrative Agent may reasonably request; and

 

(iii)                               as promptly as practicable after the
reasonable request therefor by the Administrative Agent or Collateral Agent,
deliver to the Collateral Agent with respect to each applicable Material Owned
Real Property, title reports, surveys, environmental assessment reports,
appraisals (if required under FIRREA) and flood certifications under Regulation
H of the Board (together with evidence of federal flood insurance for any such
property located in a flood hazard area); provided that the Collateral Agent may
in its reasonable discretion accept any such existing report or survey to the
extent prepared as of a date reasonably satisfactory to the Collateral Agent;
provided, however, that there shall be no obligation to deliver to the
Collateral Agent any environmental assessment report whose disclosure to the
Collateral Agent would require the consent of a Person other than the Borrower
or one of its Restricted Subsidiaries, where, despite the

 

103

--------------------------------------------------------------------------------


 

commercially reasonable efforts of the Borrower to obtain such consent, such
consent cannot be obtained; and

 

(b)                                 after the Closing Date, promptly after the
acquisition of any Material Owned Real Property by the Borrower or any
Subsidiary Guarantor, and where such Material Owned Real Property shall not
already be subject to a perfected Lien pursuant to the Collateral and Guarantee
Requirement, the Borrower shall give notice thereof to the Collateral Agent and
will take, or cause the relevant Restricted Subsidiary to take, the actions
referred to in Section 5.13(b).

 

Section 5.11                             Compliance with Environmental Laws. 
Comply, and use commercially reasonable efforts to cause all lessees and other
Person occupying its properties to comply, in all material respects with all
Environmental Laws applicable to its operations and properties; obtain and renew
all material environmental permits necessary for its operations and properties;
and conduct any remedial action in accordance in all material respects with
Environmental Laws; provided, however, that none of Holdings, the Borrowers or
any of the Borrowers’ respective Restricted Subsidiaries shall be required to
undertake any remedial action required by Environmental Laws to the extent that
its obligation to do so is being contested in good faith and by proper
proceedings and appropriate reserves are being maintained with respect to such
circumstances in accordance with GAAP.

 

Section 5.12                             [Reserved].

 

Section 5.13                             Further Assurances.  Subject to the
provisions of the Collateral and Guarantee Requirement and any applicable
limitations in any Security Document and in each case at the expense of the
Borrower:

 

(a)                                 Promptly upon reasonable request by the
Administrative Agent or the Collateral Agent or as may be required by Applicable
Laws (i) correct any material defect or error that may be discovered in the
execution, acknowledgment, filing or recordation of any Security Document or
other document or instrument relating to any Collateral and (ii) do, execute,
acknowledge, deliver, record, re-record, file, re-file, register and re-register
any and all such further acts, deeds, certificates, assurances and other
instruments as the Administrative Agent or Collateral Agent may reasonably
request from time to time in order to carry out more effectively the purposes of
the Security Documents.

 

(b)                                 In the case of any Material Owned Real
Property acquired after the Closing Date by the Borrower or a Subsidiary
Guarantor, provide the Collateral Agent with a Mortgage in respect of such
Material Owned Real Property within ninety (90) days (or such longer period as
the Administrative Agent may agree in its sole discretion) of the acquisition of
such Material Owned Real Property in each case together with:

 

(ii)                                  evidence that counterparts of the
Mortgages have been duly executed, acknowledged and delivered and are in form
suitable for filing or recording in all filing or recording offices that the
Collateral Agent may deem reasonably necessary or desirable in order to create a
valid and subsisting perfected Lien on such Material Owned Real Property in
favor of the Collateral Agent for the benefit of the Secured Parties and that
all

 

104

--------------------------------------------------------------------------------


 

filing and recording taxes and fees have been paid or otherwise provided for in
a manner reasonably satisfactory to the Collateral Agent;

 

(iii)                               fully paid American Land Title Association
Lender’s Extended Coverage title insurance policies or the equivalent or other
form available in each applicable jurisdiction (the “Mortgage Policies”) in form
and substance, with endorsements available in the applicable jurisdiction and in
amount, reasonably acceptable to the Collateral Agent (not to exceed the value
of the real properties covered thereby), issued, coinsured and reinsured by
title insurers reasonably acceptable to the Collateral Agent, insuring the
Mortgages to be valid subsisting Liens on the real property described therein,
subject only to Liens permitted by Section 6.02, and providing for such other
affirmative insurance (including endorsements for future advances under the Loan
Documents) and such coinsurance and direct access reinsurance as the Collateral
Agent may reasonably request and is available at commercially reasonable rates
in the applicable jurisdiction;

 

(iv)                              opinions of local counsel for the Loan Parties
in states in which such Material Owned Real Property is located, with respect to
the enforceability and perfection of the Mortgages and any related fixture
filings in form and substance reasonably satisfactory to the Administrative
Agent;

 

(v)                                 title reports, surveys and environmental
assessment reports and appraisals (if required under FIRREA), flood
certifications under Regulation H of the Board (together with evidence of
federal flood insurance for any such property located in a flood hazard area),
provided that the Administrative Agent may in its reasonable discretion accept
any such existing report or survey to the extent prepared as of a date
reasonably satisfactory to the Administrative Agent; provided, however, that
there shall be no obligation to deliver to the Administrative Agent any
environmental assessment report whose disclosure to the Administrative Agent
would require the consent of a Person other than the Borrower or one of its
Subsidiaries, where, despite the commercially reasonable efforts of the Borrower
to obtain such consent, such consent cannot be obtained; and

 

(vi)                              such other evidence that all other actions
that the Administrative Agent or Collateral Agent may reasonably deem necessary
or desirable in order to create valid and subsisting Liens on the real property
described in the Mortgages has been taken.

 

Section 5.14                             Maintenance of Company Separateness of
Unrestricted Subsidiaries. The Lead Borrower will cause each of its Unrestricted
Subsidiaries to satisfy customary company formalities, including, as applicable,
(i) the holding of regular board of directors’ and shareholders’ meetings or
action by directors or shareholders without a meeting, (ii) the maintenance of
separate company offices and records and (iii) the maintenance of separate bank
accounts in its own name. No Unrestricted Subsidiary shall take any action, or
conduct its affairs in a manner, which is likely to result in its company
existence being ignored, or in its assets and liabilities being substantively
consolidated with those of the Borrower or any of its Restricted Subsidiaries in
a bankruptcy, reorganization or other insolvency proceeding

 

105

--------------------------------------------------------------------------------


 

Section 5.15                             Designation of Subsidiaries.  The Lead
Borrower may at any time designate or re-designate (including, any then existing
or subsequently acquired or organized Subsidiary) (x) any Restricted Subsidiary
of any Borrower as an Unrestricted Subsidiary or (y) any Unrestricted Subsidiary
as a Restricted Subsidiary; provided that (i) immediately before and after such
designation, no Default or Event of Default shall have occurred and be
continuing, (ii) no Borrower may be designated as an Unrestricted Subsidiary,
(iii) as of the last date of designation thereof, no Unrestricted Subsidiary
shall own any Equity Interests in any Borrower or any Loan Party or hold any
Indebtedness of, or Lien on any property of any Borrower or any Loan Party,
(iv) the holder of any Indebtedness of any Unrestricted Subsidiary shall not
have any recourse to any Borrower or any Loan Party with respect to such
Indebtedness (unless such Indebtedness is otherwise permitted under
Section 6.01) or (v) any Subsidiary previously designated as an Unrestricted
Subsidiary may not thereafter be re-designated as an Unrestricted Subsidiary. 
The designation of any subsidiary as an Unrestricted Subsidiary shall constitute
an Investment by the Borrowers therein at the date of designation in an amount
equal to the portion (proportionate to such Borrower’s equity interest in such
subsidiary) of the fair market value of the net assets of such Subsidiary (and
such designation shall only be permitted to the extent such Investment is
permitted under Section 6.04).  The designation of any Unrestricted Subsidiary
as a Restricted Subsidiary shall constitute the incurrence at the time of
designation of any Indebtedness or Liens of such Restricted Subsidiary existing
at such time.

 

Section 5.16                             Post-Closing Items.  (a) The Loan
Parties shall take all necessary actions to satisfy the items described on
Schedule 5.16 within the applicable periods of time specified in such Schedule
(or such longer periods as the Administrative Agent may agree in its sole
discretion).

 

(b)                                 In connection with each of the Mortgaged
Properties, within ninety (90) days of the Closing Date (or such longer period
as the Administrative Agent may reasonably allow) (i) each of the Mortgages, in
form and substance reasonably satisfactory to the Administrative Agent, relating
to each of the Mortgaged Properties shall have been duly executed by the parties
thereto and delivered to the Collateral Agent and shall be in full force and
effect; except for the Deed of Mortgage, which the Loan Parties represent has
been filed and recorded in the corresponding Section of the Puerto Rico Registry
of Property and the Deed of Amendment, which the Loan Parties represent has been
filed and is pending recordation in the corresponding Section of the Puerto Rico
Registry of Property, (ii) each of such Mortgaged Properties shall not be
subject to any Lien other than those permitted under Section 6.02 and
(iii) (A) each of such Mortgages shall have been filed and recorded in the
corresponding recording office (except for the Deed of Mortgage, which the Loan
Parties represent has been filed and recorded in the corresponding Section of
the Puerto Rico Registry of Property and the Deed of Amendment which the Loan
Parties represent has been filed and is pending recordation in the corresponding
Section of the Puerto Rico Registry of Property) and, in connection therewith,
the Collateral Agent shall have received evidence reasonably satisfactory to it
of each such filing and recordation and  (B) the Collateral Agent shall have
received such other documents, including a policy or policies of title insurance
issued by a nationally recognized title insurance company in an amount not to
exceed the fair market value of such mortgaged property (as determined in good
faith by the Lead Borrower), together with such endorsements, coinsurance and
reinsurance as may be reasonably requested by the Collateral Agent and the
Lenders, insuring the Mortgages

 

106

--------------------------------------------------------------------------------


 

as valid first liens on the Mortgaged Properties, free of Liens other than those
permitted under Section 6.02, together with such flood determinations, surveys
and legal opinions required to be furnished pursuant to the terms of the
Mortgages or as reasonably requested by the Collateral Agent or the
Administrative Agent.

 

ARTICLE VI

 

Negative Covenants

 

Each of the Borrowers covenants and agrees with each Lender that, so long as
this Agreement shall remain in effect and until the Commitments have been
terminated and any Loan or other Obligation (including all Fees and all other
expenses or amounts payable under any Loan Document other than contingent
indemnification obligations as to which no claim has been asserted and
obligations and liabilities under Cash Management Obligations and Secured
Hedging Agreements as to which arrangements satisfactory to the applicable Cash
Management Bank or Hedging Bank shall have been made) hereunder have been paid
in full, unless the Required Lenders shall otherwise consent in writing,
(A) except with respect to Section 6.12, it shall not, nor shall it permit any
of its respective Restricted Subsidiaries to, directly or indirectly and
(B) with respect to Section 6.12, Holdings shall not:

 

Section 6.01                             Indebtedness.  Incur, create, assume or
permit to exist any Indebtedness, except:

 

(a)                                 Indebtedness existing on the Closing Date
and set forth in Schedule 6.01 and any Permitted Refinancing thereof (or
successive Permitted Refinancings thereof);

 

(b)                                 Indebtedness created hereunder and under the
other Loan Documents;

 

(c)                                  (i) Indebtedness of (A) any Loan Party
owing to any other Loan Party (other than Holdings), (B) any Restricted
Subsidiary that is not a Loan Party owing to any other Restricted Subsidiary
that is not a Loan Party, and (C) any Loan Party owing to any Restricted
Subsidiary which is not a Loan Party;

 

(ii) Indebtedness of any Restricted Subsidiary that is not a Loan Party owing to
any Loan Party (other than Holdings) not in excess of $5,000,000;

 

(d)                                 Indebtedness of the Lead Borrower or any of
its Restricted Subsidiaries incurred to finance the acquisition, construction or
improvement of any fixed or capital assets, and extensions, renewals and
replacements of any such Indebtedness that do not increase the outstanding
principal amount thereof; provided that (i) such Indebtedness is incurred prior
to or within 180 days after such acquisition or the completion of such
construction or improvement and (ii) the aggregate principal amount of
Indebtedness permitted by this Section 6.01(d), when combined with the aggregate
principal amount of all Capital Lease Obligations incurred pursuant to
Section 6.01(e), shall not exceed the greater of (x) $7,500,000 and (y) an
amount equal to 1.75% of the Consolidated Total Assets of the Lead Borrower and
its Restricted Subsidiaries, at any time outstanding;

 

107

--------------------------------------------------------------------------------


 

(e)                                  Capital Lease Obligations in an aggregate
principal amount, when combined with the aggregate principal amount of all
Indebtedness incurred pursuant to Section 6.01(d), not in excess of the greater
of (x) $7,500,000 and (y) an amount equal to 1.75% of the Consolidated Total
Assets of the Lead Borrower and its Restricted Subsidiaries, at any time
outstanding;

 

(f)                                   Indebtedness under performance bonds or
with respect to workers’ compensation claims, in each case incurred in the
ordinary course of business;

 

(g)                                  Indebtedness of any Person that becomes a
Restricted Subsidiary after the Closing Date; provided that (i) such
Indebtedness exists at the time such Persons becomes a Subsidiary and is not
created in contemplation of or in connection with such Person becoming a
Restricted Subsidiary, (ii) neither the Borrowers nor any of their respective
Restricted Subsidiaries (other than such Person or any other Person that such
Person merges with or that acquires the assets of such Person) shall have any
liability or other obligation with respect to such Indebtedness,
(iii) immediately after such Person becomes a Restricted Subsidiary, no Default
or Event of Default shall have occurred and be continuing and (iv) the Total Net
Leverage Ratio shall be less than or equal to 6.00:1.00, determined on a Pro
Forma Basis after giving effect to such Person becoming a Restricted Subsidiary;

 

(h)                                 (i) Indebtedness representing deferred
compensation or equity based compensation to current or former officers,
directors, consultants advisors or employees of Holdings, the Borrowers, any of
the Borrowers’ respective Restricted Subsidiaries incurred in the ordinary
course of business and (ii) Indebtedness consisting of obligations of Holdings,
the Borrowers or any of the Borrowers’ respective Restricted Subsidiaries under
deferred compensation or other similar arrangements incurred in connection with
any investments, Loans, advances, Restricted Payments or other disbursements
permitted hereunder in an aggregate amount for this Section 6.01(h) not to
exceed $2,000,000 outstanding at any time;

 

(i)                                     Indebtedness issued by Holdings, the
Borrowers or any of the Restricted Subsidiaries to current and former officers,
directors, consultants, advisors and employees of Holdings, the Borrowers, any
of the Restricted Subsidiaries or any of their respective Affiliates, in lieu of
or combined with cash payments to finance the purchase of Equity Interests of
Holdings, the Borrowers, or any of the Restricted Subsidiaries, in each case, to
the extent such purchase is otherwise permitted hereunder and in an aggregate
amount not to exceed $2,000,000 in any fiscal year;

 

(j)                                    Indebtedness in respect of those Hedging
Agreements incurred in the ordinary course of business and consistent with
prudent business practice;

 

(k)                                 Guarantees of (i) any Loan Party in respect
of Indebtedness of any Borrower or any other Subsidiary Guarantor otherwise
permitted hereunder (other than Indebtedness permitted under clause (h)),
(ii) any Foreign Subsidiary in respect of Indebtedness of any other Foreign
Subsidiary and (iii) any Borrower or any Restricted Subsidiary in respect of
Indebtedness of any Unrestricted Subsidiary, Immaterial

 

108

--------------------------------------------------------------------------------


 

Subsidiary, or Foreign Subsidiary provided that the aggregate outstanding amount
of Indebtedness guaranteed under this clause (iii) shall not at any time exceed
$5,000,000;

 

(l)                                     Guarantees resulting from endorsement of
negotiable instruments in the ordinary course of business;

 

(m)                             obligations in respect of surety, stay, customs
and appeal bonds, performance bonds and performance and completion guarantees
required in the ordinary course of business or in connection with the
enforcement of rights or claims of the Borrower or the Subsidiaries or in
connection with judgments that have not resulted in an Event of Default under
Section 7.01(i);

 

(n)                                 Indebtedness in respect of netting services,
overdraft protections and similar arrangements in each case in connection with
cash management and deposit accounts;

 

(o)                                 Indebtedness consisting of (i) the financing
of insurance premiums in the ordinary course of business or (ii) take or pay
obligations contained in supply arrangements in the ordinary course of business;

 

(p)                                 Indebtedness incurred by the Borrowers or
any of their respective Restricted Subsidiaries constituting reimbursement
obligations with respect to letters of credit issued in the ordinary course of
business in respect of workers compensation claims, health, disability or other
employee benefits or property, casualty or liability insurance or
self-insurance, other Indebtedness with respect to reimbursement-type
obligations regarding workers compensation claims and other Indebtedness in
respect of bankers’ acceptance, letter of credit, warehouse receipts or similar
facilities entered into in the ordinary course of business; provided that upon
the drawing of such letters of credit or the incurrence of such Indebtedness,
such obligations are reimbursed within five Business Days following such drawing
or incurrence;

 

(q)                                 all premiums (if any), interest (including
post-petition interest), fees, expenses, charges and additional or contingent
interest on obligations described in clauses (a) through (p) above and
(r) through (v) below;

 

(r)                                    Permitted First Priority Refinancing
Debt, Permitted Second Priority Refinancing Debt and Permitted Unsecured
Refinancing Debt and any Permitted Refinancing Indebtedness in respect thereof
(or successive Permitted Refinancings thereof);

 

(s)                                   New Incremental Notes incurred pursuant to
Section 2.24 and any Permitted Refinancing thereof (or successive Permitted
Refinancings thereof);

 

(t)                                    Permitted Ratio Debt and any Permitted
Refinancing thereof (or successive Permitted Refinancings thereof); provided
that the amount of Indebtedness incurred under this clause (t) by Restricted
Subsidiaries that are not Subsidiary

 

109

--------------------------------------------------------------------------------


 

Guarantors shall not exceed the greater of $7,500,000 and 1.75% of Consolidated
Total Assets of the Lead Borrower and its Restricted Subsidiaries, at any time
outstanding;

 

(u)                                 other Indebtedness of the Borrowers and
their respective Restricted Subsidiaries in an aggregate principal amount not
exceeding the greater of (x) $7,500,000 and (y) an amount equal to 1.75% of the
Consolidated Total Assets of the Lead Borrower and its Restricted Subsidiaries,
at any time outstanding;

 

(v)                                 Indebtedness of Foreign Subsidiaries in an
aggregate principal amount not exceeding the greater of (x) $5,000,000 and
(y) an amount equal to 1.25% of the Consolidated Total Assets of the Lead
Borrower and its Restricted Subsidiaries, at any time outstanding; and

 

(w)                               to the extent constituting Indebtedness, any
payable owing to a Borrower or a Restricted Subsidiary by a Subsidiary permitted
under Section 6.04(m); provided that (A) any such payable shall be unsecured and
(B) if such payable is owed by any Loan Party, it shall be expressly
subordinated to the Obligations pursuant to an Affiliate Subordination
Agreement.

 

Section 6.02                             Liens.  Create, incur, assume or permit
to exist any Lien on any property or assets (including Equity Interests or other
securities of any Person, including any of the Lead Borrower’s Restricted
Subsidiaries) now owned or hereafter acquired by it or on any income or revenues
or rights in respect of any thereof, except:

 

(a)                                 Liens on property or assets of the Borrowers
and their respective Restricted Subsidiaries existing on the Closing Date and
set forth in Schedule 6.02; provided that such Liens shall secure only those
obligations which they secure on the Closing Date and Permitted Refinancings
thereof;

 

(b)                                 any Lien created under the Loan Documents;

 

(c)                                  any Lien existing on any property or asset
prior to the acquisition thereof by the Borrowers or any of their respective
Restricted Subsidiaries or existing on any property or assets of any Person that
becomes a Restricted Subsidiary after the Closing Date prior to the time such
Person becomes a Restricted Subsidiary, as the case may be; provided that
(i) such Lien is not created in contemplation of or in connection with such
acquisition or such Person becoming a Restricted Subsidiary, (ii) such Lien does
not apply to any other property or assets of Holdings, the Borrowers or any of
the Borrowers’ respective Restricted Subsidiaries and (iii) such Lien secures
only those obligations which it secures on the date of such acquisition or the
date such Person becomes a Restricted Subsidiary, as the case may be;

 

(d)                                 Liens for taxes not yet due or which are
being contested in compliance with Section 5.03;

 

(e)                                  Liens of landlords, laborers and employees
arising by operation of law and carriers’, warehousemen’s, mechanics’,
materialmen’s, repairmen’s or other like Liens

 

110

--------------------------------------------------------------------------------


 

arising in the ordinary course of business and securing obligations that are
(i) not overdue for a period of more than thirty (30) days or (ii) being
contested in compliance with Section 5.03;

 

(f)                                   pledges and deposits made in the ordinary
course of business (i) in compliance with workmen’s compensation, unemployment
insurance and other social security laws or regulations, (ii) securing insurance
premiums or reimbursement obligations under insurance policies, in each case
payable to insurance carriers that provide insurance to the Borrowers or any of
their respective Restricted Subsidiaries or (iii) pledges that may be required
under applicable foreign laws relating to claims by terminated employees and
other employee claims;

 

(g)                                  deposits to secure the performance of bids,
trade contracts (other than for Indebtedness), leases (other than Capital Lease
Obligations), statutory obligations, surety and appeal bonds, performance bonds
and other obligations of a like nature incurred in the ordinary course of
business;

 

(h)                                 (A) survey exceptions or encumbrances,
zoning or other restrictions, easements or reservations, rights of others,
utilities and other similar purposes, rights-of-way, restrictions on use of real
property and other similar encumbrances incurred in the ordinary course of
business which, in the aggregate, do not materially interfere with the ordinary
conduct of the business of the Borrowers or any of their respective Restricted
Subsidiaries and (B) with respect to any Mortgaged Property, Permitted
Encumbrances;

 

(i)                                     (i) leases, licenses, subleases and
sublicenses (including of Intellectual Property) granted in the ordinary course
of business and that do not (A) interfere in any material respect with the
business of the Borrowers or any of their respective Restricted Subsidiaries or
(B) secure any Indebtedness for borrowed money or (ii) the rights reserved or
vested in any Person by the terms of any lease, license, franchise, grant or
permit held by the Borrowers or any of their respective Restricted Subsidiaries,
or by law to terminate any such lease, license, franchise, grant or permit or to
require annual or periodic payments as a condition to the continuance thereof;

 

(j)                                    in the case of leased real property,
liens to which the fee interest (or any superior interest) on such property is
subject;

 

(k)                                 purchase money security interests in real
property, improvements thereto or equipment hereafter acquired (or, in the case
of improvements, constructed) by the Borrowers or any of their respective
Restricted Subsidiaries; provided that (i) such security interests secure
Indebtedness permitted by Sections 6.01(d) and (e), (ii) such security interests
are incurred, and the Indebtedness secured thereby is created, within 180 days
after such acquisition (or construction), (iii) the Indebtedness secured thereby
does not exceed the lesser of the cost or the fair market value of such real
property, improvements or equipment at the time of such acquisition (or
construction) and (iv) such security interests do not apply to any other
property or assets of the Borrowers or any of their respective Restricted
Subsidiaries;

 

111

--------------------------------------------------------------------------------


 

(l)            judgment Liens securing judgments not constituting an Event of
Default under Article VII;

 

(m)          Liens in favor of customs and revenue authorities arising as a
matter of law to secure payment of customs duties in connection with the
importation of goods in the ordinary course of business;

 

(n)           Liens consisting of (i) agreements to sell any property in a
Disposition permitted under Section 6.05 and (ii) earnest money deposits made by
the Borrowers or any of their respective Restricted Subsidiaries in connection
with any letter of intent or purchase agreement entered into in connection with
an investment permitted under Section 6.04;

 

(o)           Liens arising out of conditional sale, title retention,
consignment or similar arrangements for sale of goods entered into by the
Borrowers or any of their respective Restricted Subsidiaries in the ordinary
course of business;

 

(p)           Liens deemed to exist in connection with investments in repurchase
agreements permitted under Section 6.04(b);

 

(q)           Liens arising solely by virtue of any statutory or common law or
customary contractual provision granted in the ordinary course of business
relating to banker’s liens, rights of set-off or similar rights and remedies as
to deposit or commodity trading or brokerage accounts or other funds maintained
with a creditor depository institution, provided that such accounts and funds
are not primarily intended by the Borrowers or their respective Restricted
Subsidiaries to provide collateral to the depository institution or the
commodity intermediary;

 

(r)            Liens that are contractual rights of set-off under agreements
entered into with customers of the Borrowers or their respective Restricted
Subsidiaries in the ordinary course of business;

 

(s)            Liens securing obligations in respect of New Incremental Notes
incurred pursuant to Section 2.24 and any Permitted Refinancing thereof (or
successive Permitted Refinancings thereof);

 

(t)            Liens on the Collateral securing (x) Permitted First Priority
Refinancing Debt or any Permitted Refinancing thereof (or successive Permitted
Refinancings thereof), and, in each case, subject to a Pari Passu Intercreditor
Agreement or (y) Permitted Second Priority Refinancing Debt or any Permitted
Refinancing thereof (or successive Permitted Refinancings thereof), and, in each
case, subject to a Junior Lien Intercreditor Agreement;

 

(u)           other Liens securing liabilities permitted hereunder in an
aggregate amount not to exceed the greater of (x) $7,500,000 and (y) an amount
equal to 1.75% of the Consolidated Total Assets of the Lead Borrower and its
Restricted Subsidiaries, at any time outstanding; and

 

112

--------------------------------------------------------------------------------


 

(v)           Liens on assets of Foreign Subsidiaries; provided that (i) such
Liens do not extend to, or encumber, assets that constitute Collateral, and
(ii) such Liens secure only Indebtedness, permitted by Section 6.01(v), incurred
by such Foreign Subsidiary;

 

Section 6.03          Sale and Lease-back Transactions.  Enter into any
arrangement, directly or indirectly, with any Person whereby it shall sell or
transfer any property, real or personal, used or useful in its business, whether
now owned or hereafter acquired, and thereafter rent or lease such property or
other property which it intends to use for substantially the same purpose or
purposes as the property being sold or transferred unless (i) the sale or
transfer of such property is permitted by Section 6.05(b) and (ii) any Capital
Lease Obligations or Liens arising in connection therewith are permitted by
Sections 6.01 and 6.02, as the case may be.

 

Section 6.04          Investments, Loans and Advances.  Purchase, make or hold
Investments, except:

 

(a)           (i) Investments by Holdings, the Borrowers and the Borrowers’
respective Restricted Subsidiaries existing on the Closing Date in the Equity
Interests of the Borrowers and the Borrowers’ respective Subsidiaries; and

 

(ii) additional investments by Holdings, the Borrowers and the Borrowers’
respective Restricted Subsidiaries in the Equity Interests of the Borrowers and
the Borrowers’ respective Restricted Subsidiaries after the Closing Date;
provided that (A) any such Equity Interests held by a Loan Party shall be
pledged pursuant to the applicable Security Agreement (subject to the
limitations applicable to voting stock of a Foreign Subsidiary or a CFC Holding
Company referred to therein) and (B) after giving pro forma effect to such
Investment the Collateral Coverage Requirement shall be satisfied;

 

(b)           Investments in Cash Equivalents;

 

(c)           loans or advances permitted under Section 6.01(c); provided that
any such loans and advances shall (A) be unsecured and (B) if such loans and
advances are owed by any Loan Party, they shall be expressly subordinated to the
Obligations pursuant to an Affiliate Subordination Agreement;

 

(d)           Investments (i) received in connection with the bankruptcy or
reorganization of, or settlement of delinquent accounts and disputes with,
customers and suppliers, in each case in the ordinary course of business and
(ii) consisting of extensions of credit in the nature of accounts receivable or
notes receivable arising from the grant of trade credit in the ordinary course
of business, and investments received in satisfaction or partial satisfaction
thereof from financially troubled account debtors and other credits to suppliers
made in the ordinary course of business;

 

(e)           the Borrowers and their respective Restricted Subsidiaries may
make loans and advances in the ordinary course of business to their respective
employees so long as the aggregate principal amount thereof at any time
outstanding (determined without regard to any write-downs or write-offs of such
loans and advances) shall not exceed $1,000,000 at any one time;

 

113

--------------------------------------------------------------------------------


 

(f)            the Borrowers or any of their respective Restricted Subsidiaries
may acquire all or substantially all the assets of a Person or line of business
of such Person or division thereof, or not less than a majority of the Equity
Interests (other than directors’ qualifying shares) of a Person (referred to
herein as the “Acquired Entity”); provided that (A) the Acquired Entity shall be
in a line of business permitted under Section 6.08; and (B) at the time of such
transaction, or in the case of clause (1) below, if earlier, solely at the time
that a binding commitment with respect to such transaction becomes effective,
(1) both before and after giving effect thereto, no Default or Event of Default
shall have occurred and be continuing, (2) the Borrowers shall comply, and shall
cause the Acquired Entity to comply, with the applicable provisions of
Section 5.13 and the Security Documents (3) after giving effect thereto, the
Collateral Coverage Requirement shall be satisfied (4) on the date of execution
of the purchase agreement in respect of such acquisition, the First Lien Net
Leverage Ratio does not exceed 4.00 to 1.00 on a Pro Forma Basis for such
acquisition as of the last day of the most recently ended Test Period for which
financial statements have been delivered pursuant to Section 5.04 and (5) the
Lead Borrower shall have delivered a certificate of a Financial Officer,
certifying as to the foregoing and containing reasonably detailed calculations
in support thereof, in form and substance satisfactory to the Administrative
Agent and (any acquisition of assets or an Acquired Entity meeting all the
criteria of this Section 6.04(f) being referred to herein as a “Permitted
Acquisition”);

 

(g)           Investments by the Borrowers in Hedging Agreements permitted under
Section 6.01(j);

 

(h)           bank deposits made in the ordinary course of business;

 

(i)            promissory notes and other non-cash consideration received in
connection with Dispositions permitted by Section 6.05;

 

(j)            Investments in the ordinary course of business consisting of
(i) endorsements for collection or deposit and (ii) customary trade arrangements
with customers consistent with past practices;

 

(k)           Investments existing on the Closing Date and set forth in Schedule
6.04;

 

(l)            Investments in joint ventures in an aggregate amount not to
exceed the greater of (x) $7,500,000 and (y) an amount equal to 1.75% of the
Consolidated Total Assets of the Lead Borrower and its Restricted Subsidiaries,
at any time outstanding;

 

(m)          to the extent constituting Investments, any receivable that is
distributed by a Subsidiary to its equity holders in lieu of a cash dividend
that is otherwise permitted under Section 6.06(a); provided that (i) if such
Subsidiary is a Loan Party, the recipient of such distribution shall also be a
Loan Party, and (ii) if such Subsidiary is a Restricted Subsidiary, the
recipient of such distribution shall also be a Restricted Subsidiary or a
Borrower;

 

114

--------------------------------------------------------------------------------


 

(n)           in addition to Investments permitted by paragraphs (a) through
(m) above, so long as no Default or Event of Default then exists or would result
therefrom and additional Investments by the Borrowers and their respective
Restricted Subsidiaries so long as the aggregate amount Invested pursuant to
this paragraph (n) (determined without regard to any write-downs or write-offs
of such Investments) does not exceed (x) the greater of (i) $10,000,000 or
(ii) 2.50% of Consolidated Total Assets of the Lead Borrower and its Restricted
Subsidiaries at the time of the last such investment in the aggregate plus
(y) the portion, if any, of the Available Amount Basket on the date of such
election that the Borrower elects to apply to this clause (y), such election to
be specified in a written notice of a Responsible Officer of the Lead Borrower
calculating in reasonable detail the amount of Available Amount Basket
immediately prior to such election and the amount thereof elected to be so
applied; and

 

(o)           Investments by any Foreign Subsidiary in any other Foreign
Subsidiary.

 

Section 6.05          Mergers, Consolidations and Dispositions.  (a) Wind up,
liquidate, dissolve, merge into or consolidate or amalgamate with any other
Person, or permit any other Person to merge into or consolidate or amalgamate
with it, or sell, transfer, lease or otherwise dispose of (in one transaction or
in a series of transactions) all or substantially all the assets (whether now
owned or hereafter acquired) of the Borrowers or less than all the Equity
Interests of any Restricted Subsidiary of the Lead Borrower, except that:

 

(ii)           (A) any Restricted Subsidiary may sell, transfer, lease or
otherwise dispose of all or substantially all of its assets or all of the Equity
Interests of any Restricted Subsidiary (upon voluntary winding up, liquidation,
dissolution or otherwise) to the Lead Borrower or to any other Restricted
Subsidiary; provided that if the transferor in such a transaction is a
Guarantor, then (i) the transferee must either be the Lead Borrower or a
Subsidiary Guarantor and (ii) to the extent constituting an Investment, such
Investment must be an Investment in or Indebtedness of a Restricted Subsidiary
which is not a Loan Party permitted to be incurred in accordance with Sections
6.01 and 6.04, respectively, (B) the Borrower may sell, transfer or otherwise
dispose of all or substantially all of its assets or all of the Equity Interests
of any Restricted Subsidiary to any Subsidiary Guarantors, and (C) any Foreign
Subsidiary may sell, transfer, lease or otherwise dispose of all or
substantially all of its assets or the Equity Interests of any Restricted
Subsidiary (upon voluntary winding up, liquidation, dissolution or otherwise) to
the Lead Borrower, any Subsidiary Guarantor or any other Foreign Subsidiary;

 

(iii)          (I) any Restricted Subsidiary may merge, amalgamate or
consolidate with or wind up, liquidate or dissolve into (i) the Lead Borrower;
provided that the Lead Borrower shall be the continuing or surviving Person or
the surviving Person shall expressly assume the obligations of the Lead Borrower
pursuant to documents reasonably acceptable to the Administrative Agent or
(ii) any one or more other Restricted Subsidiaries; provided that when any
Subsidiary Guarantor or any Borrower is merging with another Restricted
Subsidiary that is not a Subsidiary Guarantor (A) the Subsidiary Guarantor shall
be the continuing or surviving Person, (B) to the extent constituting an
Investment, such Investment must be an Investment in or Indebtedness of a
Restricted

 

115

--------------------------------------------------------------------------------


 

Subsidiary which is not a Loan Party permitted to be incurred in accordance with
Sections 6.01 and 6.04, respectively and (C) to the extent constituting a
Disposition, such Disposition must be permitted hereunder or (II) any Foreign
Subsidiary may merge, amalgamate or consolidate with or wind  up, liquidate or
dissolve into (i) any other Foreign Subsidiary, (ii) the Lead Borrower; provided
that the Lead Borrower shall be the continuing entity or (iii) any one or more
other Restricted Subsidiaries; provided that the Restricted Subsidiary shall be
the continuing or surviving Person;

 

(iv)          any Subsidiary of the Lead Borrower may dissolve, liquidate or
wind up its affairs at any time; provided that such dissolution, liquidation or
winding up, as applicable, could not reasonably be expected to have a Material
Adverse Effect; and

 

(v)           any merger, consolidation or amalgamation in connection with an
Investment permitted under Section 6.04(f).

 

(b)           Make any Disposition not otherwise permitted under paragraph
(a) above, except for:

 

(ii)           Dispositions of inventory, damaged, obsolete or worn out assets
and scrap, in each case disposed of in the ordinary course of business;

 

(iii)          Dispositions, transfers and other distributions of equipment
(A) in a transaction where such equipment is exchanged for credit against the
purchase price of similar replacement equipment or (B) the proceeds of such
Disposition are reasonably promptly applied to the purchase price of such
replacement equipment;

 

(iv)          (A) Investments permitted by Section 6.04 and (B) Restricted
Payments permitted by Section 6.06 (in each case other than by reference to this
Section 6.05 (or any clause under this Section 6.05));

 

(v)           Dispositions of cash and Cash Equivalents;

 

(vi)          sales, Dispositions or contributions of property (A) between Loan
Parties (other than Holdings), (B) between Restricted Subsidiaries (other than
Loan Parties), (C) by Restricted Subsidiaries that are not Loan Parties to the
Loan Parties (other than Holdings) or (D) by Loan Parties to any Restricted
Subsidiary that is not a Loan Party; provided that, in the case of clause (D),
(1) the portion (if any) of any such Disposition made for less than fair market
value and any non-cash consideration received in exchange for any such
Disposition, shall in each case constitute an Investment in such Restricted
Subsidiary and (2) the value of the property Disposed must be an amount that, if
treated as an Investment, would be a permitted Investment in a Restricted
Subsidiary that is not a Loan Party in accordance with Section 6.04;

 

(vii)         Dispositions in the ordinary course of business consisting of
abandonment, assignment or transfer of all of the trademarks, service marks,
trade names, copyrights, patents, patent rights, franchises, licenses and other
intellectual property rights that, in the

 

116

--------------------------------------------------------------------------------


 

good faith determination of the Lead Borrower, are uneconomical, negligible,
obsolete or otherwise not material in the conduct of its business;

 

(viii)        Dispositions of property formerly leased by the Lead Borrower or
its Restricted Subsidiaries and acquired by the Lead Borrower and sold as an
alternative to terminating the lease on such property;

 

(ix)          Dispositions of current assets or receivables owned by any Foreign
Subsidiary, including in connection with factoring transactions or receivables
financings, in the ordinary course of business;

 

(x)           the transfer or Disposition of property pursuant to sale and
leaseback transactions; provided that (A) at the time thereof and immediately
after giving effect thereto no Event of Default or Default shall have occurred
and be continuing or would result therefrom, (B) the aggregate fair market value
of all property disposed of in reliance on this clause shall not exceed
$5,000,000 since the Closing Date and (C) such transaction is for consideration
at least 75 % of which is cash or Cash Equivalents;

 

(xi)          (I) Casualty Events and (II) the transfer of property that is the
subject of a Casualty Event upon receipt of insurance or other proceeds arising
from such Casualty Event;

 

(xii)         the Disposition of investments in joint ventures to the extent
required by, or made pursuant to, any buy/sell arrangement or any similar
binding arrangement between joint venture parties, in each case, that is in
effect on the Closing Date;

 

(xiii)        licenses or sublicenses of intellectual property in the ordinary
course of business;

 

(xiv)        leases of real property in the ordinary course of business;

 

(xv)         the Borrowers and any of their respective Restricted Subsidiaries
may purchase and sell inventory in the ordinary course of business;

 

(xvi)        any Disposition or series of related Dispositions having a value
not to exceed $3,000,000 in any period of twelve consecutive months most
recently ended;

 

(xvii)       any Disposition as to which (A) at least 75 % of the consideration
is cash or consists of Cash Equivalents, (B) such consideration is at least
equal to the fair market value of the assets being sold, transferred, leased or
disposed of, (C) at the time of such transaction both before and after giving
effect thereto, no Default or Event of Default shall have occurred and be
continuing and (D) the Lead Borrower shall have delivered a certificate of a
Financial Officer, certifying as to the foregoing and containing reasonably
detailed calculations in support thereof, in form and substance satisfactory to
the Administrative Agent; provided that the amount of:

 

117

--------------------------------------------------------------------------------


 

(1)           any liabilities (as shown on the Lead Borrower’s or a Restricted
Subsidiary’s most recent balance sheet or in the notes thereto) of the Lead
Borrower or any Restricted Subsidiary (other than liabilities that are by their
terms subordinated to the Obligations) that are assumed by the transferee of any
such assets or that are otherwise cancelled or terminated in connection with the
transaction with such transferee,

 

(2)           any notes or other obligations or other securities or assets
received by the Lead Borrower or such Restricted Subsidiary from such transferee
that are converted by the Borrower or such Restricted Subsidiary into cash
within 180 days of the receipt thereof (to the extent of the cash received), and

 

(3)           any Designated Non-cash Consideration received by the Lead
Borrower or any of its Restricted Subsidiaries in such Asset Sale having an
aggregate fair market value (as determined in good faith by the Borrower), taken
together with all other Designated Non-cash Consideration received pursuant to
this clause (3) that is at that time outstanding, not to exceed $3,000,000 at
the time of the receipt of such Designated Non-cash Consideration (with the fair
market value of each item of Designated Non-cash Consideration being measured at
the time received and without giving effect to subsequent changes in value),
shall be deemed to be Cash Equivalents for the purposes of
Section 6.05(b)(xvii)(A); and

 

(xviii)      Dispositions between or among Foreign Subsidiaries.

 

To the extent that any Collateral is sold or otherwise Disposed of as permitted
by this Section 6.05(b) (other than to Holdings or any Restricted Subsidiary
thereof), such Collateral shall be sold free and clear of the Liens created by
the Security Documents and such Liens shall attach to the proceeds thereof, and
the Administrative Agent and the Collateral Agent are hereby authorized by the
Lenders to take any actions deemed appropriate in order to effect and/or
evidence the foregoing.

 

Section 6.06          Restricted Payments; Restrictive Agreements. (a) Declare
or make, or agree to declare or make, directly or indirectly, any Restricted
Payment (including pursuant to any Synthetic Purchase Agreement), or incur any
obligation (contingent or otherwise) to do so; provided, however, that:

 

(i)            any Restricted Subsidiary of the Lead Borrower may declare and
pay dividends or make other distributions ratably to its equity holders,

 

(ii)           so long as no Default or Event of Default shall have occurred and
be continuing or would result therefrom, the Lead Borrower may, or the Lead
Borrower may make distributions to Holdings (and Holdings may in turn make
distributions to the Parent) so that Holdings (or the Parent) may, repurchase
its Equity Interests (A) owned by current and former officers, directors,
consultants, advisors or employees of the Parent, Holdings, the Borrowers or the
Borrowers’ respective Restricted Subsidiaries or make payments to current and
former officers, directors, consultants, advisors or employees of the Parent,
Holdings, the Borrowers or the Borrowers’ respective Restricted Subsidiaries
(x) in connection with the exercise of stock options, stock appreciation rights

 

118

--------------------------------------------------------------------------------


 

or similar equity incentives or equity based incentives pursuant to any
management incentive plan, equity based compensation plan, equity subscription
agreement, equity award agreement, shareholders’ or members’ agreement or other
similar agreement, plan or arrangement, or (y) in connection with the retention,
promotion, separation from service, death or disability of such individuals, in
an aggregate amount for subclauses (x) and (y) of this clause (ii) not to exceed
$1,000,000 in any fiscal year, or (B) in respect of Warrants outstanding on the
Closing Date, in an aggregate amount for this subclause (B) not to exceed
$5,000,000 in any fiscal year;

 

(iii)          the Lead Borrower may make Restricted Payments to Holdings (and
Holdings may in turn make Restricted Payments to the Parent) in order to allow
Holdings and/or the Parent to (x) pay Holdings and/or the Parent’s
administrative expenses and corporate overhead, franchise fees, public company
costs (including SEC fees and auditing fees) and customary director fees,
(y) pay premiums and deductibles in respect of directors and officers insurance
policies and excess liability policies obtained from third-party insurers,
provided that, with respect to subclauses (x) and (y), during any Fiscal Year
during which the Parent carried on any business other than the ownership of the
equity in Holdings, the Lead Borrower may only make Restricted Payments to
Holdings (and Holdings may in turn make Restricted Payments to the Parent) only
in respect of those administrative expenses and corporate overhead, franchise
fees, public company costs (including SEC fees and auditing fees), customary
director fees and premiums and deductibles in respect of directors and officers
insurance policies and excess liability policies obtained from third-party
insurers reasonably determined by the Lead Borrower to be allocable to Holdings
and its Subsidiaries and (z) pay Tax liabilities attributable to Holdings and
its subsidiaries in an amount not to exceed the amount of such taxes that would
be payable by Holdings and its subsidiaries on a stand-alone basis (if Holdings
were a corporation and parent of a consolidated group including its
subsidiaries), provided that (A) any payments made pursuant to this clause
(z) in any period that are not otherwise deducted in calculating Consolidated
Net Income shall be deducted in calculating Consolidated Net Income for such
period (and shall be deemed to be a provision for taxes for purposes of
calculating Excess Cash Flow for such period) and (B) all Restricted Payments
made to the Parent or Holdings pursuant to this clause (iii) shall be used by
Parent or Holdings, as the case may be, for the purposes specified herein within
20 days of the receipt thereof,

 

(iv)          the Borrowers and each of their respective Restricted Subsidiaries
may purchase, redeem or otherwise acquire its common Equity Interests with the
proceeds received from the substantially concurrent issuance of new common
Equity Interests of such Person (other than any such issuance to the Borrowers
or their respective Restricted Subsidiaries),

 

(v)           Holdings, the Borrowers and the Borrowers’ respective Restricted
Subsidiaries may make repurchases of Equity Interests in Holdings (or any direct
or indirect parent thereof), the Borrowers or any of the Borrowers’ respective
Restricted Subsidiary deemed to occur upon exercise of stock options or warrants
if such Equity Interests represents a portion of the exercise price of such
options or warrants,

 

119

--------------------------------------------------------------------------------


 

(vi)          the Borrowers or any of their respective Restricted Subsidiaries
may make cash payments in lieu of issuing fractional shares in connection with
the exercise of warrants, options or other securities convertible into or
exchangeable for Equity Interests of the Borrowers or such Restricted
Subsidiaries or in connection with any Permitted Acquisition, and

 

(vii)         the Lead Borrower may make other Restricted Payments to Holdings
(and Holdings may in turn make such Restricted Payments to the Parent) in an
amount equal to the portion, if any, of the Available Amount Basket on such date
that the Lead Borrower elects to apply to this paragraph, such election to be
specified in a written notice of a Responsible Officer of the Lead Borrower
calculating in reasonable detail the amount of Available Amount Basket
immediately prior to such election and the amount thereof elected to be so
applied and including reasonably detailed calculations required to demonstrate
compliance with the First Lien Net Leverage Ratio required by clause (B) below;
provided, that (A) no Default or Event of Default has occurred and is continuing
or would result therefrom and (B) the First Lien Net Leverage Ratio at the time
of the making of the applicable Restricted Payment, calculated on a Pro Forma
Basis, would be no greater than 3.75:1.00 as of the last day of the Test Period
most recently ended prior to such Restricted Payment for which the financial
statements and certificates required by Section 5.04(a) or 5.04(b), as the case
may be, have been delivered.

 

(b)           Enter into, incur or permit to exist any agreement or other
arrangement that prohibits, restricts or imposes any condition upon (i) the
ability of Holdings, the Borrowers or any of the Borrowers’ respective
Restricted Subsidiaries to create, incur or permit to exist any Lien upon any of
its or their property or assets, or (ii) the ability of any Restricted
Subsidiary of the Lead Borrower to pay dividends or other distributions with
respect to any of its Equity Interests or to make or repay loans or advances to
the Borrowers or any other Restricted Subsidiary or to Guarantee Indebtedness of
the Borrowers or any other Restricted Subsidiary; provided that (A) the
foregoing shall not apply to restrictions and conditions imposed by law or by
any Loan Document, any documents relating to any New Incremental Notes, any
documents relating to any Extension, any documents relating to any Permitted
Ratio Debt, any Credit Agreement Refinancing Indebtedness and any Subordinated
Indebtedness and any refinancing of any of the foregoing, (B) the foregoing
shall not apply to customary restrictions and conditions contained in agreements
relating to the sale of a Restricted Subsidiary pending such sale, provided such
restrictions and conditions apply only to the Restricted Subsidiary that is to
be sold and such sale is permitted hereunder, (C) the foregoing shall not apply
to restrictions and conditions imposed on any Foreign Subsidiary by the terms of
any Indebtedness of such Foreign Subsidiary permitted to be incurred hereunder
and (D) clause (i) of the foregoing shall not apply to (w) restrictions or
conditions imposed by any agreement relating to secured Indebtedness permitted
by this Agreement if such restrictions or conditions apply only to the property
or assets securing such Indebtedness, (x) customary provisions in leases and
other contracts restricting the assignment thereof,(y) restrictions and
conditions existing on the Closing Date and identified on Schedule 6.06 (but
shall apply to any amendment or modification expanding the scope of any such
restriction or condition) and (z) restrictions and conditions contained in
documents relating to Indebtedness permitted to be incurred pursuant to
Section 6.01(g).

 

120

--------------------------------------------------------------------------------


 

Section 6.07          Transactions with Affiliates.  Except for transactions
between or among Loan Parties or between or among Foreign Subsidiaries, sell or
transfer any property or assets to, or purchase or acquire any property or
assets from, or otherwise engage in any other transactions with, any of its
Affiliates, except the Borrowers or any of their respective Restricted
Subsidiaries may (a) engage in any of the foregoing transactions in the ordinary
course of business at prices and on terms and conditions not less favorable to
the Borrowers or such Restricted Subsidiaries than could be obtained on an
arm’s-length basis from unrelated third parties; (b) subject to compliance with
the other terms and conditions of this Agreement, engage in any of the foregoing
transactions among the Borrowers and the other Restricted Subsidiaries so long
as such transactions shall be (i) in the ordinary course of business and
(ii) consistent with past practices and not materially adverse to the Lenders;
(c) pay customary fees payable to any directors of the Borrowers and their
respective Restricted Subsidiaries and reimburse reasonable out-of-pocket costs
of the directors of the Borrowers and their respective Restricted Subsidiaries;
(d) enter into employment and severance arrangements with their respective
officers and employees in the ordinary course of business; (e) pay customary
fees and indemnities to their respective directors, officers and employees in
the ordinary course of business; (f) enter into the transactions set forth on
Schedule 6.07; (g) make any intercompany investments contemplated by
Section 6.04; (h) enter into transactions otherwise permitted by
Section 6.05(a) and Section 6.06; and (i) consummate the Transactions.

 

Section 6.08          Change in Nature of Business.  With respect to the Lead
Borrower and its Restricted Subsidiaries, engage at any time in any business or
business activity other than business conducted or proposed to be conducted by
the Borrowers and the Restricted Subsidiaries on the Closing Date and other
businesses complementary, similar or reasonably related, ancillary or incidental
thereto or reasonable extensions thereof.

 

Section 6.09          Other Indebtedness and Agreements.  (a) Permit (i) any
waiver, supplement, modification, amendment, termination or release of any
indenture, instrument or agreement pursuant to which any Material Indebtedness
(including any Permitted First Priority Refinancing Debt, any Permitted Second
Priority Refinancing Debt, any Permitted Unsecured Refinancing Debt, any New
Incremental Notes and any Permitted Ratio Debt) of Holdings, the Borrowers or
any of the Borrowers’ respective Restricted Subsidiaries is outstanding without
the prior written consent of the Administrative Agent, except (x) to the extent
any of the foregoing is not adverse to the interests of the Lenders under the
Loan Documents in any material respect or (y) in connection with any Permitted
Refinancing of Indebtedness permitted under Section 6.01, (ii) any amendment of
or change to the subordination provisions of any Subordinated Indebtedness (and
the component definitions as used therein) or (iii) any waiver, supplement,
modification or amendment of its certificate of incorporation, by-laws,
operating, management or partnership agreement or other organizational documents
to the extent any such waiver, supplement, modification or amendment would be
adverse to the Lenders in any material respect.

 

(b)           (ii) Make any distribution, whether in cash, property, securities
or a combination thereof, other than regular scheduled payments of principal and
interest, and customary fees, premiums and indemnities as and when due (to the
extent not prohibited by applicable subordination provisions), in respect of, or
pay, or commit to pay, or directly or

 

121

--------------------------------------------------------------------------------


 

indirectly (including pursuant to any Synthetic Purchase Agreement) redeem,
repurchase, retire or otherwise acquire for consideration, or set apart any sum
for the aforesaid purposes, any Junior Financing, other than in connection with
(1) distributions, payments, commitments to pay, redemptions, repurchases,
retirements and acquisitions for consideration in an amount equal to the
portion, if any, of the Available Amount Basket on such date that the Borrowers
elect to apply to this clause 6.09(b)(ii)(1), such election to be specified in a
written notice of a Responsible Officer of the Lead Borrower calculating in
reasonable detail the amount of Available Amount Basket immediately prior to
such election and the amount thereof elected to be so applied and including
reasonably detailed calculations required to demonstrate compliance with the
First Lien Net Leverage Ratio required by clause (y) of the immediately
succeeding proviso and (2) any Permitted Refinancing thereof; provided that
(x) in the case of the foregoing clause (1), at the time of such transaction
after giving effect thereto, no Default or Event of Default shall have occurred
and be continuing and (y) in the case of the foregoing clause (1), the First
Lien Net Leverage Ratio at the time of making such distribution, payment,
commitment to pay, redemption, repurchase, retirement or acquisition for
consideration, would be no greater than 3.75:1.00, calculated on a Pro Forma
Basis as of the last day of the most recently ended Test Period prior to such
distribution, payment, commitment to pay, redemption, repurchase, retirement or
acquisition for consideration, for which the financial statements and
certificates required by Section 5.04(a) or 5.04(b), as the case may be, have
been delivered; or

 

(iii)          if a Default or Event of Default exists or would result
therefrom, pay in cash any amount in respect of any Indebtedness or preferred
Equity Interests that may at the applicable obligor’s option be paid in kind or
in other securities.

 

Section 6.10          [Reserved].

 

Section 6.11          Certain Equity Securities.  Except as permitted by
Section 6.01, issue any Equity Interest that is not Qualified Capital Stock.

 

Section 6.12          Holdings.  Holdings, shall not conduct, transact or
otherwise engage in any material business or operations; provided, that the
following shall be permitted in any event: (i) its ownership of the Equity
Interests of the Lead Borrower and activities related or incidental thereto;
(ii) the performance of its obligations with respect to the Loan Documents
(including any Credit Agreement Refinancing Indebtedness or any Term Loan
Facility), any New Incremental Notes, Subordinated Indebtedness permitted
hereunder or any Permitted Ratio Debt and any Permitted Refinancing of any of
the foregoing permitted in accordance with the terms of this Agreement;
(iii) the consummation of the Transactions; (iv) the payment of dividends, the
making of contributions to the capital of its Subsidiaries and the Guarantee of
Indebtedness permitted to be incurred hereunder by any Loan Party; (v) the
maintenance of its legal existence (including the ability to incur fees, costs
and expenses relating to such maintenance and performance of activities relating
to its employees and those of its Subsidiaries); (vi) the performing of
activities in preparation for and consummating any public offering of its common
stock or any other issuance or sale of its Equity Interests (other than
Disqualified Stock); (vii) the participation in tax, accounting and other
administrative matters as a member of the consolidated group of Parent, Holdings
and the Lead Borrower, including compliance with applicable laws and legal, tax
and accounting matters related thereto and

 

122

--------------------------------------------------------------------------------


 

activities relating to its employees; (viii) the holding of any cash (but not
operating any property); (ix) the providing of indemnification to officers,
managers and directors and (x) any activities related or incidental to the
foregoing.  Holdings shall not create, incur, assume or suffer to exist any Lien
on any Equity Interests of the Lead Borrower and shall not incur any
Indebtedness (other than in respect of Disqualified Stock, Qualified Holding
Company Indebtedness, obligations pursuant to the Investment permitted by
Section 6.04(k) as of the Closing Date, Indebtedness permitted by clause
(ii) above or Guarantees permitted by clause (iv) above).

 

ARTICLE VII

 

Events of Default

 

Section 7.01          Events of Default.  In case of the happening of any of the
following events (“Events of Default”):

 

(a)           any representation or warranty made or deemed made by Holdings,
any Borrower or any other Loan Party in or in connection with any Loan Document
or the borrowings hereunder, or any representation, warranty, statement or
information contained in any report, certificate, financial statement or other
instrument furnished in connection with or pursuant to any Loan Document, shall
prove to have been false or misleading in any material respect when so made,
deemed made or furnished by Holdings, such Borrower or such other Loan Party;

 

(b)           default shall be made in the payment of any principal of any Loan
when and as the same shall become due and payable, whether at the due date
thereof or at a date fixed for prepayment thereof or by acceleration thereof or
otherwise;

 

(c)           default shall be made in the payment of any interest on any Loan
or any Fee or any other amount (other than an amount referred to in (b) above)
due under any Loan Document, when and as the same shall become due and payable,
and such default shall continue unremedied for a period of three Business Days;

 

(d)           default shall be made in the due observance or performance by
Holdings, any Borrower or any of the Borrowers’ respective Restricted
Subsidiaries of any covenant, condition or agreement contained in
(i) Section 5.01(a) (with respect to any Borrower or Holdings) or 5.08 or in
Article VI or (ii) Section 5.04(a), 5.04(b) or 5.05 and, in the case of clause
(ii) such default shall continue unremedied for a period of 15 days;

 

(e)           default shall be made in the due observance or performance by
Holdings, any Borrower or any of the Borrowers’ respective Restricted
Subsidiaries of any covenant, condition or agreement contained in any Loan
Document (other than those specified in (b), (c) or (d) above) and such default
shall continue unremedied for a period of 30 consecutive days after the earlier
of (i) notice thereof from the Administrative Agent to the Lead Borrower (which
notice shall also be given at the request of any Lender) or (ii) knowledge
thereof of Holdings or the Borrowers;

 

123

--------------------------------------------------------------------------------


 

(f)            (i) Holdings, any Borrower or any of the Borrowers’ respective
Restricted Subsidiaries shall fail to pay any principal or interest, regardless
of amount, due in respect of any Material Indebtedness and such failure shall
continue after the applicable grace period and/or (ii) any other event or
condition occurs that results in any Material Indebtedness becoming due prior to
its scheduled maturity or that enables or permits (after the applicable grace
period) the holder or holders of any Material Indebtedness or any trustee or
agent on its or their behalf to cause any Material Indebtedness to become due,
or to require the prepayment, repurchase, redemption or defeasance thereof,
prior to its scheduled maturity; provided that this clause (ii) shall not apply
to (A) secured Indebtedness that becomes due as a result of the voluntary sale
or transfer of the property or assets securing such Indebtedness or
(B) obligations under any Hedging Agreement that becomes due as a result of a
“Termination Event” as defined in clauses (i), (ii) or (iii) of Section 5(b) of
the ISDA 2002 Master Agreement;

 

(g)           an involuntary proceeding shall be commenced or an involuntary
petition shall be filed in a court of competent jurisdiction seeking (i) relief
in respect of Holdings, any Borrower or any of the Borrowers’ respective
Restricted Subsidiaries (other than an Immaterial Subsidiary), or of a
substantial part of the property or assets of Holdings, any Borrower or any of
the Borrowers’ respective Restricted Subsidiaries (other than an Immaterial
Subsidiary), under Title 11 of the United States Code, as now constituted or
hereafter amended, or any other Debtor Relief Laws, (ii) the appointment of a
receiver, trustee, monitor, custodian, sequestrator, conservator or similar
official for Holdings, any Borrower or any of the Borrowers’ respective
Restricted Subsidiaries (other than an Immaterial Subsidiary) or for a
substantial part of the property or assets of Holdings, any Borrower or any of
the Borrowers’ respective Restricted Subsidiaries or (iii) the winding-up or
liquidation of Holdings, any Borrower or any of the Borrowers’ respective
Restricted Subsidiaries (other than an Immaterial Subsidiary); and such
proceeding or petition shall continue undismissed for 60 days or an order or
decree approving or ordering any of the foregoing shall be entered;

 

(h)           Holdings, any Borrowers or any of the Borrowers’ respective
Restricted Subsidiaries (other than an Immaterial Subsidiary) shall
(i) voluntarily commence any proceeding or file any petition seeking relief
under Title 11 of the United States Code, as now constituted or hereafter
amended, or any other Debtor Relief Laws law, (ii) consent to the institution
of, or fail to contest in a timely and appropriate manner, any proceeding or the
filing of any petition described in (g) above, (iii) apply for or consent to the
appointment of a receiver, trustee, monitor, custodian, sequestrator,
conservator or similar official for Holdings, any Borrower or any of the
Borrowers’ respective Restricted Subsidiaries (other than an Immaterial
Subsidiary) or for a substantial part of the property or assets of Holdings, any
Borrower or any of the Borrowers’ respective Restricted Subsidiaries (other than
an Immaterial Subsidiary), (iv) file an answer admitting the material
allegations of a petition filed against it in any such proceeding, (v) make a
general assignment for the benefit of creditors, (vi) become unable, admit in
writing its inability or fail generally to pay its debts as they become due or
(vii) take any corporate action for the purpose of effecting any of the
foregoing;

 

124

--------------------------------------------------------------------------------


 

(i)            one or more judgments shall be rendered against Holdings, any
Borrower, any of the Borrowers’ respective Restricted Subsidiaries or any
combination thereof and the same shall remain undischarged for a period of 45
consecutive days during which execution shall not be effectively stayed, or any
action shall be legally taken by a judgment creditor to levy upon assets or
properties of Holdings, any Borrower or any of the Borrowers’ respective
Restricted Subsidiaries to enforce any such judgment and such judgment either
(i) is for the payment of money in an aggregate amount in excess of $7,500,000
(to the extent not covered by insurance) or (ii) is for injunctive relief and
could reasonably be expected to result in a Material Adverse Effect; provided
that if Holdings, the applicable Borrower or the relevant Restricted Subsidiary
shall not have received notice or been served in connection with the legal
proceeding or proceedings resulting in any such judgment, such
45-consecutive-day period shall be measured from the date on which Holdings, the
applicable Borrower or the relevant Restricted Subsidiary has knowledge of such
judgment;

 

(j)            an ERISA Event shall have occurred that when taken together with
all other such ERISA Events, could reasonably be expected to result in a
Material Adverse Effect or, with respect to a Foreign Pension Plan, a Foreign
Benefit Event shall have occurred that would reasonably be expected to result in
a Material Adverse Effect;

 

(k)           any Guarantee under the Guaranty for any reason shall cease to be
in full force and effect (other than in accordance with its terms), or any
Guarantor shall deny in writing that it has any further liability under the
Guaranty, as the case may be (other than as a result of the discharge of such
Guarantor in accordance with the terms of the Loan Documents);

 

(l)            any security interest purported to be created by any Security
Document shall cease to be, or shall be asserted by the Borrowers or any other
Loan Party not to be, a valid, perfected, first priority (except as otherwise
expressly provided in this Agreement, any Intercreditor Agreement or such
Security Document) security interest in the securities, assets or properties
covered thereby;

 

(m)          the Indebtedness under any Subordinated Indebtedness of Holdings
and its Restricted Subsidiaries constituting Material Indebtedness shall cease
(or any Loan Party or an Affiliate of any Loan Party shall so assert), for any
reason, to be validly subordinated to the Obligations as provided in the
agreements evidencing such other Subordinated Indebtedness; or

 

(n)           there shall have occurred a Change in Control; and

 

(o)           the loss of the ability to broadcast under an FCC (or foreign
equivalent) license or licenses due to the revocation or termination of such FCC
(or foreign equivalent) license or licenses, in each case in a manner which
would reasonably be expected to have a Material Adverse Effect;

 

then, and in every such event (other than an event with respect to Holdings or
any Borrower described in paragraph (g) or (h) above), and at any time
thereafter during the continuance of

 

125

--------------------------------------------------------------------------------


 

such event, the Administrative Agent may, and at the request of the Required
Lenders shall, by notice to the Lead Borrower, exercise on behalf of itself and
the Lenders all rights and remedies available to it and the Lenders under the
Loan Documents or applicable law, including either or both of the following
actions, at the same or different times:  (i) terminate forthwith the
Commitments and (ii) declare the Loans then outstanding to be forthwith due and
payable in whole or in part, whereupon the principal of the Loans so declared to
be due and payable, together with accrued interest thereon and all other
liabilities of the Borrowers accrued hereunder and under any other Loan
Document, shall become forthwith due and payable, without presentment, demand,
protest or any other notice of any kind, all of which are hereby expressly
waived by the Borrowers, anything contained herein or in any other Loan Document
to the contrary notwithstanding; and in the case of any event with respect to
Holdings or any Borrower described in paragraph (g) or (h) above, the
Commitments shall automatically terminate and the principal of the Loans then
outstanding, together with accrued interest thereon and all other liabilities of
the Borrowers accrued hereunder and under any other Loan Document, shall
automatically become due and payable, without presentment, demand, protest or
any other notice of any kind, all of which are hereby expressly waived by the
Borrowers, anything contained herein or in any other Loan Document to the
contrary notwithstanding.

 

Section 7.02          Application of Proceeds.  (a) After the exercise of
remedies provided for in Section 7.01 (or after the Loans have automatically
become immediately due and payable as set forth in the final paragraph of
Section 7.01), any amounts received on account of the Obligations (including
from proceeds of any sale or other disposition of all or any part of the
Collateral) shall be applied by the Administrative Agent in the following order
of priorities:

 

first, to pay any amounts (including fees, charges and disbursements of counsel
to the Administrative Agent) then due and payable to the Administrative Agent in
its capacity as such pursuant to Sections 2.05 and 9.05;

 

second, to pay ratably all interest (including post-petition interest (as
defined in the Security Agreement)) on the Obligations, until payment in full of
all such interest and fees shall have been made;

 

third, to pay the unpaid principal of the Obligations ratably, until payment in
full of the principal of all Obligations shall have been made;

 

fourth, to pay all other Obligations ratably, until payment in full of all such
other Obligations shall have been made; and

 

finally, to pay to the applicable Borrower or the relevant Loan Party, or as a
court of competent jurisdiction may direct, any surplus then remaining
(including from the proceeds of the Collateral owned by it);

 

provided that notwithstanding anything to the contrary in this Agreement or any
other Loan Document, in no circumstances shall proceeds of any Collateral
constituting an asset of a Loan Party which is not a Qualified ECP Guarantor be
applied towards the payment of any Obligations under Secured Hedging Agreements.
The Administrative Agent may make such distributions hereunder in cash or in
kind or, on a ratable basis, in any combination thereof.

 

126

--------------------------------------------------------------------------------


 

(b)           The Administrative Agent and the Collateral Agent may in their
respective discretion to maximize the overall recovery to the Lenders, subject
to clause (c)(ii) below, to the extent amounts to be applied pursuant to this
Section 7.02 consist of amounts from a Loan Party (whether as a result of a
payment under a Guarantee provided by such Loan Party, any realization on the
Collateral of such Loan Party, any setoff rights in respect of such Loan Party,
any distribution in connection with any proceedings or other action of such Loan
Party in respect of Debtor Relief Laws or otherwise), apply such amounts in
accordance with the foregoing clauses first, second, third and fourth.

 

(c)           In making the payments and allocations required by this
Section 7.02, the Administrative Agent will be entitled to rely on information
from (i) its own records for information as to the Administrative Agent and the
Lenders (the “Lender Parties”), their Obligations and actions taken by them,
(ii) any Lender Party for information as to its Obligations and actions taken by
it, to the extent that the Administrative Agent has not obtained such
information from its own records, and (iii) the Borrowers, to the extent that
the Administrative Agent has not obtained information from the foregoing
sources.  All distributions made by the Administrative Agent pursuant to this
Section 7.02 shall be final (except in the event of manifest error) and the
Administrative Agent shall have no duty to inquire as to the application by any
Lender Party of any amount distributed to it.

 

ARTICLE VIII

 

The Administrative Agent and the Collateral Agent; etc.

 

Each Lender (including in its capacities as a potential Cash Management Bank in
respect of Cash Management Obligations and/or a potential Hedging Bank party to
a Secured Hedging Agreement) hereby irrevocably appoints the Administrative
Agent and the Collateral Agent (for purposes of this Article VIII, the
Administrative Agent and the Collateral Agent are referred to collectively as
the “Agents”) its agent and authorizes the Agents to take such actions on its
behalf and to exercise such powers as are delegated to such Agent by the terms
of the Loan Documents, together with such actions and powers as are reasonably
incidental thereto.  Without limiting the generality of the foregoing, the
Agents are hereby expressly authorized to (i) execute any and all documents
(including releases) with respect to the Collateral and the rights of the
Secured Parties with respect thereto, as contemplated by and in accordance with
the provisions of this Agreement and the Security Documents and (ii) negotiate,
enforce or the settle any claim, action or proceeding affecting the Lenders in
their capacity as such, at the direction of the Required Lenders, which
negotiation, enforcement or settlement will be binding upon each Lender.

 

In the event of a foreclosure by the Collateral Agent or the Administrative
Agent on any of the Collateral pursuant to a public or private sale, the
Administrative Agent, the Collateral Agent or any Lender (or any person
nominated by them) may be the purchaser of any or all of such Collateral at any
such sale and the Administrative Agent, as agent for and representative of the
Lenders (but not any Lender or Lenders in its or their respective individual
capacities unless the Required Lenders shall otherwise agree in writing), shall
be entitled, for the purpose of bidding and making settlement or payment of the
purchase price for all or any portion

 

127

--------------------------------------------------------------------------------


 

of the Collateral sold in any such public sale, to use and apply any of the
Obligations as a credit on account of the purchase price for any Collateral
payable by the Collateral Agent or the Administrative Agent at such sale. This
provision is for the sole benefit of the Lenders and shall not afford any right
to, or constitute a defense available to, any Loan Party

 

In case of the pendency of any receivership, insolvency, liquidation,
bankruptcy, reorganization, arrangement, adjustment, composition or other
judicial proceeding relative to any Loan Party, the Administrative Agent
(irrespective of whether the principal of any Loan shall then be due and payable
as herein expressed or by declaration or otherwise and irrespective of whether
the Administrative Agent shall have made any demand on the Borrowers) shall be
entitled and empowered, by intervention in such proceeding or otherwise:

 

(a)           to file and prove a claim for the whole amount of the principal
and interest owing and unpaid in respect of the Loans and all other Obligations
that are owing and unpaid and to file such other documents as may be necessary
or advisable in order to have the claims of the Lenders and the Administrative
Agent (including any claim for the reasonable compensation, expenses,
disbursements and advances of the Lenders and the Administrative Agent and their
respective agents and counsel and all other amounts due to the Lenders and the
Administrative Agent under Sections 2.05 and 9.05) allowed in such judicial
proceeding; and

 

(b)           to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same.

 

Any custodian, receiver, assignee, trustee, monitor, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender to make such payments to the Administrative Agent and, in the event
that the Administrative Agent shall consent to the making of such payments
directly to the Lenders, to pay to the Administrative Agent any amount due for
the reasonable compensation, expenses, disbursements and advances of the Agents
and their respective agents and counsel, and any other amounts due the
Administrative Agent under Sections 2.05 and 9.05.

 

Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender any plan
of reorganization, arrangement, adjustment or composition affecting the
Obligations or the rights of any Lender or to authorize the Administrative Agent
to vote in respect of the claim of any Lender in any such proceeding.

 

The Administrative Agent may execute any of its duties and exercise its rights
and powers under this Agreement or any other Loan Document (including for
purposes of holding or enforcing any Lien on the Collateral (or any portion
thereof) granted under the Security Documents or of exercising any rights and
remedies thereunder) by or through agents, employees or attorneys-in-fact and
shall be entitled to advice of counsel and other consultants or experts
concerning all matters pertaining to such duties.  The Administrative Agent and
any such sub agent may perform any and all of its duties and exercise its rights
and powers by or through their respective Related Parties.  The Administrative
Agent shall not be responsible for the negligence or misconduct of any agent or
attorney-in-fact that it selects in the absence of gross negligence or willful
misconduct by the Administrative Agent, as determined by a final non-

 

128

--------------------------------------------------------------------------------


 

appealable judgment by a court of competent jurisdiction.  The exculpatory
provisions of this Article VIII shall apply to any such sub agent and to the
Related Parties of the Administrative Agent and any such sub agent, and shall
apply to their respective activities in connection with the syndication of the
credit facilities provided for herein as well as activities as Administrative
Agent.

 

The institution serving as the Administrative Agent hereunder and/or as the
Collateral Agent shall have the same rights and powers in its capacity as a
Lender as any other Lender and may exercise the same as though it were not an
Agent, and such bank and its Affiliates may accept deposits from, lend money to
and generally engage in any kind of banking, investment banking, trust or other
business with, or provide debt financing, equity capital or other services
(including financial advisory services) to Holdings, the Borrowers or any
Subsidiary or any Affiliate of any of the foregoing as if it were not an Agent
hereunder, and may accept fees and other consideration from Holdings, the
Borrowers or any Subsidiary or any Affiliate of any of the foregoing for
services in connection with this Agreement and otherwise without having to
account for the same to the Lenders. The term “Lenders,” “Required Lenders” or
any similar terms shall, unless the context clearly indicates otherwise, include
each Agent in its respective individual capacities.

 

Neither Agent shall have any duties or obligations except those expressly set
forth in the Loan Documents. The duties of the Agents shall be mechanical and
administrative in nature.  Without limiting the generality of the foregoing,
(a) neither Agent shall be subject to any fiduciary or other implied duties,
regardless of whether a Default has occurred and is continuing, (b) neither
Agent shall have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby that such Agent is instructed in writing to exercise by the
Required Lenders (or such other number or percentage of the Lenders as shall be
necessary under the circumstances as provided in Section 9.08), and (c) except
as expressly set forth in the Loan Documents, neither Agent shall have any duty
to disclose, nor shall it be liable for the failure to disclose, any information
relating to Holdings, the Borrower or any of the Subsidiaries that is
communicated to or obtained by the bank serving as Administrative Agent and/or
Collateral Agent or any of its Affiliates in any capacity.  If the Agents
request instructions from the Required Lenders with respect to any act or action
(including failure to act) in connection with this Agreement or any other Loan
Document, the Agents shall be entitled to refrain from such act or taking such
action unless and until the Administrative Agent shall have received
instructions from the Required Lenders; and neither Agent shall be liable for
any action taken or not taken by it with the consent or at the request of the
Required Lenders (or such other number or percentage of the Lenders as shall be
necessary under the circumstances as provided in Section 9.08) or in the absence
of its own gross negligence or willful misconduct (as determined by a court of
competent jurisdiction in a final and non-appealable decision).  Any assignor of
a Loan or seller of a participation hereunder shall be entitled to rely
conclusively on a representation of the assignee Lender or participant in the
relevant Assignment and Acceptance or participation agreement, as applicable,
that such assignee or purchaser is not a Disqualified Institution.  No Agent
shall have any responsibility or liability for monitoring the list or identities
of, or enforcing provisions relating to, Disqualified Institutions. Without
limiting the foregoing, no Lender shall have any right of action whatsoever
against either Agent as a result of either Agent acting or refraining from
acting hereunder or

 

129

--------------------------------------------------------------------------------


 

under any other Loan Document in accordance with the instructions of the
Required Lenders.  Neither Agent shall be deemed to have knowledge of any
Default unless and until written notice thereof is given to such Agent by
Holdings, the Lead Borrower or a Lender, and neither Agent shall be responsible
for or have any duty to ascertain or inquire into (i) any recital, statement,
information, warranty or representation made in or in connection with any Loan
Document, (ii) the contents of any certificate, report or other document
delivered thereunder or in connection therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth in any Loan Document, (iv) the validity, enforceability, effectiveness,
genuineness, perfection, collectability, priority or sufficiency of any Loan
Document or any other agreement, instrument, document or other writing, (v) the
satisfaction of any condition set forth in Article IV or elsewhere in any Loan
Document, other than to confirm receipt of items expressly required to be
delivered to such Agent or (vi) the financial condition of Holdings, the
Borrowers or any of the Borrowers’ respective subsidiaries or be required to
make any inquiry concerning either the performance or observance of any of the
terms, provisions or conditions of this Agreement or any other Loan Document, or
the financial condition of Holdings, the Borrowers or any of the Borrowers’
subsidiaries or the existence or possible existence of any Default or Event of
Default.

 

Each Agent shall be entitled to rely upon, and shall not incur any liability for
relying upon, any resolution, notice, request, certificate, consent, statement,
instrument, document, telecopier message, electronic mail message, Internet or
intranet website posting, order or other writing believed by it to be genuine
and to have been signed or sent by the proper Person.  Each Agent may also rely
upon any statement made to it orally or by telephone and believed by it to have
been made by the proper Person, and shall not incur any liability for relying
thereon.  Each Agent may consult with legal counsel (who may be counsel for the
Borrowers), independent accountants and other experts selected by it, and shall
not be liable for any action taken or not taken by it in accordance with the
advice of any such counsel, accountants or experts.

 

Each Agent may perform any and all its duties and exercise its rights and powers
by or through its officers, directors, employees, affiliates or  any one or more
sub-agents appointed by it.  Each Agent and any such sub-agent may perform any
and all its duties and exercise its rights and powers by or through their
respective Related Parties.  The exculpatory provisions of the preceding
paragraphs shall apply to any such sub-agent and to the Related Parties of each
Agent and any such sub-agent, and shall apply to their respective activities in
connection with the syndication of the Term Loan Facility as well as activities
as Agent.

 

The Administrative Agent may resign at any time by notifying the Lenders and the
Lead Borrower.  Upon any such resignation, the Required Lenders shall have the
right, with the consent of the Lead Borrower (not to be unreasonably withheld or
delayed, provided that the Lead Borrower’s consent shall not be required if an
Event of Default then exists), to appoint a successor.  If no successor shall
have been so appointed by the Required Lenders and shall have accepted such
appointment within 30 days after the retiring Administrative Agent gives notice
of its resignation, then the retiring Administrative Agent may, on behalf of the
Lenders, appoint a successor Administrative Agent which shall be (x) a bank with
an office in New York, New York, or an Affiliate of any such bank or (y) a
nationally recognized financial institution that is

 

130

--------------------------------------------------------------------------------


 

organized under the laws of the United States or any state or district thereof. 
If no successor shall have been so appointed by either the Required Lenders or
the retiring Administrative Agent within 30 days after the retiring
Administrative Agent gives notice of its resignation then (x) the Required
Lenders shall perform all the duties of the Administrative Agent hereunder
and/or under any other Loan Document until such time, if any, as the Required
Lenders appoint a successor Administrative Agent as provided above and (y) the
retiring Administrative Agent shall be discharged from its duties and
obligations hereunder and under the other Loan Documents.  Upon the acceptance
of its appointment as Administrative Agent hereunder by a successor, such
successor shall succeed to and become vested with all the rights, powers,
privileges and duties of the retiring Administrative Agent, and the retiring
Administrative Agent shall be discharged from its duties and obligations
hereunder.  The fees payable by the Borrowers to a successor Administrative
Agent shall be the same as those payable to its predecessor unless otherwise
agreed between the Lead Borrower and such successor.  After the Administrative
Agent’s resignation hereunder, the provisions of this Article VIII and
Section 9.05 shall continue in effect for the benefit of such retiring
Administrative Agent, its sub-agents and their respective Related Parties in
respect of any actions taken or omitted to be taken by any of them while acting
as Administrative Agent.

 

Each Lender acknowledges that it has, independently and without reliance upon
the Agents or any other Lender and based on such documents and information as it
has deemed appropriate, made its own credit analysis and decision to enter into
this Agreement.  Each Lender also acknowledges that it will, independently and
without reliance upon the Agents or any other Lender and based on such documents
and information as it shall from time to time deem appropriate, continue to make
its own decisions in taking or not taking action under or based upon this
Agreement or any other Loan Document, any related agreement or any document
furnished hereunder or thereunder, and, except as expressly provided in this
Agreement, the Agents shall not have any duty or responsibility, either
initially or on a continuing basis, to provide any Lender with any credit or
other information with respect thereto, whether coming into its possession
before the making of the Loans or at any time or times thereafter.  Each Lender
acknowledges that neither any Agent nor any Related Party has made any
representation or warranty to it, and that no act by any Agent hereafter taken,
including any consent to and acceptance of any assignment or review of the
affairs of any Loan Party or any Affiliate thereof, shall be deemed to
constitute any representation or warranty by any Agent or any Related Party to
any Lender as to any matter, including whether any Agent or any Related Party
has disclosed material information in their possession. Except for notices,
reports and other documents expressly required to be furnished to the Lenders by
any Agent herein, such Agent shall not have any duty or responsibility to
provide any Lender with any credit or other information concerning the business,
prospects, operations, property, financial and other condition or
creditworthiness of any of the Loan Parties or any of their respective
Affiliates which may come into its (or a Related Party’s) possession.

 

Notwithstanding any other provision of this Agreement or any provision of any
other Loan Document, each of the Joint Lead Arrangers, the Lead Bookrunner and
the Syndication Agent are named as such for recognition purposes only, and in
their respective capacities as such shall have no duties, responsibilities or
liabilities with respect to this Agreement or any other Loan Document; it being
understood and agreed that each of the Joint

 

131

--------------------------------------------------------------------------------


 

Lead Arrangers, the Lead Bookrunner and the Syndication Agent shall be entitled
to all indemnification and reimbursement rights in favor of the Agents provided
herein and in the other Loan Documents. Without limitation of the foregoing,
none of the Joint Lead Arrangers, the Lead Bookrunner and the Syndication Agent
in their respective capacities as such shall, by reason of this Agreement or any
other Loan Document, have any fiduciary relationship in respect of any Lender,
any Loan Party or any other Person.

 

Each Lender authorizes and directs the Collateral Agent to enter into and
perform its obligations under the Security Documents for the benefit of the
Lenders and the other Secured Parties.  Each Lender hereby agrees, that, except
as otherwise set forth herein, any action taken by the Required Lenders in
accordance with the provisions of this Agreement or the Security Documents, and
the exercise by the Required Lenders of the powers set forth herein or therein,
together with such other powers as are reasonably incidental thereto, shall be
authorized and binding upon all of the Lenders.  The Collateral Agent is hereby
authorized on behalf of all of the Lenders, without the necessity of any notice
to or further consent from any Lender, from time to time prior to an Event of
Default, to take any action with respect to any Collateral or Security Documents
which may be necessary to perfect and maintain perfected the security interest
in and liens upon the Collateral granted pursuant to the Security Documents.

 

The Lenders hereby authorize the Collateral Agent to release any Lien granted to
or held by the Collateral Agent upon the Collateral as follows: (i) on all the
Collateral upon termination of the Commitments and payment and satisfaction of
all of the Obligations (other than inchoate indemnification obligations) at any
time arising under or in respect of this Agreement or the Loan Documents or the
transactions contemplated hereby or thereby, (ii) on any Collateral constituting
property being sold or otherwise disposed of (to Persons other than Holdings,
the Borrowers and the Subsidiaries) upon the sale or other disposition thereof
in compliance with Section 6.05 or (iii) on any Collateral if approved,
authorized or ratified in writing by the Required Lenders (or all of the Lenders
hereunder, to the extent required by Section 9.08).  Upon request by the
Administrative Agent at any time, the Lenders will confirm in writing the
Collateral Agent’s authority to release particular types or items of Collateral
pursuant to this Article VIII.

 

The Collateral Agent shall have no obligation whatsoever to the Lenders or to
any other Person to assure that the Collateral exists or is owned by any Loan
Party or is cared for, protected or insured or that the Liens granted to the
Collateral Agent herein or pursuant hereto have been properly or sufficiently or
lawfully created, perfected, protected or enforced or are entitled to any
particular priority, or to exercise or to continue exercising at all or in any
manner or under any duty of care, disclosure or fidelity any of the rights,
authorities and powers granted or available to the Collateral Agent in this
Article VIII or in any of the Security Documents, it being understood and agreed
that in respect of the Collateral, or any act, omission or event related
thereto, the Collateral Agent may act in any manner it may deem appropriate, in
its sole discretion, given the Collateral Agent’s own interest in the Collateral
as one of the Lenders and that the Collateral Agent shall have no duty or
liability whatsoever to the Lenders, except for its gross negligence or willful
misconduct (as determined by a court of competent jurisdiction in a final and
non-appealable decision).

 

132

--------------------------------------------------------------------------------


 

No Cash Management Bank or Hedging Bank that obtains the benefits of
Section 7.02, any Guaranty or any Collateral by virtue of the provisions hereof
or of any Guaranty or Security Document shall have any right to notice of any
action or to consent to, direct or object to any action hereunder or under any
other Loan Document or otherwise in respect of the Collateral (including the
release or impairment of any Collateral) other than in its capacity as a Lender
and, in such case, only to the extent expressly provided in the Loan Documents. 
Notwithstanding any other provision of this Article VIII to the contrary, the
Collateral Agent and the Administrative Agent shall not be required to verify
the payment of, or that other satisfactory arrangements have been made with
respect to, Cash Management Obligations or Obligations arising under Secured
Hedging Agreements unless the Collateral Agent and the Administrative Agent has
received written notice of such Obligations, together with such supporting
documentation as the Collateral Agent and the Administrative Agent may request,
from the applicable Cash Management Bank or Hedging Bank, as the case may be.

 

The Administrative Agent and the Collateral Agent are authorized to enter into
any Intercreditor Agreement (and any amendments, amendments and restatements,
restatements or waivers of or supplements to or other modifications to, such
agreements in connection with the incurrence by any Loan Party of any
Indebtedness of such Loan Party that is permitted to be secured pursuant to
Sections 6.01 and 6.02 of this Agreement, in order to permit such Indebtedness
to be secured by a valid, perfected lien (with such priority as may be
designated by such Loan Party, to the extent such priority is permitted by the
Loan Documents)), and the parties hereto acknowledge that any Intercreditor
Agreement (if entered into) will be binding upon them. Each Lender (a) hereby
agrees that it will be bound by and will take no actions contrary to the
provisions of any Intercreditor Agreement (if entered into) and (b) hereby
authorizes and instructs the Administrative Agent and the Collateral Agent to
enter into any Intercreditor Agreement (and any amendments, amendments and
restatements, restatements or waivers of or supplements to or other
modifications to, such agreements in connection with the incurrence by any Loan
Party of any Indebtedness of such Loan Party that is permitted to be secured
pursuant to Sections 6.01 and 6.02 of this Agreement, in order to permit such
Indebtedness to be secured by a valid, perfected lien (with such priority as may
be designated by such Loan Party, to the extent such priority is permitted by
the Loan Documents)), and to subject the Liens on the Collateral securing the
Obligations to the provisions thereof.

 

ARTICLE IX

 

Miscellaneous

 

Section 9.01          Notices; Electronic Communications.  Notices and other
communications provided for herein shall be in writing and shall be delivered by
hand or overnight courier service, mailed by certified or registered mail or
sent by fax, as follows:

 

(a)           if to the Borrowers or Holdings, to it at c/o Hemisphere Media
Group, Inc., 405 Lexington Avenue, 48th Floor, New York, NY 10174, Attention of
Craig Fischer, Fax No. 212-503-2879, with a copy to Paul, Weiss, Rifkind,
Wharton & Garrison LLP, 1285 Avenue of the Americas, New York, New York 10019,
Attention:  Eric Goodison Esq., Fax No. 212-757-3990;

 

133

--------------------------------------------------------------------------------


 

(b)           if to the Administrative Agent, to Deutsche Bank AG New York
Branch, 60 Wall Street, New York, NY 10005, Attention of Anca Trifan, Fax
No. 212-797-5695, Email: anca.trifan@db.com; and

 

(c)           if to a Lender, to it at its address (or fax number) set forth on
Schedule 2.01 or in the Assignment and Acceptance, Incremental Term Loan
Assumption Agreement, New Term Loan Commitment Agreement or Refinancing
Amendment pursuant to which such Lender shall have become a party hereto.

 

All notices and other communications given to any party hereto in accordance
with the provisions of this Agreement shall be deemed to have been given on the
date of receipt if delivered by hand or overnight courier service or sent by fax
or on the date five Business Days after dispatch by certified or registered mail
if mailed, in each case delivered, sent or mailed (properly addressed) to such
party as provided in this Section 9.01 or in accordance with the latest
unrevoked direction from such party given in accordance with this Section 9.01. 
As agreed to among Holdings, the Borrowers, the Administrative Agent and the
applicable Lenders from time to time, notices and other communications may also
be delivered by e-mail to the e-mail address of a representative of the
applicable Person provided from time to time by such Person.

 

The Borrowers hereby agree, unless directed otherwise by the Administrative
Agent or unless the electronic mail address referred to below has not been
provided by the Administrative Agent to the Borrowers, that it will, or will
cause their Restricted Subsidiaries to, provide to the Administrative Agent all
information, documents and other materials that it is obligated to furnish to
the Administrative Agent pursuant to the Loan Documents or to the Lenders under
Article V, including all notices, requests, financial statements, financial and
other reports, certificates and other information materials, but excluding any
such communication that (i) is or relates to a Borrowing Request or a notice
pursuant to Section 2.10, (ii) relates to the payment of any principal or other
amount due under this Agreement prior to the scheduled date therefor,
(iii) provides notice of any Default or Event of Default under this Agreement or
any other Loan Document or (iv) is required to be delivered to satisfy any
condition precedent to the effectiveness of this Agreement and/or any Borrowing
or other extension of credit hereunder (all such non-excluded communications
being referred to herein collectively as “Communications”), by transmitting the
Communications in an electronic/soft medium that is properly identified in a
format acceptable to the Administrative Agent to an electronic mail address as
directed by the Administrative Agent.  In addition, the Borrowers agree, and
agree to cause their Restricted Subsidiaries, to continue to provide the
Communications to the Administrative Agent or the Lenders, as the case may be,
in the manner specified in the Loan Documents but only to the extent requested
by the Administrative Agent.

 

The Borrowers hereby acknowledge that (a) the Administrative Agent will make
available to the Lenders materials and/or information provided by or on behalf
of the Borrowers hereunder (collectively, the “Borrower Materials”) by posting
the Borrower Materials on the Platform and (b) certain of the Lenders may be
“public-side” Lenders (i.e., Lenders that do not wish to receive material
non-public information with respect to the Borrowers or their securities) (each,
a “Public Lender”).  The Borrowers hereby agree that (w) all Borrower Materials
that are to be made available to Public Lenders shall be clearly and
conspicuously marked “PUBLIC”

 

134

--------------------------------------------------------------------------------


 

which, at a minimum, shall mean that the word “PUBLIC” shall appear prominently
on the first page thereof; (x) by marking Borrower Materials “PUBLIC,” the
Borrowers shall be deemed to have authorized the Administrative Agent and the
Lenders to treat such Borrower Materials as not containing any material
non-public information with respect to the Borrowers or their securities for
purposes of United States federal and state securities laws (provided, however,
that to the extent such Borrower Materials constitute Information, they shall be
treated as set forth in Section 9.16); (y) all Borrower Materials marked
“PUBLIC” are permitted to be made available through a portion of the Platform
designated as “Public Investor;” and (z) the Administrative Agent shall be
entitled to treat any Borrower Materials that are not marked “PUBLIC” as being
suitable only for posting on a portion of the Platform not marked as “Public
Investor”.  Notwithstanding the foregoing, the following Borrower Materials
shall be marked “PUBLIC”, unless the Borrowers notify the Administrative Agent
promptly that any such document contains material non-public information:  the
Loan Documents. The Borrowers acknowledge and agree that the list of
Disqualified Institutions shall be deemed to be suitable for posting on a
portion of the Platform designated “Public Side Information” and shall be posted
on the Closing Date to all Lenders by the Administrative Agent, and thereafter
all written supplements updating the list of Disqualified Institutions shall be
posted all Lenders by the Administrative Agent as soon as practicable after
receipt thereof from the Lead Borrower.

 

Each Public Lender agrees to cause at least one individual at or on behalf of
such Public Lender to at all times have selected the “Private Side Information”
or similar designation on the content declaration screen of the Platform in
order to enable such Public Lender or its delegate, in accordance with such
Public Lender’s compliance procedures and applicable law, including United
States federal and state securities laws, to make reference to Communications
that are not made available through the “Public Side Information” portion of the
Platform and that may contain material non-public information with respect to
the Borrowers or their securities for purposes of United States federal or state
securities laws.

 

THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE”.  NEITHER THE ADMINISTRATIVE
AGENT NOR ANY OF ITS RELATED PARTIES WARRANTS THE ACCURACY OR COMPLETENESS OF
THE COMMUNICATIONS OR THE ADEQUACY OF THE PLATFORM AND EACH EXPRESSLY DISCLAIMS
LIABILITY FOR ERRORS OR OMISSIONS IN THE COMMUNICATIONS.  NO WARRANTY OF ANY
KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF MERCHANTABILITY,
FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD PARTY RIGHTS OR
FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS IS MADE BY THE ADMINISTRATIVE AGENT
OR ANY OF ITS RELATED PARTIES IN CONNECTION WITH THE COMMUNICATIONS OR THE
PLATFORM.  IN NO EVENT SHALL THE ADMINISTRATIVE AGENT OR ANY OF ITS RELATED
PARTIES HAVE ANY LIABILITY TO ANY LOAN PARTY, ANY LENDER OR ANY OTHER PERSON FOR
DAMAGES OF ANY KIND, WHETHER OR NOT BASED ON STRICT LIABILITY AND INCLUDING
DIRECT OR INDIRECT, SPECIAL, INCIDENTAL OR CONSEQUENTIAL DAMAGES, LOSSES OR
EXPENSES (WHETHER IN TORT, CONTRACT OR OTHERWISE) ARISING OUT OF ANY LOAN
PARTY’S OR THE ADMINISTRATIVE AGENT’S TRANSMISSION OF COMMUNICATIONS THROUGH THE
INTERNET, EXCEPT TO THE EXTENT THE LIABILITY OF ANY SUCH PERSON IS

 

135

--------------------------------------------------------------------------------


 

FOUND IN A FINAL RULING BY A COURT OF COMPETENT JURISDICTION TO HAVE RESULTED
PRIMARILY FROM SUCH PERSON’S GROSS NEGLIGENCE OR WILLFUL MISCONDUCT.

 

The Administrative Agent agrees that the receipt of the Communications by the
Administrative Agent at its e-mail address set forth above shall constitute
effective delivery of the Communications to the Administrative Agent for
purposes of the Loan Documents.  Each Lender agrees that receipt of notice to it
(as provided in the next sentence) specifying that the Communications have been
posted to the Platform shall constitute effective delivery of the Communications
to such Lender for purposes of the Loan Documents.  Each Lender agrees to notify
the Administrative Agent in writing (including by electronic communication) from
time to time of such Lender’s e-mail address to which the foregoing notice may
be sent by electronic transmission and that the foregoing notice may be sent to
such e-mail address.

 

It is understood and agreed that the Administrative Agent may, in its
discretion, elect to not deliver to any Lender that is a Permitted Investor, and
limit the access of any such Lender to, any Communications or other information
that do not consist of Borrower Materials.

 

Section 9.02          Survival of Agreement.  Nothing herein shall prejudice the
right of the Administrative Agent or any Lender to give any notice or other
communication pursuant to any Loan Document in any other manner specified in
such Loan Document.  All covenants, agreements, representations and warranties
made by the Borrowers or Holdings herein and in the certificates or other
instruments prepared or delivered in connection with or pursuant to this
Agreement or any other Loan Document shall be considered to have been relied
upon by the Lenders and shall survive the making by the Lenders of the Loans,
regardless of any investigation made by the Lenders or on their behalf, and
shall continue in full force and effect as long as the principal of or any
accrued interest on any Loan or any Fee or any other amount payable under this
Agreement or any other Loan Document is outstanding and unpaid and so long as
the Commitments have not been terminated.  The provisions of Sections 2.14,
2.16, 2.20 and 9.05 shall remain operative and in full force and effect
regardless of the expiration of the term of this Agreement, the consummation of
the transactions contemplated hereby, the repayment of any of the Loans, the
expiration of the Commitments, the invalidity or unenforceability of any term or
provision of this Agreement or any other Loan Document, or any investigation
made by or on behalf of the Administrative Agent, the Collateral Agent or any
Lender.

 

Section 9.03          Binding Effect.  This Agreement shall become effective
when it shall have been executed by the Borrowers, Holdings and the
Administrative Agent and when the Administrative Agent shall have received
counterparts hereof which, when taken together, bear the signatures of each of
the other parties hereto.

 

Section 9.04          Successors and Assigns.  (a) Whenever in this Agreement
any of the parties hereto is referred to, such reference shall be deemed to
include the permitted successors and assigns of such party; and all covenants,
promises and agreements by or on behalf of the Borrowers, Holdings, the
Administrative Agent, the Collateral Agent or the Lenders that

 

136

--------------------------------------------------------------------------------


 

are contained in this Agreement shall bind and inure to the benefit of their
respective successors and assigns.

 

(b)           (ii) Subject to the conditions set forth in clause
(b)(ii)(A)(iii) below, any Lender may assign to one or more Eligible Assignees
(other than to any Disqualified Institution or any natural person) all or a
portion of its interests, rights and obligations under this Agreement (including
all or a portion of its Commitment and the Loans at the time owing to it),
(provided, however, that each assignment shall be of a uniform, and not varying,
percentage of all rights and obligations under and in respect of any applicable
Loan) with the prior written consent (such consent not to be unreasonably
withheld or delayed) of:

 

(A)          the Lead Borrower; provided that no consent of the Lead Borrower
shall be required (i) if an Event of Default under Section 7.01(b) or (c), or
(with respect to any Borrower only) Section 7.01(g) or (h), has occurred and is
continuing or (ii) if such assignment is to a Lender, an Affiliate of a Lender
or a Related Fund in respect of a Lender (for purposes of clarity, it is
understood that no assignment may be made to a Disqualified Institution);
provided further that the Lead Borrower shall be deemed to have consented to any
assignment unless it objects thereto by written notice to the Administrative
Agent within ten Business Days after having received notice thereof; and

 

(B)          the Administrative Agent.

 

(iii)          Assignments shall be subject to the following additional
conditions:

 

(A)          except in the case of an assignment to a Lender, an affiliate of a
Lender or Related Fund or an assignment of the entire remaining amount of the
assigning Lender’s Loans, the amount of the Commitment or Loans of the assigning
Lender subject to each such assignment (determined as of the date the Assignment
and Acceptance with respect to such assignment is delivered to the
Administrative Agent) shall be in an integral multiple of, and not less than,
$1,000,000 unless each of the Lead Borrower and the Administrative Agent
otherwise consent; provided that simultaneous assignments by two or more Related
Funds shall be combined for purposes of determining whether the minimum
assignment requirement is met;

 

(B)          the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Acceptance and shall pay to the
Administrative Agent a processing and recordation fee of $3,500 (which fee may
be waived or reduced in the sole discretion of the Administrative Agent); and

 

(C)          the assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire (in which the assignee
shall designate one or more credit contacts to whom all syndicate-level
information (which may contain material non-public information about the Loan
Parties and their Related Parties or their respective securities) will be

 

137

--------------------------------------------------------------------------------


 

made available and who may receive such information in accordance with the
assignee’s compliance procedures and applicable laws, including federal and
state securities laws) and all applicable tax forms required under Section 2.20.

 

(iv)          Subject to acceptance and recording pursuant to clause (iv) of
this Section 9.04, from and after the effective date specified in each
Assignment and Acceptance, (A) the assignee thereunder shall be a party hereto
and, to the extent of the interest assigned by such Assignment and Acceptance,
have the rights and obligations of a Lender under this Agreement and (B) the
assigning Lender thereunder shall, to the extent of the interest assigned by
such Assignment and Acceptance, be released from its obligations under this
Agreement (and, in the case of an Assignment and Acceptance covering all or the
remaining portion of an assigning Lender’s rights and obligations under this
Agreement, such Lender shall cease to be a party hereto but shall continue to be
entitled to the benefits of Sections 2.14, 2.16, 2.20 and 9.05).  Any assignment
or transfer by a Lender of rights or obligations under this Agreement (other
than any purported assignment or transfer to a Disqualified Institution) that
does not comply with this Section 9.04 shall be treated for purposes of this
Agreement as a sale by such Lender of a participation in such rights and
obligations in accordance with paragraph (g) of this Section 9.04.

 

(v)           The Administrative Agent, acting for this purpose as an agent of
the Borrowers, shall maintain at one of its offices in The City of New York a
copy of each Assignment and Acceptance delivered to it and a register for the
recordation of the names and addresses of the Lenders, and the Commitment of,
and principal amount of the Loans (and stated interest) owing to, each Lender
pursuant to the terms hereof from time to time (the “Register”).  The entries in
the Register shall be conclusive and the Borrowers, the Administrative Agent,
the Collateral Agent and the Lenders may treat each Person whose name is
recorded in the Register pursuant to the terms hereof as a Lender hereunder for
all purposes of this Agreement, notwithstanding notice to the contrary.  The
Register shall be available for inspection by the Borrowers, the Collateral
Agent and any Lender, at any reasonable time and from time to time upon
reasonable prior notice. This Section 9.04(b)(iv) and Section 2.04 shall be
construed so that all Loans are at all times maintained in “registered form”
within the meaning of Sections 163(f), 871(h)(2) and 881(c)(2) of the Code and
any related Treasury regulations (or any other relevant or successor provisions
of the Code or of such Treasury regulations).

 

(vi)          Upon its receipt of, and consent to, a duly completed Assignment
and Acceptance executed by an assigning Lender and an assignee, an
Administrative Questionnaire completed in respect of the assignee (unless the
assignee shall already be a Lender hereunder), the processing and recordation
fee referred to in paragraph (b) above, if applicable, and the written consent
of the Administrative Agent to such assignment and any applicable tax forms
pursuant to Section 2.20, the Administrative Agent shall promptly (i) accept
such Assignment and Acceptance and (ii) record the information contained therein
in the Register.  No assignment shall be effective unless it has been recorded
in the Register as provided in this clause (v).

 

138

--------------------------------------------------------------------------------


 

(vii)         By executing and delivering an Assignment and Acceptance, the
assigning Lender thereunder and the assignee thereunder shall be deemed to
confirm to and agree with each other and the other parties hereto as follows:
(i) such assigning Lender warrants that it is the legal and beneficial owner of
the interest being assigned thereby free and clear of any adverse claim and that
its Commitment and the outstanding balances of its Loans without giving effect
to assignments thereof which have not become effective, are as set forth in such
Assignment and Acceptance, (ii) except as set forth in (i) above, such assigning
Lender makes no representation or warranty and assumes no responsibility with
respect to any statements, warranties or representations made in or in
connection with this Agreement, or the execution, legality, validity,
enforceability, genuineness, sufficiency or value of this Agreement, any other
Loan Document or any other instrument or document furnished pursuant hereto, or
the financial condition of the Borrowers or any their respective Restricted
Subsidiaries or the performance or observance by the Borrowers or any of their
respective Restricted Subsidiaries of any of their obligations under this
Agreement, any other Loan Document or any other instrument or document furnished
pursuant hereto; (iii) such assignee represents and warrants that it is an
Eligible Assignee legally authorized to enter into such Assignment and
Acceptance; (iv) such assignee confirms that it has received a copy of this
Agreement, together with copies of the most recent financial statements referred
to in Section 3.05(a) or delivered pursuant to Section 5.04 and such other
documents and information as it has deemed appropriate to make its own credit
analysis and decision to enter into such Assignment and Acceptance; (v) such
assignee will independently and without reliance upon the Administrative Agent,
the Collateral Agent, such assigning Lender or any other Lender and based on
such documents and information as it shall deem appropriate at the time,
continue to make its own credit decisions in taking or not taking action under
this Agreement; (vi) such assignee appoints and authorizes the Administrative
Agent and the Collateral Agent to take such action as agent on its behalf and to
exercise such powers under this Agreement as are delegated to the Administrative
Agent and the Collateral Agent, respectively, by the terms hereof, together with
such powers as are reasonably incidental thereto; and (vii) such assignee agrees
that it will perform in accordance with their terms all the obligations which by
the terms of this Agreement are required to be performed by it as a Lender.

 

(c)           Each Lender may without the consent of the Lead Borrower or the
Administrative Agent sell participations to one or more banks or other Persons
(other than to any Disqualified Institution or Holdings, the Borrowers or their
respective Subsidiaries) in all or a portion of its rights and obligations under
this Agreement (including all or a portion of its Commitment and the Loans owing
to it); provided, however, that (i) such Lender’s obligations under this
Agreement shall remain unchanged, (ii) such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations,
(iii) the participating banks or other Persons shall be entitled to the benefit
of the cost protection provisions contained in Sections 2.14 and 2.16 to the
same extent as if they were Lenders (but, with respect to any particular
participant, to no greater extent than the Lender that sold the participation to
such participant) and (iv) the Borrowers, the Administrative Agent and the
Lenders shall continue to deal solely and directly with such Lender in
connection with such Lender’s rights and obligations under this Agreement, and
such Lender shall retain the sole right to enforce the obligations of the
Borrowers relating to the Loans and to approve any amendment, modification or
waiver of any

 

139

--------------------------------------------------------------------------------


 

provision of this Agreement (other than amendments, modifications or waivers
decreasing any fees payable to such participating bank or Person hereunder or
the amount of principal of or the rate at which interest is payable on the Loans
in which such participating bank or Person has an interest, extending any
scheduled principal payment date or date fixed for the payment of interest on
the Loans in which such participating bank or Person has an interest, increasing
or extending the Commitments in which such participating bank or Person has an
interest or releasing any Guarantor (other than in connection with the sale of
such Guarantor in a transaction permitted by Section 6.05) or all or
substantially all of the Collateral).  Each Person holding a participation
pursuant to this Section 9.04(c) shall be entitled to the benefits of
Section 2.20 with respect to its interest in the Commitments and the Loans
outstanding from time to time as if such participant were a Lender; provided
that (i) such Person shall have complied with the requirements of Section 2.20
including, without limitation, Section 2.20(f) and (g) (it being understood that
the documentation required under Section 2.20(f) and (g) shall be delivered to
the participating Lender) and (ii) no participant shall be entitled to receive
any greater payment under Section 2.20 than the applicable Lender would have
been entitled to receive with respect to the participation sold to such
participant had no such participation occurred except to the extent such
entitlement to receive a greater payment results from a Change in Law that
occurs after the Participant acquired the applicable participation.  To the
extent permitted by law, each participating bank or other Person also shall be
entitled to the benefits of Section 9.06 as though it were a Lender, provided
that such participating bank or other Person agrees to be subject to
Section 2.18 as though it were a Lender.  Each Lender that sells a participation
shall, acting solely for this purpose as an agent of the Borrowers, maintain a
register on which it enters the name and address of each of the participating
banks or other Persons and the principal amounts (and stated interest) of each
such participating bank’s or other Person’s interest in the Loans or other
obligations under the Loan Documents (the “Participant Register”); provided that
no Lender shall have any obligation to disclose all or any portion of the
Participant Register (including the identity of any such participating banks or
other Persons or any information relating to a participating bank’s or other
Person’s interest in any commitments, loans, letters of credit or its other
obligations under any Loan Document) to any Person except to the extent that
such disclosure is necessary to establish that such commitment, loan, letter of
credit or other obligation is in registered form under Section 5f.103-1(c) of
the United States Treasury Regulations.  The entries in the Participant Register
shall be conclusive absent manifest error, and such Lender shall treat each
Person whose name is recorded in the Participant Register as the owner of such
participation for all purposes of this Agreement notwithstanding any notice to
the contrary.  For the avoidance of doubt, the Administrative Agent (in its
capacity as Administrative Agent) shall have no responsibility for maintaining a
Participant Register.

 

(d)           Any Lender or participant may, in connection with any assignment
or participation or proposed assignment or participation pursuant to this
Section 9.04, disclose to the assignee or participant or proposed assignee or
participant any information relating to the Borrowers furnished to such Lender
by or on behalf of the Borrowers; provided that, prior to any such disclosure of
information designated by the Borrowers as confidential, each such assignee or
participant or proposed assignee or participant shall execute an agreement
whereby such assignee or participant shall agree (subject to customary
exceptions) to preserve the confidentiality of such confidential information on
terms no less restrictive than those applicable to the Lenders pursuant to
Section 9.16.

 

140

--------------------------------------------------------------------------------


 

(e)           Any Lender may at any time assign all or any portion of its rights
under this Agreement to secure extensions of credit to such Lender or in support
of obligations owed by such Lender; provided that no such assignment shall
release a Lender from any of its obligations hereunder or substitute any such
assignee for such Lender as a party hereto.

 

(f)            Notwithstanding anything to the contrary contained herein,
(x) Holdings, the Borrowers and any of their respective Subsidiaries may, from
time to time, purchase or prepay Term Loans, on a non-pro rata basis through
Dutch auction procedures open to all applicable Lenders on a pro rata basis in
accordance with customary procedures to be agreed between the Lead Borrower and
the Administrative Agent and (y) any Lender may, at any time, assign all or a
portion of its rights and obligations under this Agreement in respect of its
Term Loans to an Affiliated Lender and, in each case, with respect to clauses
(x) and (y) of this Section 9.04(f), without the consent of the Administrative
Agent; provided that:

 

(ii)           any Term Loans acquired by Holdings, the Borrowers or any of
their respective Subsidiaries shall be retired and cancelled immediately upon
the acquisition thereof; provided that upon cancellation of such Term Loans the
aggregate outstanding principal amount of the Term Loans shall be deemed reduced
by the full par value of the aggregate principal amount of the Term Loans so
cancelled, and each principal repayment installment with respect to the Term
Loans pursuant to Section 2.11(a) shall be reduced pro rata by the full par
value of the aggregate principal amount of Term Loans so cancelled;

 

(iii)          any Term Loans acquired by any Affiliated Lender may (but shall
not be required to) be contributed to Holdings or any of its Subsidiaries for
purposes of cancellation of such Indebtedness (it being understood that such
Term Loans shall be retired and cancelled promptly upon such contribution);
provided that upon cancellation of such Term Loans, the aggregate outstanding
principal amount of the Term Loans shall be deemed reduced, as of the date of
such contribution by the full par value of the aggregate principal amount of the
Term Loans so contributed and cancelled, and each principal repayment
installment with respect to the Term Loans pursuant to Section 2.11(a) shall be
reduced pro rata by the full par value of the aggregate principal amount of Term
Loans so contributed and cancelled;

 

(iv)          in connection with any Dutch auction, the Lead Borrower shall
provide, as of the date of the effectiveness of such purchase, a customary
representation and warranty that there is no material non-public information
with respect to Holdings, the Borrowers, their respective Subsidiaries or their
respective securities at such time that (A) has not been disclosed to the
assigning Lender prior to such date or (B) could reasonably be expected to have
a material effect upon, or otherwise be material to, a Lender’s decision to
assign Term Loans to Holdings, a Borrower or one of their respective
Subsidiaries (in each case other than because such assigning Lender does not
wish to receive material non-public information with respect to Holdings, the
Borrowers, their respective Subsidiaries or their respective securities);

 

141

--------------------------------------------------------------------------------


 

(v)           each Affiliated Lender or Holdings, the applicable Borrower or the
applicable Subsidiary shall identify itself as such in the applicable Assignment
and Acceptance;

 

(vi)          (I) after giving effect to any assignment to an Affiliated Lender,
and to all other assignments with all Affiliated Lenders, the aggregate
principal amount of all Term Loans then held by all Affiliated Lenders shall not
exceed 25% of the aggregate unpaid principal amount of the Term Loans then
outstanding (after giving effect to any substantially simultaneous cancellations
thereof) and (II) each Affiliated Lender shall either (x) provide, as of the
date of the effectiveness of such purchase, a customary representation and
warranty that there is no material non-public information with respect to
Holdings, the Borrowers, their respective Subsidiaries or their respective
securities at such time that (A) has not been disclosed to the assigning Lender
prior to such date or (B) could reasonably be expected to have a material effect
upon, or otherwise be material to, a Lender’s decision to assign Term Loans to
Holdings, a Borrower or one of their respective Subsidiaries (in each case other
than because such assigning Lender does not wish to receive material non-public
information with respect to Holdings, the Borrowers, their respective
Subsidiaries or their respective securities) or (y) confirm that such
representation cannot be made as of such date;

 

(vii)         in connection with any assignment effected pursuant to a Dutch
auction conducted by Holdings, the Borrowers or any of their respective
Subsidiaries, no Default or Event of Default shall have occurred and be
continuing at the time of acceptance of bids for the Dutch auction;

 

(viii)        by its acquisition of Term Loans, an Affiliated Lender shall be
deemed to have acknowledged and agreed that:

 

(A)          the Term Loans held by such Affiliated Lender shall be disregarded
in both the numerator and denominator in the calculation of any Lender vote,
except that such Affiliated Lender shall have the right to vote (and the loans
held by such Affiliated Lender shall not be so disregarded) with respect to any
amendment, modification, waiver, consent or other action that requires the vote
of all Lenders or all affected Lenders, as the case may be; provided that no
amendment, modification, waiver, consent or other action shall
(1) disproportionately affect such Affiliated Lender in its capacity as a Lender
as compared to other Lenders that are not Affiliated Lenders or (2) deprive any
Affiliated Lender of its share of any payments which the Lenders are entitled to
share on a pro rata basis hereunder, in each case without consent of such
Affiliated Lender;

 

(B)          the Administrative Agent shall vote on behalf of such Affiliated
Lender in the event that any proceeding under Sections 1126 or 1129 of the
Bankruptcy Code shall be instituted by or against the Borrowers or any of their
respective Restricted Subsidiaries, or alternatively, to the extent that the
foregoing is deemed unenforceable for any reason, such Affiliated Lender shall

 

142

--------------------------------------------------------------------------------


 

vote in such proceedings in the same proportion as the allocation of voting with
respect to such matter by those Lenders who are not Affiliated Lenders, in each
case except to the extent that any plan of reorganization proposes to treat the
obligations held by such Affiliated Lender in its capacity as a Lender in a
disproportionate adverse manner to such Affiliated Lender than the proposed
treatment of similar obligations held by Lenders that are not Affiliated
Lenders;

 

(C)          Affiliated Lenders, solely in their capacity as an Affiliated
Lender, will not be entitled to (i) attend (including by telephone) any meeting
or discussions (or portion thereof) among the Administrative Agent or any Lender
or among Lenders to which the Loan Parties or their representatives are not
invited, (ii) receive any information or material prepared by the Administrative
Agent or any Lender or any communication by or among Administrative Agent and
one (1) or more Lenders, except to the extent such information or materials have
been made available to any Loan Party or its representatives (and in any case,
other than the right to receive notices of Borrowings, prepayments and other
administrative notices in respect of its Term Loans required to be delivered to
Lenders pursuant to Article II) or (iii) make or bring (or participate in, other
than as a passive participant in or recipient of its pro rata benefits of) any
claim, in its capacity as a Lender, against the Administrative Agent, the
Collateral Agent or any other Agent hereunder with respect to any duties or
obligations or alleged duties or obligations of such Agent under the Loan
Documents (except with respect to rights expressly retained under this
Section 9.04(f) which are not so waived); and

 

(D)          it shall not have any right to receive advice of counsel to the
Administrative Agent or to Lenders other than Affiliated Lenders or to challenge
the Lenders’ attorney-client privilege.

 

(g)           Notwithstanding anything to the contrary contained herein, any
Lender (a “Granting Lender”) may grant to a special purpose funding vehicle (an
“SPV”), identified as such in writing from time to time by the Granting Lender
to the Administrative Agent and the Borrowers, the option to provide to the
Borrowers all or any part of any Loan that such Granting Lender would otherwise
be obligated to make to the Borrowers pursuant to this Agreement; provided that
(i) nothing herein shall constitute a commitment by any SPV to make any Loan and
(ii) if an SPV elects not to exercise such option or otherwise fails to provide
all or any part of such Loan, the Granting Lender shall be obligated to make
such Loan pursuant to the terms hereof.  The making of a Loan by an SPV
hereunder shall utilize the Commitment of the Granting Lender to the same
extent, and as if, such Loan were made by such Granting Lender.  Each party
hereto hereby agrees that no SPV shall be liable for any indemnity or similar
payment obligation under this Agreement (all liability for which shall remain
with the Granting Lender).  In furtherance of the foregoing, each party hereto
hereby agrees (which agreement shall survive the termination of this Agreement)
that, prior to the date that is one year and one day after the payment in full
of all outstanding commercial paper or other senior indebtedness of any SPV, it

 

143

--------------------------------------------------------------------------------


 

will not institute against, or join any other Person in instituting against,
such SPV any bankruptcy, reorganization, arrangement, insolvency or liquidation
proceedings under the laws of the United States or any State thereof.  In
addition, notwithstanding anything to the contrary contained in this
Section 9.04, any SPV may (i) with notice to, but without the prior written
consent of, the Borrowers and the Administrative Agent and without paying any
processing fee therefor, assign all or a portion of its interests in any Loans
to the Granting Lender or to any financial institutions (consented to by the
Borrowers and Administrative Agent) providing liquidity and/or credit support to
or for the account of such SPV to support the funding or maintenance of Loans
and (ii) disclose on a confidential basis any non-public information relating to
its Loans to any rating agency, commercial paper dealer or provider of any
surety, guarantee or credit or liquidity enhancement to such SPV.

 

(h)           Neither Holdings nor the Borrowers shall assign or delegate any of
their rights or duties hereunder without the prior written consent of the
Administrative Agent and each Lender, and any attempted assignment without such
consent shall be null and void.

 

Section 9.05          Expenses; Indemnity.  (a) The Borrowers and Holdings
agree, jointly and severally, to pay all reasonable, documented out-of-pocket
expenses incurred by the Administrative Agent and the Collateral Agent in
connection with the syndication of the Term Loan Facility and the preparation
and administration of this Agreement and the other Loan Documents or in
connection with any amendments, modifications or waivers of the provisions
hereof or thereof or incurred by the Administrative Agent, the Collateral Agent
or the Lenders in connection with the enforcement or protection of its rights in
connection with this Agreement and the other Loan Documents or in connection
with the Loans made hereunder, including in connection with a workout or a
restructuring, the fees, charges and disbursements of White & Case LLP, counsel
for the Administrative Agent, counsel for the Collateral Agent, no more than one
counsel in each jurisdiction where Collateral is located, and, in connection
with any such enforcement or protection, the fees, charges and disbursements of
any other counsel for the Administrative Agent or the Collateral Agent and no
more than one counsel for all Lenders; provided that in the case of an actual or
perceived conflict of interest, the Borrowers and Holdings agree to pay all
reasonable, documented fees, charges and disbursements of another firm of
counsel for such affected Person.

 

(b)           The Borrowers and Holdings agree, jointly and severally, to
indemnify the Administrative Agent, the Collateral Agent, the Joint Lead
Arrangers, the Lead Bookrunner, the other Agents, each Lender and each Related
Party of any of the foregoing Persons (each such Person being called an
“Indemnitee”) against, and to hold each Indemnitee harmless from, any and all
losses, claims, damages, liabilities and related expenses, including reasonable
counsel fees, charges and disbursements, incurred by or asserted against any
Indemnitee arising out of, in any way connected with, or as a result of (i) the
execution or delivery of this Agreement or any other Loan Document or any
agreement or instrument contemplated thereby, the performance by the parties
thereto of their respective obligations thereunder or the consummation of the
Transactions and the other transactions contemplated thereby (including the
syndication of the Term Loan Facility), (ii) the use of the proceeds of the
Loans, (iii) any claim, litigation, investigation or proceeding relating to any
of the foregoing, whether or not any Indemnitee is a party thereto (and
regardless of whether such matter is initiated by a third party or by the

 

144

--------------------------------------------------------------------------------


 

Borrowers, any other Loan Party or any of their respective Affiliates), or
(iv) any actual or alleged presence or Release of Hazardous Materials on any
property currently or formerly owned or operated by the Borrowers or any of the
Restricted Subsidiaries, or any Environmental Liability related in any way to
the Borrowers or the Restricted Subsidiaries; provided that such indemnity shall
not, as to any Indemnitee, be available to the extent that such losses, claims,
damages, liabilities or related expenses are determined by a court of competent
jurisdiction by final and non-appealable judgment to have resulted from (w) the
gross negligence, bad faith or willful misconduct of such Indemnitee as
determined, in a final and non-appealable decision, by a court of a competent
jurisdiction, (x) a material breach of the Loan Documents by such Indemnitee,
(y) disputes between and among Indemnitees other than any claims against an
Indemnitee in its capacity or in fulfilling its role as the Administrative
Agent, the Collateral Agent or a Joint Lead Arranger or Lead Bookrunner under
the Term Loan Facility other than disputes involving any act or omission of the
Borrowers or any of their Affiliates or (z) any settlement of an action or
proceeding entered into by such Indemnitee without the Borrowers’ written
consent (such consent not to be unreasonably withheld, delayed or conditioned),
but, if such settlement occurs with the Lead Borrower’s written consent or if
there is a final judgment for the plaintiff in any action or claim with respect
to any of the foregoing, the Lead Borrower will be liable for such settlement or
for such final judgment.

 

(c)           To the extent that Holdings and the Borrowers fail to pay any
amount required to be paid by them to the Administrative Agent or the Collateral
Agent under paragraph (a) or (b) of this Section 9.05, each Lender severally
agrees to pay to the Administrative Agent or the Collateral Agent, as the case
may be, such Lender’s pro rata share (determined as of the time that the
applicable unreimbursed expense or indemnity payment is sought) of such unpaid
amount; provided that the unreimbursed expense or indemnified loss, claim,
damage, liability or related expense, as the case may be, was incurred by or
asserted against the Administrative Agent or the Collateral Agent in its
capacity as such. For purposes hereof, a Lender’s “pro rata share” shall be
determined based upon its share of the sum of outstanding Loans and unused
Commitments at the time.

 

(d)           To the extent permitted by applicable law, neither Holdings nor
the Borrowers shall assert, and each hereby waives, any claim against any
Indemnitee, on any theory of liability, for special, indirect, consequential or
punitive damages (as opposed to direct or actual damages) arising out of, in
connection with, or as a result of, this Agreement or any agreement or
instrument contemplated hereby, the Transactions, any Loan or the use of the
proceeds thereof.

 

(e)           The provisions of this Section 9.05 shall remain operative and in
full force and effect regardless of the expiration of the term of this
Agreement, the consummation of the transactions contemplated hereby, the
repayment of any of the Loans, the expiration of the Commitments, the invalidity
or unenforceability of any term or provision of this Agreement or any other Loan
Document, or any investigation made by or on behalf of the Administrative Agent,
the Collateral Agent or any Lender.  All amounts due under this Section 9.05
shall be payable on written demand therefor.

 

145

--------------------------------------------------------------------------------


 

Section 9.06          Right of Setoff.  If an Event of Default shall have
occurred and be continuing, each Lender is hereby authorized at any time and
from time to time, except to the extent prohibited by law, to set off and apply
any and all deposits (general or special, time or demand, provisional or final)
at any time held and other indebtedness at any time owing by such Lender to or
for the credit or the account of the Borrowers or Holdings against any of and
all the obligations of the Borrowers or Holdings now or hereafter existing under
this Agreement and other Loan Documents held by such Lender, irrespective of
whether or not such Lender shall have made any demand under this Agreement or
such other Loan Document and although such obligations may be unmatured.  The
rights of each Lender under this Section 9.06 are in addition to other rights
and remedies (including other rights of setoff) which such Lender may have.

 

Section 9.07          Applicable Law.  THIS AGREEMENT AND THE OTHER LOAN
DOCUMENTS (OTHER THAN AS EXPRESSLY SET FORTH IN OTHER LOAN DOCUMENTS) SHALL BE
CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAWS OF THE STATE OF NEW YORK.

 

Section 9.08          Waivers; Amendment.  (a) No failure or delay of the
Administrative Agent, the Collateral Agent or any Lender in exercising any power
or right hereunder or under any other Loan Document shall operate as a waiver
thereof, nor shall any single or partial exercise of any such right or power, or
any abandonment or discontinuance of steps to enforce such a right or power,
preclude any other or further exercise thereof or the exercise of any other
right or power.  The rights and remedies of the Administrative Agent, the
Collateral Agent, and the Lenders hereunder and under the other Loan Documents
are cumulative and are not exclusive of any rights or remedies that they would
otherwise have.  No waiver of any provision of this Agreement or any other Loan
Document or consent to any departure by the Borrowers or any other Loan Party
therefrom shall in any event be effective unless the same shall be permitted by
paragraph (b) below, and then such waiver or consent shall be effective only in
the specific instance and for the purpose for which given.  No notice or demand
on the Borrowers or Holdings in any case shall entitle the Borrowers or Holdings
to any other or further notice or demand in similar or other circumstances.

 

(b)           Neither this Agreement nor any provision hereof may be waived,
amended or modified except pursuant to an agreement or agreements in writing
entered into by the Borrowers, Holdings and the Required Lenders; provided,
however, that no such agreement shall (i) decrease the principal amount of, or
extend the maturity of or any scheduled principal payment date or date for the
payment of any interest on any Loan, or waive or excuse any such payment or any
part thereof, or decrease the rate of interest (other than default interest) on
any Loan, without the prior written consent of each Lender directly adversely
affected thereby, (ii) increase or extend the Commitment of any Lender without
the prior written consent of such Lender or decrease or extend the date for
payment of any Fees of any Agent without the prior written consent of such
Agent, (iii) amend or modify the pro rata requirements of Section 2.17 (other
than in connection with loan buy-back offers that are made to all Lenders on a
pro rata basis, in which case payments and Commitment reductions with respect to
tendering Lenders will be permitted on terms acceptable to the Borrowers,
Holdings and the Required Lenders) and Section 2.18, the provisions of
Section 9.04(h) or the provisions of this Section 9.08 or release all or
substantially all of the Collateral or the value of the guaranties provided by
the Guarantors

 

146

--------------------------------------------------------------------------------


 

taken as a whole, without the prior written consent of each Lender, (iv) change
the provisions of any Loan Document in a manner that by its terms adversely
affects the rights in respect of payments due to Lenders holding Loans of one
Class differently from the rights of Lenders holding Loans of any other
Class without the prior written consent of Lenders holding a majority in
interest of the outstanding Loans and unused Commitments of each adversely
affected Class, (v) modify the protections afforded to an SPV pursuant to the
provisions of Section 9.04(g) without the written consent of such SPV or
(vi) reduce the percentage contained in the definition of the term “Required
Lenders” without the prior written consent of each Lender (it being understood
that with the consent of the Required Lenders, additional extensions of credit
pursuant to this Agreement may be included in the determination of the Required
Lenders on substantially the same basis as the Initial Term Loan Commitments on
the date hereof); provided further that no such agreement shall amend, modify or
otherwise affect the rights or duties of the Administrative Agent or the
Collateral Agent hereunder or under any other Loan Document without the prior
written consent of the Administrative Agent or the Collateral Agent.

 

(c)           The Administrative Agent and the Borrowers may amend any Loan
Document to correct administrative errors or omissions, or to effect
administrative changes that are not adverse to any Lender.  Notwithstanding
anything to the contrary contained herein, such amendment shall become effective
without any further consent of any other party to such Loan Document.

 

(d)           Notwithstanding anything in this Agreement to the contrary, each
Lender hereby irrevocably authorizes the Administrative Agent on its behalf, and
without further consent, to enter into amendments or modifications to this
Agreement (including, without limitation, amendments to this Section 9.08) or
any of the other Loan Documents or to enter into additional Loan Documents as
the Administrative Agent reasonably deems appropriate in order to effectuate the
terms of Sections 2.22 through 2.26 (including, without limitation, as
applicable, (1) to permit the New Term Loans, Extended Term Loans and Other Term
Loans to share ratably in the benefits of this Agreement and the other Loan
Documents and (2) to include the commitments with respect to Incremental Term
Loans, New Term Loans, Other Term Loan Commitments, as applicable, or
outstanding Incremental Term Loans, New Term Loans, Extended Term Loans or Other
Term Loans, as applicable, in any determination of (i) Required Lenders or
(ii) similar required lender terms applicable thereto); provided that no
amendment or modification shall result in any increase in the amount of any
Lender’s Commitment without the written consent of such affected Lender.

 

(e)           In addition, notwithstanding the foregoing, this Agreement may be
amended or amended and restated with the written consent of the Administrative
Agent, Holdings, the Lead Borrower and the Lenders providing the relevant
Replacement Term Loans or to permit the refinancing of all or any portion of the
outstanding Term Loans of a given Class (the “Refinanced Term Loans”), with a
replacement Term Loan tranche denominated in Dollars (the “Replacement Term
Loans”), respectively, hereunder; provided that (i) the aggregate principal
amount of such Replacement Term Loans shall not exceed the aggregate principal
amount of, plus accrued interest, fees, expenses and premiums with respect to,
such Refinanced Term Loans, (ii) the Effective Yield with respect to such
Replacement Term Loans shall not be higher than Effective Yield with respect to
such Refinanced Term Loans, (iii) the Weighted

 

147

--------------------------------------------------------------------------------


 

Average Life to Maturity of such Replacement Term Loans shall not be shorter
than the Weighted Average Life to Maturity of such Refinanced Term Loans, at the
time of such refinancing (except to the extent of nominal amortization for
periods where amortization has been eliminated as a result of prepayment of the
applicable Initial Term Loans), and (iv) all other terms applicable to such
Replacement Term Loans shall be substantially identical to, or (taken as a
whole) less favorable to the Lenders providing such Replacement Term Loans than,
those applicable to such Refinanced Term Loans, except to the extent necessary
to provide for covenants and other terms applicable to any period after the
Latest Maturity Date then in effect immediately prior to such refinancing.

 

(f)            If, in connection with any proposed change, waiver, discharge or
termination of any of the provisions of this Agreement as contemplated by
clauses (i) through (vi), inclusive, of the first proviso to Section 9.08(b),
the consent of the Required Lenders is obtained but the consent of one or more
of such other Lenders whose consent is required is not obtained, then the
Borrowers shall have the right, so long as all non-consenting Lenders whose
individual consent is required are treated as described in either clause (A) or
(B) below, to either (A) replace each such non-consenting Lender or Lenders by
having its Loans assigned, at par, with one or more other institutions subject
to Section 9.04 so long as at the time of such replacement, each such
institution consents to the proposed change, waiver, discharge or termination or
(B) with the express written consent of the Required Lenders, repay the
outstanding Loans of such Lender, provided, that in the case of either preceding
clause (A) or (B) above, the payment by the Lead Borrower to each non-consenting
Lender of the applicable Prepayment Fee (if such assignment or repayment occurs
prior to the first anniversary of the Closing Date).

 

Section 9.09          Interest Rate Limitation.  Notwithstanding anything herein
to the contrary, if at any time the interest rate applicable to any Loan,
together with all fees, charges and other amounts which are treated as interest
on such Loan under applicable law (collectively, the “Charges”), shall exceed
the maximum lawful rate (the “Maximum Rate”) which may be contracted for,
charged, taken, received or reserved by the Lender holding such Loan or
participation in accordance with applicable law, the rate of interest payable in
respect of such Loan or participation hereunder, together with all Charges
payable in respect thereof, shall be limited to the Maximum Rate and, to the
extent lawful, the interest and Charges that would have been payable in respect
of such Loan or participation but were not payable as a result of the operation
of this Section 9.09 shall be cumulated and the interest and Charges payable to
such Lender in respect of other Loans or participations or periods shall be
increased (but not above the Maximum Rate therefor) until such cumulated amount,
together with interest thereon at the Federal Funds Effective Rate to the date
of repayment, shall have been received by such Lender.

 

Section 9.10          Entire Agreement.  This Agreement, the Fee Letter and the
other Loan Documents constitute the entire contract between the parties relative
to the subject matter hereof.  Any other previous agreement among the parties
with respect to the subject matter hereof is superseded by this Agreement and
the other Loan Documents.  Nothing in this Agreement or in the other Loan
Documents, expressed or implied, is intended to confer upon any Person (other
than the parties hereto and thereto, their respective successors and assigns
permitted hereunder and, to the extent expressly contemplated hereby, the
Related Parties of

 

148

--------------------------------------------------------------------------------


 

each of the Administrative Agent, the Collateral Agent and the Lenders) any
rights, remedies, obligations or liabilities under or by reason of this
Agreement or the other Loan Documents.

 

Section 9.11          Waiver of Jury Trial.  EACH PARTY HERETO HEREBY WAIVES, TO
THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL
BY JURY IN RESPECT OF ANY LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT OF,
UNDER OR IN CONNECTION WITH THIS AGREEMENT OR ANY OF THE OTHER LOAN DOCUMENTS. 
EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD
NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS, AS APPLICABLE, BY, AMONG OTHER
THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION 9.11.

 

Section 9.12          Severability.  In the event any one or more of the
provisions contained in this Agreement or in any other Loan Document should be
held invalid, illegal or unenforceable in any respect, the validity, legality
and enforceability of the remaining provisions contained herein and therein
shall not in any way be affected or impaired thereby (it being understood that
the invalidity of a particular provision in a particular jurisdiction shall not
in and of itself affect the validity of such provision in any other
jurisdiction).  The parties shall endeavor in good-faith negotiations to replace
the invalid, illegal or unenforceable provisions with valid provisions the
economic effect of which comes as close as possible to that of the invalid,
illegal or unenforceable provisions.

 

Section 9.13          Counterparts.  This Agreement may be executed in
counterparts (and by different parties hereto on different counterparts), each
of which shall constitute an original but all of which when taken together shall
constitute a single contract, and shall become effective as provided in
Section 9.03.  Delivery of an executed signature page to this Agreement by
facsimile transmission or other electronic transmission (including “pdf”) shall
be as effective as delivery of a manually signed counterpart of this Agreement.

 

Section 9.14          Headings.  Article and Section headings and the Table of
Contents used herein are for convenience of reference only, are not part of this
Agreement and are not to affect the construction of, or to be taken into
consideration in interpreting, this Agreement.

 

Section 9.15          Jurisdiction; Consent to Service of Process.  (a) Each of
Holdings and the Borrowers hereby irrevocably and unconditionally submits, for
itself and its property, to the exclusive jurisdiction of any New York State
court or federal court of the United States of America sitting in the Borough of
Manhattan in New York City, and any appellate court from any thereof, in any
action or proceeding arising out of or relating to this Agreement or the other
Loan Documents, or for recognition or enforcement of any judgment, and each of
the parties hereto hereby irrevocably and unconditionally agrees that all claims
in respect of any such action or proceeding may be heard and determined in such
New York State or, to the extent permitted by law, in such federal court.  Each
of the parties hereto agrees that a final judgment in any such

 

149

--------------------------------------------------------------------------------


 

action or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by law. 
Nothing in this Agreement shall affect any right that the Administrative Agent,
the Collateral Agent or any Lender may otherwise have to bring any action or
proceeding relating to this Agreement or the other Loan Documents against the
Borrowers, Holdings or their respective properties in the courts of any
jurisdiction.

 

(b)           Each of Holdings and the Borrowers hereby irrevocably and
unconditionally waives, to the fullest extent it may legally and effectively do
so, any objection which it may now or hereafter have to the laying of venue of
any suit, action or proceeding arising out of or relating to this Agreement or
the other Loan Documents in any New York State or federal court.  Each of the
parties hereto hereby irrevocably waives, to the fullest extent permitted by
law, the defense of an inconvenient forum to the maintenance of such action or
proceeding in any such court.

 

(c)           Each party to this Agreement irrevocably consents to service of
process in the manner provided for notices in Section 9.01.  Nothing in this
Agreement will affect the right of any party to this Agreement to serve process
in any other manner permitted by law.

 

Section 9.16          Confidentiality.  Each of the Administrative Agent and the
Lenders agrees to maintain the confidentiality of the Information (as defined
below), except that Information may be disclosed (a) to its and its Affiliates’
officers, directors, employees and agents, including accountants, legal counsel
and other advisors (it being understood that the Persons to whom such disclosure
is made will be informed of the confidential nature of such Information and
instructed to keep such Information confidential), (b) to the extent requested
by any regulatory authority or quasi-regulatory authority (such as the National
Association of Insurance Commissioners), (c) to the extent required by
applicable laws or regulations or by any subpoena or similar legal process,
(d) in connection with the exercise of any remedies hereunder or under the other
Loan Documents or any suit, action or proceeding relating to the enforcement of
its rights hereunder or thereunder, (e) subject to an agreement containing
provisions substantially the same as those of this Section 9.16, to (i) any
actual or prospective assignee of or participant in any of its rights or
obligations under this Agreement and the other Loan Documents or (ii) any actual
or prospective counterparty (or its advisors) to any swap or derivative
transaction relating to the Borrowers or any of their respective Restricted
Subsidiaries or any of their respective obligations, (f) with the consent of the
Borrowers or (g) to the extent such Information becomes publicly available other
than as a result of a breach of this Section 9.16.  For the purposes of this
Section, “Information” shall mean all information received from the Borrowers or
Holdings and related to the Borrowers or Holdings or their business, other than
any such information that was available to the Administrative Agent, the
Collateral Agent or any Lender on a non-confidential basis prior to its
disclosure by the Borrowers or Holdings.  Any Person required to maintain the
confidentiality of Information as provided in this Section 9.16 shall be
considered to have complied with its obligation to do so if such Person has
exercised the same degree of care to maintain the confidentiality of such
Information as such Person would accord its own confidential information.

 

Section 9.17          Lender Action.  Each Lender agrees that it shall not in
its capacity as Lender hereunder take or institute any actions or proceedings,
judicial or otherwise, for any

 

150

--------------------------------------------------------------------------------


 

right or remedy against any Loan Party or any other obligor under any of the
Loan Documents (including the exercise of any right of setoff, rights on account
of any banker’s lien or similar claim or other rights of self-help), or
institute any actions or proceedings, or otherwise commence any remedial
procedures, with respect to any Collateral or any other property of any such
Loan Party, unless expressly provided for herein or in any other Loan Document,
without the prior written consent of the Administrative Agent or, as applicable,
the Collateral Agent.  The provisions of this Section 9.17 are for the sole
benefit of the Lenders and shall not afford any right to, or constitute a
defense available to, any Loan Party.

 

Section 9.18          USA PATRIOT Act Notice.  Each Lender and the
Administrative Agent (for itself and not on behalf of any Lender) hereby
notifies Holdings and the Borrowers that pursuant to the requirements of the USA
PATRIOT Act, it is required to obtain, verify and record information that
identifies Holdings and the Borrowers, which information includes the name and
address of Holdings and the Borrowers and other information that will allow such
Lender or the Administrative Agent, as applicable, to identify Holdings and the
Borrowers in accordance with the USA PATRIOT Act.

 

Section 9.19          Judgment Currency.  If, for the purposes of obtaining
judgment in any court, it is necessary to convert a sum due hereunder or any
other Loan Document in one currency into another currency, the rate of exchange
used shall be that at which in accordance with normal banking procedures the
Administrative Agent could purchase the first currency with such other currency
on the Business Day preceding that on which final judgment is given.  The
obligation of the Borrowers in respect of any such sum due from it to the
Administrative Agent or the Lenders hereunder or under the other Loan Documents
shall, notwithstanding any judgment in a currency (the “Judgment Currency”)
other than that in which such sum is denominated in accordance with the
applicable provisions of this Agreement (the “Agreement Currency”), be
discharged only to the extent that on the Business Day following receipt by the
Administrative Agent of any sum adjudged to be so due in the Judgment Currency,
the Administrative Agent may in accordance with normal banking procedures
purchase the Agreement Currency with the Judgment Currency.  If the amount of
the Agreement Currency so purchased is less than the sum originally due to the
Administrative Agent from the Borrowers in the Agreement Currency, the Borrowers
agree, as a separate obligation and notwithstanding any such judgment, to
indemnify the Administrative Agent or the Person to whom such obligation was
owing against such loss.  If the amount of the Agreement Currency so purchased
is greater than the sum originally due to the Administrative Agent in such
currency, the Administrative Agent agrees to return the amount of any excess to
the Borrowers (or to any other Person who may be entitled thereto under
Applicable Law).

 

Section 9.20          Waiver of Sovereign Immunity.  Each Loan Party that is
incorporated outside the United States, in respect of itself, its Subsidiaries,
its process agents, and its properties and revenues, hereby irrevocably agrees
that, to the extent that such Loan Party or its respective Subsidiaries or any
of its or its respective Subsidiaries’ properties has or may hereafter acquire
any right of immunity, whether characterized as sovereign immunity or otherwise,
from any legal proceedings, whether in the United States or elsewhere, to
enforce or collect upon the Loans or any Loan Document or any other liability or
obligation of such Loan Party or any of their respective Subsidiaries related to
or arising from the transactions

 

151

--------------------------------------------------------------------------------


 

contemplated by any of the Loan Documents, including, without limitation,
immunity from service of process, immunity from jurisdiction or judgment of any
court or tribunal, immunity from execution of a judgment, and immunity of any of
its property from attachment prior to any entry of judgment, or from attachment
in aid of execution upon a judgment, such Loan Party, for itself and on behalf
of its Subsidiaries, hereby expressly waives, to the fullest extent permissible
under applicable law, any such immunity, and agrees not to assert any such right
or claim in any such proceeding, whether in the United States or elsewhere. 
Without limiting the generality of the foregoing, each Loan Party further agrees
that the waivers set forth in this Section 9.20 shall have the fullest extent
permitted under the Foreign Sovereign Immunities Act of 1976 of the United
States and are intended to be irrevocable for purposes of such Act.

 

Section 9.21          Accounting Matters.  If at any time any change in GAAP
would affect the computation of any financial ratio or requirement set forth in
any Loan Document, and either the Lead Borrower or the Required Lenders shall so
request, the Administrative Agent, the Lenders and the Lead Borrower shall
negotiate in good faith to amend such ratio or requirement to preserve the
original intent thereof in light of such change in GAAP (subject to the approval
of the Required Lenders); provided that, until so amended, (i) such ratio or
requirement shall continue to be computed in accordance with GAAP prior to such
change therein and (ii) the Lead Borrower shall provide to the Administrative
Agent and the Lenders financial statements and other documents required under
this Agreement or as reasonably requested hereunder setting forth a
reconciliation between calculations of such ratio or requirement made before and
after giving effect to such change in GAAP.

 

Section 9.22          Electronic Execution of Assignments and Certain Other
Documents.  The words “execution,” “signed,” “signature,” and words of like
import in any Assignment and Acceptance or in any amendment or other
modification hereof (including waivers and consents) shall be deemed to include
electronic signatures or the keeping of records in electronic form, each of
which shall be of the same legal effect, validity or enforceability as a
manually executed signature or the use of a paper-based recordkeeping system, as
the case may be, to the extent and as provided for in any Applicable Law,
including the Federal Electronic Signatures in Global and National Commerce Act,
the New York State Electronic Signatures and Records Act, or any other similar
state laws based on the Uniform Electronic Transactions Act.

 

Section 9.23          Use of Name, Logo. etc.  Each Loan Party consents to the
publication in the ordinary course by the Administrative Agent or the Joint Lead
Arrangers of customary advertising material relating to the financing
transactions contemplated by this Agreement displaying such Loan Party’s name,
product photographs, logo or trademark, each in the form provided by the Loan
Parties to the Administrative Agent.  Such consent shall remain effective until
revoked by such Loan Party in writing to the Administrative Agent and the Joint
Lead Arrangers.

 

Section 9.24          Joint and Several Liability of the Borrowers.  (a)  Each
Borrower agrees that it is jointly and severally liable for the obligations of
the other Borrower hereunder, including with respect to the payment of principal
of and interest on all Loans and the payment of fees and indemnities and
reimbursement of costs and expenses. Each Borrower is accepting joint and
several liability hereunder in consideration of the financial accommodations to
be

 

152

--------------------------------------------------------------------------------


 

provided by the Administrative Agent, the Collateral Agent and the Lenders under
this Agreement, for the mutual benefit, directly and indirectly, of each of the
Borrowers and in consideration of the undertakings of each of the Borrowers to
accept joint and several liability for the obligations of each of them. Each
Borrower, jointly and severally, hereby irrevocably and unconditionally accepts,
as a co-debtor, joint and several liability with each other Borrower, with
respect to the payment and performance of all of the Obligations, it being the
intention of the parties hereto that all Obligations shall be the joint and
several obligations of all of the Borrowers without preferences or distinction
among them. If and to the extent that any of the Borrowers shall fail to make
any payment with respect to any of the Obligations as and when due or to perform
any of such Obligations in accordance with the terms thereof, then in each such
event each other Borrower will make such payment with respect to, or perform,
such Obligations. A breach hereof or Default or Event of Default hereunder as to
any single Borrower shall constitute a breach, Default or Event of Default as to
all the Borrowers. Each Borrower hereby waives notice of acceptance of its joint
and several liability, notice of the Loans made under this Agreement, notice of
the occurrence of any Default or Event of Default, or of any demand for any
payment under this Agreement, notice of any action at any time taken or omitted
by the Administrative Agent, the Collateral Agent or the Lenders under or in
respect of any of the Obligations, any requirement of diligence or to mitigate
damages and, generally, all demands, notices and other formalities of every kind
in connection with this Agreement, except for any demands, notices and other
formalities expressly required under the terms of this Agreement.  Each Borrower
hereby assents to, and waives notice of, any extension or postponement of the
time for the payment of any of the Obligations, the acceptance of any partial
payment thereon, any waiver, consent or other action or acquiescence by the
Administrative Agent, the Collateral Agent or the Lenders at any time or times
in respect of any default (including any Default or Event of Default) by any
Borrower in the performance or satisfaction of any term, covenant, condition or
provision of this Agreement, any and all other indulgences whatsoever by the
Administrative Agent, the Collateral Agent or the Lenders in respect of any of
the obligations hereunder, and the taking, addition, substitution or release, in
whole or in part, at any time or times, of any security for any of such
obligations or the addition, substitution or release, in whole or in part, of
any Borrower. Without limiting the generality of the foregoing, each Borrower
assents to any other action or delay in acting or failure to act on the part of
the Administrative Agent, the Collateral Agent or the Lenders, including any
failure strictly or diligently to assert any right or to pursue any remedy or to
comply fully with Applicable Laws or regulations thereunder, which might, but
for the provisions of this Section 9.24, afford grounds for terminating,
discharging or relieving such Borrower, in whole or in part, from any of its
Obligations under this Section 9.24, it being the intention of each Borrower
that, so long as any of the Obligations remain unsatisfied, the Obligations of
such Borrower under this Section 9.24 shall not be discharged except by
performance and then only to the extent of such performance. The joint and
several liability of the Borrowers hereunder shall continue in full force and
effect notwithstanding any absorption, merger, amalgamation or any other change
whatsoever in the name, membership, constitution or place of formation of any
Borrower.  With respect to any Borrower’s Obligations arising as a result of the
joint and several liability of the Borrowers hereunder with respect to Loans or
other extensions of credit made to any of the other Borrowers hereunder, such
Borrower waives, until the Obligations shall have been paid in full (other than
contingent indemnification obligations that are not yet due and payable or as to
which no claim has been asserted) and this Agreement shall have been terminated,
any right to enforce any right

 

153

--------------------------------------------------------------------------------


 

of subrogation or any remedy which an Agent and/or any Lender now has or may
hereafter have against any other Borrower, any endorser or any guarantor of all
or any part of the Obligations, and any benefit of, and any right to participate
in, any security or collateral given to an Agent and/or any Lender to secure
payment of the Obligations or any other liability of any Borrower to an Agent
and/or any Lender.

 

[Signature Pages Follow]

 

154

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

 

HEMISPHERE MEDIA HOLDINGS, LLC

 

 

 

 

 

 

 

By:

/s/ Craig D. Fischer

 

 

Name: Craig D. Fischer

 

 

Title: Vice President and Treasurer

 

 

 

 

 

 

 

INTERMEDIA ESPAÑOL, INC.

 

 

 

 

 

 

 

By:

/s/ Craig D. Fischer

 

 

Name: Craig D. Fischer

 

 

Title: Vice President

 

 

 

 

 

 

 

HMTV, LLC

 

 

 

 

 

 

 

By:

/s/ Craig D. Fischer

 

 

Name: Craig D. Fischer

 

 

Title: Vice President and Treasurer

 

--------------------------------------------------------------------------------


 

 

DEUTSCHE BANK AG NEW YORK BRANCH, as Administrative Agent, Collateral Agent and
Lender

 

 

 

 

 

 

 

By:

/s/ Anca Trifan

 

 

Name: Anca Trifan

 

 

Title: Managing Director

 

 

 

 

 

 

 

By:

/s/ Michael Winters

 

 

Name: Michael Winters

 

 

Title: Vice President

 

--------------------------------------------------------------------------------


 

 

DEUTSCHE BANK SECURITIES INC., as Joint Lead Arranger and Lead Bookrunner

 

 

 

 

 

 

 

By:

/s/ Scott Sartorius

 

 

Name: Scott Sartorius

 

 

Title: Managing Director

 

 

 

 

 

 

 

By:

/s/ Chris Young

 

 

Name: Chris Young

 

 

Title: Director

 

--------------------------------------------------------------------------------


 

 

GENERAL ELECTRIC CAPITAL CORPORATION, as Lender and Syndication Agent

 

 

 

 

By:

/s/ Susan Bassett

 

 

Name: Susan Bassett

 

 

Title: Its Duly Authorized Signatory

 

--------------------------------------------------------------------------------